BHATIA & ASSOCIATES PLLC

ATTORNEYS & COUNSELORS AT LAW
Satishbhatiaus@yahoo.com

Satish kK Bhatia 38 West 32nd Si., Sie. 1515
New York, New York 10001

Joseph F. Kasper* T: (212) 239-6898

*of counsel F; (212)594-7980

May 6, 2019

By ECF

Hon. Judge Sterling Johnson, Jr.
Eastern District of New York
225 Cadman Plaza, East
Brooklyn, New York 11201
Hon. Judge Cheryl L. Pollak
Eastern District of New York

225 Cadman Plaza, East
Brooklyn, New York 11201

Re: Star Cable NA, Inc. v. Total Cable USA LLC and 1StopMedia and Entertainment;
Fully Briefed Motion for Summary Judgment
Case No.: 16-CV-040067

Dear Hon. Judge Johnsen & Hon. Judge Pollak,

Enclosed please find the fully briefed motion for summary judgment filed by the
Defendants Total Cable USA LLC and Istop Media & Entertainment Inc. The motion for
summary judgment was served on March 25, 2019 on the Plaintiff's attorney. The opposition
was received on Apri] 23, 2019 beyond the date provided in the briefing schedule, though |
consented in the change of briefing schedule, no Court approval was obtained by the Plaintiff's
Counsel. The Defendant’s reply to the opposition was served on May 4, 2019. Also enclosed is
the covering letter for the serving the motion for summary judgment on the Plaintiff on March

25, 2019,

Page 1 of 2
Case 1:16-cv-04067-SJ-CLP Document 81 Filed 05/06/19 Page 2 of 408 PagelD #: 407

Respectfully Submitted,

/s/
Satish K. Bhatia (SB9222)

 

To: Michael Cassell, Esq.
Via: ECF

Page 2 of 2
Case 1:16-cv-04067-SJ-CLP Document 81 Filed 05/06/19 Page 3 of 408 PagelD #: 408

BHATIA & ASSOCIATES PLLC

ATTORNEYS & COUNSELORS AT LAW
Satishbhatiaus@yahoo.com

Satish K Bhatia 38 West 32nd St, Ste. 1511
New York, New York 1000]

Joseph F. Kasper* F: (212) 239-6898

*of counsel F: (212)594-7980

By: Email meassell@hogancassell.com & FedEx

March 25, 2019

Michael Cassell
500 North Broadway, Suite 153
Jericho, New York 11753

RE: Star Cable v Total Cable USA LLC; Index No. 16-cv-4067
Dear Michael,

Enclosed is the notice of motion and supporting documents as ordered by the

Honorable Judge.

Yours Truly,

/s/

Satish K. Bhatia, Esq. (Sb9222)

38 WEST 32%» STREET, SUITE 1511, NEW YORK, NY 1000)
PHONE: 212-239-6898 FAX: 212-594-7980 EMAIL: satishbhatiaus@yahoo.com
UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NEW YORK

 

xX
STAR CABLE NA, INC,, Docket No. 16-cv-04067
Plaintiff,

vs.

TOTAL CABLE USA LLC, and RADIANT IPTV

Defendants.

 

AMENDED NOTICE OF MOTION SEEKING SUMMARY JUDGMENT TO DISMISS
THE COMPLAINT AGAINST TOTAL CABLE USA LLC

PLEASE TAKE NOTICE that on May 7, 2019 or as soon as counsel can be heard, at
the United States District Court, 225 Cadman Plaza East, Brooklyn, NY 11201, before the
Honorable Sterling Johnson Jr., U.S.D.J., the Defendant Total Cable USA LLC., by its attorneys
Bhatia & Associates PLLC, will move this Court seeking summary judgment to dismiss the
complaint against the Defendant Total Cable USA LLC., along with any other just and proper
relief. The opposition to the motion is due on April 9, 2019 and the response to the opposition is

due on April 25, 2019.

Dated: April 3, 2019
Respectfully submitted,
/sf

SATISH K. BHATIA, ESQ.(SB9222),
Bhatia & Associates PLLC

38 West, 32" Street, Suite #1511
New York, NY 16001

Tel: 212-239-6898

Fax: 212-594-7980
Case 1:16-cv-04067-SJ-CLP Document 81 Filed 05/06/19 Page 5 of 408 PagelD #: 410

To: Michael Cassell
500 North Broadway, Suite 153
Jericho, New York 11753
(516) 942-4700
UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NEW YORK

 

STAR CABLE NA, INC., Docket No 16-cv-04067
Assigned Judge Hon, Pollak

Plaintiff, AFFIRMATION IN
SUPPORT OF NOTICE
OF MOTION SEEKING
SUMMARY JUDGMENT
TO DISMISS THE
COMPLAINT
vs.

TOTAL CABLE USA LLC. and ISTOPMEDIA AND

ENTERTAINMENT, INC. d/b/a RADIANT IPTV,

ABC, INC., XYZ CORP. and JOHN DOES 1-16

Defendants.

 

x
Satish K. Bhatia, the attorney of record for Total Cable USA LLC and 1Stopmedia &

Entertainment Inc. d/b/a Radiant IPTV who is associated with Bhatia & Associates PLLC
affirms under penalty of perjury as follows:
1. Lam associated with Bhatia & Associates PLLC, the attorney of the record for the
Defendants Total Cable USA LLC and 1Stopmedia & Entertainment Inc. d/b/a Radiant
IPTV and as such | am familiar with the facts and circumstances of this case.
2. Jam making this affirmation in support of the Defendant Total Cable USA LLC’s motion
seeking summary judgment to dismiss the complaint inter alia on the ground that Total
Cable USA LLC is no longer in business, was dissolved in May 2016 and filed for
bankruptcy Chapter 7 in which Total Cable USA LLC was discharged and in fact Total

Cable USA LLC never had any business in broadcasting channels.

Page 1 of 9
3. On or about July 22, 2016, the Plaintiff Star Cable NA Inc. had commenced the present
action against the Defendant Total Cable USA LLC and 1Stopmedia & Entertainment
Inc. d/b/a Radiant IPTV alleging copyright violations of various channels in which the
Plaintiff has exclusive rights to broadcast (Docket No. 1, July 26, 2016). Subsequently,
on or about July 6, 2017, the Plaintiff Star Cable NA Inc. filed a second amended
complaint (Docket No. 38, July 6, 2017). In paragraph 1 of the complaint, the Plaintiff
alleged that the Plaintiff has exclusive rights in the United States and Canada to distribute
the programming services including i) Independent TV; ii) Jamuna TV; iii) Channel 16;
iv) My TV; v) Asian TV; vi) Bangla Vision; vit) Ekushey TV viii) Somoy. In paragraph
20 of the second amended complaint, the Plaintiff alleged that the Defendant Total Cable
USA LIC advertised the exclusive services to their customers who desired to watch
Bangladeshi programming. The copy of the second amended complaint is annexed with
this affirmation as Exhibit A.

4, Onor about September 16, 2016, the Defendant Total Cable USA LLC in response to the
Plaintiff's complaint filed the answer (Docket No. 11, September 16, 2016), The
Defendant Total Cable USA LLC denied the allegations contained in paragraph 1 of the
complaint. The Defendant Total Cable USA LLC also denied the allegations contained
in paragraph 20 of the complaint and states that Total Cable USA LLC does not
redistribute any services as alleged in paragraph 20 of the complaint. In the fourth
affirmative defense, Total Cable USA LLC alleged that it does not sell or distribute cable
TV services, In the fifth affirmative defense Total Cable USA LLC stated that Total!
Cable USA LLC was dissolved in May 2016. In the first counterclaim, the Defendant

Total Cable USA LLC claimed a judgment for attorney fees on the ground that the

Page 2 of 9
Plaintiff knew very well that the Defendant is not invelved in the sale or distribution of
television signals. The copy of the answer is annexed with this affirmation as Exhibit B.
. On or about August 7, 2017, Defendant Total Cable USA LLC had filed a motion
seeking dismissal of the complaint in which the Plaintiff seeks damages and injunctive
relief against Total Cable USA LLC (Docket No. 43, August 7, 2017). In the motion to
dismiss Total Cable USA LLC alleged that Total Cable USA LLC has not been
broadcasting business since Total Cabie USA LLC was dissolved in May 2016 and
subsequently in December 2016, Total Cable USA LLC filed for Chapter 7 bankruptcy
Petition and the Final Decree was passed in January 2017. The copy of the notice of
motion seeking dismissal of the complaint is annexed with this affirmation as Exhibit C.
. This Honorable Court denied the Defendant’s motion on January 18, 2018 (Docket No.
58, January 23, 2018). The Court was of the opinion that even though Total Cable USA
LLC was dissolved, a corporation may be held liable on cause of action that accrues after
dissolution of the corporation. The Court further held that the complaint should not be
dismissed on the grounds that the Final Decree was issued by the Bankruptcy Court in
January 2017. The Court opined based upon the allegations contained in the second
amended complaint wherein the Plaintiff claims that the Defendant Total Cable USA
LLC continued to use the Plaintiff's exclusive services and has the right to obtain
injunctive relief. In the order, the Court held that this type of injunctive relief is not
dischargeable by bankruptcy. The copy of the order denying the motion to dismiss with

supporting documents is annexed with this affirmation as Exhibit D.

Page 3 of 9
7. Inthe operative part of the order, the Court held that the parties should be allowed to
engage in discovery to determine the extent of any authorized users of the exclusive
services that would entitle the Plaintiff to relief.

8. The discovery was conducted afier passing of the order dated January 18, 2018.
Defendant Total Cable USA LLC requested the Plaintiff to provide responses to
interrogatories and also to provide the documents showing that the Defendant Total Cable
USA LLC had been broadcasting the channels allegedly owned by the Plaintiff Star
Cable NA.

9. In response to request for documents by Total Cable USA LLC, the Plaintiff provided
approximately 214 documents, Bate Stamped 1-214. Out of the 214 documents, the
documents Bate Stamped 162-214 presumptively have been filed by the Plaintiff to
establish that the Defendant Total Cable USA LLC continues to broadcast TV channels.
I have reviewed the documents bate Stamped 162-214. None of these documents show
that Total Cable USA LLC is involved with the business of broadcasting TV channels.
Almost all of the documents Bate Stamped 166-214 show that it is Total Cable Bd
broadcasting the channels and not Total Cable USA LLC. It appears that the Plaintiff is
confused with the words “Total Cable”, there are many corporations that start with the
words “Total Cable” but they have nothing to do with Total Cable USA LLC which is
one of the Defendants in the present case. The documents Bate Stamped 162-163 show
that Total Cable USA LLC applied for registration of the trademark “Total Cable” on
August 22, 2014 and the mark was abandoned on June 11, 2015. The documents
stamped 164-165 show that Total Cable USA LLC was incorporated on October 20, 2013

and Total Cable USA LLC was dissolved in May 2016. The documents Bate Stamped

Page 40f9
10.

162-165 do not establish that Total Cable USA LLC was in business after it was

dissolved in May 2016. The remaining documents Bate Stamped 166-214 do not pertain
to Total Cable USA LLC but pertain to a different corporation named Total Cable BD, to
which Total Cable USA LLC had not relation whatsoever. The copy of the documents
stamped 162-214 are collectively annexed as Exhibit E.

On or about June 18, 2018, Syed Ahmed who was the managing member of Total Cable
USA LLC and who had filed the Chapter 7 Bankruptcy Petition on behalf of Total Cable
USA LLC appeared in the deposition conducted by the Plaintiff's attorney Mr. Hogan
and in response to various questions, he clarified that Total Cable USA LLC is a different
corporation and has no relations whatsoever to the other corporations that start with the
words “Total Cable”, particularly at page 48, lines 9-22 where Mr. Ahmed testifies that
he did not create any other company other than Total Cable USA LLC. At page 48, lines
23-25, Mr. Ahmed testified that he did not know any company by the name of Total
Cable Bd. At page 50, lines 13-16, Mr. Ahmed testified that Total Cable USA LLC
never did any business and Total Cable USA LLC had no transactions. At page 47, lines
1-5 Mr. Ahined testified that Total Cable USA LLC did not have any assets and it filed
for bankruptcy. At page 48, lines 7-12, Mr. Ahmed testified that he is not aware of any
company by the name of Total Cable TV. At page 48, lines 13-15, Mr. Ahmed testified
that he had nothing to do with the company with the description Total Cable TV. At page
54, lines 14-16, Mr. Ahmed testified that Total Cable USA LLC did not have any website
and did not maintain any website prior to filing bankruptcy. At page 59, lines 12-14, Mr.
Ahmed testified that Total Cable USA LLC did not maintain any bank accounts. At page

59, lines 11-25 and page 60, lines 1-11, Mr. Ahmed testified that Total Cable USA LLC

Page 5 of 9
HH.

did not have any revenue in the years 2012, 2013, 2014, 2015, 2016, 2017 and 2018. At
page 66, lines 14-16, Mr. Ahmed testified that Total Cable USA LLC never provided any
set up boxes to anyone. Mr. Ahmed reiterated at page 68, lines 6-9, that he did not have
any interest or knowledge about Total Cable Bd. At page 77, lines 10-12, Mr. Ahmed
testified that Total Cable USA LLC never had any bank accounts. The copy of the
relevant pages of the transcripts is annexed with this affirmation as Exhibit F.

On or about February 22, 2019, the deposition of Ahmodul Barobhuiya who was a
member of Total Cable USA LLC was conducted by the Plaintiffs attorney. Mr.
Barobhutya testified at page 27, lines 16-24 that he acquired 30%-33% of the interest by
the end of 2013 of Total Cable USA LLC. At page 28, lines 5-12, he stated that he did
not apply for and create or help create a bank account in the name of Total Cable USA
LLC. At page 30, lines 16-18 he stated that he did not prepare any business plan for
Total Cable USA LLC. At page 31, lines 8-11, he stated that Total Cable USA LLC did
not acquire any equipment or software, At page 31, lines 23-25 and page 32, lines 2-7 he
stated that Total Cable USA LLC does not have any relationship with Total Cable Bd and
that he was not familiar with Total Cable Bd. At page 35, lines 21-24, he testified that
Total Cable USA LLC received rights from Z Group and Jamuna TV but they did not
broadcast anything. At page 37, lines 22-25 and page 38, lines 2-4, Mr. Barobhuiya
testified that Total Cable USA LLC does not have any authority to show channels to
customers right now anymore. At page 41, lines 18-22, he testified that Total Cable USA
LLC did not have any rights to provide the service known as Star TV. At page 42, lines
9-12 Mr. Barobhuiya testified that Total Cable USA LLC does not exist anymore. They

are not in business anymore and they filed for bankruptcy. At page 42, lines 15-18, Mr.

Page 6 of 9
Barobhuiya admits that Total Cable USA LLC did not have any rights to provide Star TV
Bangladesh or Bangla to any customers. At page 42, lines 19-22, Mr, Barobhurya
testified that Total Cable USA LLC never had any rights to provide the channel known as
NTV Bangla or Bangladesh. At page 43, lines 2-4, Mr. Barobhuiya testifies that Total
Cable USA LLC did not have any rights to provide Channel 1. At page 43, lines 5-8, Mr.
Barobhuiya testifies that Total Cable USA LLC did not have any rights to provide the
Channel Willow. At page 43, lines 9-12, he states that Total Cable USA LLC did not
have any rights known as Ten Sports. At page 43, lines 9-22, in response to the question
“What channels does Total Cable USA LLC have the right to?” Mr. Barobhuiya stated,
“Total Cable USA LLC does not exist anymore.” At page 44, lines 3-11, he testifies that
Total Cable USA LLC had a contract with Z TV in the beginning of 2014, then they had
a contract with Jamuna TV and Total Cable USA LLC never broadcast nor showed to
any customers, those channels were never provided over the internet and Total Cable
USA LLC never did any business with these channels, AT page 44, lines 18-22, he
testified that Total Cable USA LLC never provided Star Television and TV Bangladesh
Channel 1, Sony TV, Willow TV and Ten Sports. At page 44, line 25 and page 45, lines
1-3, he testified that Total Cable USA LLC never operated any website. At page 45,
lines 4-7, he testified that any entity relate to Total Cable USA LLC never operated any
website for Total Cable USA LLC. At page 45, lines 8-10, he testified that Total Cable
USA LLC did not have any assets. At page 45, lines 23-25, Mr. Barobhuiya testified that
Total Cable USA LLC never had any revenue. At page 46, lines 1-4, Mr. Barobhuiya
testified that Total Cable USA LLC never had any bank account. At page 46, lines 12-

14, he states that no content was ever sold by Total Cable USA LLC. At page 47, lines

Page 7 of 9
12.

22-24, Mr. Barobhuiya that Total Cable USA LLC never used the service of any
accountant. At page 47, line 25 and page 48, line 2, Mr. Barobhuiya testified that Total
Cable USA LLC never used any bookkeeper, At page 48, lines 2-10, he testified that
Total Cable USA LLC did not have any customers. At page 48, lines 14-25, Mr.
Barobhuiya testified that Total Cable USA LLC did not have any technician and Total
Cable USA LLC did not employ any individual in the Bangladesh Call Center, did not
send any money to Bangladesh and did not have any employees. At page 49. Lines 2-3,
he testified that Total Cable USA LLC did not provide any set up boxes. The copy of the
relevant portions of the deposition of Mr. Barobhutya are annexed as Exhibit G.

In the order by the Court dated January 23, 2018 (Exhibit D), the Court noted that the
Plaintiff alleges continuing harm caused by the Defendant’s unauthorized use of the
exclusive services of the Plaintiff in the second amended complaint. The Court therefore
allowed the parties to engage in discovery to determine the extent of unauthorized uses of
the exclusive services that will entitle the Plaintiff to relief. The deposition ef Syed
Ahmed the former managing member of Total Cable USA LLC, the deposition of
Ahmodul Barobhuiya and other members of Total Cable USA LLC conclusively
establish that Total Cable USA LLC was inactive and has not been engaged in any
services of the Plaintiff. The Plaintiff during a discovery request failed to provide any
document showing that Total Cable USA LLC was involved or has been currently
involved in broadcasting services. The documents provided by the Plaintiff in response
to discovery show that it was Total Cable BD that is involved in the broadcasting
business and not Total Cable USA LLC. The Plaintiff failed to provide any documentary

evidence to establish unauthorized uses of the exclusive services that would entitle the

Page 8 of 9
Plaintiff to any relief. At the time of recording the deposition, the undersigned attorney
had informed the Plaintiff's attorney Mr. Hogan, that without going into respective
allegations of the parties, the Defendant Total Cable USA LLC was prepared to given an
undertaking that Total Cable USA LLC was never engaged in unauthorized uses of the
exclusive services of the Plaintiff and would never engage in unauthorized uses of the
Plaintiff's services. Even during the last Court hearing, the undersigned attorney
informed your Honor that Total Cable USA LLC is prepared to give a statement that it
was never engaged in the uses of the exclusive services as alleged by the Plaintiff in the
second amended complaint.

13, There are no triable issues of the facts regarding use of the services by Total Cable USA
LLC and there are no triable issues of the facts that there is no cause of action for the
damages due to alleged unauthorized use of the Plaintiff's service by Total Cable USA
LLC.

WHEREFORE, Total Cable USA LLC requests that the relief requested in the notice of

motion for summary judgement secking dismissal of the complaint be granted along with any

other just and proper relief.

Dated: March 25, 2019

/sf
Satish K. Bhatia, Esq.(Sb9222)
Bhatia & Associates PLLC
38W 324 St., Suite 1511
New York, NY 10001
T: (212)239-6898
F: (212) 594-7980
satishbhatiaus@yahoo.com

Page 9 of 9
Case 1:16-cv-04067-SJ-CLP Document 81 Filed 05/06/19 Page 15 of 408 PagelD #: 420

EXHIBIT A

 
HALL LUO OU fo EPAULUPNCHL OO FHeU Ui EE rauye A UI Ld CAUCHY Hh, LU

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK.
wna neenrenannnnsneusnii — X

STAR CABLE NA, INC., 16-CV-04067 (SJ)

Plaintiff,
SECOND
AMENDED COMPLAINT

-apainst-
TOTAL CABLE USA LLC. and ISTOPMEDIA AND
ENTERTAINMENT, INC. d/b/a RADIANT IPTY.
ABC, INC., XYZ CORP. and JOHN DOES 1-10,

Defendants.
“Xx

 

 

The plaintiff, Star Cable NA, Inc. (“Plaintiff or “Star Cable”), by its attorney, as and

for its Second Amended Complaint herein against the defendants, alleges the following:
NATURE OF THE ACTION

1, The defendants in this action, Total Cable USA LLC. (“Total Cable”) and
1StopMedia and Entertainment, Inc. d/b/a Radiant IPTV (“Radiant”) (Total Cable and Radiant
will collectively be referred to as “Defendants”) are involved in the sale and distribution of
cable television services to their customers, which include various programming, to which they
are not entitled. The programming originates in Bangladesh via an internet protocol television
system (“IPTV”). Plaintiff is an IPTV cable television company that has exclusive rights, in
the United States and Canada, to distribute eight individual programming services, via the
signal delivery services IPTV, WiMax Wireless and Mobile TV. ‘The exclusive services
originate in Bangladesh and include: i) Independent TV; ii) Jamuna TV; iii) Channel 16; iv) My
TV; v) Asian TV; vi) Bangla Vision; vii) Ekhusey TV; and viii) Somoy TV (sometimes
hereinafter referred to as the “Exclusive Services”). This is an action, based upon the discovery

that Defendants, in direct violation of Plaintiff's exclusive rights, are receiving and using,
SHO LLU OMAR PRL LEI DALAL OO I UO be raye 4 Wi LL raycil’ #. Luu

divulging or retransmitting such communications services, to which they are not entitled, for
the purposes of illegally selling said programming to customers of their businesses who
subscribe to the Exclusive Services. This is true with respect to each of the Exclusive Services
except exclusive rights are shated with Radiant for Independent TV, in which Radiant may
have some rights. Otherwise, Defendants’ conduct is a violation of the Communications Act of
1934, 47 U.S.C. § 605(a), and New York Law. In this action, Star Cable seeks declaratory and
injunctive relief and monetary damages, costs and attorneys’ fees.
PARTIES

2. Star Cable NA, Inc, is a New York corporation that has its principal place of
business at 3839 Bell Boulevard, Bayside, New York 11361.

3, Total Cable USA is a New York business that has its principal place of business
at 37-19 57th Street, Woodside, New York 11377, and which operated as a NY registered LLC
from October 22, 2013 until May 2, 2016, on which date it was dissolved. Prior to October 22,
2013, Total Cable USA, upon information and belief, operated as a subsidiary of Lalon TV,
Inc. an active New York business corporation with principal place of business at 15
Westmoylan Lane in Coram NY. Both Total Cable USA, LLC and Lalon TV, Inc. list their
Department of State process to be served upon Ahmodul Barobhuiya, who upon information
and belief is the principal of Total Cable USA. Moreover, in a Bankruptcy proceeding in the
Southem District of New York (In Re: World Cable, Inc Case No: 14-10379 (MG)) Lalon TV,
Inc. entered an appearance by counsel as Lalon TV, Inc. A/K/A Total TV, A/K/A Total Cable.

4. 1Stop Media and Entertainment, Inc. (“1Stop”) is an Illinois corporation with

headquarters located at 3833 Gladston Drive, Naperville, Mlinois 60565. On the FCC Form
LSE LILO-CV-U4U0/-DU-ULP LOCUINETIL SO ried uliuort: raye 6 Ol Ll Payeill F. Lor

499, which identifies certain communication business data, 1Stop lists “other trade names” to
include Radiant IPTV. Further the CEO of 1Stop, Saiful Siddique, lists himself as the COO of
Radiant IPTV. Mr. Siddique identifies himself as having addresses in Naperville, Mlinois, for
the purposes of his FCC filing and Brunswick, New Jersey for the purposes of 1Stop’s
Secretary of State incorporation data. iStop also does business as Radiant IPTV. On its
Facebook page Radiant IPTV lists its parent corporation as 1 Stop.

5. IStop d/b/a Radiant IPTV appears to operate from 150-47 Hillside Avenue,
Jamaica, New York 11432. 1 Stop d/b/a Radiant appears to operate out of the second floor of
that two story building, however the second floor is entirely occupied by Marvel Cable and
Broadcasting, LLC, a New York LLC with its principal place of business at 150-47 Hillside
Avenue. When a customer pays for Radiant IPTV services by credit card, the payment is
received by [Stop.

6. ABC, INC., XYZ CORP. and JOHN DOES 1-10 are fictitious names of persons
and entities that are the persons or corporate owners of Defendants. Although Plaintiff
exercised its best efforts in discovering the true names and ownership interest of said named
defendants, defendants seem to be engaged in a scheme to evade detection of their proper name
and ownership. As such, Plaintiff reserves its right to amend this Second Amended Complaint
upon discovery of true names and ownership of Total Cable USA LLC and 1Stop d/b/a Radiant
IPTV, whether held in corporate or individual form.

JURISDICTION AND VENUE
7. This action arises under 47 U.S.C. §605 (a) and supplemental law claims.
8. This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331 and/or

28 U.S.C. § 1332 as there is a Federal question and/or dispute in excess of the jurisdictional
Lase 110-Cv-U400/-s/-CLR Document so EHeaAUMUoL, Page 4 Of 411 PaAgEIL a lox

limits, and supplemental jurisdiction over the state law claims. Venue is properly established
in the Eastern District of New York pursuant to 28 U.S.C. -§§ 139](b) and 1400(a), as
Defendants reside in the District, do business in this District and a substantial part of the events

giving rise to the claim occurred in the District.

FACTUAL BACKGROUND

 

9. Star Cable is a multi-channel provider of subscription video services included in
a channel lineup, which includes hundreds of channels including several from Bangladesh,
which are defined above as the Exclusive Services and which are the subject of this action.
Additionally, Star Cable offers its subscribers telephone services and high speed data service
otherwise known as internet access. Unlike its competitors, cable television and satellite
television, Star Cable transmits its signals from its head end located in Queens, NY to its
subscribers via the inteet in the process known as Internet Protocol Television.

10. In order to provide the Exclusive Services, Star Cable negotiated and contracted
with each Exclusive Service in multi-year Network Affiliation Agreements (the
“Agreements”). The Agreements grant exclusive rights fo various companies in various
nations determined by the method in which their signal is delivered. So, for example, there
might be exclusive distribution rights for the United States for a satellite delivery services such
as Direct TV. In this case, Star Cable was granted exclusive distribution rights for WiMax
wireless, IPT'V and Mobile TV (“the Exclusive Rights”). In exchange for the Exclusive Rights,
Star Cable continues to pay the programming service provider's license fees, which generally
increase annually in accordance with the terms of these multi-year agreements. Such annual
increases are often double and/or triple the previous year’s license fee, As such, Star Cable

pays significant amounts for its Exclusive Rights.
Case 1:16-cv-04067-SJ-CLP Document 38 Hiled Q//U6/1/ Page 5 of 11 Pagelb #: 169

11. The Agreements are part of the marketing scheme of the Exclusive Services,

12, Because Star Cable generates revenues through the sale of subscription packages
and other programming, and because the ability to attract and retain distribution rights for
programming is dependent upon preventing unauthorized reception of Star Cable’s video
channels, Star Cable’s channels are digitally secured and encrypted. The encrypted video
services are then transmitted via the intemet to its customers.

13. Each Star Cable customer receives a set top channel converter that contains the
technology to receive encrypted programming from Star Cable, determine which services the
subscriber has purchased and decrypt those services so that they are intelligible on a television
screen. The set top box can also communicate with Star Cable for the purposes of purchasing
pay per view material and billing for the same. The set top box is part of the monthly service
charge of a customer's purchase of IPTV service. If a customer wants a second set top box a
service charge is added to the customer’s bill each month.

14. —_ The set top box provided to a Star Cable customer is designed to make a direct-
to-server internet connection with the Star Cable server. Once connected to the Star Cable
server, the Star Cable box streams the video channels from the server directly onto the
customer's television. The customer can then use the remote control tied to the set top box and
watch programming in real time, in essence, live as transmitted,

15, Star Cable, through IPTV, has essentially, identical functionality of a satellite
delivery service or a cable television service.

16. At all times pertinent to this Complaint, Star Cable has been the beneficiary of

exclusive agreements for WiMax, IPTV and Mobile TV for the Exclusive Services: i)
GLP, Bocument.38 Filed OZ/O6/L7Z Page Gof 11, PadelD #170

Independent TV (as it applies to Total Cable); ii) Jamuna TV; iii) Channel 16; iv) My TV; v)
Asian TV; vi) Bangla Vision; vii) Ekhusey TV; and viii) Somoy TV for all regions within the

United States and Canada.

17. A representative of Star Cable traveled to Bangladesh to sign, and did sign,
exclusive Network Affiliation Agreements with representative officers of Asian TV, My TV,
V.M. International Ltd., Independent Television, Ltd., Channel 16 Insight Telecast, and
Jamuna Televison. A representative of Star Cable met in New York with a representative
officer of Ekhushey Television, Ltd. and Shamol Bangla Media Ltd. Similar exclusive
Network Affiliation Agreements were executed by mail between Star Cable and Somoy Media
Limited, Payments have been made by Star Cable on each of these Agreements.

DEFENDANTS

18. Defendants are telecommunications distribution companies that sell telephony
services, high speed data services and which operate a television signal distribution business.
They are currently distributing their television signals through an IPTV distribution system
through which channels are delivered using the architecture and networking methods of the
Internet Protocol Suite over the internet through broadband internet access networks.
Defendants’ signal delivery system is almost identical to that of Star Cable.

19. Defendants’ customers must pay a monthly subscription fee, dependent upon
the level of programming services purchased and ordered from Defendants.

20. Defendants each actively advertise the Exclusive Services to their customers and

market themselves as having rights to distribute these services to customers who desire to

watch Bangladeshi programming.
Case t:46-cv-0406%-ShGL Bocument.38, Filed.O7/O6/17, Rage.7of 11 Pagelb # 1/4

4i. Defendants do not have rights to transmit or sell the eight channels over an
IPTV delivery system in any part of the United States or Canada.

22. Despite not having rights to transmit the Exclusive Services and in direct
derogation of the exclusive rights of Star Cable, Defendants receive the Exclusive Services in
the United States and use or divulge or redistribute said communications to their customers.
Defendants are not authorized to redistribute said communications over their IPTV systems in
the United States or Canada. Said actions of Defendants are an unauthorized divulgence of
satellite signals.

23, Defendants’ violations of said exclusive rights has injured and will continue to
injure Star Cable by, among other things, damaging the preeminent reputation of Star Cable as
the holder of exclusive rights to the Exclusive Services, depriving Star Cable of revenues derived
from the distribution of its programming and by interfering with the contractual and prospective
business relationships of Star Cable.

Count F

47 U.S.C. § 605

24. Plaintiff incorporates the preceding paragraphs as if each allegation was fully set
forth herein.

25. Through the transmitting, retransmitting, use, divulgement and sale of the
Exclusive Services Defendants have violated various provisions of 47 U.S.C. § 605,

26,  Theuse of the signals of the Exclusive Services in a manner in which they are not
entitled, including effectuating the unauthorized receipt in the United States and transmitting,

retransmitting, use, sale and divulging said Exclusive Services, which are radio communications,
Case .1:16-cv-04067-SI-CLP Document 38 Filed 07/06/17 Page 8 of 11 PagelD #: 172

to persons not entitled to the Exclusive Services for the purposes of commercial advantage and

private financial gain is designed to injure, and will continue fo injure Star Cable and cause it

financial damage and irreparable harm.

27. Defendants knew or should have known and had reason to know that assisting a
third person in the reception and use of the Exclusive Services without authorization, was and is
illegal and prohibited.

28. Pursuant to 47 U.S.C. § 605(e)(3), Plaintiff is entitled to: equitable relief, either
statutory damages of $1,000.00 to $10,000.00 per violation (each customer of Defendants’
receiving each or all such Exclusive Services) or actual damages plus any profits realized by
Defendants for each violation of 47 U.S.C. § 605(a), reasonable attorneys’ fees and costs.

Count I
UNJUST ENRICHMENT

29. _—~Plaintiffhereby incorporates the preceding paragraphs as if set forth fully herein.

30. Through the re-broadcasting scheme described above Defendants have received
a financial benefit by, among other things, receiving subscription fees from each of Defendants’
customers that have subscribed to the Exclusive Services.

31. The financial benefit to Defendants was to the detriment of Plaintiff in that
Defendants’ customers who purchase the Exclusive Services would have had to acquire them
from Star Cable rather than Defendants, thereby depriving Star Cable of subscription fees.

32. Defendants have been unjustly enriched through these actions, and equity and

good conscience requires restitution to Plaintiff,

33. Star Cable has been damaged through the unjust enrichment of Defendants and
Gase 1:16-cv-A4962-S1-CLR Bocument38 Filed 07/06/12 Rage 3 of 11 Ragell if iss

secks remedy for the same.

Count FY
CONVERSION

34. Plaintiff hereby incorporates the preceding paragraphs as if each were set forth

fully herein.

35. Through the rebroadcasting scheme described above Defendants exercised and
assumed unauthorized dominion and control over the signal of the Exclusive Services and
disseminated and divulged said communications signals to third parties for payment and

without the authorization of Plaintiff.

36. Star Cable was excluded from exercising any control over the dissemination and
divulgement of the signals of the Exclusive Services to third parties and received no income

from this unauthorized use anddivulgement.

37. Plaintiff has been damaged through the unauthorized conversion of the signals of

the Exclusive Services for which Star Cable seeks remedy.

Count FV
UNFAIR COMPETITION

38. Plaintiff tereby incorporates the preceding paragraphs as if each were set forth

fully herein.

39. Through the rebroadcasting scheme described above Defendants

misappropriated the product of Star Cable, namely the licensed Exclusive Services.

40. Defendants’ misappropriation of the Exclusive Services was undertaken in bad

faith and without the authorization of or payment to Star Cable for the sale and divulgement of

the ExclusiveServices.
Case 1:16-cv-04067-SJ-CLP. Document 38 Filed 07/06/17. Page 10 of 141 PagelD #: 174

41. Plaintiff has been damaged through Defendants’ unfair competition with

reference to Plaintiff's Exclusive Services and seeks remedy for the same.
WHEREFORE, Plaintiff requests that this Court grant the following relief:

qa) Declare that Defendants’ unauthorized sale, use and divulgement of the
Exclusive Services without authorization violated 47 U.S.C. § 605(a) and that such
violations were committed intentionally and for the purposes of commercial advantage
and private financial and commercial gain:
(2) In accordance with 47 U.S.C, § 605(e)(3), permanently enjoin Defendants,
their agents, servants, employees, and those controlled directly or indirectly by any of
them from the distribution, sale, rebroadcast or divulgement of the Exclusive Services;
(3) ‘In accordance with 47 U.S.C. § 605(€)(3), award Plaintiff against Defendants,
damages for all losses incurred as a result of Defendants’ violations:

(a) The actual damages that Plaintiff has suffered, together with any
additional profits earned by Defendants, or alternatively at Plaintiff's election,

(b} Statutory damages in an amount between $1,000 and $10,000 for each

of the customers to which the Exclusive Services were sold and/or distributed by

Defendants.

(4) An accounting of all profits and expenses realized by Defendants in violation

of 47 U.S.C. § 605, together with Defendants’ production of all records reflecting sales

of the Exclusive Services;

(5) An Order imposing a constructive trust based upon Defendants’ unjust
Case 1scv 04067 7SI-CePp Degumenhss. Filed 064% Page dt of}4 RagelD.# 175 0)

entichment derived from profits on sales of the Exclusive Services, and based upon

their conversion of profits diverted from and properly due to Star Cable by reason of

theft of its product;

(6) An assessment of damages, to be determined at trial, based upon the New York

Law of Unfair Competition;

(7) In accordance with 47 U.S.C. § 605 an award of all of Plaintiff's reasonable

attorneys’ fees and costs of this action; and

(8) Grant such other and further relief as is just.

Dated: July 6, 2017
HOGAN & CASSELL, LLP

ei Plaintiff
By: bb

Michael Cassell

500 North Broadway, Suite 153
Jericho, New York 11753

Tel. 516-942-4700
meassell@hogancassell.com.
Case 1:16-cv-04067-SJ-CLP Document 38-1 Filed 07/06/17 Page 1 of 1 PagelD #: 176

AO 440 (Rev. 06/12) Summons in a Civil Action
UNITED STATES DISTRICT COURT
for the
Eastern District of New York

STAR CABLE NA, INC. )
}
)
nee ee net ee eee )
Pensa tipy )
v. Civil Action No, 16-CV-04067 (SJ)
TOTAL CABLE USA, LLC. and 1STOPMEDIA AND )
ENTERTAINMENT, INC. d/bia RADIANT IPTV, ABC, )
INC., XYZ CORP. and JOHN DOES 1-10 )
Defendant(s) )
SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) iStepMedia and Entertainment, Inc., 3833 Gladston Drive, Naperville, Illinois 60565

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2} or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,

whose name and address are: Michael Cassell, Esq.

Hogan & Cassell, LLP
500 North Broadway, Suite 153
Jericho, NY 11753

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

DOUGLAS C. PALMER
CLERK OF COURT

EO cena sna penne at ennai nent ea
Signature of Clerk or Deputy Clerk
Case 1:16-cv-04067-SJ-CLP Document 81 Filed 05/06/19 Page 28 of 408 PagelD #: 433

EXHIBIT B

 
Case 1:16-cv-U406 /-SJ-CLP Document 11 Filed OY/i6/16 Page 1 of 6 Pagell # be

UNITED STATES DISTRICT COURT FOR THE
KASTYERN DISTRICT OF NEW YORK
x
Star Cable NA INC,
Plaintiff, INDEX NO. 16-CV-04067
Assigned to: Judge Sterling
Johuson Jr,
-Against- Referred to; Magistrate Judge
Cheryl L. Pollak
ANSWER BY THE DEFENDENT
TOTAL CABLE USA LLC

Total Cable USA LLC. and Radiant IPTV

Defendants.

 

Defendant Total Cable USA LLC (hereinafter referred to as “Defendant”) by its attorneys Bhatia
& Associates PLLC interposes the following Answer to the above Complaint:
NATURE OF ACTION
1. The allegations contained in J 1 of the Complaint pertaining to answering Defendant are
denied. Each and every allegation contained in paragraph under reply is denied
specifically and categorically.
PARTIES
2. The allegations contained in § 2 of the Complaint are denied due to lack of knowledge
sufficient to form belief as to the truth of the allegations contained therein.
3. The allegations contained in [3 of the Complaint are admitted to the extent that
answering Defendant operated as a New York registered LLC from October 22, 2013

until May 2, 2016, on which date it was dissolved. The rest of the allegations contained in

paragraph under reply are denied.
Case 1:16-cv-04067-SJ-CLP Documenti1 Filed 09/16/16 Page 2 of 6 PagelD #: 63

4. The allegations contained in 4 4 of the Complaint are denied duc to lack of knowledge
sufficient to form belief as to the truth of the allegations contained therein.

5, Allegations pertaining paragraph 5 do not pertain to the answering defendant and needs

no response or reply.

JURISDICTION AND VIENVE
6. The allegations contained in 5 of the Complaint pertain to provisions of law and need

no reply.

7. The allegations contained in ] 6 of the Complaint pertain to provisions of law and need

no reply.
FACTUAL BACKGROUND

8. The allegations contained in 7 of the Complaint are denied due to lack of knowledge
sufficient to form belief as to the truth of the allegations contained therein.

9. The allegations contained in 4] 8 of the Complaint are denied duc to lack of knowledge
sufficient to form belief as to the truth of the allegations contained therein.

10. The allegations contained in 49 of the Complaint are denied due to lack of knowledge
sufficient to form belief as to the truth of the allegations contained therein.

11. The allegations contained in 4 10 of the Complaint are denied due to lack of knowledge
sufficient to form belief as to the truth of the allegations contained therein.

12. The allegations contained in § 11 of the Complaint are denied due to lack of knowledge

sufficient to form belief as to the truth of the allegations contained therein.
13. The allegations contained in § 12 of the Complaint are denied due to lack of knowledge

sufficient to form belief as to the truth of the allegations contained therein.
Case 1:16-cv-04067-SJ-CLP Document 11 Filed 09/16/16 Page 3 of 6 Pagelb #: 64

14. The allegations contained in | 13 of the Complaint are denied duc to lack of knowledge
sufficient to form belief as to the truth of the allegations contained therein.

15. The allegations contained in 4 14 of the Complaint are denied due to lack of knowledge
sufficient to form belief as to the truth of the allegations contained therein.

DEFENDANTS

16. The allegations contained in J 15 of the Complaint are denied.

17. The allegations contained in | 16 of the Complaint are denied.

18. The allegations contained in 17 of the Complaint are denied.

19. The allepations contained in 4 18 of the Complaint are denied. The allegations are
misconceived besides being false. Answering Defendant docs not transmit or sell any
channel as alleged in paragraph under reply.

20. The allegations contained in | 19 of the Complaint are denied. The allegations are
misconceived besides being false. Answering Defendant docs not redistribute any
communication or IPTV system as alleged in paragraph under reply.

21. The allegations contained in 19 of the Complaint are denied.

COUNT]

22. Defendant reiterates and realleges the averments contained in {1-20 of this Answer as if
each allegation was fully set forth herein.

23. The allegations contained in § 22 of the Complaint are denied.

24. The allegations contained in | 23 of the Complaint are denied,

25. The allegations contained in { 24 of the Complaint ave denied.

26. The allegations contained in 25 of the Complaint are denied.

COUNT I
Case 1:16-cv-04067-SJ-CLP Document11 Filed 09/16/16 Page 4 of 6 PageiD #: 65

UNJUST ENRICHMENT

27. Defendant reiterates and realleges the averments contained in {1-25 of this Answer as if

each allegation was fully set forth herein.
28. The allegations contained in 27 of the Complaint are denied.
29, The allegations contained in 4 28 of the Complaint are denied.
30. The allegations contained in 4] 29 of the Complaint are denied.
31. The allegations contained in 4 30 of the Complaint are denied.

COUNT HI
CONVERSION

32. Defendant reiterates and realleges the averments contained in 4] 1-30 of this Answer as if

each allegation was fully set forth herein.
33. The allegations contained in {32 of the Complaint are denied.
34. The allegations contained in 4 33 of the Complaint are denied.
35. The allegations contained in {34 of the Complaint are denied.

COUNT IV
UNFAIR COMPETITION

36. Defendant reiterates and realleges the averments contained in ¥ 1-34 of this Answer as if

each allegation was fully set forth herein.
37. The allegations contained in { 36 of the Complaint are denied.
38, The allegations contained in {37 of the Complaint are denied.

39, The allegations contained in 4 38 of the Complaint are denied.

FIRST AFFIRMATIVE DEFENSE

40, The Complaint fails to disclose any cause of action against answering Defendant.
Case 1:16-cv-04067-S.J-CLP BRocument11 Filed 69/16/16 Page 5 of 6 PageiD #: 66

41.

42.

43.

44,

45.

SECOND AFFIRMATIVE, DEFENST:

No cause of action ever accrued {o Plaintiff to commence the present action against

Defendant,

THIRD AFFIRMATIVE DEEFENSE
Defendant has no relationship whatsoever with Defendant Radiant IPTV. Complaint is
liable to be dismissed due fo misjoinder of parties.

FOURTH AFFIRMATIVE DEFENSE
Answering Defendant does not sell or distribute cable television services. Defendant does
not have a place of business in Woodside, NY. Defendant's place of business is al 15
Westmoylan Lane, Coram, NY 11727.

FIRTH AFFIRMATIVE DEFENSE
Defendant Corporation was dissolved on May 2, 2016. As such, Defendant Corporation
being dissolved, carmot be sued.
FIRST COUNTERCLAIM

Plaintiff has dragged answering Defendant into false and frivolous litigation. Plaintiff
knows very well that Defendant is not involved in the sale or distribution of television
signals through IPTV distribution system. Answering Defendant had a few contracts to
get distribution rights from channel owners, and sell to operators. Answering Defendant
does not interact with any customers. Due to the false, frivolous, and vexatious litigation

commenced by Plaintiff, answering Defendant claims judgment for reasonable attorney

fees and other incidental expenses.
Case LAS cy PANS SPELB Bocumentdt Filed Rage/18 Bage Selo PagsiD BS! 1.5

The prayer clause contained in the Complaint is denied. Plaintiff is not entitled to any
relief requested in paragraphs 1-8 of the prayer clause. Defendant requests that Complaint be
dismissed with costs. Defendant further requests that the Judgment for the relief requested in

ihe Counterclaim be granted, along with any other just and proper relief.

Dated: September 16, 2016
New York, NY

Isldi
Satish K. Bhatia, Esq. (889222)
Bhatia & Associates PLLC
38W 32™ Street, Suite 1511
New York, NY, 10001
Pel: 212-239-6898
Fax: 212-594-7980
Case 1:16-cv-04067-SJ-CLP Document 11-1 Filed 09/16/16 Page 1 of 1 PagelD #: 68
Case 1:16-cv-04067-SJ-CLP Document 81 Filed 05/06/19 Page 35 of 408 PagelD #: 440

UNITED STATES DISTRICT COURT

FOR THE EASTERN DISTRICT OF NEW YORK

wen

STAR CABLE NA, INC, Docket No. 16-cv-04067

Plaintiff,

 

VS AFFIRMATION OF

TOTAL CABLE USA LLC. and RADIANT IPTV MAILING

Defendants.

x

 

Satish K. Bhatia, Esq., the attorney for the Defendant Total Cable USA LLC., duly
admitted to practice law in the Eastern Districl of New York swears under the penalty of
perjury that I have served a copy of the answer to the attorney for the plaintiff by
Ordinary First Class Mai! on September 16, 2016 at the following addresses:

7 Daniel J. Lefkowitz, Esq.
Daniel J. Lefkowitz, Esq., P.C.
16 Titus Lane
Cold Spring Harbor, New York, 11724

Dated: September 16,2016
New York, NY

isid/
SATISH K. BHATIA, ESQ.(8B9222),
Bhatia & Associates PLLC
38 West, 32™ Street, Suite #1511
New York, NY 10001
Tel: 212-239-6898
Fax: 212-594-7980

Page.Lof 1.
Case 1:16-cv-04067-SJ-CLP Document 81 Filed 05/06/19 Page 36 of 408 PagelD #: 441

EXHIBIT C

 
CaSe LILO-CV-U4U0l-DU-LLE LVOCUTHEML GS riteuuafurrié raye i Ul 2 Payeil ft, 1o¢

UNITED STATICS DISTRICT COURT
FOR THE EASTERN DISTRICT. OF NEW YORIC

=“ anny

ay Bo a

STAR CABLE NA, INC, Docket No. 16-ev-04067

Plaintiff,

VS.

 

POTAL CABLE USA LLG and RADIANT IPTV

Defendants.

 

NOTICE OF MOTION TO DISMISS THE COMPLAINT AGAINST TOTAL CABLE

i

PLEASE TAKE NOTICE that on September 13, 2017, at 11AM, oras soon as counsel
can be heard, at the United States District Court, 225 Cadman Plaza East, Brooklyn, NY 11201,
before the Honorable Sterling Johnson Jr, U.S.D.1., the Defendant Total Cable USA LLC,, by its
attorneys Bhatia & Associates PLLC, will move this Court for dismissing the action against the
Defendant Total Cable USA LLC., along with any other just and proper relief, The response of
the motion is due on July 18, 2017 and the response is due on August 8, 2017, as per order of the

Court dated July 10,2017.

Date: New York, New York

July 11, 2017
|
‘ Respectfully submitted,

fs/

SATISH K. BHATIA, ESQ.(8B9222),
Bhatia & Associates PLLC

38 West, 32 Street, Suite #1511
Vase LILO-CV-U4U0/-DU-CLE Liocument44 Hea us/UMLi Frage Z Of 2 PagelU #2 183
Case 1:16-cv-04067-SJ-CLP Document 81 Filed 05/06/19 Page 38 of 408 PagelD #: 443

New York, NY 1000]
| Tel: 212-239-6898
Fax: 212-594-7980

To: Michael Cassel]
300 North Broadway, Suite 153
Jericho, New York 11753
(516) 942-4700.
oN NTRS

CaS6 LULb-cv-U4U0/-bJ-LLY Dvocument4s-1 Fieag Ua/UriLi Frage 1 OF? rayell F164

UNETED STATES DISTRICT COURT
FOR THE KASTIERN DISTRICT OF NEW YORI

STAR CABLIE NA, INC, Dockat No, «ad067
Plaindy,

Vi.
AL RIRMATION IN

. . SUPPORT OF MOTION
TOTAL CABLE USA LLC, and RADIANT IPTY Sine Sonnes AL OF
THE COMPLAINT
| AGAINST DEKANDANT
Defendants, TOTAL CABLE USA LLC

 

 

 

 

a emne He x

Satish K, Bhatia, Bsq., the Attorney of the defendants affirms under penalty or
perjury as follows:

J, Tam the Attorney of the record for the defendants Total Cable USA LLC. and
Radiant IPTV and as such I am fully conversant with the facts and circumstances
of the case, |

2. lam making this affirmation in support of Notice of Motion seeking dismissal of
the complaint against the defendant Total Cable USA LLC, :

3. On or about July 6, 2017,'the plaintiff filed second amended complaint against the
defendants Total Cable USA LLC and Radiant IPTV.
4. In paragraph 3 of the second amended complaint, the plaintiff admitted that
defendant Total Cable USA LLC., was dissolved on May 2, 2016. Total Cable
USA LLC. was officially dissolved on May 2, 2016. The application for

dissolution of the corporation was filed by the accountant as the members of Total

Cable USA LLC, resolved to dissolve the corporation, The copy of the application
{

|
i
i

Page 1 of 7

Nene benr penis ot he Ea ANE HERMAN ET ICA MUDTTAL CMRP NOTTS Bee of Lc aire cca ten dyed th tedecde cube g8 Yynineer Mae earth tte

qtieenn gear

IDR At msar oontern true

menage:

eerie

Seapets,

EAR ERARNSTEN pee Reatcha petricnt 2 cay

 
rheag UO/UTiL( Raye col? rageil ff. 169

Case LILG-CV-U4U0/-DU-CGLI  VOCUMEeRNT 45-1

for dissolution und certificate of dissolution ure collectively annexed with thls
affirmation as Exhthit A,

5. In Count F ofthe second amended compliint, the plainw? claimed statutory
damages of $1,000-$10,000 for viola ion of the plaintiff copy right anid attorney's

:

fees and costs, In Count I of the second amended complaint, the{plaintis? claimed
damages due (o unjust enivhment. In Count 1 of the second mended complaint,
the plaintiff claimed damages through unauthorized conversions of the signals of
the exclusive services. In Count 1V of the first amended complaint, the plaintiit
claimed damages to the defendant's unfair competition with reference to the
plaintiffs exclusive services and seek remedies for the same, The copy of the
second amended complaint is annexed with this affirmation as Exhibit B.

6. Subsequently, after commencement of this action, Total Cable USA LLC, filed
chapter 7 Bankruptcy Petition in the Bankruptoy Court Hastern District, Star Cable
NA INC was shown one of the creditors in the Chapter 7 Bankruptcy petition in
schedule E/P. The copy of the schedule B/P showing Star Cable is one of the
creditors is armexed with this affirmation as Exhibit C,

7, Qn or about January 25, 2017, the Bankruptcy Court passed the final decree. The
copy of the decree passed by the Bankruptey Court is annexed with this
affirmation as Exhibit D.

8. On or about September 16, 2016, defendant Total Cable USA LLC. filed an
answer to the first amended complaint filed by the plaintiff. In the answer,

defendant Total Cable USA LLC, raised various affirmative defenses. In the fifth

affirmative defense, the defendant Total Cable USA LLC. alleged that defendant

Page 2 of 7

|

Semardan ENACT LAMM ROR MN Seatac ee Who bases sed canteen een ee anansteatee

COPAY Arp eet atchned meen si +

Anna att

tate.

Sera gee

Meena sete ae.

FeMeTR Tay

sethantes

we tetera

 

 

 

 

SARA tet apepetaner ty
CaSE Lilo-cV-U4U0/-SJ-CLR DOCUMENT 44-1 FHeG UGIOTiL?

Te a EE COR ar

Pe recor ran dome a a HELM AN

WE

Page 5 OF f Pagel) & ldo

Total Cable USA. LLC, was dissolved an May 2, 2016, aid i such defondant.
Total Cable USA LLC, being dissolved cannot be sued. Hy fourth alticmadve
defense, defendant Totud Cable USA LLC, ieged that defendant ‘Total Cable USA
LLC. does not sell or distdbute euble (elevision services md doy not have any

4

place of business. The copy of the answer ig annexed with this affirmation as

{
Kexhibit &, ‘

% On or about June 14, 2017, our office submitted a letter to the Court for scheduling
0 pré-motion conlerence seeking dismissal of the complaint against the defendant.
In the lettor, it was indicated that defendant Total Cable USA LLG, was dissolved
in May 2016 and the Bankruptey Court also passed the final deeree on chapter 7
voluntary petition filed by defendant Total Cable USA LLC, affer commencement
of this action, The copy of the fetter di ated June 14, 2017, is annexed with this
affirmation as Exhibit i,

10. On or about June 19, 2017, the plaintiffs atlomey Michael Cassell filed a reply
which opposed our letter seeking to schedule pre-motion contercho eon the pround
that Total Cable USA LLC. - Yopresented by the sane attorney as in this action and
raised virtually identical argument in Asia TV USA, Ltd. v. Total Cable USA
LLC., 16-cv-6873 (S.D.N.Y.) (AJN).

11. At the hearing before the Court on June 29, 2017, before Honorable Judge
Sterling Johnson Jr., I informed the Court that the action against Total Cable USA
LLC, despite bankruptcy petition and despite dissolution of the corporation in May
2016, was not dismissed as in that case the plaintiff sought injunctive relief on the

ground that despite the dissolution and despite the bankruptcy petition, the

Page 3 of 7

RRSP ont rnen Weta RANA ENA HP rcem erg ae eareaten,

SATE SESE EAE MAT Lynetin pert ap maine

Pt etn gre on

nent 2

SAAC RE eo AUC ERO Tee cpm mute eateer ntti

 

 
a en La erate epegentene

seen tee re ITER AIG RIA TY LE Ben Dat atta tone ge ge

LaS6 LILO-CV-U4U0 f-OU-LLPF LIOCUMERML43-L FHeO USUI Li raged Of? Pagel. Lo?

delendant Tot Cable USA LAC. wag still violifing fhe plan it's copy eight. it
the present ense, the plalndi? Star Cable fg onl y claiming damages duc to alleged
past violation of the plaintiff's eapy right and is not seeldng any tapunciive roliel,
The plainuif is not alleging that degpite of dissolution and despilarof brnkeuptey
petition, the delendant Total Cable USA LLC. congnves to vol ihe copy right
of the plaindif Stay Cable-rights, ‘The plaintiff ip view of the digsbludon of the
corporation of Total Cable USA LLG. and in view of chapter 7 Bankrapley
Petition, cannot claim damages as all the damages if any due to violation of the
plaingil’s copy right has been discharged, In fuet, the plaintiff can be sanedoned
for violation of the provisions of HE U,S.C.S, 362.

12, On June 29, 2017, the Honorable Judge Sterling Johnson Jr, granted dime until
Jul £4, 2017 to the defendants fo file a motion secking dismissal of the complaint,
Our office had already served the motion to dismiss and supporting documents
against the defendant Radiant IPTV on July $, 2017. The plaintiff's attorney
conlirmed the receipt of notice of motion and affirmation In support of notice of

{
motion seeking dismissal of the complaint against Radiant IPTV by email dated
July 7, 2017, the copy of the email is annexed with this affirmation as Exhibit G.
13. Ahmodul Barobhuyia in his affidavit annexed with this affirmation has stated that
the defendant Total Cable USA LLC. never conducted any business afier its
incorporation and never violated the copyright of the plaintiff, particularly after its
dissolution in May 2016. The plaintiff has no right to claim any damages after final

decree was passed in chapter 7 Bankruptcy Petition,

Page 4 of 7

erased tte easels

Mas rtlgtymecrare athens

 

RP OE TELS Bis eaten has

 

 

Hates tty
nat Sem 0 ERAT  eect fa TEN ae

WaSe LiLo-CV-U4U0/-Du-CLF BPOCUMeNL4s-L Filed OW/UMlif Kage > OT / Pagel #188

 

MT) USCS 8362 provided automatic Atay oneu (he party fled Bankeuptay potiton in
(he Bankruptey court, The relevant proviangaa 1] USCS § 362 (ai 1) are reproduced
ay under ; |
“ Lxeent as provided in-subscetion (6) of this section, a petition fi led under
section 301, 302, or 303 of this tile (1) USCS § 301, 302, or 303], onan
application filed under section 5(0)(3) of the securities Investor Protection Act. of
1970 (15 USCS § 78ece(ay(3)], operates us a stay, applicable to all vnlities, of ~
(J) the commencement or continuation, including the issuance or employment of
process, of a judicial, administrative, or other action or proceading apninst the
deblor that was or could have been commenced before the commencement of the
case under this title, or fo recover a claim against the debtor that arose before the
commencement of the case under this tile;
Broad Scope of Stay |
; i

15, Reach of stay is intended to be quite broad, and therefore exceptions fe slay

should be read narrowly to secure broad grant of relief to debtor. In re stringer (1988,
CA9 Cal) 847 F2d $49, 17 BCD 1169, 19 CBC2q 233, CHH Bankr L Rptr P 72297,
11 USCS § 362 is extremely broad in scope and should apply to almost any type of
formal or informal action against debtor or property of estate. Delpit v Commissioner
(1994, CA9) 18 F3d 768,94 CDOS 1745, 94 Daily Journal DAE 3125, 25 BCD.
Scope of automatic stay provisions in broad and applies to formal and informa!
proceedings against debtor; any action taken in violation of automatic stay is void, In

Page § of 7

i
i

AAI ASABE MEPIS LT NP TTI EAPO eve oeeseete co coe oe

 

 

 

 

 

 

 

i

f
t
A
A

SE Ae SA Ate, Batty
SY

Case Lilo-cv-U4U6 f-SJ-CLR Document 4s-L Pied Ouurilt

re Smith (1988, WD Mich) 86 BR 92, alld dn part and revd in part on other grounds
(1989, CAG Mich) 876 F2d $24, FOBCD 1097, COM Banta L Rpte 2 72936,
Aulontatic stay provision ig very broad, and ny exceptions to it must be strictly

construed to further purposes of automatic sty, Gunther vy Glabb (nire Glabb) (2004,

f

BC WD Pa) 261 BR 170, | |

Actions or proceedings Against Debtor [8 362(a)(1)]

16, Stay of judicial proceedings against Chapter 7 debtor is automatic and mandatory
under J] USCS § 362(a)(4) with filing of petition and thus motion for stay need not be
made in court where proceeding is pending or in Bankruptey Court, Automatic slay
applies to all actions brought against debtor, either prepetition or postpelition,
regardless of whether assets in question are considered properly of debfor's estate.
Raymark Industries, Inc v Lai( 1992, CA 3 Pa) 973 Pd 1125, 23 BCD 689, CCH Bankr
L Rptr P 74914, 11 USCS § 362(a)(2) Stays all judicial proceedings against debtor,
even if debtor is arguably only nominal party. Green v Yang (1983, BC sp Ohio) 29
BR 682, LO BCD 942, CCH Bankr L Rptr P 69194, Effect of automatic kay provision
is to halt pending judicial proceedings involving debtor. Howard v Howard (1984, Tex
App San Antonio) 670 SW2d 737.

Final Decree in Chapter 7 Bankruptcy Petition

17. Applicable Law and Rutes
1. Section 350(a) of the Bankruptcy Code (11.U.S.C. § 350(a)) provides that:

“After an estate is fully administered and the court has discharged the trustee,

the Court shall close the case.”

Page 6 of 7

rage 0 OF / Hagel we Ley

 

 

 

 

 

 

 
Vase LILO-CV-U4U0/-Du-LLE DOCUMENl 45-1 Fea UalUur/Li Raye / olf FayeIL #7 Lyu
Case 1:16-cv-04067-SJ-CLP Document 81 Filed 05/06/19 Page 45 of 408 PagelD #: 450

2 Bed 8. Banke, P. 5009 states:
“Win a chapter 7, chapter 12, or chopter 13 case the trustee bas filed a
final report and final aceount and bas certified shat thu estate has been fully
administered, and if within 30 days no objection hus been Med by dhe united

ts he Pye 1 h 4 . ‘ 1 e i ~
stales trustee or a party in interest, there shall be a presumption:hat the estile

has been fully administered.”
WHEREFORE, the defendant ‘otal Cable USA LLC. requests the Court to grant.

the relief as requested in the notice of mation,

Dated: July 11, 2017
fal e

SATISHE KK, BHATIA, ESQ. (8B9222) é
Bhatia & Associates PLLC

38 West, 32"4 Street, Sule #1511

New York, NY 1000)

Tel: 272-239-6898

Fax: 212-594-7980

 

i |
|

 

 

Page 7 of 7
Case Li16-Cv-U4U0b/-SU-CLR VoOCcUumMent4s-2 Flea VGN LS

Page 1 ore Frage F Lyk

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NEW YORK

wr eens eae

mh

 

SPAR CABLE NA, INC., Docket No, 16-cv-04067

TOTAL CABLE USA LLC. and RADIANT IPTV | pyoyassa Or THE

Plaintiff,

¥S.

 

AFFIDAVIT IN SUPPORT
OF MOTION SEEKING

COMPLAINT AGAINST
DEFANDANT TOTAL
Defendants, CABLE USA LLC

x .

 

 

 

 

eee ree

1, Alunodul Barobhuiya, do swear under penalty perjury as follows:

I

3,

. Lam one of the defendants in the above action and as such | am conversant with

the facts and circumstance of the case.
I am making this affidavil in support of Notice of Motion seeking dismissal of the
complaint against the defendant Total Cable USA LLC.
On or about August 28,2016, the plaintiff filed first amendment complaint against
the defendants Total Cable USA LLC and Radiant IPTV. :
In paragraph 3 of the first,amended complaint, the plaintiff admitted that defendant
Total Cable USA LLC., was dissolved on May 2, 2016. Total Cable USA LLC.
was Officially dissolved on May 2, 2016. The application for dissolution of the

corporation was filed by the accountant as the members of Total Cable USA LLC.

resolved to dissolve the corporation.

. In Count I of the first amended complaint, the plaintiff claimed statutory damages

of $1,000-$10,000 for violation of the plaintiff copy rights and attorney’s fees and

costs. In Count II of the first amended complaint, the plaintiff claimed damages

Page 1 of 3
ase Liib-CV-U400 /-aJ-CLF DOCuUMen 4a-4 FIEeQ UGUiti rage 4 O14 Payell a. ive

due (o unjust enrichment. In Count HH of the first amended complaint, the plaintil!
claimed damages through unauthorized conversions of the signals of the exclusive
services, In Count LV of the first amended complaint, the plaintiff claimed
damages to the defendant’s unfair competition with reference fo the plaintiffs
exclusive services and seek remedies for the same.

5, Subsequently, after commencement of this action, Total Cable USA LLC. filed
chapter 7 Bankruptcy Petition in the Bankruptcy Court Eastern District, On or
about January 25,2017, the Bankruptey Court passed the final decree.

6. On or about September 16, 2016, defendant Total Cable USA LLC. filed an
answer to the first amended complaint filed by the plaintiff. In the answer,
defendant Total Cable USA LLC. raised various affirmative defenses. In the fifth
affirmative defense, the defendant Total Cable USA LLC. alleged that defendant
Total Cable USA LLC. was dissolved on May 2, 2016, and as such defendant

‘otal Cable USA LLC. being dissalved cannot be sued. In fourth affirmative
defense, defendant Total Cable USA LLC. alleged that defendant Total Cable USA
LLC. does not sell or distribute cable television services and does not have any
place of business.

7. Ov or about June 14, 2017, my attorney through the offices of Bhatia & Associates
PLLC, submitted a letter to the Court for scheduling a pre-motion conference
seeking dismissal of the complaint against the defendant. In the letter, if was
indicated that defendant Total Cable USA LLC. was dissolved in May 2016 and
the Bankruptcy Court also passed the final decree on chapter 7 voluntary petition

filed by defendant Total Cable USA LLC. after commencement of this action.

Page 2 of 3
Case 16-cv-U4U0/-SJ-CLF Document 43-2 kled U8/U//i/) Page 3 04 Pagelb #: Lys

8. On or about June 19, 2017, the plaindiff's atiorney Michael Cassell Med a reply
which opposed our letter seeking fo schedule pre-motion conference on the ground
that Total Cable USA LIC. represented by the same attorney as jn this action and
raised virtually identical argument in Asia TV USA. Lid, v. Total Cuble USA
LLC., 16-cv-6873 (S.D.N.Y.) (AIN).

9. At the hearing before the Court on June 29, 2017, before Honorable Judge Sterling
Johnson Jr., informed the Court that the action against ‘Total Cable USA LLC.
despite bankruptcy petition and despite dissolution of the corporation in May 2016,
was not dismissed as in that case the plaintiff sought injunctive relief on the
pround that despite the dissolution and despite the bankruptcy petition, the
defendant Total Cable USA LLC. was still violating the plaintiffs copy right. In
the present case, the plaintiff Star Cable is only claiming damages due to alleged
past violation of the plaintiff's copy right and is not seeking any injunctive reliel,
The plaintiff is not alleging that despite of dissolution and despite of bankruptcy
petition, the defendant Total Cable USA LLC. continues to violate the copy right
of the plaintiff Star Cable rights. :

10. Defendant Total Cable USA LLC. never conducted any business after its
incorporation and never violated the copyright of the plaintiff, particularly after its
dissolution in May 2016. The plaintiff has no right to claim any damages after
Total Cable USA LLC. was discharged in chapter 7 Bankruptcy Petition.

11. Defendant Total Cable USA LLC, Infact, never opened any account in any bank
and never issued any check to any entity or to any individual. The plaintiff Star

Cable never appeared in the Bankruptcy petition filed by Total Cable USA LLC.

Page 3 of 3
pase
ase

ne

6-cv-U406 /-SJ-CLP Vocument 43-2 Flea Us/U//i1/ rage 4 O14 Fagell FF, Lu4
6-cv-04067-SJ-CLP Document 81 Filed 05/06/19 Page 49 of 408 PagelD #: 454

WHEREFORE ] request that notice of motion filed by Total Cable USA LLC seeking d ismissal

of the complaint against Total Cable USA LLC be granted along with any other just and proper

“Ahmodul Barobhuiya

relief,

Verified On: July § 2017
In the County of New York
In the State Gf New York

 

SATISH KUMAR BHATIA
Notary Pubilo, State Of New York
fo 286343050

ttteon Expres 032000
SUT 2 NRE ent nat

Case LiLo-cv-U406/-SJ-CLP Document 43-3 Piled Gd/U//1l/ Page 1 of 34 Pagell #195
Case 1:16-cv-04067-SJ-CLP Document 81 Filed 05/06/19 Page 50 of 408 PagelD #: 455

 

 

‘
J
}
‘
i
. :
i
‘
i
: i
i
i
i
‘ (
I
|
: f
i }
t i
i 2
SPADIREYIENDAN rate te seen NSU CGAY aa coats an se . i |
yer ft: VRP IAS ANIR Tats Ng tite exe ! baataraypaicrasnt was 2
i SR teagan Wee LOTION SS ENTE ONM farateten
; : Say

 

 

Tae ens

 

 

 

  

Ts EAR eC Pty pnt

at ete are Sete an
" FIM Piensa oy SE oe

a ee bee Rll oe end maine

 

tietteee es eo sepeareertes:
BESTT Tera ets octane etal gt ener ents

PETER Oe Tee 0s TN sae eee es

STOIC gt tate me

aitetveacey

 

 

 
Case L:16-cv-U4U6 /-SU-CLP Document 43-3 Filed Us/U//1/ Page 4 OT 34 ragell #. 1¥6

     

 
 
    
  

  
   

 
    

 

    

     
 

 
 

    
    

 

      
      

 

 

    

    

 

 

 

   

 

 

 

 

 

&
ef 4
i i ‘ ! hy : ‘ " o .
i: a" | md
i | i 4 v “
fi ~ tf
1: ; ‘
‘ ‘ oie ft .
. \ a4
. iy “i rm yi if Hho yh tr
tga al ‘asl inp li ae dan i eer EN ope |
dant es i Ani ual a | nr uo
. ( a a as ‘ +
“yolites chi
idee i pasta
ila Sigua ROS wt the Elana
Sey a 5 :
RST: Tae nung af the twa il compa
TANALGALE MGALAe. ee 5
. sues ity enieils ACE et grits mar Was rstd ty “afiges Meyeeae eatay {
: if tid guise tl the fant i Nea bat rr i E
F . ange | TW cpuance ADAG reenter ysten beige ve cats ted SMP EATEN a leeg ate ae : :
‘ ny “ . x i.
; OAR “COND: The dite af erg if iy ait ar ol ino, bi ve i Le Seasmuageanenet | { ¢
: . : . a :
' Hf i Ys “The evisit piving riseciy te: iy af te autivles of iota ig, t yt
Cheek ayapeenyerinte stats orem) . i {
| f s
9 ‘ ; ea tee i
{9 The vate oF written ronment at A ineafetity ia inorent atthe members athd vlad toy _ :
SaRTpANy BOE ae :
Lope te to ade ‘ &
ae ee Oe apee ut hy y Bescur . - a 3 E
Ci ‘There dre nd mentthers ol he thylted fabitiy cola, oh, : z
{2} Parsnant pe the dlisgotetion’ dates set fore Jn ny arththed nf aeganizating of pera’ , sO po
Agreotrent at” the: limited liuhiliy company, | BE : :
Pt The following event ns specif in the - operiiiag agreanidit:- :
i Phe envy ats dears OF Judicial disnalution,
os f |
on re . . |
x eM csneenesnte nares sea Canady at’ signer (ted anproprie hexy:
‘Siena : Tut teetentas ‘ v3 - ot : wee
13 Member
Ty Whe rhe ee remo bey “ weeu ete ay Muinger att \ . i:
. ket Aathaaized Person | ;
i oa
< : i i i
; i z
peso
DUARROtha May. Oi3) : ‘ Page tats i
: i #
i too
fateh pe eda pre War TERR CATT Bac etree ACY Aina sine eaten SOTO RSOHR e 9 PUTIN ACPO IN mack ne Sokayauteerearer tyes tenes esas oe emus :

 
Te meer anne ELE

hae he

Rate atearm enna celeron nett cnt a testa
SPS ES Ie ta SysUne Eh eahge CONC Aa

Case 1) L6-CV-U4U6 (zo J-OLP Document 44-3 Filed Gs/Q /74 /

* Addeives Sn

Page 3 Of 44 Pagel #: 1y/

     
  
   

  
     
  

wot Pee
ini fc

  
  
  
  

    

Cl sini i
spac cae

      
  
  
  

‘iddandaders asin 1 dante eden

seemarecadpevabuslategiyregs ec ses reerscAnin
“ fae,
Ae

adie
A sn?

   
    

Filed by:
SHAKILMKHAN ae
ss stag ceseeeattibe deta typi eens Sane neds fb ee

Nuit. | ' : _
CALLS ecgetad irtonee ARLE OT ede ements Geter gt cues eetrtatatesuruetiqee ta tt “

     
  
 
 
 
 
 

hy Of oun.
yen aAateip oe * .

 

| AF ob ee

aM aaipregndheaee

 
 
  
 

 

 

oly, Sian wine ZN (Lada; igi is: 1497

 

NOTE: This fyi wees prepinid hy du Naw Sai Hate De yeaa ot diye sie lg aaviaton “i ingatisécn Cea
duunestdy Uharlted Habilty compan. Lddeugarcanitteedl opitantad priviaiane under dhe Wav. Gant par nel caquirad (@

wie a lena, ten i oa grey or we a wala fugid ae stores. Thullduariaynt oF Gate
i Mie Sleage atte We dulsandldant

     

 

 

. we . etisnten ti . 4
ii ~ . pee
- : : Wo - a

‘ ; , ‘
t i
|
. t
: i
‘ .
td
ee
= |
: wie
uf
i
t
' . Flitga © tf

HOsd Sida Roy, ditty

   

TN ee re Ty PE APR TOON M

 

Eta cnet kien ts

SPARTA

é
f
2.
:
‘

sles a a a ee ee

Settee tare nie dicts wy teeta

Hens

 

 

 

Petter

eta Doane

 

 

 

7

RAT ra pe

The RNa peat

a OE EE IT EE

 

AACA Daa

ey tats Lene
Case 1:16-cv-04067-SJ-CLP_ Document 43-3 Filed 08/07/17 Page 4 of 34 PagelD #: 198

apt
veteakpere sat

  
 
  

  
   

  

     
  

    

Yd. naterueentuer: Gil Hin HH
PINT LEON OR COMMGRMISL i
WEG sunt fet mike
wi Page mcd cane men wiki ‘ul
cee My Wye oo

eae MC MAE oe ore A wesc fi
“boule t oH i

            

1 eee .

  
   
 

HARA TETANY DOE UE: OA tat.
wore aa BOAR a vious: id. VLG

   
  

 

, ii
i aie say mid aie S
« egal “ae Weed dae fe aa ter th Wey, ‘alee Byee ead ey ivinave AN fhaeu aes Atte als BE CdR LE A AAA ve atu digguina iis ten Gort jadi
Hi ai Hh ee

By BI NS/ 02/4010 WOIONG Ate dig wot 8 COSHH GRC HUDOGAS ik

 

   

i sprue . | . 2 “ oo : . : - -! :
7 ‘pupye, if peta, ‘ 7 o - Co aw we , Se 4 :
Berek ETN OF, . . ,

tavern ies Wy qaavy “{
ORAS FOR WROCHAG: ‘ ; ° , wl,
Fino 2k cae 8 gr oa i ae . . ‘ . “oye - oy

  
   
  

 

. et , tha
pea LT RI NORE: wie vil le

eae Seay

"Ue

fad oe

 

i
7 r
nat : i i
Mtg | i
on, ey ]
a iota mt
: “t TR 43 | ) i
“Cua gynt of {
é . .
t
1
:
£
¢
PS CER SEITE Ze. UT AGA TICS UTE BE -OC O0R aa A AN AES RE EDULE AE ARE AN SGM ED U0 Oe ESA SU A ag

SERVIC COME.

 

NOMBRE} HY $ 4% HO SERVICH COMPANY 4+

ES oi. ek PAWAMGETS Bride
ETL 6G.0G CASH aoe
PAN 2. OG CHECK aids
CERT a. Of CHARGE ta:
SOP GE . OB DRAWROWD 4. tt
HARD SS aS. Oa OPAL: 1d

' rtp

RIEEUND

32 deat 220 Wey AU Bre) Feed nas es

MEN AD PRG RE RE Ub 2 a tae SE A Ae US a ghia oR add aed ee wT Meer ve ce
a z :
. n eda #
[MOS 2026 {oa saiye
i :

 

 

 

 

 

SE La TN TT ae nl hag,

Se Ep TE Tt ne

SPN BSAA Natt ete a ep

 

 

j t
} i
‘ ot
i
JERR HE rere cae een RE CR NARA seat e aie i SEPP SNE ep Rr Daa ta eto tea at tea tts wa SOARS SEOUL PON OEE ICON RE cee

 

ntbetionmens te

 

 

 

 

 
cee ti

: 1: 16-cv- p/m J 3H. f/ikLé Kage 5 of 34 Faget Fo ivy
rms COG ATER BAR CSCS Bodiinent 81> rlied OS/O6/19 Page 54 of od PagelD # 459

 

 

 

Seas on

 

 

 

 

 

 

 

 

t i
i
iy
ps0
' 1
i
i
t
1
t
i
‘
i
, :
i ¢
i x
; <
1 wy
ae AMPH De Co LET Bcd SPICER ERRATA LTE ee BSN Hane : t
ey i OMEN SECs tes Dossy ones ‘ tiie‘ *

 

 

Tene RUC par pega iaeeat anatees
00 To ett a ene

Case 1:16-cv-04067-SJ-CLP Document 43-3 Fed Os/U//1/ Page 6 of 34 Pagelb #, 20U

+ amen ce,

AOA MERART ARE Wet pare

Case LIGCDOE-A LCL Gucument) Pad OO/AB/LG Rage 1 dl da Pagal i 42

UNITED STATE DIBTRIOT COURT
POR THE RASTER DISTRICT OF NW YORK
|

KNDIEX NQL TeV G47

4

Hime Parsee Meatretee rane set

STAR CABLENA, ENC,
MIE CAMRY IE Lec HOLLACK

INRGT AMENDED
COMPLAINT

Pralntlf,

VA.

TOTAL CABLE OSA LUC, and RADIANT IFPV

x
| USS BIMERLANG dOHINSON, JK,
ABC, ING, XYZ CORP, JONN DOME 1-10

Defendants,

‘
a
t
€
a
'
tedeth f tive H

The plaintiff Star Cable NA, tno. (“pladndé” ar “Star Cable”), by its attorney, ap and far

its Complalat herela against the defendants, alleges the followlng:

" NATURE OF TEE ACTION

i. The defendants io this action (“Total Cublo" and/or “Radiant” or give
1 i

refered ta as the “Defendants” are involved hy the sale and distibution of oable (elévision
sorvices to its custonier’s which include varlous programming, to which they ave not onfitled,
which originates in Bangladesh via an intemet protocol television syste CUPTV"). The
plaintlff [s an Internet Protocol Television (“IPT'V") cable television company which hus
exclusive rights, in the United States and Canada, to distribute eight individu prograumning
services, via the signal delivery services IPTV, WiMax Wireless and Mobile TV. The exclusive
services originate in Bangladesh and include i) Independent TV, i} Jamuna TY, iii) Channel 16,
iv) My TY, v) Asian TV, vi)Bangla Vision, vil) Ekhusey TV, and, ix) Somoy TY ( sometimes

i
hereinafter referred to as the “Rxolusive Services"). ‘This is an action, based upon the discovery

i
=

a MAREE PER OARS eee Se ST CASE

 

 

 

 

 

 

 

e
cr

 

 

 

f 3

‘ ¢
i

be r

. t

ys

Fok

Ht i

LK

te

Hi.

i

‘

.

PDA Taal fel ncn rents ere

EME RPE NAD IPSS NN Og

 

 
Case 1:16-Cv-U406/-SJ-CLP_ Document 43-3 Filed Os/0//1/ Page / ot 34 PagelD #: 201

 

 

 

 

:
| : CSE AG CMOdOOTE CLE Document Ebert GB/2R/10 Page ¢ A: PAID fs a
i ARSE A, A007-S)-CLP Document & lark Ob/2R/14 Page 2 alld Pagoda if aa
| P|
(iat defandanta, tn direot viatatlon of plalatiff'a exaluaive efyliy, are resolving and dala, : :
divulging on reteansmi dng ach communtentions aervidon, (9 witch they ut nat cinfltled, For (he i
pirposoa of legally selling onld progeaninsing £0 oualamesy of (hol bugtndgune who atbacriba (a
the Exclusive Services. ‘Thly ty true with raapeot 0 auch of thé Hxolilve Sorvioes except |
exclusive righta are shared with Radiant [PPV for Independent PY, in whlaly Radlant may have
some rights, Otherwise, Defeadunts conduat le « vlalatlon of the Conmmuniontions Act of 1944, .
47 U.S.C. §605(n), and Now York Law. In (htt cetlon, Sturt Cable socks deolaentory and :
iyfanctive roliefand monetary damages, coats and a forneya feen, : i
; Portlos
2, Star Cable NA, Ine. isn New York corporation that has ite principal place of buahnens FoF
at 3839 Bell Boulevard, Bayside New York HI3GE, j
3. Totul Cable USA is a New York business which has its prinetpalplace of business at ; :
37-19 $7" Street, Woodside NY 11377, and which operated as a NY registered LEC from : |

October 22, 2013 until May 2, 2016, on which date it was dissolved. Prior to Outdbh 22, 2053
Total Cable USA, upon information and belief operated as a subsidiary of Lalon T v Ine. an 7
active New York buslness corporation with principal place of business af 15 Westmoylan Lane :
in Coram NY. Both Total Cable USA, LLC and Lalon TV, Ino, fist thelr Department of State
process to be served upon Ahmodul Barobhulya, who upon information and belief is the

principal of Total Cable USA. Moreover, ina Bankruptey proceeding in the Southern District of

 

New York, Lalon TV, Inc. (lin Re:World Cable, Ine Case No: 14-10379 (MG) Lalon TY,
Inc.entered an appearance by counsel as Lalon TV, ine, A/K/A Total TV, A/K/A Total Cable,

4. Radiant IPTV is a business entity operating from its principal place of business at 150-

 

47 Hillside Avenue, Jamaica NY 11432, Radiant IPTV appears to operate out of the second

 

 

 

ie " PELL ERS INEPT eeepc SAIN RMAC Aue be tense neat hg RRR ERG Ne Aetna bear tata cata tg: ©
Case Li1Lb-cv-U4U06 /-SJ-CLRP Document 43-3 Filed US/U//L/ rage & OT o4 Pagel FI 2U¢

AAAS:
qj

—
z

Case LAG O40F PS LCLP Dooumont) Pilad OB/2O20 Page d of aC eaggell Ue 4

Noor of thal. (wo alory billing, However (he aucond Maur heunthely ooaupled by Marval Cable

 

 

 

 

 

and Broadcasting, LCi Naw York bet wlth Ha priaclpal placa of balou it bsp? Hitt
Avenue. When a cualomer paya farRadlant IPTV dervlood by credit card the prt fa :
received by 1StopMedin and Hntertafnment, nce (US top") cn Witnals corporatlon. On the POG
Form 499, which Identifios cortuln communtontion bawkneu data, (Stop tata “other aide nanwe”
fo fnchide Radiant PTV, Further the CRO of 1Stop, Balid Slddiquo, Itats hlrnaelf av the COO of t
Radian ITV, Mi, Siddique Identities bingelf as having wddreasee [n Naperville, Tinelt, for the | :
puiposes of his FOC filing and Brunewlok, Now Jariay for (he purposes of [Step's Secretary of
State Ineorporation dal. On H's Faeeboolc page Radiant PTV Hote It's prvi corporatlon a
| 1Stop. :
5, ABC, INC, XYZ CORP, and JOHN DORS 1-10 are fictitious names of persons and
entidies (hat are the persons or corporate owners of defendants Total Cable USA LC and
Radiant PTV. Although PlalnthY exerolsed it's best efforts in discovering he trug names und
ownership interest of said named defendants, defendunts seem to be engaged ina fohome {6 |
evade detection of their proper name and ownership, As such, Plainaifreserves ie right to PE
amend this FIRST AMENDED COMPLAINT upon discovery of (rue names and ownership of

Total Cable USA LLC and Radiant IPTV, whethor held in corporate or individual form.

 

Jurisdiction and Vorue
]
6. This action arises under 47 U.S.C. §605 (a) and supplemental jaw claims.
i

q This Court has jurisdiction over this action pursuant fo 28 USC. §1331 and/or 28

U.S.C, §1332 as there is a dispufe in excess of the jurisdictional Hits, and supplemental

 

jurisdiction over the s(ate law claims, Venue is properly established in the Hasler District of

 

New York purauant to 28 U.S.C. §§1391(b) and 1400(q), as the defendants reside in the District,

 

  

SIMS Mate Y, pens,
Beene NT ie oe Nte PIES toa

aera

Vee cen NAHAS SATA

ROSIE Utena aioe eouaraice
Case 1:16-cv-0406 /-SJ-CLP Document 43-3 Ried O#/O7/1/ Page 9 of 44 PageiD #: 203

To mtd NER ENE ony

 

het si
7” OT Am acy
ST

CANO LAG OdOO PGE Doounant 0) Mod ORG Bago 4 afd Pagal i a6

SEE ee etree

 

 

 

 

 

 

 

 

 

 

 

po
i |
, . ‘ 4 1
do bugluoou to this Diateot ait a wubutaattal onet of the aorta yAving las ta the olan aogurod tf
! i fo
fo DM stetet, an:
boy if
BACT UAL ACK GROUNR | fou |
i f ot &
4 iy sufeg + t : :
8, Star Cable daa oiud channel peovider ofnubaoripdion video servives {rohuded Ii a i
{ f
chanel lixoup which Inchidex hundredy of channely hwludlag several from Banglideal whieh
are defined above as the Byolualve Sorviegs and whtol ara the aubjeo! of his action. &
Addidonally, Star Cable offen He sibaorlbors talephone sorvicos and high apoed data narviea i
‘
Otherwise known ae htenel accor. Unilke tw campelitony, cuble tolevision qnd antellite f
: i
i
television, Star Cable tranginlls ite signals fron its hoad ond located a Queang, NY to tte hg
: ' : i
| stibserlbers via the interned fn the prooean known ag tere Protocol 4 ‘ghaviglon. i i
® In order (0 provide the Bxcluslve Services, Star Cable negotlated and contracted i i i
with eich Exclusive Service in mul year Network Affilaton Agreements (the “Agreginenis’). ; : :
: ee:
The Agreements grant exclusive righ(s to varlous companies in various nations determined by ¢ 3 :
{ A t ‘
: ; ;
the method In which their signal ls delivered, Sa, for example, there might be oxclpsive L
1 i. .
. 1 ’ ’ . ‘ a } ayy fa t 7
distkibution tights for the United States for a satellite delivery services such as Direct TV. In this : } ;
> ays ; a t (
case, Siar Cable was granted exclusive disieibution rights for WiMax wireless, IPTV and Mobite Boe :
V . .
: mE
TY “the Exchisive Rights", ny exchange for the Exchislye Rights Star Cable continues to pay :
the programming service providers Heenge {eog which generally increase annually in accordance an :
if
with the terms of these mutti year agreements, Such anual Increases are ofa double and/or fy Boo Be
ie " Ee
wiple the previous years leense feg. As such, Star Cable pays significant amounts for ity F q
Exclusive Rights, OE
si ‘ E
10. The Agreements are part of the marketing scheme of the Exclusive Services, e : :
oes! k
Bo OE
4 | pogo: §
Fok :
te i Pog f
“ NASER * pink TERRESTRES Miceds ot Maa setennecatr .

 

Pa ENE or etd terrae a rey STRING eee HS ern ete kcal tyLY fod
ay eA Se
Case 1:16-cv-04067-SJ-CLP_ Document 43-3 Filed 08/07/17 Page 10 of 34 PagelD #: 204

A pyri

wom

Case LLG-EV-O40d 7H ECL Docunent) Flurl O8/28G Page HOt LL Pagalld ih 4G
11, Beeauae Star Coble gararates ravanuae (hrough the gute of niboartpttan pail lcagent
and other programming, and bone the ablily to stimot and nial Hhatributlon “aha far
programming Is dependent upon preventing anautiorlzed reaaplion of Star Caldas video
1 tes
channels, Star Cables channate are digitally aveured and enoryplad. Tho enoryplad video

services are thon tunngnived Wa the internet (a He euafomorn,

12, Bach Star Cable cutomer recelvan a act top channel converter whioh eontalin the
jeclnolopy te reogive engrypied programnilog Hem Bur Cable, dotarming which services the
subsonlbar has purchased and decrypt thowe aervdogs so thiit they are intelligible on a televldon
soretn, ‘Nho set Lop box onn also comumuntenta wlth Star Cable for the purposba af purchaaling
pay per view material and billlng for the same, ‘The set top box [s par ofthe monthiy seavien

chinge of « customers purchase of PTY serviced, iq customer wants a secand set top box A
sevice charge is added to the customer's bill each asonth,

13, The set top box provided to a Star Cable customer Is deslgned Wo mialeg A diveettan
server Interact connection with the Slur Cable server. Once connected fo the Star Gable SOIVER,
the Stur Cable box streams the video channels from the server directly onto the castonvet’s
television, The customer can than use the remote contro! (ied fo the set top box and watch
progranuning in real time, in essence, live as transmitied,

14, Star Cable, through IPTV, has essentially, idention! Sunctlonafity ofa satellite
delivery service of a cable television service.

15, At all times pertinent to this Complaint, Star Cable has been the beneficiary of

exclusive agreements for WiMax, IPTV and Mobile TV for the Exclusive Services i)
Independent TV (as it applies to Total Cable), ii) Jamuna TV, iii) Channel 116, iv) My TY, ¥)

Asian TV, vi) Bangla Vision, vif) Ekhusey TV, and, ix) Somoy TV for all regions within the

atiew, LURE RE HERAT

(teehee a Hest ar abassE Se aL eR eta RRO RO

eereent PREMIO NAAR HED

 

 

eat ete at Aor tte

ATE ee a Se re,

1 a RN ag nae

en a re

TE AES Sep tte oe

 

 

 

 

 

 

 

Fon key Ayer tyne et fete:

 

ay
Case 1:16-cv-0406/7-SJ-CLP Document 43-3 Filed Q8/OQ//1/ Page 11 of 34 Pagelb #

IPTV delivery system in any part of the United States or Canada,

Serban ATT Ce Rata aig
ERY ego SMS ay Saye tees TOR Lerner VARTA TALS AR “ogee est re Sryrrarrcie aie Be seer oy

Case LLde4007-S CE | Document hed OUI f Page aul da, Pagal th ae

Uni {
fed Staten mid Canada. A representative of Star Cable travolad to Banghedarh sy alan, wad did

vign, oxolualve Nonwork AUMatlon Agrooowenta wlth reproontallve afflean of Aula TV, My
|

PV, Vivi hitornatonal Ltd, Independant Telovinion, Lady Channel 16 Inelght Fedo, runted

Jonnie Televigon, A ropresentaivecot Sta Cubte met in New Youd with a ropresdatudlve oiiver
of Richushoy Television, Ltd, and Shamol Bangla Media Lid. Sindlar oxcluatve Network
Affillation Agreements wore executed by mail betwean Stun Cable and Samoy Media Llnlled.
Paymonts have been made by Strr Cable on eich of these Agreomenttt
The Dotondants
16. The Dolendants Total Cable USA and Rudtunt PPY (sometinges Golloadyvely the
“Defendants") are telecommunteations disiribudon compantes whici gel! felephony nervieos,
high speed data services and whieh operaé a (olevislon signal distribution business, They are
currently distulbating their television signals through an IPTV disuibation system through which
chantials are delivered using the architecture tnd networking methods often Protocol
Suile over the Intemet through broudband internet access networks. The Defend § signed
delivery system is almost identical to that of Star Cable.
17, The Defendant's customers must pay a inonthly subseription fee, dependent upon
the level of programming services purchased and ordered from the Defendants.
18, The Defendant's ench actively advertise the Bxclusive Seevices to their customers
and market themselves ag having rights to distribute these services to customers who desire ta

watch Bangladeshi programining,

19, ‘ i
9 The Defendant's do not have Kights to transmit or sell the nine channels over an

i

2205

 

 

§
-

 

AE kept are ee

 

 

 

 

 

t
:
:
:
it
ft
:
c
,
vt
et
“!
a
3
iH
a
is:
4
ie
os
ie
et
Ree
in
Bay,
ss
ES
aH
ae
~
27
be
Pa
uy
a i.
© Ms
&
Boa
%
r
RR
a
i
;
3
3
ERASE

 

 

 

EMA: EEN CLONE ITA GRAY

TENS AN BERNE MEET D

FORT Etat ah meee,

 

 

 

 

 

 

 

 
—

7

HUNAN ARE EER NENTS OU EY
ey

Case 1:16-cv-04067-SJ-CLP Document 43-3 Filed 08/07/17 Page 12 of 34 PagelD #: 206

Cage LO OM0N7-S-CLE Boounnd o Fl ONROELE Page Tad La Magaty Hae

’
r

20, Reuplta not havlag yfte te trananit the Gxolumlye Hervlaod and ty diva
derogition ofthe cxoludve rghty of Bly Cabsle roaalvou (hi Bxctustvs Sorviced (n tho Unlted

| Gg
States and anor ar divales or radtatelbutow afd commuuatoatioon te thal curutOnet Nhe

i a

Defendants are aot autharized (o redlatelhute aatd communteation over holy TPEV aywomt in
the United States or Canada, Sald dations of Deftndants we an unauthorized divalgonoe of
satvlllta stunals,
91.  Dofondants viotatlang of sald excluelve rlghty hay Injured cad will eontinae (0
infore Star Cable by, wnong othar (hinga, damaging dhe proemingnt reputation of Sar Cable ap
ihe holder of exclusive rights to the Excluslve Sevvined, depriving Star Cable oF rovention darlved

from the disiibution of ifs prograninitng and by Interfaltiny with the contractual ang progpective

}

businces relationships of Star Cable:

Count |
AT USC. § G08
22. Plaintiffs incorporate the preceding paragraphs as if cach allegation was fully set
forth herein.
23. Through the Wangmitting, cctransmltting, use, divulgement and sale of the
Exclusive Services the Defendants have violated varfous provisions of 47 USC. §605.
24. = The use of the signals of the Exclusive Services in a manner in which they are not

entitled, including offectuating the unauthorized receipt in the United States and transmitting,

retransmitting, use, sale and divulging sald Exclusive Services, which are radio communications,
t

‘

LE RR EEO ER OT RA ANSE ES

Te BE

ge nM pat

 

 

aster,

ena Nail canten actametare

 

 

TT RAC te array All pei

TM Pet a eee
+ Oe Pana a a nl el OT alae
vee TORT IT ORT a EY Doe GRP beer nen teen Pas Seat =

ARTY

 

 

 

 

 

4

a

‘
nt
=
‘

y
+ eae eory,

eset

Case 1:16-¢v-04067-SJ-CLP Document 43-3 Etled 08/07/17 Page 13 of 34 PagelD #: 207

Mac

CASO LLG COED TE ICY fF Dagunont dd Fled Ob/2H18 Mage & Of 1d Pagetts a ele

ran ee, Se em
= ae,

‘

(0 persone not entitied (o the Sor the preponsy of commaraldl ndvaaiipe tind privaky Ninuvodal padi

t

i

1

is doglgned (0 Infuse, and welll continue to Ture Star Cable and cane It Ananedad damage dad |
|

:

' i

Defendants knew or ghould have kauwn and had reason to lnvow dit anlutlng

itreparablo havin.
25,
third person in the reception and une of thu Hactuslye Sorviews withaut attherlallon, (un widig
illegal anc prohibited,
26, Pursuant to 47 U.S.C. 8605(0)(3), Plaind (ds eniiiled tor equitable redlef, olor
statutory dumiges of 41,000.00 to $10,000.00 por violatlon (ouch customer of Defendant's

receiving cach or all such Exclusive Servivos) or actual damages plits any prof relleed by

Defendants for cach violation of 47 U.8.C, §605(0), reasonable attoraeys feed and costs,

Count Il
UNJUST ENRICHMENT i
27, — Plaintiff hereby incorporates the preceding paragraphs as if at forth fully herein.
28. = Through the re-brondeasting schanie desurlbed above the Defendants have

 

teceived a financial benefit by, among other things, receiving subscription feus Lhoat each of the
Defendant's customers that have subscribed to the Exolusive Services,

29. The financial benefit io the Defendants was to the detriment of the Plalnslft tn that
the Defendants customers who purchase the Exclusive Services would have had to aequife them
fiom Star Cable rather than the Defendants, thereby depriving Star Cable of subscription fees.

30. The Defendants have been unjustly enriched through these actions, and equity and

 

’
good conscience requires restitution (0 the Plaluff,

SET Tn eres -
Ne Ree tans eee SNS rere eee Shp Oe

crys
ter?

31. Star Cable has been damaged through the unjust enrlohment of tie Defendants

RIT

and seeks remedy for the sume,

Neen NOW UT SEM ete,

*

POMARY ETE Ce TEM AEE ET OP MIAGL eo cutee vons Sr panty ‘s Nh wighney pers iyeRe

 

 

Dt mon

TERRILL NSS Le bap

 

 

 

 

 

 

 

te
tL Dy satiate rant ror CS rl a i i Di eee EER ERCRLNA ANNA) MSTA LAO ENN ee hy saree On Ny ei se
Case 1:16-¢cv-04067-SJ-CLP Document 438-3 Filed 08/07/17. Page 14 of 34 PagelD #: 208

 

 

! !
I | ,
H Cane LEGCO TRICLY DoeuMOnE) Fihad OB/2RO Ragdt) obM Pagal (00
Pe f
Com
CONVERSION :
F vad ern :
$9, Plalndihareby Incorporuten the provsding paragrapler aa euch ward wot Porth j
. 4
sally herein,
34, ‘Through the robroadcuallag scheme deyatlbed above the Defondanta exciulaed Fg

and assumed unauthorized daminton and contre! over the slgnal ofthe Tixchulve Services and

 

disseminated and divulged auld communtoadons algnaly (0 third partlos for paymont and without

 

Serhan

ihe authorlzation of the Plalntl(t

34. Star Cable way exchided flom exerelsing any control over the attsyominatton aod

+

divulgement of the signals ofthe Exolusive Servies to hil parties and recelved no Income

fiom this unauthorlzed use aad divulgemient,

35, The Plaintiff has beon damaged through the unduthorized conversion of the

 

 

signals of the Exclusive Services for which Star Cable seeks remedy. J | j
« : ‘
7 t 3
j :
ti
‘ | ia :
‘ : :
3 s

 

  

Count lV

  

CS
sary

UNFAIR COMPETITION

 

ee eee

ees

Pepe apart noes

36. Plaintiff hereby incorporates the preceding paragraphs as If each were sel foxtit

t
a

 

fully herein.

37. — Through the rebroadcasting scheme described above the Defendants
misappropriated the product of Star Cable, namely the licensed Exclusive Serviogs,

:
!
:

 

 

 

 

ii

at
t

I

 

saw eae brennan een ty cess wt sere ctafea rans tebonnnnma rings aumcespaataena *
sera tna PP AUT ork es ne a NURSE SERA ELE SERENE nee REAR aa sear 9 SHEE

 

 
Case 1:16-cy-04067-SJ-CLP_ Document 43-3 Filed 08/07/17 Page 15 of 34. PagelD #, 209 |

Saag

: 4
i

sorrmaeag naan oaag:
aaa

oe ae .

Cage Au G-eved0l?-Ba-OLB Document Mod OUABAG Pagu La a Pagel fh Ua

t

ne

et
a at ert agate

48 Tho Defoadunts miseyproprlation of thy Bxolualve Servings was endertaln In

a

bre Quy aad adthout dis auchortallan of er payinunt to Star Cable for tha nate and divalganient

of the Exchuvive Sorvlaea. |

i
. . ys \ " ‘ J ay
39. Tha Pleo has beon damaged through tha Dofeadant untiie vompettton with

reforence (0 the Plalndff"s Exclusive Sondeey atid gocka remedy for the sane,

WHERIGFORN, (he plant requasty (hat this Court grant the following roller

(1) Declare that the defendants anmuthorlgad gule age and dl vulgonend of the
Exolusive Sorvlees without authorieatlon violated 47 S.C. § 605 a) and thal such vicluilons

, . i ae
Were committed intentionally and for the purposes of commoralal advantage and private finanadal

i and commerelal gain}

@} In accordance with 47 U.S.C. $605(0)(3), permanently enjein the defyndanty, thelr
AgENS, servants, enployees, and those controlled directly ov Indirectly by any of them from the

distribution, sale rebroadcast or dividgement of the Exeluslve Services: :

(3) In accordance with 47 U.S.C, § 605 (6) (3), award the platntiePaguitt the
I

defendants, damages for all losses incurred ag & result of' defendants violation,

(a) The actual damages which the plaintiff has suffered, together with any

additional profits earned by defendants! sale of hacked modem devices, or

alternatively at plaintiffs election,

(6) Statutory damages in an amount between $1600.00 and $10,000.00 for

i 1 ty a : '
each of the customers {o which the Exclusive Services were sold and/or
i

distributed by the defendants,

3

10

Ae ees lr ae in i Si ‘
bs a NRE meee TORRE TEOMA Lin ACUMEN Seana aston TET Nts

 

 

 

 

Whe form

 

aan

rata ete

Nosinepnasger tiie

 

 

 

ae ert
Se

 

 

 

om

Bo

  

Bh BEMIS SE teas vet

atiataanees

 
Case 1:16-cv-04067-S}-CLP. Document 43-3 filed Os/U//t/ Page 16 of 34 PagelD #: 210

 

 

 

   

 

 

 

1
i
Case EAGcvO4007-E-CL I Doeunmald Fad OW/2AALG Page AL ot iA Paigalty i Ga
t 4
(1) Ad accounting oC all peufita and axponuen roallaid by defendant in dolor a
ATSC $005, Cogedhar whit defoadauta’ praducitan alll pedorda refleetig nalan af the
Lxvhilive Serdeest and.
(5) An Order inypustag a constructive dist hed pan uot atts a enrlolitie ne
derived frum profits ao sutes of the fexcluaive Sereleds, and baved upan tholr vonvensian of :
I:
profity diverted (rant and peiperly duc to Stue Cuble by euauvon of host ai dt product entre ‘
j Ff eyal i
(6) Ab assegament al damages do te dotonmlned at telat, based apan the Now York } ;
Law of Unfair Competition; Fok E
(7) fraccordawe with 47 U.S.C, $608 an awed ofall FMalacifts gatsanable akorney! :
i ;
fees and vosts af this action: : ,
' r !
(8) Grant such ofher and farther relief us 1s furt FR
$
Dated: August 28. 2016 ' Po EE
Respodtfilly submitted for the Plaing{f?
' ByLis ALomeyEs, :
U | WA nee 2
Daniel 1. b tay (DEVIIT) :
Daniel d Latkowltz, Esq g PC, | :
14 Tifus Laue .
Cold Spriug Harber, New York} 1724 E
(631) 692-4700 :
dflesq@op tin uniaet : :
a :
‘ ‘ &. :
an:
| BORE
Po oR ik
i po
Fa ace NEVER ELLIT IRAE ET suisngosiztudes OMY RES HE Cupar AW AA NAS ae ANH antares " eNO eA Neg Tee ttn area aca a :
P Document 43-3 EHed O8/Of/L/ Page If oF d4 PagelD #. 214

 

 

 

 

 

Case 1:16-cv-0406/-S5J-C
GaSe 1:16-cv-0406 md welll Document 81 Filed 05/06/19 Page 66 of 408 PagelD #: 471
!
I it
H
‘|
tI
|
ho}
{ :
fog
i of
i
i :
i ook
Z
| :
‘ 7
|
I
setamiesieniesteeniaenaennermmmsinimuniennintienneninenne) mcemannunnnemmeernennnnnniis,

 

: i
ISA igtyee ten tester ney eat teanrite ays |

SEUSS TA LAP inner HOY. RUIN garage cera apnea ti corre aA CNA RNR ER ee SOE
Case 1:16-cv-04067-SJ-CLP Document 43-3 Filed 08/07/17 Page 18 of 34 Pagel #: 212

     
         
     

  

 

      

 

    
     

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   
   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

REO) UTR aU GH Pee Gee
¢ i veyet yo oe _ fk i
ipemer | | (A ( (A jolie 4.) i bil adh
(herbed Dates Hoty taley Count foc thie: vondldaGel tit EM occmee Atafidut of mg !
. ee ad ite
daar funihur ty \ Lo a logs, ;
ff tant se
concn uines (2 chook #fifly te an
~ anandasd llag
Official Form 206E/F
pteriyar natntvomemereuncestneteth hts Mabe ehttent . seran
Salredule E/F: Creditors Whe Have Unsecured Clalms ee
Bencconplate und docurata ao puawlhtn, Woe Fae # for oradilare with PRIORATY unvooteod elaine aed Pitt 2 gar oratiioty eth WON tee iy ig
(oer ctarod atnlnye. Liat dio attion party to any axeatdary aoniradte oF uauxdirad loaogy Lt gould comtdt la a Glad, ABO a U sd ed t vm é an
oivelraduln A/B: Ansote - Rout and Poraonat Property (Oltlalal one 200A) did oa Bahodala G1) txogttoly OY nriete 4 2 Hl i wlan i ty ‘i iF
(Olfole! Form 2000), Munber the ontrlan ly Parte 1 aril ¥ i tho boxe on Hie WH. Umere spade ly naodod for Fan 1 oF Par ke toe
thoAdcittonal Page of (hat Part ficludad it thtg fart ; ant
|
Lint All Creditors with PRIGTITY Hieadcod Clade _. ' i ¢
ad
a Sp any croditera have prleciy ungoourad alana? (B00 11 U.8.G. |} HOF). 1
QQ Na. Ge & Put 2. tf
vas, Go to tao 2. j i ¢
2, Let in alptinbotival ardor ail oreditars whe have tiiuoauend alalfie thal ara anittiod to petartty to whole or in perl Aihe daffar hoa Mord Mae if
Soradiors wilh prlodty uawacuted clalny, ff gel ang alliah tut Additlonal age of Par 1, i .
Total olatin Prlacily ine unt , oF
Proadly crodltos'e agane and matilag aureus Ao of the potion tig dato, (io ota tor % i O00 4 f
a PEEVE 2 Cnet deters GU. Chet a tal ona ‘ i
PO Poe SUCLEZ Conthgont Pk
% : A Uatiquidalat : it o8
dEWMEG GO FOAdt- O62. & olopuod i a
“ i \
j ro
Date er tlaton dalit wae lacurrad Boule forthe alain ; ? :
Lael 4dlgite of account to thy otal gubloet to oltgat? 4
RUB eee i No j
C1 Yoe i
Sooty Coda subuection of PRIORITY ungdoured j
latin 11 USC. 6 GOTUL__} i
ty Priority creditor’ nanse god malitag address Aa of (he potilton tiling dato, tu claim ia e FOG, £ snd %
ASia TV | Sik cite. Chock al Hint upply. ry :
POO bhiddlesey ESGek Gi Cpntagont 4 :
onan ‘ em CF uniquidated i "
“Viva aes SU 202 [Sta WT B sisputod :
Dato ordates Ucbt wae Incurrad o $6 ZO troste for the eta: ‘
Lost 4 digile of account is tha claim subject to offedt? q -
EEDA Le peuncee wren memes No pe Be
{J Yus kus
Spacily Code aulsactton of PRIORITY unsacured eof.
claim: 11U.5.C. § BOF {a} ¢ ) aan
pent gape tte " ‘seremmeneerrlntenimenncne wmecrrsrmcanerernen eae erates ee eee eee ‘ — : :
BAY Pdority croditor's iaine and salilng address As of the potilion fil(ng dato, te cfalin tat CO HOO $ 2 Oe
a ela Ad ott iA WAC ‘ Chock vil thet apply. £00. Be
26. S4 PP Blvd Gay, 223 & contmaont LE
fabio NAY Wale) Disputed i q
* Date or dates debt was incurred Basis for the claim: i EF
Po
Last 4 digits of account le ie clalai subject to offset? { . 7
NAHIDIOF nn en eens wren No. eo
Spoolly Code subsection of PRIORITY unsecurad Ot Yes * fe
otal: (8 UE.G. § 6070) (3 ceeaureunaenniieeanatantanee octet EE
4 :
Official Forms 2OGEUF Schedute S/F: Croditorg Who Have Unsecurad Clalms page 1 oF pod
af , ‘

ged seg eyumyteee weenie cc No det ty te LRN IVE ED ACRE OR HN MBAR EATEN AT OECTA EER RD Ts SS NS
Case 1:16-cv-U4067-SJ-CLP Document 43-3 Filed 08/07/17 Page 19 of 34 PagelD #: 213
Case 1:16-cv-04067-SJ-CLP Document 81 Filed 05/06/19 Page 68 of 408 PagelD #: 473
j

é

Sats pence

anne ms

MOEN ee at cent et Ea ae rapt ma

at Veeregan rama

arises:

Paste eterno odoin en eat ean aye

i

 

 

 

 

PONTE RENO OMEN ENE w LLIN NORIO NNE A SSMESOY MNT RI SAM OBERT OTA eS MASA REY: RENCE Ls
Mi tol ee

QSUdL Page 20 of 34 Pagel #: 234

sed MeCN OANRe ALL Ppsument ise ES His BaGS 65 Si 408 Pagelb #474

Case Bi Go7BO0Sat Boe 26 Med OUAB/L7  Brlordd 04/26/17 Landi06

 

Agélal daduely wip or fui ow.

GN AGedoAB Ae
Hootul Bonuitty mumbo ac tT en

AB & j 8
Gador t Total Cabin UGA LLG
Chita Midtly Reaw aed ane

 

Peeilar 2 Pil au Main A Ra eae
: : ita Dees ney Pettey Al ‘
(paste, EMG) BUG Pe ae cecaee nt ne

United States jauatiuploy Could Beater Mlatvict of Now Yous

2G edoerel Mazo
Ceaeel slp, NY [1722

Gata number O=dde7600G—a8t

 

Hapter: = ¢

NAL DIECKEE
The ostate of tho nbove namod debtorta) hag boon filly udinialstered,

ETS ORDEIUED THAT:

+ Robert L. Pryor (Trastec) is discharged as custee of the estate of he tbove-nam’d debtors).

« The Chapter 7 ease of the above-named debtar(s) is closed,

400i

sl Alu
United States Sunloupley Judge

Daled: lanuary 25, 2017

~

siLaune? fPiwsl Deoreo 7 ary 12/01/15)

 

 

 

 

 

 

 

i
‘ .
|
{
:
WORRIES ASRS NNER ASR LAI EERE PRG eh tArnshaenn satay ape yen " em _ INR Winrar ees wees

 

 

Te ae ae gman

et tit ate egeae o

 

 

PoE Ee nae a near

 

 
Case 1:16-cv-04067-SJ-CLP Document 43-3 Filed O8/O//L/ Page 21 Of 34 Pagel # 215
Case 1:16-cv-04067-SJ-CLP Document 81 Filed 05/06/19 Page 70 of 408 PagelD #: 475
I

t

EE RAEN Naan oe

yg tyre

veer

ae at a alae te

 

eae oh Ap BL tn

 

i
{

EXHIBIT E

i

 

 

 

 

 
Case 1:16-cv-04067-SJ-CLP Document 43-3_ Filed 08/07/17 Page:22 of 34 PagelD #: 216

t
|
‘4

1

i
|
i
i

UNITED STATES DISTRICT COURT FOR THE
KASTERN DISTRICT OF NEW YORK
x

Star Cable NA ING,
Plalntity, INDEX NO, 16-CWotd 067
Assigned tor dude Stovting

Johusan dn
Referred tat Maglite Fadge

Chery] Le Polls

 

~Agaringt

ANSWIER BY ‘THI DETENDENS
TOTAL CARLA UA LEC

Total Cable USA LLC, and Radiant IPPY

Defendan(s.
x i |

id

at

Defendant ‘Total Cable USA LLC (hereinafter referred to as “Defendant") by ils attorneys Bhatia
& Associates PLLC interposes the following Answer to the above Complaint:
NATURE OF ACTION
1, ‘The allegations contained in 4 | of the Complaint pertaining to answering Defendant are
denied, Each and every allegation contained in paragraph under reply is denied
specifically and categorically.
PARTUES
2. The allegations contained in $2 of the Complaint are dented due fo lack of knowledge

sufficient to form belief'as to the trath of the allegations contained therbin,
{
3, The allegations contained in4{ 3 of the Complaint are admitted to the extent that
4
answering Defendant operated as a New York registered LLC from October 22, 2013

until May 2, 2016, on which date it was dissolved. The rest of the allegations contained in

paragraph under reply are denied.

So,

TE NITE ne as van pt spereemmcne mew rer

PORT ie nea on

 

 

 

 

 

 
Case 1:16-cv-04067-S3-CLP. Document 43-3 Filed O8/O07/17 Page 23 of 34 PagelD # 217

4, ‘The allogutlona comalyed in 4 of the Coniplalit are detted dia to lick of knowlodyga
sufficent to for balled ag to the wuth of the dlagatlong coatulned terol,

5, Allegations pertaining parageiph $ do net portly to the anuwerlng deleadant and tous

AG responed or vephy,

JURISDICTION AND NANUE,
6. The allegations contained in ¥ § of the Complaint pertain (o provisions of nw and need

ho reysly, i

7. The allegations containad in {6 of the Complaint pertain provisions of Jaw and need
no reply.
FACTUAL BACKGROUND
8. The allegations contained in § 7 of the Complaint are denied doe to lack of knowledge
sufficient to form belief as to the truth of the allegations contained therein,

9, The allegations contained in 9 8 of the Complaint are denied due to lack of knowledge

t

sufficient to form belief as to the ruth of the allegations contained therein.

10. The allegations contained in 49 of the Complaint are denied duc to lack ofnowledge
sufficient to form belief as to the trath of the allegations contained therein,

11. The allegations contained in { 10 of the Complaint are denied due tg lagle of knowledge
sufficient to form belief as ta the truth of the allegations contained thergin

12, The allegations contained in { 1 1 of the Complaint ave denied due to lack of knowiedge
sufficient to form belief as to the truth of the allegations contained therein.

13. The allegations contained in 4 12 of the Complaint ave denied due to lack of knowledge

sufficient to form belief as to the truth of the allegations contained therein.

 

 

Nee te Ee ner rr r
LPR ea he Uae ase OET SOn dd Oi neg ete eR TE

ner

Ee naar
San eee

 

 

 
Case 1:16-cv-04067-S1-CLP Document 43-3 Filed 08/07/17 Page 24 of 34 PagelD #218

4

14. The allegations contdped in 15 of the Complaint are dented dive to bagk i knowledge
sulfleient to form belief as to the truth af thy allegations contained therela!

15, The allegations contained in [14 of the Complnlat are denied due to lek of inowledge
sufficient to forny bellefas fo the (ruth of the allegations contained thereln.

DEFENDANTS

16. The allegations contained jn 15 of the Complaint are denied,

17, The allegations contained in {16 of the Complaint are denied.

18, The allegutions contained in 17 of the Complaint are denied. '

19, The allegations contained in {18 of the Complaint ave denied. The illegi Jone are

misconvelved besides being false, Answering Defendant does not Gansmlt or sell any
channel as alleged in paragraph under reply.

20. The allegations contained in 19 of the Complaint ave denied. The allegations we
misconceived besides being false, Answering Defendant dacs not redistibute any
communication or IPTV system as alleged in paragraph under reply,

21. The allegations contained in {19 of the Complaint are denied,

COUNT!

 

22, Defendant reiterates and realleges the averments contained in { 1-20 of this Answer as if
each allegation was fully set forth herein.

23. The allegations contained in 422 of the Complaint are denied.

24, The allegations contained in 923 of the Complaint are denied.

25. The allegations contained in 4 24 of the Complaint are denied.

26, The allegations contained in {25 of the Complaint are denied.

COUNT i
i

 

ote me ana

 

 

Pe ee NY

 

 

PNET een

 

 
Case 1:16-cv-04067-SJ-CLP Document 43-3_ Filed 08/07/17 _ Page 25 of 34 PagelD #: 219

UNSURE UVR CHIEN |

27, Defendant rellerates and senllegua the vermants contained da 4p b-2$ of thhe Amiewor aa HP
cach alegation was lily set forth herehn,

28, The allegations contained in 27 of (he Complaint are dented,

29, The allegations coatained in ¥ 28 of the Complaint are denied.

30, The allegations contained In 4] 29 of the Complaint are denied,

41, The allegations captained in $40 of the Complaini are denied,

COUNT WN 2
CONVERSION Ct ot

' +e
32. Defendant reiterates and realleges the averments contained in {1-30 of (bis Answer tg if
each allegation was fully set forth herein.

33. The allegations contained in {32 af the Complaint are denied.

 

34. The allegations contained in 433 of the Complaint are denied.

35. The allegations contained in $34 of the Complaint are denied,

 

COUNT IV
UNFAIR COMPETITION
36, Defendant reiterates and realleges the averments contained in 4] 1-34 of this Answer as if
cach allegation was fully set forth herein. .
37. The allegations contained in 4{ 36 of the Complaint are denied.
38, The allegations contained in 937 of the Complaint are denied.

39. The allegations contained in { 38 of the Complaint are denied.

FIRST APIIRMATIVEE DEFENSE

 

 

40. The Complaint fails to disclose any cause of action against answering Defendant,

 

 

 
Case 1:16-cv-04067-SJ-CLP_ Document 43-3 Filed 08/07/17 Page 26 of 34 PagelbD #: 220

SECOND AREIRMA TINE DIGUENBT
4}, No cnnad of action ever acernad to Paindif to com mnunde the prenent acilen ggeddanat

Pafendant,

THIRD ANARMATVIEDERRENS): |

1

42. Defendant has no relatonshiy whatsoever with Defendant Radiant IPYVE Complain ts
fiable to be dismissed due (o migjoinder of particn,
POURTH APARMATIVIE DIIEN SIE
43. Answering Defendant does vot sell or distribute cable television sorvie’s, Defendant does

é

not have a place of business In Woodside, NY. Jelendant’s place at business is at 15
Westmoylin Lane, Coram, NY 1727,
RUTH AMY RMATIVIE DIPENSED
44, Defendant Corporation was dissalyed on May 2, 2016. As such, Defendant Corporation
being dissolved, cannot be sued.
FIRST COUNTERCLAIM
45, Plaimiff has dragged answering Defendant into false and frivolous ligation. Plaintiff
{

knows very well that Defendant is not involved in the sale or distribution of television

_ signals through IPT'V distribution system, Answering Defendant had a few contracts to
i

get distribution rights from channel owners, and sell to operators. Answering Defendant

: 1, tat gt
does not interact with any cusfomers. Due to the false, frivolous, and vexatious litigation

commenced by Plaintiff, answering Defendant claims judgment for reasonable attorney

fees and other incidental expenses.

 

 

 

 

TRIE Nee Na Aim AI ny AT SNR Rac Eerie Richa pte

 

 

 

 

teteincers tite oct

 

 
Case, W1BscyO40G(/SI CLR Document ass piled OS/Oriky Rage 27 ol 3d. Fagelp it: 224

i
|
i
i

Tho prayer clause contained in he Complaint ly denied. Plaintlifis not entitled (a any
relief requested in paragraphs 1-8 of the prayer hic, Defendant requests (hat Complalit be
dismissed with costs. Defendant farther requext that the Judgment for the relief requested in

the Countorclaim be granted, along with any other [ust and proper reliel,

Dated: September 16, 2016 '
New York, NY .é

vemneacrned HAL ceernarnnanny 7
Satish . Bhatia, sg, (689222)
hatla & Associates PLLC
38W 32"! Sheet, Suite 1)
New York, NY, 10008
Tol: 212-239-6898

: Fax: 212-594-7980

we ee

 

 

 

 

|
{
i
L
?
i
\
i
|

neat

 

 

 

 

Sie

are et,
panne

Soe

were
a
Case 116-cv-04087-SI-CLP., Document 43-3 Filed 08/07/17 bage 28 Hie BoE: “66,

 

 

i
{
t
i

EXHIBIT F

 

 

 

 

 
Mt Samar nite eae

ase 1:16-cy-04067-SJ-CLP Document 43-3_ Filed 08/07/17 Page 29 of 34 PagelD #: 223

 

if. ‘ , iy A ‘ ‘ , a " { 7 ,
: . Case LGV DAO PEkELE Bocumoant 3a led OG/4/47 Rage bold Pageld #105 7
a
t 4 ree py Pot :
BHATIA & ASSOCIATES PLLC

ACTORAISYH (8 Count CHU AT LAM fe
Mast fartelateadfeangedbyrabigtedas Ef
Hitt X Manin Make aipahoricn JH Waar aan ft, Sea add ;

Naw Vor, Wate Yard 10d!

faseptt BR aypuek Techy) Layettdil i
Sof ennsel Breeds HK) > if
i.
dune 4, 2017 if
I pg
By RCP & Regular Mal) / i! PR
Judge Sterting Johnson de, :

Ristern Distdlet of New Yark
225 Cadman Plaza, Hast .
Brooklyn, New York 14201 : :

 

Re; Sta Cable NA, Ina. v. Tot Cable USA LLC and Radiant IPTV, | :

Caso Now 16«CVad067
Request for scheduling confercace (o discuss sohedule for motion practice

and briefing secking dismissal af the complaint.

 

 

Dear Hon Judge Johnson,
The Plainutf commenced (his selon agalnst Lotat Cable USA LLC aad Radiang IPTV,

In Count I, the Plaintiff clains statutory damages of $10,000.06 per Wolatign or actual damages
plus profits reafized by the Defendants for exch violation, In Count fl, the Meindl claims
damagos duc (o unjust enrichment. Jn Count WI, the Plaintiff claims damages duoito

 

unauthorized conversion of the signals of the exclusive services of the Plain hy Count HV, the

‘
;

t

Plainti claims damages through Defendants’ unfair competition,
During the pending proceedings, dhe Defendant Total Cablu USA Lic filed Chapter q

Bankruptey Petition in the Bankruptey Court Hastern District, The Bante uptey Court passed the
final decree, The Defendant Radiant IPTV interposed the answer fo the complaint and raised
various affirmative defenses. In the sixth affixmative defense, if was stated that Plaintifi’s action
against Radiant IPTV is not maintainable as Radiant IPTV is not a legal entity and the action can
be filed only agains{ the individual or against a legal entity, In fact, Radiant IPTV is d/b/a of

I Stopmedia and Entertainment Inc.

On or about May 30, 2017, the Plaintiff filed a notice of motion to amend the complaint

on which the return date is June 26, 2017. The Plaintiff served the proposed amended complaint

 

 

Pape 3 of3

 

 
Gase.1;16-cv-04067-Sd-CLP. Decument43-3 riled 08/07/17 Page-30 of 34 PagelD #. 224

Case dcbdovel Gd eCLe Bocunent ah (lad OMA4I.7 Page 2 ol 8 Pagel) 106

I

fo owe office along with the notlee of mation and supporting davaniontn In the | Hypo
amended complaint, thd Dalondants ave Toll Cuble USA LLC and (Htopniodda abd
Motovtuinment ie. d/b/a Radin PTV, iappaarn, tho Panis attorney vouflzed that. dation
aginst RadisnUPTY fa not puditalnuble wa Radiat PTY ls only d/b/a, dn addltton, the
Piniotis attorney [a aware that the other Befsadant Total Cable USA LAC war dlasolved on
May 16, 2056 und the Sunkeupley Court pasyadl tho Maal deotee an Chapler 7 Vohintary Patlthar
filed by tho Defendant Voted Cable OSA LLC afer tha sommencomant of the prosant nelian,
The undersigned atornoy conferred with Miahaal Causull the attornuy for the Palnttlf
reqitesting to discondoud the actloa agalist Toul Cable USA LLG In dew al 1 USCS 362
under whieh thy auoniade stay ty diggored once the Dufvodunt fer a Bankraptey Potton nad
after Ming the Buntruptey Potidon only Barkeuptey Court haa furisdision on Total Cable USA
LLC, The altorney for the Plains was vditing w discantaue the action against Radiant IP PV
on the condition thac our office accepts the process on hehail of 1Stopmedia and Batertalament
joc, Though our office axpects that our offices would be refalned by | Stopmedia bind
Entertainment Inc, once the Court allows the amendaient, (Stapmedia and Bate sment ine. is
not yet a party in the action and once fhe Count allows the amendment and our office ia retained
by JStopmedin and Enteriaiament Ine. only then our office enn accept the process dnd would
defend the action commenced by Star Cable against 1 Stopmedia and Entertalament Inc.
We intond to file ¢ motion seeking dismissal of the aetion against Total Cable USA LLC

tad against Radian UPYV whieh is only d/b/a and not a legal entity, ‘The Defendants therefare
request a conference with the Court to discuss a schedule for Mation/Cross-Motion practiced and

briefing.
Respectfully Submitted,
Bhatia & Associates PLLC

és! Satish K. Bhatia (839222)
{

Page 2 of 3

 

 

 

 

ptt ee

rachis

 

 

:
Mie

 

5

a AT

sree
Cassi P PARE ASLEEP COBUMREHES? FIIGHORAT Baye dt of Heras tes

a
i
nib obs ‘ i an |

PASO L16-Cv-O4067-SH-CLP Oboumearit $4 Fllad OG/1AL7 Pago 3 al i Payot LO? i
'

Tot Michael Cassell, sq.
i
4 :
4

 

Viat Baral & Regular Mail
use @bounnenssell con
{00 North Broudway, Suite 144
lerisho, New York 11753

RAM

 

 

 

 

 

 

 

 

j :
i i.
. A
y
! t
i
A +
iE iF
wn mo fe
- fk
me
a a
wi 7
rt
MA RR
. 4 &
‘ ‘ .
i OR
i 3
q
t = .
i -
( : : :
} s , og
i Sop 8
| ay
‘ SOB
a ‘
iS i
pal ao &
Pay re ‘
AS & a
Bb Bg
ee e “
d f &
} fog
Ro OE
ie RY .
Page 3 of 3 rn ae
2 4 re £
z Ee
fd x ee
a & F
:
Case Lpcy 04062 SI-CLPL Document 43-3 Filed QR/O7II7 Page 3? of 34 hagell #. 220.

EXHIBIT G

 

eT nat RN mPOA MEN:

 

 

 

 

 

 

 
Case 1:16-cv-04067-S3-CLR Document 43-3 Filed 08/07/17 . Page 33 of 34 PagelD #: 227

Prlat Wo nkow float Anny atid Eyeliner connd/fukdann/i At ionmnganfad ide

Soe

ARE 6

fubjecl: RE: Slar Cable v Total Cabla
i

Froae aycassudii@oguacasiadlccm
Yo: sidishbhotlausd@yahoo.cont
Date: Cilday, dae), OV Vag FM BOE

a

i @eelved your motion loday, 4 will look (Lover.

 

 

ivike

From: satish bhale fadigullahbhatausdtyatios.cum} :
Sond: Thursday, July 6, e017 G27 PM i
‘fo; Michael Cacooll [
Sebjaot: Ra: Sar Coble v folal Gable

Meor Michal,

 

f only filed # feller ly Court by ECE and sont you the Notice of Matlon with aupparing dacumante on dedy 6, 2017 by Grunt! Podkx. You wiht .
Meaday. TA caapange to my Hiller seeking pre modon confaranca, you Indicalad thal aratton to diailas by Radian (PTV bacamen deat in view 4
couplaint. ly your amended compialat, you dié aot muke Radiat ITY 20 un indupgndent Oefandant bel mada TSiopwrodia 8 Enladalnment ,
view of your amendad complain you vill not eppose the nelice of motion agoking dlanitsaal of tha complait ‘pein Rodan IPTV. Ushali bar

& Entoratament Ine ones tStopinedia & Eatestainment| Ino, is served with the cacond amandad complaint.

 

i
PG ‘
: {

: iF

, 4

Reyards, ’
Salish K Bhatia, £eq. ‘ i i #
Biaila & Associates PLLC ; E.
SOW 32nd Siaet Suite ¥ 167t ' . £
Now York NY 10007 t ik

Phones (212) 299-6800
Fax: (212) 04-7980

Diselatnar:

dressed and may contain Information that is pr
hereby notifiad that any dlssamination, dletrib:
lease notify us Immediately by collect tele

 

 

This email is Intandad only for the usa of the Individual te whom or the sniily to whien His ad

exempt from disclosure under applicable faw. if you ata not the Intended recipient, you are
commuricaiton Is prohibited, ff you have received this cormmunicatlon in arroy, B'

 

On Thursday, July 6, 2017, 4:42:26 PM EDT, Michaol Cassell <moassall@hogancassell com> wrale:

 

V8/N7, 6:07 PM

ahr
P

Petit Wedel xe

1 eee trmnmte seneemes

af

iiehun paper for Ave and woud appoar (ha hit Meug th agw mabal. Uaqud acti.

Latha Canal

forthy use of tke Individuat or angly auméd above, if ya ate net the inlondad rodlsleal,
Ihds Jafomnalion tg profibtiod. f you hava racolved thin oluctent: dndaslegten tn atrar, 2

fengnagHehonanonntaloora) dumodiataly,

nf

if
i

Ff

1} rocatvad na ECE bounce youlueday (hal you had tod a taller dated dune 22, 2047, taqarding a wonton te clita by Ruicltont f

f 34. Pagel} #: 228

Case. Lipsey O4067-SICLR, Qocument 43:3 Filed O8/07it7 Page 34 at as

8 PagelD #: 488

| tattyous/dngantadl sation annondtatrhord 1 fee ua aaron dt Vel

PIV. feeva'l

: ‘ : , fey bow fey oF Htoggaus andl Comuall, 1.0, whtel may bo Goridanttat ar pivlogocd, Tho
This oloclegnic dnuttedion conlalny faformadinn fron the doy fing if have thal way atoclontre, egpying, Hltrisullon

Jn nouty ty ly folaphern (8

1
'

18.0424 700) cai bay a

HEAT. 6:07 PM

A OT ETT

 

 

ake

Tete

 

 

oe
Us

 

Inte B pate tr tau ese AT SR A LY

 

 
Case 1:16-cv-04067-SJ-CLP Document 43-4_.Filed 08/07/17 Page 1 of 1 PagelD #: 229

UNLTED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NEW YORK
eX

com

STAR CABLE NA, INC, Docket No. 16-cv-04067

 

Plaindif, sa
AFFIRMATION OF MAILING

 

 

 

Vs.
TOTAL CABLE USA LLC, and ISTOP MEDIA
AND ENTERTAINMENT, INC, d/b/a RADIANT
IPTV, ABC, INC., XYZ CORP, and JOHN DOES
1-10 Defendants.

x

 

Satish K, Bhatia, Esq., the attorney for the Defendant Total Cable USA LLC, duly
admitted to practice Jaw in the State of New York affirms under the penalty of perjury
that I have served a copy of the Notice of Motion along with the supporting documents to
the attorney for the Plaintiff by FedEx on July 11, 2017 at the following address:

Micheal Cassel]
500 North Broadway, Suite 153
Jericho, New York 11753

Dated: July 11, 2017

New York, NY
__sid

SATISH K. BHATIA, ESQ.(8B9222),
Bhatia & Associates PLLC

38 West, 32" Street, Suite #1511
New York, NY 10001

Tel: 212-239-6898

Fax: 212-594-7980

Page 1 of 1
Case 1:16-cv-04067-SJ-CLP Document 81 Filed 05/06/19 Page 85 of 408 PagelD #: 490

EXHIBIT D

 
Net EASE abe ATU PRE OO LULU IO TU UI ZOO raye LUO raYyeily #, oou

Case 1:16-cv-04067-SJ-CLP Document 81 Filed 05/06/19 Page 86 of 408 PagelD #: 491

: “i 2 “ oath ‘ FILE
ne US. Pali Too Ss Ny

* JAN 23
UNITED STATES DISTRICT COURT 2018 &

 

EASTERN DISTRICT OF NEW YORK BROOKLYN
--- weneeneenemenmeere KL te, OFFICE
STAR CABLE NA, INC.,

Plaintiff,

16 CV 4067 (SJ) (CLP)
' MEMORANDUM
‘Fo + AND ORDER
-against-

TOTAL CABLE USA LLC and ISTOPMEDIA
AND ENTERTAINMENT, INC. d/bfaf- stu, s -
RADIANT IPTV, ABC, INC., XYZ CORP,
and JOHN DOES }- 10,

Defendants. ;
weerewnwa mana onmnanuaanracaanma naan ennena naman DK

APPEARANCES ~

HOGAN & CASSELL LLP
500 North Broadway

Suite 153

Jericho, NY [1753

By: Michael D. Cassell
Attorneys for Plaintiff

SATISH K. BHATIA
38 West 32nd Street _.
Suite 1511 ss _
New York, NY-1000F-. pa
By: Satish K. Bhatia’
Attorney for Defendants
WOE LEU OUEU PO OUT LI LUCUHIGIN OO PicuUULie oO Fdaye 4 Uo rayei #. ofu

JOHNSON, Senior District Judge:

Before’this Court are motions:to dismiss by Total Cable USA LLC and
Radiant IPTV. Based on the submissions of the parties and oral argument, and for
the reasons stated below, both motions to dismiss are DENIED.!

I. BACKGROUND

This is an unauthorized publication or use of communications action
brought pursuant to 47 U.S.C. § 605. Plaintiff's Second Amended Complaint
(“SAC”) alleges that the defendants utilized certain individual programming
services in contravention of Piaintiff's exclusive rights to air those programming
services in the United States (the “Exclusive Services”). Plaintiff seeks enjoinment

of the defendants from utilizing the Exclusive Services and monetary damages.

. APS: Fy . : Poy it Migs Fe
Ol STANDARD OF REVIEW
To survive a motion to dismiss, a complaint must contain sufficient facts

that, if accepted as true, would “state a claim to relief that is plausible on its face.”

 

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); see also Fed. R. Civ. P. 12(b)6). A
claim is facially plausible where “the plaintiff pleads factual content that allows the
court to draw the reasonable inference that the ‘defendant is liable for the

; on ae

nos iy at thie uM

misconduct alleged.” Iqbal, 556 U.S. at 678. The complaint must contain “more

 

' Radiant IPTV’ § motion to dismiss ik denied. as moi, as the Second Amended Complaint
eliminated it as'a deféndant in this action.

ao - 2
WetOt 2. LU UV UMD PONY LAT LAGUCUPEIGHIL DQ HEU Ue orLo Payee SOLO raAYUtIL #. StL

than labels” and conclusory assertions. Bell Atl, Corp. v. Twombly, 550 U.S, 544,

570 (2007).

ee

Ili. DISCUSSION

Total Cable’s motion to dismiss chiefly claims that the action against it
should be dismissed because it dissolved in May 2016 and filed for bankruptcy in
December 2016. :Both aigurhents are without merit. “A dissolved corporation may
sue or be sued.” Ford v. Pulmosan Safety Equip. Corp., 862 N.Y.S.2d 56, 58 (N.Y.
App. Div. 2008); see also Bruce Supply Corp. v. New Wave Mech., 773 N.Y.S.2d
408, 408 (N.Y. App. Div. 2004) (“A corporation may be held liable on a cause of
action that accrues after dissolution if the corporation continued its operations,
operated its premises, and held itself out as a de facto corporation, notwithstanding
its dissolution.”).: Here, the SAC alleges that Total:Cable’s continued unauthorized
use of the Exclusive Services violates Plaintiff's rights and injures Plaintiff. (See
SAC 9 23, 26.) These well-pleaded allegations; taken as true, are sufficient to

withstand a motion to dismiss. .Thus, Total Cable’s dissolution is not a basis for

+ v6 i ‘it 1 Aah 4
dismissal of the action,

Total Cable next argues that the action should be dismissed because it filed
for bankruptcy, with a final decree issued in January 2017. In so doing, Total
Cable attempts to distinguish the instant setiog Hom that in Asia TV USA, Lid. v,
Total Cable USA LLC. In Asia TV, the court rejected the contention that

bankruptcy was a basis to deny a claim for injunctive relief. No. 16-cv-6873

HEB A pe Bae i
WGSE L.20°UVU4HU0f-OU-L LI VIOLUTMIEHL OG RIEU U4 EO Paye 4 uo rayecil oid

hore hg

(S.D.N.Y. Mar. 2, 2017) (order granting plaintiff leave to file a motion seeking
injunctive relief). Here; Total Cable argues that Plaintiff is claiming damages
based solely upon Total Cable’s past unauthorized use of the Exclusive Services,
and is not seeking injunctive relief. This argument is belied by the well-pleaded
allegations in the SAC. Plaintiff claims that the.defendants continue to use the
Exclusive Services without intermission, and requests that the Court enjoin
defendants. (See SAC ff 23, 26; WHEREFORE clause 42.) This type of
injunctive relief is tiot'dischargeable by bankruptcy, and no stay presently exists
with respect to any claims against the defendants in this case. See, €.8., in re
Chateaugay Corp., 944 F.2d 997, 1008 (2d Cir. 1991). Moreover, it is possible for
a plaintiff to recover damages froma corporation post-bankruptcy. See, e.g.,
Comty, Telévision Sys. Inc, v. Caruso, 284 F.3d 430, 435-36 (2d Cir. 2002) (a
violation occurs each-time a device is purchased and installed); In re Velo
Holdings, Inc., 500 B.R, 693, 698-99 (Bankr. S.D.N.Y, 2013) (citing cases).
Plaintiff alleges colitinuing harm causéd by the defendants’ unauthorized use of the
Exclusive Services in the SAC. Therefore, the parties should be allowed to engage
in discovery to determine the extent of any unauthorized uses of the Exclusive

Mog 4

. hoy RUT se ety
Services that would entitle Plaintiff to relief.
VASE LAD UV-UEUO Se DU-HULE VUCUNIGHL OO FrHeU ULIZo/ Lo Frage DUO Faueiv#. sia
Case 1:16-cv-04067-SJ-CLP Document 81 Filed 05/06/19 .Page 90 of 408 PagelD #: 495

IV. CONCLUSION

For the foregoingreasons, Total Cable’s: motion to dismiss is DENIED,
. pd gb mo .

Radiant’s motion to dismiss is DENIED as moot.

 

SO ORDERED,
. Isf(S
Dated: January 18, 2018 : os vt
Brooklyn, New York Sterling dohnson, Jr, U.S.DJ.

ee ORCA at tal i os unc
io . ;
J,

eroab dy cle wb Sy dang
Case 1:16-cv-04067-SJ-CLP Document 81 Filed 05/06/19 Page 91 of 408 PagelD #: 496

EXHIBIT E

 
STAR CABLEG1G2

  

 
 

Trademarks > Trademark Electronic Search System (TESS)

TESS was last updated on Thu Apr 19 03:31:02 EDT 2018

 

BS ; Arar Reo
(iopout) (Logout) Please fogout when j you are done to release system resources allacated for you.

List At: (~~ ~] or Cost ) to recorat ( ) Record 1 out of 2

UES ( Use the "Back" button of the internet Browser to

 

Reliable. Affordable!’
OSA Serie pa Sle

Word Mark = TOTAL CABLE “RELIABLE, AFFORDABLE!"

Goods and = (ABANDONED) IC 009. US 027 023 026 036 038. G & S: internet protocol television. FIRST USE:
Services 20110101. FIRST USE IN COMMERCE: 20140531

aan Drawing (3) DESIGN PLUS WORDS, LETTERS, AND/OR NUMBERS

Design 01.07.07 - Globes with oullines of continents
Search Code 16.04.03 - CB radios; Projection screens {ielevision); Radios; Remote controls, television; Screens,

projection; Screens, television; Television sets
26.17.09 - Bands, curved; Bars, curved; Curved fine(s}, band(s} or bars); Lines, curved

27.03.05 - Objects forming letters or numerals
28.01.01 - Arabic characters

Na or 86375228
Filing Date August 22,2074
Current Basis 1A

Originat Fiting 4A

Basis
(APPLICANT) TOTAL CABLE USA LLC LIMITED LIABILITY COMPANY NEW YORK 15 West

Owner
Moylan Lane CORAM NEW YORK 11727

Description Color is not claimed as a feature of the mark, The mark consists of O- Under “Total” there Is sign of

Atip: /Amsearch.uspto.gov/bin/showtlelt=docksiale=4 803:hiixn.2.1 Aft9/18, 12:61 Ph
Page tot?
STAR CABLEO1G3
of Mark globe. This means whoever is our customer they can watch whole world updates by taking our
service, “Cable” word - it's a sign of TV. "Reliable" & "Affordable". Is tha motto of our business.
Whatever service we are providing customer can rely on our service also we provide our service
customer can afford, 772? 22772? 22? 277- Means we speak Bengali.

Type of Mark TRADEMARK
Register PRINCIPAL
Live/Dead

indiaator DEAD
Abandonment
Date dune 77, 2015

 

 

| HOME | SITE INDEX] SEARCH [ eBUSINESS P HELP | PRIVACY POLICY

hitp-//imsearchuspto.gov/binfshowdlelé?l edac&stale =4603:hijixn.2.1 4/19/18, 12:51 Mi
, Page 2 of 2

 

AECaE Peer oc aAftenengm anne att PU RNR OL EA an cg co matee tee tidecncntene wyiee ce
STAR CABLEO1G4

on, STATE Services News Government Local

58

NYS Department of State

Division of Corporations

Entity Information

The information contained in this database is current through Apri] 18, 2018.

 

 

Selected Entity Name: TOTAL CABLE USA LLC
Selected Entity Status Information
Current Entity Name: TOTAL CABLE USALLC

DOS ID #: 4476270
Initial DOS Filing Date: OCTOBER 22, 2013
County: SUFFOLK.

Jurisdiction: NEW YORK
Entity Type: DOMESTIC LIMITED LIABILITY COMPANY
Current Entity Status: INACTIVE - Dissolution (May 02, 2016)

Selected Entity Address Information
DOS Process (Address to which DOS wiil mail process if accepted on behalf of the entity)
AHMODUL BAROBHUIYA

15 WESTMOYLAN LANE
CORAM, NEW YORK, 11727

Registered Agent
NONE

This office does not require or maintain
information regarding the names and addresses of
members or managers of nonprofessional limited

4/10/18, 12:28 PM

hilos:/appext20.dos ny.goweorp, pultic/CO RPSEARCH.ESTITY. search, type=%4 24 S47 44 0%4E*H IED sroh_seauils. pager
Page lof 2

Ae nears ah aT

Pepe shoereso oy met Ba eaten
STAR CABLEO165
liability companies. Professional limited | iabiJity
companics must include the name(s) and
address(es) of the original members, however this
information is not recorded and only available by

viewing the certificate.

*Stock Liformatien

# of Shares Type of Stock § Value per Share
No Information Available

*Stock information is applicable to domestic business corporations,

Name History

Filing Date Name Type Entity Name
OCT 22, 2013 Actual TOTAL CABLE USA LLC

A Fictitious name must be used when the Actual name of a forcign entity is unavailable for use in
New York State. The entity must use the fictitious name when conducting its activitics or business in
New York State.

NOTE: New York State docs not issue organizational identification numbers.

Search Results New Search

Services/Programs { Privacy Policy | Accessibility Policy | Disclaimer | Return io DOS
Homepage | Contact Us

 

 

Mins: /fappaxt20.cos.ny.gavicorp_ publi¢f/CORPSEARCH.EN TITY. Search, lynes KA 2% ABYAP RAGA ERSSAp. sich results, page=0 AJIQN1E, 12:28 PM
Page 2 of 2

 

SP Pare tac ein trienact ty a ncn pe ani em emeeneninn meer gientaes

en tae
STAR CABLEOIGG

      

 

 

 

 

  
  

Write something on this Page...

 

 
 

  

= Total Cebleba
ae Apdll #3 at 12:04pm + ee

Se Raat ener ae OREM eT MeN
SARE Tea areaels eranst

See Translation

 
 

     
    

   

Span se ren

 

 

30 il, Minas

08:00pm (Ny)
sper

oo aa, ara
O5:00pm inyy

 

 

 

46 Views

Om) bike (2) comment fe Share

ty

ote ann

Viite a commeat... © @ ay) @ |

 

Total Cabiebd
oe February 26 - 3

SULTAN SULEIMAN KOSEM!

Subsorlbe Total Cablebd Soday by calfing us at (718) 777-6556 and bring
quailty in your home!
Mtotaleablabd

   

Nibsif/www.Facebook.com/pg/TotelCable/posts/ APIA, 14:62 and iG
Pape tof 33 !

 
STAR CABLEOIGT

    

  

 

Tift Views

Of) bike {) comnant

 

1 Wile 6 comment...

 

Total Cablebd updated thelr cover photo. ny 5
donuary 28° : i : a

Write a comment...

.

. Total Gablabd tee j
Set January 24 + 4k :

Re cnn Hiiae. sah q
sHFrels cant gees [ant aco FACE 8 a0 a:00 HARB feePate whet} i

Subscribe Total Cablebd today by calling us at (718) 777-6656 and bring
quallty in your homel.,. See More _
See Transtatlon :

 

 

Anata caey ett

 

 

erections

TH Views

rr’) Like © comment & Share

  

hilps www. facebook.com/pg/TotslCable/posts/ A/ISNB, 11.42 Ads

Page 2 of 23

 
Sonia tenes

STAR CABLEG168 *

     
  
  

1 Shere

 

 
 

a
i

a Write 4 commant,., . 6) ao @ @)

 

 

2. Total Cablebd
‘anne danny 11+ &
SULTAN SULEIMAN: Kosem
Coming soon on Beopto TV

   
         
 
 
   

 
 

Get yout Total Cablebd cubscriptton today and enjoy all your favarite
Progcams across the global
#totalesblebd

    
    
  

 

i
5
y

112 Vinws

 
  
   

afd ike (2 Comment > Share :

Os : ; . . . i
‘Wrlte a comment... " : © & & @ d- ao .

, folel Ceblebd “ {
He oocomber 28, 2017 « q

Merry Clirlstmas and Happy Holldays!

 

 

 

https://www.tacebook.com/og/TatalCabte/posts/ eee rife Ab i

 
STAR CABLEOTGS

 

   
 

42 Views

0p Like CF comment AY Shore

  
     
  

a

    
  
 

f .
«+ Miilea commer...

 

 
  
 
 
  

       

ot Mey
tke

  

tol Total Cablebd updated their eaver plioto.
ve Decembar 24, 2017 + #

i) Like

 
   

  
   

. Ga

© @ @ @)

. Write ¢ comment...

 
 
  

 

tueeg Total Cablebd oe
ess November 18, 2077 + a

WS eter siete wer rear ay grea, a” a
. Subscribe Tota! Cablebd today and watch TAN?24 to ge! updated news | we! ela
- . about current Politics, sports and Tany more, Pon Be
. Call us (718}-777-Q888 and gel your subscription today. bo
#otalcablebd io. woe :

See Transfation Porc vo.

    
   

   

 

 

   
 

     

!
cre i 3
' a
) I
phen wiyen .
Scie }
ee
i
i
: E
: ee
' :
: .
:
i
;
:

126 Views

 

  

 

> Liks (3 Coraent > Share
Os Top Gomments + ee :
Write a comment... Qo @ og;
View 1 comment : 7
Kirg TOtel Cablebd .

wo Optobor 22, 2097 » ¢

 

Sultan Suleman: s0Gep349

 

Mipsit/wuw.facebaok.com/pg/ TotalCable/posis/ 4/1G/18, 11:42 AM
Page 4 of 23
 

STAR GABLIEO170

y
?

2
&

On air: Monday, Qctober 24 at 7:30pin and 10:00pm,

Pease keop eyes on Total Cablebd and enfoy all your favorite prograras}
#Malalcablebd

 
  

4

  

 

 

   

59 Viows

 
 

aly Uke [) comment si? Share

      
  

OOo

  
  
   

    

f Write 8 comment... & & @)

 
 

 
 

"Total Cablebd “ns
hae Sealombar 28, 2007 - x

 

   
  
 
  

      

ee
Did you check out our Video Gn Demand feature? I

Hf not, chack It out today and explore the new world of anterteinment with i
high quality contents of your favorite}

a  fhotaleablebd pore co, ae

       

 

    

 

af} tke {J Comment # Share :
a4 £
1 Write a comment.., @ By @ @ }
wy Total Cablebd —
err September 12, 2097 - ak
She ont Bifepre: ter ® é

“eTaa ten yeaa [ SAT LOO FA 3 ate w:00 fie aerate Styl)

Tune to Total Cablebd and enjoy Bangladeshi Mega Serlats!
#otalcablebd

See Transtation

 

 

 

 

 

 

 

Nips :i/werw.focebook.conypg/TotalCable/poste/ 4/BAB, 142 AN i

Page 6 of 28

 
STAR CABLEOT? 1

 
   
 
  
 
  

   

(J Commant f> Share

if tke

   

 

Ga

    
 

   

 

. £ Write n comment. eB @)
. Fotal Cablebd a

 

Mes Somenber 4, 2017 +

   

Bangladosh vs Australia Second Test Match Update!

‘Tune to Total Cablebd and watch your favorite sports LIVE!
Motalcableba

 
 
     

16 Views

qf? bike (23 Comment & Share
a

Write « comment,., Oo @& @ 5

ay Tota! Cablebd ee
wag Augus! 34, 2017 + &

Tala Boia Steen Hy eatetae
<8 Gir cote anger far 28 aa stinn

Bin wrepbtys spitz satfay CR ATYN tera fiir ate roto BUT... See More

See Translation

 

   

hit psi/fwuw.tacebook com/pa/TotalCable/posts/

Aft9718, 17:42 ay
Page 6 of 23

 

 

 

 

 

seep Mngeate eegtie

NR PE on Ra A eae er lprasre ee PME tlie

  

i
i
:
 

STAR CABLEQH?2

   

86 Views

 
  
  

gy Like (3 Comment & Share

     
 
 

Ga

] f Welle a commeat...

 

  
  
  

 

 

, Total Cablobe
“oB Aupust 28, 2077 «a
SHRM oot Bee eraser afta wren safe

Watch Bangladesh vs Australia’s ts
and enjoy the actlons of the Tigers!

#lotalcablebd
See Translation

 
 
 
 

  

 
 

t Test match only on Total Cablebd

  
     
  

273 Views

0) Uke () Comment 2 Share
G2
. Wile a comment... © 8 @ @:
Hee Total Cablebd updated their cover photo. e

shang

= AUBUSL 2B, 2047 -

 

Mtbsil/www.facebvok.com/pg/TotalCeble/posts/

4719/18, 14:42 AM
Page 7 of 23

 

 

 

a
é
b

 
STAR CABLEO173

: ‘Witte » comment... © @ @)

 
  

   

3. Total Cablebd oe
aah Augint 22, 2017 - a

"eae

 

 
     
   
 
  

    

Eld Program Schedule far Degpto TY,
Get your Total Cablabd subscription today and enjoy Eld Programst

Call us teday at (718)-777-G666 and Het your service,
Motaleablebd

    
  

 

 
  

43 Viows

   
  

tf} Like © Commane &> Share

 
 
  

*s Total Cableba ted
a Atiguar 43, 2Di? - #

    

Mustcal show Deepto Provati, every day (axcent Fiiday) at 9:30. PM EST.

Tune to Total Cablebd and enjoy the musical programt ;
#olalcablebd :

 

 

86 Views
OD Like {D comment & Shere
©: :
{  } Wetea comment... O @ & 8 ‘
. Total Cablobd a :
MANS August 44, 2097 + #2
See a Brey feat olay ey FAUU sere catof eset Phage . :
SI! FINA Ae Sgt afoiatay ante efiaa Fon cara Pex tere Revert i
Oa Bim al aty Pape afro Bites iE
Sc its Bray feat sn eAbtag am Frey tert el atonal Piggy cE
ee eae Re oon chia Fe eon meg tee atone i
ai eer aut any ee onltcmesy Britiga

hetpsi//wwwJacebook com/pp/TotalCable/posts/ 4/16/98, 14:42 AM

Page 8 of 23
STAR CABLEO174

Gei latast Bangladesh! Sports update by tunlag on Channel 24 at Totat

Cabiebd, Subscribg today by culling us ag (718)- 777-8566 and get your
service anywhere in North America.
flolalcablebd

See Translation

   

TSS Views

  

 

(D Like © Comment f> Shore
a
{ Write a comment... OG @ @) _
Total Cablebd wb re
tee Aupust 8, 2017 - a ; , : - .
fig coy Bifzare: speck SR oO

Maat (tes Yeenfisate | KITT 200 RA a Fe p-ve fahaE

Pon't forget to tune Total Cablebad’s Bangladesht Channels for quality
entertalnmant!

Motelcablebd ,
See Transtatlon :

$8 Views

of) Like (D Comment > Share
Oz

Write a Comment... @ fa) &) @

Npsifivtww.tacebook.comipe/TatalCeble/posis/

49/18, 1:42 AM
Pape 9 of 23

       
     
 
    
 

ODE

   

 

 

 

 

£
t
é
3
i

  

St Meng tet Abery tment ep aLe Pty

    

 
STAR CABLEOT?75

 

  

wg Total Cablohii oe
mee duty FO, 2017 «

STATS HS Aparatiat afeiiq AGH duno AEE ate wesoo AUR fesenata
BIS) 1

Tune to Total Cablebd and enjoy all Bangindeshi TV Channotls:
#totalcablebu

See Translation

 
 
     
       
 
  

71 Views

 
    
 

a) Uke (3 Comment @ Share

i Write a comment...

   

_, Total Cablabd an
TNE duly 22, 2017 - a
Bo not miss any sports news by subscribing to Total Cablebot

Cail a taday at (718)-777-6586 and get your service tomorrew!
Motalcableba

   

 

 

104 Viowes
a’) Like © Comment fo Share
OO
(| Wetes comment... © 8 @® ei

hiths:fvwvw facebook com/py/TotalCable/posts/

AsIS/18, tig AM
Page 16 of 23

 

  

 

i
£
}
i
i
'
i
?
i
f

    

‘
¢
i
x
i
z

 

 
STAR CABLIEO176

 
 

ay Yotai Cableba
- ae? dedp 1B, 2007 ay

latatitar salty palkyy Pata canes gery Salm ong doe MAME 3 ge p00
FRB,

Don't forget to tne Beepte TY ham your Total Cablebd boxl
Mioteleablebu

Sep Translation

 

 

&0 Views
a> Uke (2) commoat > Sharo
; 1

  

( Wate & comment...

©8@p)!

   

a5 Total Cablebd ot
any duly 47, 2097 - % :
Sultan Sulelman, season 8, :
Dally (except Friday}: 7:30pm and 10:00pm,

Keep ayes on Total Cablebd and enjoy quality Bangla Entertainment! i
Hotalcablabd

101 Views

1) Like (3 Comment & Share
G1

Write @ comment... © @ we
raalsa Total Cablabd ™

duly 14, 2097 + as

Bo yeu know that Total Cablebd has arich library of Movies and Brana
including Cartoon in thelr Video-On-Demand Library?

https://www.facobook.com/og/TotalCabla/posts/ 4/18/18, 1842 AM
Page 11 of 23

 
 
   
   
    
   
     
      
    

 

t
é
:

i
g
y
i
i
:

;

SEIS NITE BREE

Speen ate e.
STAR CABLEOI77

Gaf your Total Cablebd subscription today and anoy averyday updatod
library of your favorite entartalamont without any adi

i
*totaleabtebd |

   

Video On Demand

afd Like (2 Comment &P Share
. g 1 Top Comments ¥
? Write v comment... Oo @ @)

& Lablq Jaigirdar Wo do nat have Vidoo On Damend on our
syélamm.

Uke: Raply + 3B

Mag} Tots! Cablobd Dear Mr, Jolgirdar,

“Thanks for letting us know your concern. We surely do
hava # solution for (hat, Please provide ua with your
comact number in our intox, and we will show you how
10 access Video On Demand in your service. thanks for
being with us.

Like - Reply « Sou

 

_, Total Cablabd on
Kiwis.
wa July 10, 2017 +

“ef Gefen aatot tomer cnstong efteate wate, ae ayle saat wary,
Smlenfiral caret fitter ee cents 28 went Frew war afhas, fiy0
ariera Revs cainent 1 Saige FER RT or, cost wateg Brot

wtafiee, whey Fa area Potedf warm, emotion wm MERE A a
ere, saree cataras Baty nest fire i

To get more focal and international news, watch TRN24 by subsctiblng
Total Cableba!

#otaleablebd

See Translation

  

161 Views I
a} Like CJ Comment é> Share
GO 6
Write & comment... @ i @&

hiipss/fwww-facedook.com/pg/TotalCable/posts/

4O/1B8, 11:42 aN
Page 12 of 23

  
  
   

SAE A ER

 

 

 

 

t
r
t

POT a ERE I ta ie Erk a nmpnenetec Rein ane Eyton Aa ey

ERED EE LM eee EEE ENE OEE EOD Bh ett
STAR CABLEOI78

~~ Total Cablebd ve te
Wey; duty @ 2017 ae

 
     
  

Blast froma the past.
Osopte Muslin Fest,
Friday, duly 7 at 4:30pm and 10:06pm.

Don't forgat to subserlbs Total Cableb and enjoy Quallty Entertainment!
- Soe More

 
 
   
     

  
  

89 Viows

 

of) Like {7} Commant A> Share

  
 
 

QO:

) Wete a comment... - @ @ @ @)

   
 

any Total Cabieba ve!
a duly 2, 2047 - &

Sultan Suleiman,

Saturday to Thursday.

30pm and 10:00pm.

Tune to Total Cablebd and enjoy qualily entertainment!
#Htotalcablebd

   

 

48 Views
if Like (D Comment > Share
G2
Wiite 3 comment... OS @ @
Wluep Total Cablebda “

June 27, 2047 - a

on Bei fea oq Semen She fees fq Fa on amare
{Hf Bios ete fey | 14

hifps:i/werw.facebook.com/pg/TotalCable/posts/ AVTBNG, 10:42 An,
Page 13 of 23

i
i
;
}
}
i
t

 

 

Se

 
STAR CABLEOTT9

 

vvoff - sooff: orbneea wi wuinteea tie | 1ul, wes wiRyaiy
soft ~ auooft: nafiia, wht an tit meat | ffs eheey, eon FRegpy

dao - sroof: wig AT erate stay { watt, ora areyarlit,..
See More

See Transiation

  
     
        
    
 
 

 
 

70 Views

 

a> Like (1) Comment AD Share

  
    
    
    
  

O:
Hi Miescmnenin  — @ @@):

 
 

  

; Total Cablehd
Lae dune 26, 2097 - ay

Bid Mubarak!

 
     
 

 

   

i

}

:

- E

af Like (3 Comment Ge Share i

i

Gi t

t

Wrile a comment... © 8 @ @ ] i

, Yotat Cablebd ae :

Fed th 3

wet dana 24, 2097 + ae i
ATER a RY

4

Grutra Steg fir eM ooson Bir Paa24 “a

Please subscribe totul Cablebd today and enjoy Bid Programe with
frlends end family. Call us today at 718-777-6686 and get your Tota!
Cablebd Servical... See More

See Transtatlet;

blinsif/www.facebaok.com/pa/TotalCable/poste/ AMOS, 11:42 An
Page 14 of 24

 
STAR CABLEG1 80

 

 

 

 

 

 

   

71 Viows

  
 
  
  
   
    
  

af’) Like (2 Comment & Share

{ Wiite a comment...

(0868);

A eee

 

k » Tota! Cablabd wn |
“Tle lung 28, 2077 - #

      
 

 

Ekdi Blral Slrombone (praquat of Arekt! Blral Blrombona).
On-air: June 24 and June 28.
Siépm

Tune to Total Cablebd far your Eld Entertainment... See More

 
 
 

 
 

eee ane ate

   

  

 

226 Views '

i £

gt Like © comment £> Shere ; §

‘ E

6 i
White a comment... QBeeA! :

ay Totef Cableba se :

A ;
ort June 22, 2017 i
SR olatatRats ent fey aes ap,, E

. SS ST ettopy i
fant 3 afore gure cet arte ates é
ovtae foe eonaene, wife wea, ANE outa, Mig erie, fies afda, s
wate , SNE aa, ay wre atyehy :
AGINE 310 TORS... See More A
See Translation i

 

Wttps u/ww. facebook. com/pg/TatalCable/posts/ 4/1O8, 11:42 AM
Page 16 of 23
STAR CABLEO181

   

 

    
    
 
  
  
  

 

70 Vitws.

iy Like (3 comment > Share
GQ «

 

j
: Write 9 commant.., © @ & @) i
+, Total Cablebd oe
: “Ee June 24, 2017 -e

1] etapre eotrtera ante! |]

Re Sai Rho Beery He Blea fer oq ah HATA" TATE:
Sy Co TR Cleats... foull atberw sep]

fate a:oof - at s:0088

z=

    

ee waar BGO More

 

eens ar

See Transtation

 

z
z

bertaee

  

 

te eee

68 Views

(0) Like ( comment D> Shere

hs
. i Write  commeni... oo Ge 2 }

luany TOtal Cablebd on :
TOT Sn 18, 2077 He

Sper coliievta even wring curerara fas sofsterater Fifteen Bora efela fly aps :
DOR © BT Oe TT

Subscribe Total Caplebd today to enjoy Eld Entertalnment! Cali us af 718
777-6686 to get your sence before Fidt '

Alotalcablebd #EIGUIF IE
See translation

 

    

hitpsy//www.fecebook .com/pg/TotatCable/posts/ 4ANGM8, 11:42 AM :

Page 16 of 29
Nites y/wwulacebook.com/pg/TotalCahfe/posts/

STAR CABLEO182

  
 
 

   

43 Views

fd blke (2 Conynent &P Share

    
  

‘Total Cablebd shared a post.
Sung 46, 2077 +

   
  
 
 

THN24
deine 14, 2007 -

Www youtube.com/Thn2dusa

 
   
  

“THE GLOBAL VOICE OF NON RESIDENT BENGALI"
YOUTUBE.COM

    
  
 

   

Wy uke £3 comment &P Share

 

. Tota! Cablebd
Wégee

June 14, 2097 - a

 

, . , Ate you ready tor the exciting match between Bengladesh and india
*: tomorrow a1 6:30 AM EST,

Tolai Cablebu's Sports wilt brosdoast this match LIVEt :
MHotaicablebd #BangladeshVsindia #BOvsIND WBangladeshTigers

we

     

 

a Like (J Content > Share
es
i write a comment... Oo 8 @ @! .
zy Total Cablebd ”
Wise dune 93, 2017»
Be Ser Bw 2059

  

4/NO248, W142 Ang
Page 1? of 23 : .

  
STAR CABLEO1B3

Brun favay aqatanttar eytts. OTe Rage
ener Bera Bia cater Goan any fling ondiy STi 04.90 fafa ‘

Subsetlbe Total Cablabd today fo enjoy quality Eid Programst... Seu More
See Translatien

 

4
i
i

 
        
  

 

03 Viows

 
  
   

i) Like (3 Comment & Shore

 
 

Gs

- ~
LL Write a commen...

   

   
     

™,

Total Cablebd —
ons fund 0, 201? « a&

  
  
 
 

  
 

Congratulations Bangladesh for stunning win agulnst New Zealand!
#otalcablebd #BDvsh? #Bangladeshtigers

 

 

Petrone ete

 

Hips ifiwww facebook com/pe/ToalCable/posts/

4/49/18, 14:42 AM
Page 18 of 23
eee etic

STAR CAGLEO184

ra

 
 
 

         
  
 
  

    

r+ Shere i Send Message

[a sim

ay Folfow

   

” ViuHor Poste

: dovval M A Gaxt wee
i August 21, 2019 ef 8:28pm @ ‘

1 Total cable Ie tho bost... Koop improving. :

 
 
 
 
  
  

    

ja
ph

Engtish {U8} - Eenefiol: Parlugués {Brash}
* Freogols France} - Deutsch

   
 
 

 

 

7) ke (2 comment & Share i
€3 10

Write a comment... 86 & i
Haig, TOtal Cablebd ws

ee? June &, 2017 +

Bangladesh va New Zealand tomorrow sharp at 5:30 AM EST at Total
Cattebd's Sports Channel,

Don't forget to subscribe Total Cablena by cslling us at {718]-777-6656
or by visiting us at Www.totalcablebd com

#otalcablebd #Bangladeshtigers #BangladeshCrickat # Tigers :

   

Attps:t/wwwifarebook.com/pp/TotalCeble/posts} ANB, 142 AM
Page 49 of 23

 

 

ern ea

   

i

ramesvanten
1) tke {2 Comment

 

1 Write 2 COMBI.

 

Yotaf Cablebd
weg obatne 2, 2017 -

  
  
 

WBangiadeshTigers Molaleablebd

Pak “Team P
| 7 w= England 2
2 az Auta 2
3 ke Bangladesh 2
4 m= New zestand 2

 

i Pos Team p
1 3S india 1
‘ad
2 Ss South Aftica 7
2 BR srttanka 1
4 BB pakistan 1
qo bike C3 Comment
G10

Write 2 commoni...

Total Cableba
mee dune & 2017 + 4k

Bangladesh vs Australia today sharp at 8:30 AM EST.

Don'l forget te subseriba Teta Cablebd to watoh Champions ‘Trophyt
Cail a6 at +1(71B)-777. 8566 today and enjoy the Cricket Madnass!

 

STAR CABLEG185

& Share

 

88 @8)

NRR Pts

1.06 4

j
|
000 2

040 4

“174 1;
NRR Pts

302 2
192 2 :
492g
-3,.02 0

& Share ,

e8@—9}

Tune (0 Total Cablebu'y Sports channel tor LIVE Mateh and enjoy the

battlo of Tigara and Ausslest

Molaleablebd #fBangladestiveAustralia #BDysAUS #BanyldeshTigars

#BangladeshCricket #CricketAustratig

hips www. facebook.com/paf TotaiCahlesposis/

ASTD/18, 11:42 AR
Page 20 of 23

 

 

 

i
i
i
ih
:
i.
s
‘
t
:

ipleneade lanier:

 

 

5
STAR CABLEO186

  

a Like

  
 
 

Ga

{ Wiite a comment. " eo 8 & @)

 

 
  
 
 
  
 
 
  
  
 

ciseny FOlat Gablebed a
a deine 3, 2OnF + |:
CaraHT NB rete eS" OTT afFIRIA Bes aif HFG ce wale ate
» Big

Please subscribe Total Cablebd today end enjoy ai! Bangladeshi
Channais!

#otalcabtebd :
See Translation i
i

ear
i o

 

Ht Views
of) Like {9 comment FD Share :
., total Ceblebd we

ome JUNG 1, 2097 «

Bangladesh ts facing England in tha First Champlons Trophy Op! sharp at
6:30 AM Eastern Time,

Tune ta Total Cablebd Sports Channel fo watch the LIVE Match}
Hoatalcablebd #BDvsEng #BangladeshTigers #Crickes

hitps//www.facebook.com/pg/TatalCable/posis/

4/18/18, 11:42 AN
Page 24 of 23

 

:
i
j
i
:

ange wiry

ene Nine pe oS ES tobe

 

SOL PEDO RS tateedienen etsneybory
 

 

 
      

of Uke (> Share

Top Comments +

©8@9)

  
 
  

 

   
 

{ Write a comment...
.

Ne nen

 

 
 
  

 

af
& Abujh Balok Temimn fie patellar
tka - Reply - Seu Translation dw

  
    
  

m Tatal Cablabd shared a Page. id
TRE May St, 2097 +

 
    

  

In thls Ramadan, tune AD Deen for islamic Programs and ask questions
and learn more about islam.

And subsetibe AD Deen today for LIVE and Snippets of Programs!
#totalcable

  
  

 
 
   

 

 
 

     
  

 

j
} 143 bikes “Pata sO .
f 2 taking about shis | we Like Page ot
C) Comment &D> Share : :
Writa 8 comment... @ ey Gi Yi Z
_., Tata! Cablebd we :
states May 20, 2047 - 4 i
Reepto Shohol itar.
Tune te Total Cablebd and enjoy UMarl-cooking programs! 4
#Htotalcablebd t
. i
:
:

  

htipsiwwiw.facebook.compp/tolalCable/apsts/ 4/19/18, 13:42 AM :

Page 22 of 23
STAR CABLEO188

  
  

 
      

100 Vinws

 

pf> tke (3 comment fe Share

     
  

eagag Total Cablobd
we F May 21, 2077 x.
OTe hee as |e HR Rieti (ew sted ubaraifiay
CRUEER 220 OY ety 24 F
Hit &.00 RAG 6 ate &.we RARE
aap Aig Ben... Seo More

See Translation

 
    
    
    
    
 
  

 

103 Viows

        

> Like Comment f> Share
@1

 
   

,  ¢ Write 9 comment... 2 8 & @} ; ot co so

 

Total Cablebd i
— May 17, 2017» a °

 

Bangladesh vs New Zealand LIVE fn Tri-Nation selest

Tune Total Cablebd's Spo
and Kiwis!

#otalcablebd #BangladeshTigar #BangladashCricket #aDvsWz
Bangladesh vs New Zealand
00%

rts Channels and enjoy the LIVE Battle of Tigers

 

Live
Clomsid Catcket Grout
BF Bengladesh vs New Zealand (gg
Liva
160/4 (34.2) Yet fo bat -
Alltinos or0-1o Eastom Tung
a) Like C) Comment BY Share
Soy More

  

hitpsi/www.aceboek.com/pg/TotalCabte/pastes

4/18/18, 12:92 AM :
Page 23 of 23 :
  

STAR CAGLEO188

& i Home () About (http/Hotaleablabd.comMfabout} Video (http.
Gi iat ch’ i “Ai Your Channe (tHe Our Tor igre) Radio (hitp:/Aota
ve avorit e ong Bi T 9 99 ino dHotaicablebd.com/fintemationall
TV S h OW Vi FAQ'S $ tp: ay joia ot Comitquestion)
Ch sie . ve NO CONTRACTS, NO HIDDEN FEES.
an ne $ uUSIC | G0S CANGEL ANYTIME

Sports

Watch current episodes, full seasons, hit
movies and live channels all in one place.
Join millions today.

The Total Cable BD Guide Brings Together:

Video on Demand
Unilmited Movies
Pay Per View

Radio Stations
Premium Add-ons

® 250+ Live Channats
* & More

* ¢ «¢ @ «&

Order Now (/registration) Additional payment ar
subscription may be required,
Broadcasters may aller or replace live and pre-programmed

conient at their discretion.

What is Total Cable BD?

Es
av

 

Cut your cable and save up to $2400 a
year.
Watch anytime, anywhere.

Total Cable BD is the online cable TV aliernative, bringing together TV shows,

movies, live channels, racio stations and more from over many countries, all in one place, on

every device.

hito:ffwiww.totaica biehd.com/

8779/18, 12:30 Phe
Page 1 ot 6
 

 

htlo:fAvwetotalcablebd con

STAR CABLEO190

 

Watch Unlimited
Video On Demand

Watch your favorite movies, TV
shows, and web videos on your
terms; any episade, anytime,
anywhere, on-demand!

Order Now (registration)

APONS, 12230 Pr
Page 2016
STAR CAGLEO191

Enjoy 250+ Live
& Curated Channels

Watch the latest episodes from top
networks like ABC, NBC, CBS,
History, A&E and many more.

Channel List (/channets)

 

World Radio Stations

Total Cable BD features five streams
of web-based and terrestrial radio
stations. Don't let location limit you
to what's on the radio dial. Find a
radio station that matches your taste
in music or tune in to a local station
that you love.

 

Order Now (/registration)

hitp:/Awwaw.totalcableba.coms 4f19/18, 42:30 PM
Page 3 of G
STAR CABLEO1E2

Get the Latest Box
Office Hits & More

From the top TV hits to the latest big
screen blockbusters, with Total
Cable BD video-on-demand, there's
no limit to what you can waich. With
price comparisons to digitally rent or
purchase TV shows and movies
from ail the major providers, you'll
always be sure you're getting the
bast price on content you can watch
an your device of choice.

Order Now (/registration)

 

 

 

 

 

International TV
Channels & More

Broaden your horizons with
thousands of on-demand TV shows,
movies, channels, videos and more
from over many countries around

the worid,

Order Now (/registration)

 

4/18/48, 12:30 PM

it m/w. lolaiceblebd.com/
Page 4 ol &
STAR CABLEO1TS3

Whatever your sport,
We've Got You
Covered.

With Total Cable BD, you'll have
access to a full calendar of live
evens, sports, concerts, and more,
all streamed live via the web. Catch
the as-it-happens action or that live
performance feel, right in your living
room.

Order Now (/registration)

Frequently Asked Questions

“ What kind of content is available through Total Cable BD?

Total Cable BD pulls aif kinds of entertainment content from all over ther web into one
easy-to-use guide, so you can quickly find what you're looking for, or get
recommendations on what to watch. The Total Cable BD content library includes over
half a million TV shows, movies, channels, live sports, events, news, music videos, radio
stations, viral videos, games, world channels, and much more, ail in one place.

“ What devices can | watch Total Cable BD on?

4 How do | connect Tolal Cable BD to my TV?

# What kind of system specifications does my computer need to enjoy Total Cable BD?

Do | need multiple account iogins for different devices?

 

 

4/18/18, 12:30 5M
Page 5 cf

Allfpiu//swwytotaleablabd.com/
 

 

hip: // ww. tolalcablebu.com/

STAR CABLEO1#4

4/18/18, 12:30 PM
Page 6 af G

  

 

€
?
i
f
i
i
i
i
é
a
}

 

INTeE MSA ah tte,

 
 

     

 
     
  

 

 

    
  

  

           
   

STAR CABLEQTSS
j Ray
# F}
pe scant Ama sPoRrEh
# *
Ss # yf
Disney Channel Nickelodeon Cadoon Natwork Eurosporis HD
1
a 1. TOHARNEL
Discovery
AYM Sports Animal Planet Discovery Channel National Geographic
cone 6 GN
Ong America News CNN History TNY Serie HD
| f
A&E Bloomberg Television
. boishakhi ty
_. & We ae BHT UTD
HGTV Channel i Atv Boishakhl TV
te
ehattor ty
Ekattor TV independent Jamuna TV Channel 24
ht: /Matsicablebd com/chanuels 4AsTSATS, 11:25 Ald

Page 1a! 6

oe

MASP ME Boat hee ee HL ta ae Pen a aet Ee HEATER eden pineayet he gt ace

5
j
i
£
E
&
&
F
c
x

 

 
STAR CABLEOQ196

     

rete NeLAY
rofaiany lernta Be

ATN Bangla ATN Music Gnranbangla TV

  

  

Asian TV ATN Bangla UK

 

TBN Cinema

 

 

Peace’

 

  
  

    

a wat
ITV 24 Peace TY Peace TV Bangla
Ces) pes
Al ieall lsc
Huda TW Quran ‘Ws aval
Huda TV Al Quran Quran Bangla
Hid
Ai Madina Ai Mahabba
hitp:/lolalcablebs.com/ehannels 4719/18, 4025 AM

Page 2 of &
STAR CABLEG197

NEWS CHANNELS

AG Zane

CNN

Fox News Channel CONN ATN Nows

  

Home () = About (htipv/Actalcabiebd.comi#fabout} —- Video {https
Channels (hitpvAotalcablebd.comchannals} Radio (http vote

international TV (htipy/totalcablebd.com/#intemational}

  

Ekattor TY independent FAQ'S (htip:/totatcablebd.comAfquestion)

ISLAMIC CHANNELS

 

Peacer’

RAT Be 3
Peace TY Bangia Guide US Ty

 

iyigead
puiad

    

tude TV Quren Ty Seudi

lip /ietatcablebd.comsehannets 4739/16, 11:25 AM
' Page 3 of 6

ree Mere

SEE MORAN ESE AST A eR NE WAR ean A tg Hann we Hep teeitentte sate Men acetca fang cate te nen

Tee aie eonseree area tee
STAR CARLEO1 98
iq TY Bangla Huda T¥ Al Quran Quran Bangla

 

Al Madina Al Mahabba

SERIES

    

§ Bangla _ TNT Serle HD

 

MUSIC CHANNELS

 

       

PRUSIE. Te
TBN Music ATN Music 8 Bangla

http-//tolaleablebd com/channels A/1Bsi8, 11:25 At

Page 4 of 6
STAR CABLEO199

x
g

KID'S CHANNELS

 
 
  

ey

Vance

    

Garloon Network Nickefodson Disney Channot

 

Fearne

 

Pee ie ae

 

hilo /Motelcablebd.comchannels APIO{1B, 71:26 AM
Paga 6 uf G
STAR CABLEO200

   

 

btn /olatcablebd corchannels ASS/18, 126 AN
Page 6 of 6
STAR CABLE0201

HoleB Sh fill ya dhe dap Mier dbesReHandgaw [0 video (http:
con

ifm your order,
Channels (hlip:Motaicablebd. com channels) Radio (hilpvAola

) 2
Total Cable BD IS the lriéhieational TV (hiiptotalcabietigisbAdtiite intioyiad 4
future of online TV.

 

FAQ'S (http://tofalcablebd.com/#question)

 

 

State ancl Zip Code Home/Business Fong Nutt

Call Phone Number Internet Provider

Intemel Spced How dio you hear about us

Comments Now !
[sn] |

 

aN a MATSURI to TE TQ ENTE TAT SONA an ay

 

 

btin: /otalcablebd.comfregistration 49/18, 12:37PM
Page 1 of 2
 

hiipolalcabiebd com/registration

STAR CAGLE0202

AfI9/18, 12:31 PM
Page 2 af 2

AenPeMAT md Wi Apede ond Dotan hneee Paste talgom oot AERIS TIN POMPE AYN pees

SRNR pom rE ACME NL a
iotalvablebd com WHOIS comain registration information tia... bap/Avwwneiworksolutions.com/whoisiestls jsp ?domain=tot...

jof4

STAR CABLIZN2G3

network
solutions:

Sorry, someone else already owns this domain, bul we can help you get it,

ltgckorder for:
totaloablebd COM wo... ee ccsccccccsssssecccssececcecscccesorecsecere,

For only $10.00, we can help you get thisdamain, Here's how it works:

 

Well negotiale for you monyeausly with whocver curenity owns tie doniain.
if fic ner ef the domain isn't ready to sell yet, we will watch it every day 10 sec when jl becomes available.

If die owner docen's renow, we'll got i for you before it becomeg available (0 the general public.

 

totalcablebd.com

Is this your domain name? Renew it now.

Domain Name: TOPALCABLEBD.COM
Registry Domain Ib: 1930827466, DOMAIN COM~VRSN
Registrar WHOIS Server: whois .godaddy.com
Registrar URL: http://www. godaddy.com
Update Pate: 2015-06-157271081242
Creation Date: 2075-06-15717:00:212
Registrar Registration Expiration Data: 2020-06-15717:08;212
Registrar: Gobaddy.com, Lic
Registrar IANA ID: 246
Registrar Abuse Contact Email: abuseébgodaddy .com
Registrar Abuse Contact Phone: +1.4906242505
Domain Status: client TransferProhibited http: / /wew. icann.org/appiclient
Domain Status: clientUpdateProhibited bttps: / Ane. deann.org/app¥ellentvy
Domain Statue: clientRenewProhibited http://www. icann. org/eppHolientRer
Domain Status: clientReleaterrohibited http://www. dcann.org/eppecolientDr
Registry Reqistrant 1D: Not Available From Registry
Registrant Namer Habib Rahman
Regietrant Orgunization: Total tvs
Registrant Street: 14 westmoylan in
Registrant City: coram
Registrant State/Province: Naw York
Regiatrant Postal Code: 14727
Registrant Country: US
Registrant Phone: +1,6469740d26
Registrant Phone Ext:
Registrant Fax;
Rugistrant Fax ext:
Regiatrant Email: infottotaltvs.cam
Registry Admin ID: Not Available From Registry
Admin Namo: Habib Rahman
Admin Organizations: Total Tvae
Admin Street: 14 westmoylan In
Admin Clty: coram
Admin State/Province: Rew York
Acinin Postal Code; 11727
Admin Country: Us

B/LI/NG, 9:42 AM

erate my Ae te anges panereenencnnetites

ARAM bec Atte PONE AMR Medea

sringeeemctlete netageen ye

Bde ve pated
taticablebd com WHOIS domuidn registration information fro...

2af4

Admin Phone: +1,646467404018
Admin Phone Ext:

Admin Faxt

Admin Fux Bxt:

Admin Emadl: info®totaltve, com

Ragistry Tech iD: Not. Available Prom Ragietry

Tech Nome: Habib Rahman

fach Organization: Total Tve

fech Street: 15 wastmoylan In

Tech City: coxram

Tech State/Province: New York

Tech Postal Code: 11727

Tech Country: US

Tech Phone: +1.64647404A18

Tech Phone Extr

Tech Fax:

Tech Fax Bxti

Tech Email: infoftotaltvs.com

Name Server: NS531,DOMAINCONTROL.cOM

Name Server: NS32.DOMATNCONTROL COM

DNSSEC: unsigned

URL of the ICANN WHOIS Data Problem Reporting Syatem: http: //wdpre. inte
>>> Last update of WHOYS database: 2016+08-17713:00:002 <<<

for more information on Whois status codes, please visit
https: //www. ieann.org/resources/pages /epp-status~codes-2014~06-16-en

The data contained in GoDaddy.com, LLC's Whole databasa,

while believed by the company to he reliable, is provided “as is"

with no guarantee or warranties regarding ite aceuracy. This
information is provided for the ecle purpose of aseiating you

in obtaining information about domain name registration records.

Any use of this date for any other purpose is expresealy forbidden withc
pyermisaion of GePbaddy.com, LIC. By submitting an inquiry,
you agree ta these terma of usage and limitations of warranty. In pari
you agree not to use this data to allow, enable, or otherwise make pos:
dissemination ox collection of this data, in part or in itp entirety, J
purpose, auch ag the transmission of unsolicited advertising and

and solicitations of any kind, including spam. You further agree

not to use thie data to enable high volume, automated or robotic elect:
processes designed to collect or compile thia data for any purpose,
including mining this date for your own personal or commercial purposer

Please note: the regietrant of the domain name is specified
in the “registrant section. In most cases, GoDaddy.com, EL
fe not the registrant of domain names listed in this database.

The previous information has been obtained either directly from the segistrant or a registrar of the domain name
other than Network Solutions. Network Sulutions, therefore, does not guarantee ils accuracy or completeness.

Show underlying repisiry data for this record

 

SIL 7/16, 9:42 AM

hap Awww. nenvorksolations comwiRAR RPA hainetot ..

tk neti ieatae ee oe aa ORM SP LENE

cet tee
aver Case 1:16-cv-04067-SJ-CLP Document 81 Filed 05/06/19 Page 135 of 408 PagelD #: 540

+

. TAR CABLEO?ZO5
totalcablebd.com WHOIS domain registration information fro_. Atip:t/ www netwurksolutions.comfwboismesults hp domuinstot..

 

Stone Siding - Quartzite Finished i
Slate Collection Quartzite :
Finished Slate - Bermuda Green / i
Ledge Stone 6"*24 ;

$4.59 Sq ft

 

Search Again

[Search apsin here. |
Search by either

& Domain Name e.g. networksolutions.com
C ddress e.p. 205.178.187.153

 

  

 

dof 4 8/7/16, 9:42 AM
tohdcablehd.com WHOIS domain registration informntion fre...

dof 4

 

Ingpfiwerw, networksolitions.com/whthAt On Bpaeaipainsat...

 

[4] $0.79 Saft
v | View Now

The price includes a one-time, non-refundable set-up fee and
annual subscription fee for the Service per each domain name
requesled for backorder. Network Solutions reserves the right
io waive or discount the set-up fee al any time. The price does
not include the cost of the actual domain name. If the domain
name is acquired, the cost of the one-year domain name
registration will be charged to your credit card or other
payment method on file. Network Solutions does not
fuarantec that you will obtain the domain name through this
Service,

 

B/ITAG, 9:42 AM

 

STEVE Se ene ne ent erage teen oy ecg ccaedins teenie tence we

ATE ery

fe Ind emenibnuet recente

gt AT Ne RN A cela ate
Entity Information

i of 2

STAR CABLEO2O7

hipsféappext20.dos.ny.gov/corp_publig¢CORPSEA RCH ENT...

NYS Department of State

Division of Corporations

Entity Information
The information contained in this database is current through August 16,2016.
Selected Entity Name: LALON FV INC.

Selected Entity Status Information
Current Entity Name: LALGN TV INC.

DOS ID 4: 3848817
Initial DOS Filing Date: AUGUST 25, 2009
County: SUPFOLK

Jurisdiction: NEW YORK
Entity Type: DOMESTIC BUSINESS CORPORATION

Current Entity Status: ACTIVE

Selected Entity Address Information
DOS Process (Address to which DOS will mail process if accepted on behalf of the entity)

LALON TV INC,
18 WESTMOYLAN LANE
CORAM, NEW YORK, 11727
Chief Executive Officer

AHMODUL K BAROBHUIYA
15 WESTMOYLAN LANE
CORAM, NEW YORK, 11727
Principal Executive Office

LALON TV INC.
15 WESTMOYLAN LANE
CORAM, NEW YORK, 11727
Registered Agent

NONE

8/17/16, 9:45 AM

SOLETSPRUS NE Apc oD AEE ONION Ae et ge gute eeee St ee a ee coe te gw ne 8 tet tit t an wut pee oe
STAR CABLEO208

Entity information hetpse/appext20.dos.ny.gov/earp_ public CORPSEARCH ENT...

This office does not record information regarding
the names and addresses of officers, shareholders
or directors of nonprofessional corporations except
the chief executive officer, if provided, which
would be listed above. Professional corporations
must include the names) and address(es) of the
initial officers, directors, and sharcholders in the
initial certificate of incorporation, however this
information is not recorded and only available by

viewing the certificate

‘Stock Information

# of Shares Type of Stock $ Value per Share
200 No Par Value

*Stock information is applicable to domestic business corporations.

Name History

Filing Date Name Type Entity Name
AUG 25, 2009 Actual LALON TV INC.

A Fictitious name must be used when the Actual name of a foreign entity is unavailable for use in
New York State, The entity rust use the fictitious name when conducting its activities or business in
New York Siate.

NOTE: New York State does nol issue organizational identification numbers.

Fc sults New Search

services/Programs | Privacy Policy i Accessibility Policy | Disclaimer | Return to DOS
Homepage 1 Contact Us

 

 

2of 2 B/I7/16, 9:45 AM
ww. . Case 1:16-cv-04067-SJ-CLP Document 81 Filed 05/06/19 Page 139 of 408 PagelD #: 544

STAR CABLE6209

 

 

Whois Search Results
dee cect eeecvteseeneee : . ~ os oe . ; ; . - won - ~ ~ - ray 3

tolaleable nyc

   

Whois iookup for totatcable.nyc * DNS Records —

bomain Name: totalcabie, nye

Domain 11 DIsI2929-nYC

WHOS Server:

Referral URL: whois, godaddy. con

Updsted Date: 2015-06-15T17:08;122

Sreakion Date: 2015-06-15727: 001122

Registry Expiry Dake: 2017-06-14723:59:592

Sponsoring wegistxar: GoDaddy.cow, Inc,

Sponsoring Registrar IANA ID: 144

Domain Scatus: clfentpeleteProhibited hetps://icann.orgsepptclieatPalateProhibi ted
Domain Statua: clientTransfecProhibited https: //icann.org/eppécl fencrransterFronfibirad
Domain Status: clientilpdareProtibited https: //icann org/eppicl lentuUpdatePronibs ted :
Bomain Status: ctientReneuProhibited httpo://icann.oreg/eppiclienthenewProhibited t
Regiatxant FO: C1912925-NYC :
Registrant Name: dabib Rahmen
Registrant Organization: Total Ive
Regiatcant. Street: 146 westmoylan In
ltegistxant Street:

Registrant Street:

Registrant Clty: coram

fiegistrant State/Province: New York
Registrant Peatat Code: ¥2727
Registxant Country; US

Registrant Phone: 41.6464740418
Registrant Phone Ext:

Registraal Fax:

Regishrant Fax Ext:

Registxan: Email: infeftora) tvs. com
Admin Yo: €1912927-nyc

Admin Name: fabib Rahman

Admin Organization: Total Tve
Admin Street: 15 westmoylan Ja
Admin Street: .
Admin Street: :
Admin City? corem :
Admin State/Province: New York
Admin Poswal Code: 11727
Aditin Cuaulay: US

Rdain Phone; +1, 6464790028
Admin Phone Ext:

Admin Fas:

&Kdnin Fax Exc:

Admin Email: infofvotaltyvs.com
Teel ID: (1912926-nyC

Tech Name: Hanib Jaiman
Tech Urgenization: Total tvs
Yeoh Street: 415 westmoylan in
Teck street;
Tech Street:

Tuck Clty: corans .
tech State/Province: New York ql
Tech Posta). Code: 11727 i
Tech Country: Us =
Tech Phone: +1 ,.6469740418 ‘

 

 

reagaenm ng entegian ae

 
STAR CABLE02 40

fech Phane Exc:
Vech Fax:

Tech Pax Ext:

Vech Einail: infeCotaitva.con

Nama Server: na3i.domaincontso! .com
Name Server: ne32.domadneantrol con
PNSSEC: unsigned

nyc IP: €219272924-nyc

hye Name: Jkabib Rahman

nyc Organization: Total Cabhe

nyc Street: 3719 47¢h or

nyc Street:

nyc SCreet:

nyo City: Woodside

nyc Stskté/Provinee: HY

nye Postal Code: 144377

nye Country: os

nye Phone: 41.6464740016

ayc Phone xt:

nya Pax:

nye Pex Ext:

wye Emaii: heatanfi@gnaid .com

nyc Nexus Category: ORG

ae? Last update of WHOIS database: 2079-G5-209001 267462 <<<

For more fnformation on Whois statue Codes, please visit blips: //iaannorg/epp

The WHOIS sarvice offered by Naustar, Inc, on tehalf of the City of New York, the Registry Gperetor fox
“Hye, and the secess to the records da the saye WHOTS database are provided foi information parposea only
and is designed to assist persons jn obtaining infoxmation related to the regiglration records of exlsting
domain names. Nekther Neystar nor the City cau, under any circumstances, be held liabie in such iastances
where the stored {nfarmation eould prove to be Kronyg, incomplete, or not accurate in any sense. By
submitting a WHOIS query, you agree thar you Wili not use Enis date: {1} to allan, enable ar otherwise
suppert in any way the transmission of onsolicited, cummercial advertising or other solichtatjons whether
via direct mail, email, telephone or otherwise: (ii} to enable high velume, automated, electronic processes
that apply to the registry {or its systems J; (isi) for taygel advertising in any possible way; fiv) to
cause nuisance in any possible way to the regiotrants by sending (whether by automated, olectranic
processes capable of enabling high velumes or other possible means) messages vo thom tvi vo violate
daw, rule, regulation or statute; andfox (vi) in contravention of any applicebie data and privacy
proteclicn acts. Without prejudice to the above, it is explicitly forbidden to extract, copy and/or use ox
re-utflize in any torm and by any means (electronically or not} the whole or a quantivarively or
qialitativeiy substantial part of tha contents of the HOLS dutahase withopt prior and explicit pormission
by Neustax ox the City of Nex York, nor in any attempt hereof, ox to apply automated, electronic processes
to Neustax (or Lts systems). You agree that any reproduction and/or transmission of data for commercial
purposes wilt always be considered as the extraction of 3 substantial part of the content of the WuOIs
database. By utilizing this website and/or submitting a query you agrea to abide by this policy and accept
that Neustar, can take measures to limie the pse of des WHOIS services dr order to protect the privacy of
its registrants or the integrity of the database. we reserve the kight to make changes to the Website, the
Service(a} and these Terms and Canditions at any time without prior notice ws you. It is your
vespongibllity to review these Terms and Conditions each time you access or usé the Website and/or

Service {sa} to keep epprised of any chenges. If you do not agree to the changes implemented by Keustar, your
sole and exclusive remedy is co terminate your uae of the Website endfor Ssexvice (si.

any

By executing & quoxy, ja any manner whatseaver, you agree te abide by thease Teas and Conditions.

Leatn more about your tavorite domains:

ofolog)-rolex.com (/Wwholsforalog!-ralex.com)
xneorhis4SbytisafiOa noht {hvinis/en.-rhisé Sbwilsgyte-moby
ikkenu (evholsfkkcng)

saintjoteroche.into (Avhols/syinijo-lsrache.tnfo}

achertbak Info (Aviols/scharhak infaj

insura-sync.Info (/whoisfinsura-synclinfo)

insuresync.nfo (whols/nsurasync.info}

euradenial pro Uwhols/euradental.pro}

 

meme mee imeem ncsnenettn rane

   
Case 1:16-cv-04067-SJ-CLP Document 81 Filed 05/06/19 Page 141 of 408 PagelD #: 546

STAR CABLEO241

equipofulucantorg {iehols/equipofutucam.org)
fesalonanchl (vhotsiirsalon.mals)
hunefoikorg fwhals/hunefathorg}
lakislazopoptos.into ¥wholsHoklsiaxopoulos,info)
accentid.com (Avholsfaccentrtd,com)
clubberstare.com (whols/clubberstoro.cani)
borybastcsiatrbasics.com tAvholsibodybasicsinibasics.com}
tepaibrogil blz {wholsffegalbrazll.bi7}
madaweb.org (avholmadaweb aig}
foyvizercrealive.com {holshoyvizercrentve.com}
ellottjohnson.com (whols/elflotjonnson.com)
breakingnewsandsporLcon: {ishols/breakingnewsendsportcom)
gepple.org fwhois/genple.org)
radioshslomhaltloony (vliols/radloshalomhalll.com}
nyantnte (holstryanJnig}

See more domains {fwhols-Index) j

 

i

Semin Naeem NE tN
‘Total Cable i Building and delivering broudeast networks worldwide

& 1-212-444-8138 | £24 Info@totalcablebd.com

 

& Brae

® Bae
ew

¥ Zee WHD
* Zee
Bollywood

© Zee Living
# seat

® Disney
Channel

$
Nickelodeon
© Cartoon
Network

® furosports
HD

1of3

  

  

® AYM Sports

® Animal
Planet

® Discovery
Channel

¥ National
Geographic
¥ One
America News
% CNN

© History

STAR CABLEO2I2

pepitotload eusa.com/channels

Log in (login) i Service Order (/customerSignup)

TOTAL CABLE CHANNELS PACKAGE

REQUIRES 4MB MINIMUM BANDWIDTH FOR ALL CHANNELS.

aePORTS

including all Curopean and American
Sports.

¥ TNT Serle
HO

® EX

¥ Food
Network

HY ARE

* Bloomberg
Television
® HGTV
 Channet |
¥ Riv

@ Boishakhi
TV

MK Ekattor TV
~
independent
@ farmuna TV
@ Channel 24
ae My TV

i ATN Bangla
@K ATN Music
@ Gaanbangla
Vv

@ Asian TV
RN ATN Bangla
UK

EWS CHANNELS

Always be up-to-date with Ive news channels from around the world,

VIES

ding the Latest Movie, Drar

Comedy,

@H SATV

mt BTV

BX BTV World
WS Bangla
Mt ATN Islamic
TV

4 ATN News
G4 TBN 24

#4 TBN Music
a TBN
Cinema

a TEN
Weather

4 ITV 24

a Al Ramadan
8H Peace TV
WH Peace TV
Bangla

@ Guide US
TV

WH [gra TV
Bangla

A Huda TV

#4 Al.Quran
GX Quran
Bangla

WH Al Madina
@ Al Mahabba

8/17/16, 10:13 AM

ee Bea Hang penne

 

Ap ake eed ALON nih ty

te gee preety
Total Cuble | Building and deliveriag broadcast networks worldwide hip ADOBE EORdh/channels

és
4b 29 Uti 4 N 4 at A
XK 1 ope 46-0138 f Oe ocatatatcablehy com ows ® CNN opin (logis) ‘ ANS der (custamerSignap) :

abfkattor TV America News Channel

Cj

 

Lead your life according to the teaching of the Quran and Sunnis.

vy 1Tv24 Quran Vy Peace WV Al Ramadan 3Y Al Mahabba W tqra Tv
tral Quran Bangla tr Peace TV tr Al Madina Bangla
T Guide US Bangla

ERIES USIC Se KID'S
Stay connected wlth LY AN NELS CHANS

jatest Bengali and
English TV serles

Both Bengali and English Keep your kid:
and other ather music. entertained w
cartoons chan
mm en x een © TSN Music ® Zee TV HD 4 Cartoon Disney
@H S Bangla Pert @ ATN Music ® S Bangla Network Channel
TNT Serie © Gaanbangla ® Zee e
HD Md Bollywood Nickelodeon
About us

Total Cable (ISA is leading IPTV providers
to the Bangladeshi coramunity in the USA
and Canada, We are a consurner
technology and Services Company based
in Bangladesh, committed to delivering
Live and On-Demand content to viewers

20f3 BAITAEG, 10:13 AM

NLL PYREAL PRIS Ae

 
Case 1:16-cv-04067-SJ-CLP Document 81 Filed 05/06/19 Page 144 of 408 PagelD #: 549

EXHIBIT F

 
o FP WD UH A Woo pe

10
Ll
12
L3
14
15
16
L7
18
19
20
2i
a2
23
24
25

ON POUINAL.

 

 

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
TOT Tn ee x
STAR CABLE NA, INC.,
Plaintiff,
-against-~-
TOTAL CABLE USA, LLC and ISTOPMEDIA AND
ENTERTAINMENT, INC. Q/b/a RADIANT IPTV,
ABC, INC., XYZ CORP. and JOHN DOES 1-10,
Defendants.
TOT x

June 18, 2018
10:30 a.m.

500 North Broadway
New York, New York

EXAMINATION OF SYED §, AHMED, a
witness on behalf of TOTAL CABLE USA, LLC,
one of the Defendants in the above-entitled
action, held at the above date, time and
place, pursuant to Subpoena, taken before
Holly Daloia Osteen, a Reporter and Notary

Public of the State of New York.

 

ON TIME COURT REPORTING
516-535-3939

 
Case 1:16-cv-04067-SJ-CLP Document 81 Filed 05/06/19 Page 146 of 408 PagelD #: 551

 

 

 

1 Syed S. Ahmed 47
2 QO. At the time you filed or Total
3 Cable filed for Dankruptcy, that's Total
4 Cable LLC, did it have any assets?
5 A. No.
6 Q. Did you identify Asia TV and your
7 ability to broadcast Asia TV aS an asset in
8 the bankruptcy?
9 A. No.
10 Q. Who was involved in the filing of
Ld that bankruptcy?
12 A. Me,
13 on With respect to that bankruptcy,
14 was the trustee in that bankruptcy Richard
15 McCord?
16 A. tI don't remember.
17 Q. In the context of the bankruptcy,
18 did you make any settlement payments?
19 A. On the bankruptcy?
20 Q. Yes,
21 A. No.
22 QO. Did you make any payments at all to
23 any creditors?
24 A. No.
25 Q. Did Total Cable LLC make any

 

 

 

ON TIME COURT REPORTING
516-535-3939
> 552
Case 1:16-cv-04067-SJ-CLP Document 81 Filed 05/06/19 Page 147 of 408 PageID #

 

1 Syed S. Ahmed 48
2 Payments to any creditors?
3 A. No,
4 QO. Did they settle Claims with World
5 Cable at any point in time?
6 A. No,
7 Q. is there a Total Cable TVS?
8 A. I don't know. Total Cable US LLC,
9 Q. fim not asking you that.
10 I said, are you familiar with an
il entity known as Total Cable TVS?
12 A. No.
13 Q. You had nothing to do with the.
14 company with that description? .
15 A. No. |
16 Q. How about Total Cable USA, are you
17 familiar with that entity?
18 A. Total Cable us, uc.
19 Q. Did you create any other corporate
20 entity other than Total Cable, LLC or USA,
21 LUC?
22 A. No.
23 QO. What it Total Cable BD?
24 A. I don't know.
25 Q. Where are they located?

 

 

 

ON TIME COURT REPORTING
516-535-3939
 

  

 

 

 

 

Bangladesh?
MR. BHATTIa.: I object.

When you Bay "you," lettg

Clarify YOu €o who ..-

Q I'm asking you Personally, dig you?
A No
Q Did Total Cable or any other entity

Bangladegh?
A. Total Tetal Cable never did the

business. Total Cable never do the business.
It never worked out. SO we have no
transaction, nothing. SO I don't know like
~~ I'm not able to answer Your question.

Q. Let me Clarify,

Cable System, correct?

A. No,
O. In addition Co the cable System

 

 

 

 

 

 

 

 

"sere sipnats

ON TIME COURT REPORTING
516~535-3939
 

 

 

syed S. Ahmed 54

Q. No other type of electronic or
nonelectronic communication?

A. No.

Q. SO it's your Cestimony that
exclusively the only communications regarding
Asia TV and that Litigation would come
through your attorney or the attorneys for
Asia TV, correct?

A. Yes.

Q. How many websites does Total Cable,
LLC currently maintain?

A. Nothing.

Q. How many websites did it maintain
during the time prior to its bankruptcy?

A. None.

Q. Whether it's Total Cable usa or
Total Cable TVS or Total Cable BD, never had
a website for any of those entities?

A. Not sure of other guys. I just

know Total Cable, ULC don't have any website,

Q. It never had?

A No.

QO. And if it did, you would know?
A Sure.

 

ON TIME COURT REPORTING
516-535-3939

 
7555
Case 1:16-cv-04067-SJ-CLP Document 81 Filed 05/06/19 Page 150 of 408 PageID #

 

1 f Syed §. Ahmed 59
2 A. I have checking account.
3 Q. With which bank?
4 A. Chase bank.
5 Q. How much do you have currently in
6 that account?
7 A. Maybe 3,000.
8 MR. HOGAN: Call for
9 production of any and all Chase
10 bank accounts in the name of the
Li witness.
12 QO. Does Total Cable Maintain any bank
13 accounts at this point? |
14 A. No.
15 O. By that I mean, Total Cable, Total
16 TVS or Total Cable Rp?
17 A. I don't know.
18 Q. But you know that Total Cable USA,
19 LLC doesn't have any bank accounts currently?
20 A, Yes, no accounts.
21 Q. Do you know what the total revenue
22 for Total Cable were in 2012?
23 A, 4ero. 2012, it doesn't exist.
24 Q. 2013?
25 A. 4ero,

 

 

 

ON TIME COURT REPORTING
516-535-3939
as

 

1 Syed S. Ahmed 60
2 QO 2014?

3 A Zero.

4 Q 2015?

5 A aero.

6 Q '16?

7 A. 4Ero.,

8 0 ‘17?

9 A Nothing.

10 QO 18?
Ii A No.
12 Q. Were tax returns filed by the
13 company?

14 A. Yes, 2013, 2015 and 2016, we just
L5 dissolved the company, so no tax return for
L6 2016.

L7 Q. What about 2014?

18 A, We didn't file because no business,
L9 no income to tax.
20 Q. Because you had to income?
21 A. Uh-huh.
22 Q. Once again, you have to Say yes.
23 You can't Say uh-huh,
24 A. Yes.
25 Q. SO a tax return was filed in 2013,

 

 

 

ON TIME CouRT REPORTING
316-535-3939
 

 

Syed S. Ahmed 66
Servers to get the streams and get the

signals and release it,

Q. How much was Your CTO paid?

A, He was paid nothing,

Q. What services did he provide?

A. He just set up the servers for us.

Was he a relative of yours?

No.

But he worked for you for free?

PO Pr oO

No. It was like if it works, he
would get Paid, but it never worked, so he
didn't get paid.

Q. Total Cable never provided set top
boxes to anyone?

No.
Q. Between 2012 and 2018, dia Total

Cable have any customers?
A. No. I have two desktops at my

house, JI used to have two desktops.

Q. Desktops?

A Desktop computers.

Q. Any other assets other than those?
A No.

Q Were you renting space for this

 

ON TIME CouRT REPORTING
916-535-3939

 

 
m D #: 558
4 P Fi P 153 of 408 PagelD #
SJ-CLP Document 81 Filed 05/06/19 Page

: = = 067- =

Case 1:16-cv-0

1
2
3
4
5
6
7
8

9
10
id
12
13
14
15
16
L?7
18
19
20
21
22
23
24
25

electronic version of a custome

were used CO start TVN24?

Start it?

eyed §. Ahmed@

 

68
Q. How much WAS your rent?

A. It wag like $1,000.

Q, Per month?

A. Yeah,

QO. Just to be Clear You have no
interest or knowledge of Total Cable pp
correct?

A. Yes,
Q. When you were working for World
Cable, dig YOu access a Customer list?
A No. |
Q. Did you COPY a customer list?
A No.
Q.

 

Did you forward any form of

Yr list? |

A, No.

Q. Do you Currently own a home?
A, No,

Q.

What were the Source funds that

A,
Q.

Io don't know.

Did you contribute any funds to

A, No,

 

 

ON TIME COURT REPORTING
516-535-3939
Syed sg. Ahmed

MR. HOGAN:

Letig fake a
Short break.

Foceedings
resumed ag follows:)
BY MR. HOGAN:

   
   

ON TIME COURT REPORTING
°16-535.3936
Case 1:16-cv-04067-SJ-CLP Document 81 Filed 05/06/19 Page 155 of 408 PagelD #: 560

EXHIBIT G

 
10
11
12
13
14
15
16
17
18
LS
20
21
aa
23
24
23

 

oO 2 NUN DH HW B® WN

 

Ahmodul K. Barobhuiya 27

A. No. I dontt remember.

Q. Did you submit anything to the
Bankruptcy Court of the United States
regarding -~ I'll just leave it at that.

At any point, did you submit any
kind of a statement to the Bankruptcy Court
of the United States of America?

A. No. I have not.

Q. You never represented to any court
of law that you had an ownership interest in
any company other than TBN24?

A. I don't remember and I don't think
so that I've made any such statements in any
court, but I had a share in another company.

QO. What was the other company that you
had a share in?

A. Total Cable USA.

Q. What percentage of ownership did
you have in Total Cable USA?

A. Possibly 30 to 33 percent.

Q. When did you acquire that degree of
ownership of Total Cable USA?

A. I think end of 2013, possibly.

Q. In connection with your partial

 

ON TIME COURT REPORTING
516-535-3939

 
WwW

Oo 2 SI HN WM

10
Li
12
13
14
L5
16
L?
18
19
20
ai
22
23
24
25

 

 

Ahmodul K. Barobhuiya 28
ownership of Total Cable USA, did you ever

apply for a bank account or to create a bank

account?

A. Could you complete the name of the
company?

Q. Total Cable USA.

A. USA LLC.

Q. Did you apply for and create or

help create a bank account in the name of

Total Cable USA LLC?

A. No.

Q. Did you apply for or assist in the
creation of a bank account for Lalon TV?

A. Yes. At the time, working at
Lalon, they had different kinds of bank
accounts and I believe I had a bank account
-~ J didn't have a bank account -- Lalon had

bank accounts but not in my name.

Q. Did you apply for bank accounts on
behalf of Lalon TV?

A. I did open bank accounts on behalf

of Laion TV.
Q. Which bank?

A. I don't remember.

 

ON TIME COURT REPORTING
516-535-3933

 
MM NN NM NM Ne op Be pe
_
ne YW ND HE FS 6 oOo a aa ke 0 i 5

 

© 7 YW Hh UH BB Ww w PB

 

Ahmodul K. Barobhuiya 30
A. Total Cable USA LLC began business

end of 2013.

Q. Who formed that company?

A. Partially Syed Ahmed, S-Y¥-E-D,
A-H-M-E-D.

Q. Did you prepare a business plan for

Total Cable?
A. Can you repeat the question?

Q. For purposes of moving this along,
as it's been a snail's pace at this point,
when I say Total Cable, that will refer to

Total Cable USA LLC.

All right?
A. Okay. I understand.
Q. Did you prepare the business plan

for Total Cable?

A. No.

Q. Do you know who did?

A. Actually, there wasn't any business
plan for Total Cable. Not in that way -- in

that perspective.
Q. In what perspective?

A. Question is, would you like to know

how they ran the business?

 

ON TIME COURT REPORTING
516-535-3939

 
C0 RP NN oH RB WH LE

 

 

Ahmodul K. Barobhuiya 3}
Q. My question was clear.
THE INTERPRETER: He asked
you a question.
MR. HOGAN: He can't ask me
questions.

Okay.

Q. Did there come a time in which

Total Cable acquired certain equipment and

software?
A. No.
Q. What was the source of funding or

funds that allowed Total Cable to be created

and operated?

A. The owners provided the money.

Q, Do you know the source of the
money?

A. I told you, the owners provided the
finance.

Q. My question to you is, do you know

where the owners got the financing?

A. No, I don't.

Q. What was the relationship between
Total Cable USA LLC and Total Cable BD.COM?

A. When I was in Total Cable, we

 

ON TIME COURT REPORTING
516-535-3939

 
io OO NY HW UW bm w& bop

10
Li
La
13
14
15
16
17
18
L9
29
2k
22
23
24
ay

 

 

Ahmodul K. Barobhuiya 35
answer. That's a very difficult question.

It's not an easy question.

Q. Are you able to answer it?
A. Please repeat the question.
Q. Are there any shareholders of an

entity known as Total Cable or Total Cable

USA LLC?
A. No, no shareholders.
QO. Any ownership interest other than

the interest that you described you have for

anyone else in that company?

A. There was.
Q. Who were they?
A. Syeda Ahmed, Ziauddin Ahmed,

2-1-A-U-D-D-I-N.
MR. BHATIA: ({(Inaudible.}

A. Just those two.

Q. When did Total Cable obtain any
rights to any channel that they broadcast?

A. Total Cable received the rights to
broadcast from G-Group and Jamuna TV,
J-A-M-U-N-A, but they did not broadcast

anything.
Q. They obtained certain channels from

 

ON TIME COURT REPORTING
516-535-3939

 
60 OB JT DH Ww BP WwW wD EB

10
ii
12
13
14
15
L6
17
18
13
20
ad
22
a3
24
25

 

 

Ahmodul K. Barobhuiya 37
THE INTERPRETER: Can I go
off the record for a second?

A. That's not going to be "G" as in
George. That's going to be "Z" as in zebra.
The gecond one is 4-Bangla, B-A-N-G-L-A, 24
Hours. The name of the channel is 24 Hours.
There is a Bengali name. It's not 24 Hours.
A variation is 24 Hours but in this Bengali
it should be Chobbish, C-H-O-B-B-I-S-H, and
Ghanta, G-H-A-N-T-A. Meaning 24 Hours in
English. There were a few other channels.

Q. Do you recall the names of the

other channels?
A. %-Cinema. I don't remember the

rest.
Q. Does Total Cable still own or have

the right to provide those channels to

individuals to whom they provide service?

A. Could you please repeat the
question?
Q. Does Total Cable USA LLC or Total

Cable have still have any right to provide
those channels that you described to

customers?

 

ON TIME COURT REPORTING
516-535-3939

 
ve oD HM MH FF WH Hw

NN N N BM NM FP BP FP Bp
ue BS PF 6 & OU aA & Db ND mS

 

 

Ahmodul K. Barobhuiya Al
did they receive from Jamuna TV?

A. The name of the channel is Jamuna

TV.

Q. Did Total Cable TV ever have the
right to provide the service or cannel known
as Star Television?

A. Total Cable TV or Total Cable USA
LLC?

Q. We will break it down then. We

will be here until midnight.
With respect to Total Cable TV, did

they have the right to broadcast or not
broadcast but provide the channel known as

Star Television?

A. I am not aware of anything called

Total Cable TV.
Q. As to Total Cable USA LLC, did they

have the right to or the rights to provide

the service known as or a channel known as

Star Television?

A. No.

Q. When was Total Cable USA LLC
created?

A. I'm not sure, but I joined Total

 

ON TIME COURT REPORTING
516-535-3939

 
PP RP eof
-~ WN FP 8

15
16
L7
18
19
20
al
22
423
24
25

 

0 oO WH MT PB WwW NY EE

 

Ahmodul K. Barobhuiya 42
Cable 2013 -- end of 2013. They probably
began business in the beginning of 2013 but
T'm not sure. Two, three months before I
joined.

Q. Did Total Cable USA LLC have the
rights to provide Star TV Bangladesh or
B-A-N-G-L-A?

A. Total Cable USA LLC doesn't exist
anymore. They are not in business anymore.

They filed for bankruptcy and they're not in

business anymore.

Q. That's not responsive to my
question.
Did they, at any point in time,
have the rights to provide Star TV Bangladesh
or Bangla to any customers?

A. NO.
Q. Did Total Cable USA LLC ever have

the rights to provide the channel known as
NTV Bangla or Bangladesh?

A. No.
Q. Do you know of another entity that

had the right to provide that challenge?

A. I'm not aware of that.

 

ON TIME COURT REPORTING
516-535-3939

 
Oo SP SM mM B® WwW Nom

10

12
13
14
15
16
17
18
19
20
al
2a
23
24
25

 

 

Ahmodul K. Barobhuiya 43
Q. Did Total Cable USA LLC have the
right to provide the Channel Tf?

No.
Q. Did Total Cable USA LLC have the

right to provide Channel Willow, W-I-L-L-O-W,
TV?

A. No.
Q. Did Total Cable USA LLC have the

rights to provide channel known as Ten

Sports?
A. No.
Q. With respect to each of the

channels that I just mentioned, they number
one, two, three, four, five, six, do you know
of any other entity that had the right to
provide those?

A. I do not know.

Q. What channels does Total Cable USA

LLC have the rights to?
A. Total Cable USA LLC, itself,

doesn't exist anymore.

Q. Was there a time when Total Cable
USA LLC had the rights to certain channels?

A. Yes.

 

ON TIME COURT REPORTING
516-535-3939

 
io CO NS HR YW PF & hw oe

oe DDS PO 6 ®@ aan kh Bw SS

 

 

Ahmodul K. Barobhuiya 44
Q. When was that time?
A. They had a contract with ZTV in the
beginning of 2014. Then they had contract
with damuna TV. I believe those were the

ones. And they were never broadcasted nor

shown to any customers.

Q. So they weren't provided over the
internet?
A. They were not given these channels.

They never did business with these channels...
Q. What channels is he referring to?
A. All the channels Z-Group's channel

and dJamuna TV channels. They were not shown.

Q. Were they provided over the

internet to anyone?

A. No.
Q. With respect to Star Television NTV

Bangladesh Channel I, Sony TV, Willow TV, Ten
Sports, were those channels ever provided by
Total Cable USA LLC to anyone?

A. No.

Qo. What is a production contract?

I don't know.

Q. Does Total Cable USA LLC operate or

 

ON TIME COURT REPORTING
516-535-3939

 
io @ 4 DB wm B® ww EE

NN N NM N N FP RP PoE
fet
Woe WN FS 6 ® Yah ww be §&

 

 

Abmodul K. Barobhuiya AS
did they ever operate any websites?

A, No.
Q. Did any entity related to Total

Cable USA LLC operate websites for the

company?

A. No.

0. When Total Cable USA LLC was
operating, what assets did it have?

A. tt didn't have any assets at all.

Q. How did it operate without any
assets?

A. It was never operated in that way.

Q. When you say, "In that way," what

are you referring to?

A. The way a business is run, it was

never run from that perspective.

Q. Was there another entity that was
operating or providing channels to people
that related to or in some way was working

with Total Cable USA LLC?

A. No.

Q. Did Total Cable USA LLC have any
revenue?

A. No.

 

ON TIME COURT REPORTING
516-535-3939

 
eo 2 4 A MW PB WY HY

mH NM NN NM NM FPF FP RP Bp
nm ®F W NM HH OO FF OO A HW EN BD ie ra 5

 

 

Ahmodul K. Barobhuiya 46
QO. Did Total Cable USA LLC have any

bank accounts?

A. No.
Q. What did Total Cable USA LLC do?
A. This company once -- was created

the intention or idea was to buy contents and

resale those content.

Q. Did that ever occur?

A. They did receive the right to sell
the contents but that never happened.

Q. So no content was ever solid by

Total Cable USA LLC?

A. No, they never did.

QO. Tf they had no revenue, how did
they obtain content? |

Ae In the beginning, they did receive
the contents and then later on they were
unable to sell the contents. Therefore, it
didn't work out. That was the reason the

company went out of business. It stopped

working.
Q. How did they obtain the content?
A. Contract was made with them and an

agreement was signed and they received the

 

ON TIME COURT REPORTING
516-535-3939

 
oO Oo ST HA HM SB WwW NY

10
11
12
13
14
LS
16
L7
18
19
20
21
a2
23
24
a5

 

 

Abmodul K. Barobhuiya 47

contents.
Q. Were any of the channels or content

that Total Cable USA LLC obtained exclusive

content contracts?

A. No.

Q. Do you know what a "merchant

processor" is?

A. Yes, I do.
Q. What is it?
A. Those who process credit cards and

those who deal with banks.

Q. Did Lalon TV use a content
processor?

A. They do.

Q. Who is that content processor --

Itm sorry, who is the merchant processor?

A. I couldn't tell you that.

Q. You can't tell me that because you
don't know or you're refusing to tell me?

A. Yes. I don't know.

Q. Did Total Cable USA LLC use the
services of any accountant?

A. No.
Q. Did they use a bookkeeper?

 

ON TIME COURT REPORTING
516-535-3939

 
0 © IT A WM 8 wBW NY Ee

NH M NM NM BM BOR pk fe oe
Ob YN BP Oo 6 ® ua ame Ob  §

 

 

Ahmodul K. Barobhuiya 48

A. No.

Q. Did they ever have any customers?
A. No.

Q. Was there ever a subscription

charge to customers?

A. No.

Q. And it's your testimony that Total
Cable USA LLC never had any customers?

A. Yes. That's correct. Never did.

Q. Did it have any charges for

internet service providers?
A. I don't remember.
Q. Was there anyone who served as a
technician for the company? |
A. No, no technicians.
Q. Did the company employ any

individuals in the Bangladesh call center?

A. No.

Q. Did the company send money to
Bangladesh?

A. No.

Q. How many employees did the company
have?

A. No employees at all.

 

ON TIME COURT REPORTING
516-535-3939

 
oO PY NH HO B® WN BK

NN NM NM NM NM BR Pom EE
“ok UN FH oO 6 ea ae be & 5

 

 

Ahmodul K. Barobhuiya 49

Q. Did it provide set-top boxes?
A. No.
Q. To your knowledge, did Lalon TV

have any income stream?

A. When I was with them, there was

income for Lalon TV.

Q. What was the source of that income?
A. From customers.
Q. Customers would have been

individuals receiving channels provided over

the internet by Lalon TV?

A. Yes.

Q. What is the current status of Lalon
TV?

A. I'm not aware.

Q. Do you know if when you were

working for Lalon TV they used a Bangladesh

call center?

A. Again, that wouldn't be right on my
behalf to answer the question.

Q. So, again, you're refusing to
answer it on the grounds that you believe
it's confidential?

A. Yes.

 

ON TIME COURT REPORTING
516-535-3939

 
UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NEW YORK

 

STAR CABLE NA, INC, Docket No 16-cv-04067
Assigned Judge Hon, Pollak

Plaintiff, AFFIDAVIT IN SUPPORT
OF NOTICE OF MOTION
SEEKING SUMMARY
JUDGMENT TO DISMISS
THE COMPLAINT
Vs.

TOTAL CABLE USA LLC, and ISTOPMEDIA AND

ENTERTAINMENT, INC. d/b/a RADIANT IPTV,

ABC, INC., XYZ CORP. and JOHN DOES 1-10

Defendants.

 

1 Syed Ahmed, the former managing member of Total Cable USA LLC swear as follows:

1. I was the managing member of Total Cable USA LLC and as such I am familiar with the
facts and circumstances of this case. |

2. Tam making this affidavit in support of the Total Cable USA LLC’s motion seeking
summary judgment to dismiss the complaint on the ground that Total Cable USA LLC is
no longer in business, was dissolved in May 2016 and filed for bankruptcy Chapter 7 in
which Total Cable USA LLC was discharged and in fact Total Cable USA LLC never
had any business in broadcasting channels.

3. On or about July 22, 2016, the Plaintiff Star Cable NA Inc. had commenced the present
action against the Defendant Total Cable USA LLC and 1Stopmedia & Entertainment
Inc, d/b/a Radiant IPTV alleging copyright violations of various channels in which the

Plaintiff has exclusive rights to broadcast. Subsequently, on or about July 6, 2017, the

Page Lof5
Plaintiff Star Cable NA Inc. filed a second amended complaint. In paragraph 1 of the
complaint, the Plaintiff alleged that the Plaintiff has exclusive rights in the United States
and Canada to distribute the programming services including i) Independent TV; 11)
Jamuna TV; iii) Channel 16; iv) My TV; v) Asian TV; vi) Bangla Vision; vil) Ekushey
TV viii) Somoy. In paragraph 20 of the second amended complaint, the Plaintiffalleged
that the Defendant Total Cable USA LLC advertised the exclusive services to their
customers who desired to watch Bangladeshi programming.

. On or about June 16, 2016, the Defendant Total Cable USA LLC in response to the
Plaintiff's complaint filed the answer. The Defendant Total Cable USA LLC denied the
allegations contained in paragraph | of the complaint. The Defendant Total Cable USA
LLC also denied the allegations contained in paragraph 20 of the complaint and states
that Total Cable USA LLC does not redistribute any services as alleged in paragraph 20
of the complaint. In the fourth affirmative defense, Total Cable USA LLC alleged that it
does not sell or distribute cable TV services. In the fifth affirmative defense Total Cable
USA LLC stated that Total Cable USA LLC was dissolved in May 2016. In the first
counterclaim, the Defendant Total Cable USA LLC claimed a judgment for attorney fees
on the ground that the Plaintiff knew very well that the Defendant is not involved in the
sale or distribution of television signals.

. On or about August 7, 2017, Defendant Total Cable USA LLC had filed a motion
seeking dismissal of the complaint in which the Plaintiff seeks damages and injunctive
relief against Total Cable USA LLC. In the motion to dismiss Total Cable USA LLC
alleged that Total Cable USA LLC has not been broadcasting business since Total Cable

USA LLC was dissolved in May 2016 and subsequently in December 2016, Total Cable

Page 2 of 5
USA LLC filed for Chapter 7 bankruptcy Petition and the Final Decree was passed in
January 2017.

. This Honorable Court denied the Defendant’s motion on January 18, 2018. The Court
was of the opinion that even though Total Cable USA LLC was dissolved, a corporation
may be held liable on cause of action that accrues after dissolution of the corporation.
The Court further held that the complaint should not be dismissed on the grounds that the
Final Decree was issued by the Bankruptcy Court in January 2017. The Court opined
based upon the allegations contained in the second amended complaint wherein the
Plaintiff claims that the Defendant Total Cable USA LLC continued to use the Plaintiff's
exclusive services and has the right to obtain injunctive relief. In the order, the Court
held that this type of injunctive relief is not dischargeable by bankruptcy. °

. In the operative part of the order, the Court held that the parties should be allowed to
engage in discovery to determine the extent of any authorized users of the exclusive
services that would entitle the Plaintiff to relief.

. The discovery was conducted after passing of the order dated January 18, 2018.
Defendant Total Cable USA LLC requested the Plaintiff to provide responses to
interrogatories and also to provide the documents showing that the Defendant Total Cable
USA LLC had been broadcasting the channels allegedly owned by the Plaintiff Star
Cable NA.

. In response to request for documents by Total Cable USA LLC, the Plaintiff provided
approximately 214 documents, Bate Stamped 1-214, Out of the 214 documents, the
documents Bate Stamped 162-214 presumptively have been filed by the Plaintiff to

establish that the Defendant Total Cable USA LLC continues to broadcast TV channels.

Page 3 of 5
10.

11.

My attorney and I have reviewed the documents bate Stamped 166-214. None of these
documents show that Total Cable USA LLC is involved with the business of
broadcasting TV channels. Almost all of the documents Bate Stamped 166-214 show
that itis Total Cable Bd broadcasting the channels and not Total Cable USA LLC. It
appears that the Plaintiff 1s confused with the words “Total Cable”, there are many
corporations that start with the words “Total Cable” but they have nothing to do with
Total Cable USA LLC which is one of the Defendants in the present case.

Total Cable USA LLC is a different corporation and has no relations whatsoever with the
other corporations that start with the words “Total Cable”. 1 did not create any other
company other than Total Cable USA LLC. I did not know any company by the name of
Total Cable Bd, Total Cable USA LLC never did any business and Total Cable USA
LLC had no transactions Total Cable USA LLC did not have any assets and it filed for
bankruptcy. | am not aware of any company by the name of Total Cable TV. Thad
nothing to do with the company with the description Total Cable TV. Total Cable USA
LLC did not have any website and did not maintain any website prior to filing
bankruptcy. Total Cable USA LLC did not maintain any bank accounts. Total Cable
USA LLC did not have any revenue in the years 2012, 2013, 2014, 2015, 2016, 2017 and
2018. Total Cable USA LLC never provided any set up boxes to anyone. ] did not have
any interest or knowledge about Total Cable Bd. Total Cable USA LLC never had any
bank accounts.

As a managing member of Total Cable USA LLC, [had filed Chapter 7 bankruptcy
petition in December 2016. Star Cable was shown as one of the creditors as Star Cable

has initiated the present action claiming damages and injunctive relief. Star Cable, the

Page 4a0f5
12.

Plaintiff herein was duly served with the notice for Chapter 7 Petition. Star Cable did not
appear in the Meeting with Creditors and did not file any adversary proceedings. Total
Cable USA LLC has not been in the broadcasting business since it was dissolved in May
2016. Assuming arguendo, Total Cable USA LLC was in the broadcasting business and
had violated the Plaintiff's copyrights and were liable for the damages, Total Cable USA
LLC is not liable to pay any damages as Total Cable USA LLC were discharged under
Chapter 7, wiping out any of the damages if any, prior to filing our bankruptcy petition.
There is no evidence that Total Cable USA LLC has violated any of the rights of the

Plaintiff after filing for bankruptcy and after commencement of the present action.

  

 

 

Total Cable USA LLC is a dead company. It has no employees since it was dissolved. It
has no assets since it was dissolved. It never opened any bank account. It never had any
customers or has any customers. It has no connection with Total Cable Bd or any other
corporation.
WHEREFORE, | request that the notice of motion filed by Total Cable USA LLC
seeking summary judgment for dismissal of the complaint be granted along with any
other just and proper relief.
(; }
Os Syed Ahmed
Verified On: March 2555019 ‘~
ork
-New York
>
SATISH KUMAR BHATIA
Notary Public, State Of New York Page 5 of 5

No. 02BH6343050
Certified in New York County
Commission Expires 05/31/2020
Case 1:16-cv-04067-SJ-CLP Document 81 Filed 05/06/19 Page 176 of 408 PagelD #: 581

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

speereeenen ene eeeeree ure etuieerne mens v meee riegneneruimnen ein eee x

STAR CABLE NA, INC., 16-CV-04067 (SJ)
Plaintiff,

-against-

TOTAL CABLE USA LLC. and ISTOPMEDIA AND

ENTERTAINMENT, INC. d/b/a RADIANT IPTV,

ABC, INC., XYZ CORP. and JOHN DOES 1-10,
Defendants.

ween ne - anne mene nnuwwemannceesusnannn K

 

MEMORANDUM OF LAW IN OPPOSITION
TO MOTION FOR SUMMARY
JUDGMENT FILED BY TOTAL CABLE USA LLC

HOGAN & CASSELL, LLP

Attorneys for Plaintiff, Star Cable NA, Ine.
Michael Cassell

500 North Broadway, Suite 153

Jericho, New York 117753

Tel. (516) 942-4700

Fax (516) 942-4705

Email mcassell@hogancassell.com
Case 1:16-cv-04067-SJ-CLP Document 81 Filed 05/06/19

Il.

Ti,

IV.

 

 

 

 

 

 

CONCLUSION. ....... cece esc c cee cen ener ere enon ene etee

Page 177 of 408 PagelD #: 582

TABLE OF CONTENTS
INTRODUCTION. ........ ccc ceccsersesseesesnsenasennecessessinssceannessanerssnretveraaaaenesnenaaetanseessaesernaees I
RELEVANT FACTS. occccccceccccsstecsesssceesenevensedaveneaenssesssceeerseees dO neue /4Cae  cfumneaearecneeseraereonanas 2
A. Nature of Plaintiff's Claims in this Action.ic..cceccsesereresteessiataeneseeneeneesseaenetens 2
B. Defendants’ Improper Comduct.........c.cccesessececcceeecersssnenesrnseseersrsreseestenterereceees 7
Cc. Total Cable’s Motion Should Not be Granted... cccescseseesneenssressnensneenesnssenes 8
ARGUMENT................. wed
A. Total Cable’s Motion is Procedurally Defective... cccceecctsesenenerteteenseeneneeneere 9
B. Total Cable’s Motion is Substantively Defective... ccssssctssneeceneverceesersteer i]
l. Legal Standard.........ccccsescecsssscssssssscecesnssssaeanssstenensssssnrascecasereatieseeneneenneeny ll
2. There are Issues of Fact as to

Whether Defendant is Still Operating... ee cscs eeenceserneereeesaneeeesees 12
i4

Ce ERE MPS UNTO E TT EE ROTTS
TABLE OF AUTHORITIES

Decisions: Page
Brezler v. Mills, 220 F. Supp. 3d (E.DINCY. 2016)...c ccc csscssserescersensenessssaesuseecrevsuvnesusevasarensensnaenes ii
Briere v. Barbera, 163 A.D.2d 659, 558 N.Y.S.2d 278 (3d Dep't 1990)... ccscssersseetssenesrees 13

 

Bruce Supply Corp. v. New Wave Mech., Inc., 4 A.D.3d 444,
773 N.Y.S.2d 408 (2d Dep't 2004)... cc ccseesecnsteecnesersenseeseeseeeneensserensensecenssecseenseessenseneseersees 13

Byrd v. NYS Fingerlakes Developmental Disabilities Servs., 2018 U.S, Dist. LEXIS 111950,
2018 WL 3305423 (W.DLNLY. July 5, 2018)... cscs cccerrenessesssrssetsressvessssceserenguaeesenessessneseneseness 12

Camacho v. New York City Transit Authority, 115 A.D.2d 691

 

 

 

496 N.Y.S.2d 516 (2d Dep't 1985). ccccscccssseesscersevecssseresesseseseeesesneessneesensaaerenasesaanersnnegeensseres 13
Cea v. Access 23 TV, 2615 ULS. Dist. LEXIS 123585,

2015 WL 5474070 (S.D.N.Y. Sep. 15, 2015)... eceetsssseseetensrerevecsesessensseseresseestenteassnsneereaeas il
Corbley v. County of Suffolk, 45 F. Supp. 3d 276 (E.D.NCY. 2014). cceecsessseseneeseeerenee rience 9-10
Kloner v. United States, 196 F. Supp. 3d 375 (E.D.NVY. 2016)... cccccsssestseaneeneceeenenrecsestannenencerres 12
Miller v. Nassau Cnty., 2015 U.S. Dist. LEXIS 164580

{E.D.N.Y. Oct. 22, 2015) (Report & Recommendation)... .cscsssecscsersssseesreeeesreaccensnstenenseens 12
Oladokun v. Ryan, 2010 U.S. Dist. LEXIS 1033814,

2010 WL 3910578 (S.D.N.Y. Sept. 30, 2010)... ee eeecceeceeeersreteersnesessccessesseensesesmnaeaeseerseseererseses 11-12
Pinto v, Allstate Ins. Co., 221 F.3d 394 (2d Cir. 2000)... eeceenesesseressesssssenssereeneseeesseessessrennnarens il
Price v. Oropalio, 2014 U.S, Dist. LEXIS 116019 (N.D.NLY. June 18, 2014}

(Report & Recommendation)... ccscssesseescsssesesessseseeeenserecnmarersetersatenesesenssesneneeenserseenecaeaees 12
United States v. Katz, 2011 U.S, Dist. LEXIS 59159,

2011 WL 2175787 (S.D.N.Y. June 2, 2011)... cece ccesteeseneseecnneseasensesevererersnenensesesenenseennaneaes 10
Wenzhou Wanli Food Co. v. Hop Chong Trading Co., 2000 U.S. Dist. LEXIS 9554,

2000 WL 964944 (S.D.N.Y. July 11, 2000)... ee cee eeeeraseneeneenensessstteseceseeseetaesrenseenens 10-11
Statutes: Page
Local Rule Civ. P. 7iLisscccscccsscsseeveeessesssesseeesssareeeecaeecesaseesaecenaeseeaeeeeeenreesandaneagesausssertnsnaceneseys 9-10
Local Rule Civ. PL SO.) ccsessasesscsnsrseetseseecseeesecsseeecsenesensatarerrecsnasesseaseansnasaaseennenenssecetnsseseecee PISSERL

ii
I. INTRODUCTION

The plaintiff, Star Cable NA, Inc. (“Plaintiff’ or “Star Cable”), by its attorneys, Hogan &
Cassell, LLP, respectfully submits this Memorandum of Law in Opposition to the motion for
summary judgment filed by the defendant, Total Cable USA LLC (“Defendant” or “Total
Cable”).

The main argument raised by Total Cable in its motion for summary judgment is that the
claims against it should be dismissed because it was dissolved in May 2016, and it is no longer
operating.

Defendant’s motion for summary judgment should be denied since it is proceduraily and
substantively defective.

It is well settied that a motion for summary judgment has to be supported by 4
memorandum of law and a statement pursuant to Local Rule Civ. P. 56.1(a) (“Rule 56.1”). Total
Cable’s motion, however, does not include a memorandum of law and does not include a Rule
56.1 statement. Thus, the motion should be denied on its face.

Even if the Court was to overlook these significant procedural deficiencies, there is still
no basis to grant the motion.

As noted, the key argument in Total Cable’s motion is that it cannot be liable because it is
no longer operating. It is axiomatic under New York law, however, that a corporation can be
liable for its conduct even after dissolution if there are allegations that the corporation continued
to operate after the dissolution. As set forth below, Total Cable’s motion should be denied given

that there is a clear issue of fact as to whether Total Cable is still operating, albeit now under the

name Total Cable BD.
Il. RELEVANT FACTS'
A. Nature of Plaintiffs Claims in this Action

Plaintiff is a cable television company that has exclusive rights, in the United States and
Canada, to distribute eight individual programming services, via the signal delivery services
internet protocol television system (“IPTV”), WiMax Wireless and Mobile TV. The exclusive
services originate in Bangladesh and include: i) Independent TV; ti) Jamuna T'V; 111) Channel 16;
iv) My TY; v) Asian TV; vi) Bangla Vision; vii) Ekhusey TV; and viii) Somoy TV (sometimes
hereinafter referred to as the “Exclusive Services”). See Plaintiffs Rule 56.1 14; Rasul Aff. ¥ 3.

The defendants in this action, Total Cable and 1StopMedia and Entertainment, Inc. d/b/a
Radiant IPTV (“IStopMedia”) (collectively “Defendants”), in direct violation of Plaintiff's
exclusive rights, are receiving and using, divulging or reiransmitting such communications
services, to which they are not entitled, for the purposes of illegally selling said programming to
customers of their businesses who subscribe to the Exclusive Services. See Plaintiff's Rule 56.1
15; Rasul Aff. ¥ 4.

Defendants’ conduct is a violation of the Communications Act of 1934, 47 U.S.C. §
605(a), and New York Law. Sce Plaintiff's Rule 56.1 716; Rasul Aff. 4 5.

Prior to October 22, 2013, Total Cable, upon information and belief, operated as a
subsidiary of Lalon TV, Inc., an active New York business corporation with principal place of
business at 15 Westmoylan Lane in Coram, New York. Both Total Cable and Lalon TV, Inc. list
their Department of State process to be served upon Ahmodul Barobhuiya (“Barobhuiya”), who
testified that he was the CEO of Total Cable. See Plaintiff's Rule 56.1 9] 17; Rasul Aff. 76.

Confirming the extremely close relationship between Total Cable and Lalon TV, Inc., in

 

! All of the relevant facts set forth herein are taken from Plaintiff's Local Rule 56,1(b) Statement (“Plaintiff's Rule
56.1”) and the accompanying affidavit of Shahid Bob Rasul (“Rasul Aff.”).

2
a bankruptcy proceeding in the Southern District of New York (In Re: World Cable, Inc., Case
No: 14-10379 (MG)) Lalon TV, Inc. entered an appearance by counsel as Lalon TV, Inc. a/k/a
Total TV, a/k/a Total Cable. See Plaintiff's Rule 56.1 18; Rasul Aff. q 7.

Star Cable is a multi-channel provider of subscription video services included in a channel
lineup, which includes hundreds of channels including several from Bangladesh, which are
defined above as the Exclusive Services and which are the subject of this action. Additionally,
Star Cable offers its subscribers telephone services and high speed data service otherwise known
as internet access, See Plaintiff's Rule 56.1 § 19; Rasul Aff. ¢ 8.

Unlike its competitors, cable television and satellite television, Star Cable transmits its
signals from its head end located in Queens, New York, to its subscribers via the internet in the
process known as Internet Protocol Television (i.e. IPTV). See Plaintiff's Rule 56.1 20; Rasul
AfE 79.

In order to provide the Exclusive Services, Star Cable negotiated and contracted with
each Exclusive Service in multi-year Network Affiliation Agreements (the “Agreements”). The
Agreements grant exclusive rights to various companies in various nations determined by the
method in which their signal is delivered. So, for example, there might be exclusive distribution
rights for the United States for a satellite delivery service such as Direct TV. See Plaintiff's Rule

56.1921; Rasul Aff. 7 10.
In this case, Star Cable was granted exclusive distribution rights for WiMax wireless,
IPTV and Mobile TV (“the Exclusive Rights”). See Plaintiff's Rule 56.1 ] 22; Rasul Aff q 11.
Because Star Cable generates revenues through the sale of subscription packages and other
programming, and because the ability to attract and retain distribution rights for programming is

dependent upon preventing unauthorized reception of Star Cable’s video channels, Star Cable’s
channels are digitally secured and encrypted. The encrypted video services are then transmitted
via the internet to its customers. Seg Plaintiffs Rule 56.1 23; Rasul Aff. q 12.

Each Star Cable customer receives a set top channel converter that contains the technology
to receive encrypted programming from Star Cable, determine which services the subscriber has
purchased and decrypt those services so that they are intelligible on a television screen. The set
top box can also communicate with Star Cable for the purposes of purchasing pay per view
material and billing for the same. See Plaintiff's Rule 56.1 § 24; Rasul Aff. ¥ 13.

The set top box is part of the monthly service charge of a customer’s purchase of IPTV
service. If a customer wants a second set top box a service charge is added to the customer’s bill
each month. See Plaintiff's Rule 56.1 J 25; Rasul Aff. { 14.

The set top box provided to a Star Cable customer is designed to make a direct-to-server
internet connection with the Star Cable server. Once connected to the Star Cable server, the Star
Cable box streams the video channels from the server directly onto the customer’s television.
The customer can then use the remote control tied to the set top box and watch programming in
real time, in essence, live as transmitted. Sce Plaintiff's Rule 56.1 | 26; Rasul Aff. {[ 15.

Star Cable, through IPTV, has essentially, identical functionality of a satellite delivery
service or a cable television service. See Plaintiff's Rule 56.1 J 27; Rasul Aff. 7 16,

Star Cable has been the beneficiary of exclusive agreements for WiMax, IPTV and
Mobile TV for the Exclusive Services: i} Independent TV; ii) Jamuna TV; iti) Channel 16; iv)
My TV; v) Asian TV; vi) Bangla Vision; vii) Ekhusey TV; and viii) Somoy TV, for all regions
within the United States and Canada. See Plaintiffs Rule 56.1 28; Rasul Aff. { 17.

A representative of Star Cable traveled to Bangladesh to sign, and did sign, exclusive

Network Affiliation Agreements with representative officers of Asian TV, My TV, V.M.
International Ltd., Independent Television, Ltd., Channel 16 Insight Telecast, and Jamuna
Television. See Plaintiff's Rule 56.1 29; Rasul Aff. ¥ 18.

A representative of Star Cable met in New York with a4 representative officer of
Ekhushey Television, Ltd. and Shamol Bangla Media Ltd. Similar exclusive Network
Affiliation Agreements were executed by mail between Star Cable and Somoy Media Limited.
See Plaintiff's Rule 56.1 930; Rasul Aff. 4 19.

More specifically, with regard to Independent TV, Plaintiff and Independent TV entered
into an agreement on November 26, 2014. The agreement is for three years and it automatically
renews for another three-year term unless one party provides at least 90 days written notice to the
other side of its desire to terminate the agreement. This agreement has not been terminated and
is still in effect. The agreement with Independent TV provides Plaintiff with the exclusive right
to broadcast Independent TV in United States and Canada via IPTV. See Plaintiffs Rule 56.1
31; Rasul Aff. 920.

With regard to Jamuna TV, Plaintiff and Jamuna TV entered into an agreement on
December 1, 2014. The agreement is for three years and it automatically renews for another
three-year term unless one party provides at least 90 days written notice to the other side of its
desire to terminate the agreement. This agreement has not been terminated and is still in effect.
The agreement with Jamuna TV provides Plaintiff with the exclusive right to broadcast Jamuna
TV in United States and Canada via IPTV. See Plaintiff's Rule 56.1 32; Rasul Aff 21.

With regard to Channel 16, Plaintiff and Channel 16 entered into an agreement on
November 24, 2014. The agreement is for eight years. This agreement is still in effect. The
agreement with Channel 16 provides Plaintiff with the exclusive right to broadcast Channel 16 in

United States and Canada via IPTV. See Plaintiff’s Rule 56.1 9 33; Rasul Aff. § 22.
With regard to My TV, Plaintiff and My TV entered into an agreement on November 30,
2014. The agreement is for nine years. This agreement is still in effect. The agreement with My
TV provides Plaintiff with the exclusive right to broadcast My TV in United States and Canada
via IPTV. See Plaintiff's Rule 56.1 934; Rasul Aff. ¥ 23.

With regard to Asian TV, Plaintiff and Asian TV entcred into an agreement on November
25, 2014. The agreement is for eight years. This agreement is still in effect. The agreement
with Asian TV provides Plaintiff with the exclusive right to broadcast Asian TV in United States
and Canada via IPTV. See Plaintiff’s Rule 56.1 7 35; Rasul Aff. § 24.

With regard to Bangla Vision, Plaintiff and Bangla Vision entered into an agreement on
June 1, 2016. The agreement is for two years and it automatically renews for a three-year term
unless one party provides at least 90 days written notice to the other side of its desire to terminate
the agreement. This agreement has not been terminated and is still in effect. The agreement
with Bangla Vision provides Plaintiff with the exclusive right to broadcast Bangla Vision in
United States and Canada via IPTV. See Plaintiff's Rule 56.1 € 36; Rasul Aff. 7 25.

With regard to Ekhusey TV, Plaintiff and Ekhusey TV entered into an agreement on June
9, 2016. The agreement is for five years. This agreement is still in effect. The agreement with
Ekhusey TV provides Plaintiff with the exclusive right to broadcast Ekhusey TV in United States
and Canada via IPTV. See Plaintiff's Rule 56.1 937; Rasul Aff. { 26.

With regard to Somoy TV, Plaintiff and Somoy TV entered into an agreement on July 1,
2014. The agreement is for five years. This agreement is still in effect. The agreement with
Somoy TV provides Plaintiff with the exclusive right to broadcast Somoy TV in United States

and Canada via IPTV. See Plaintiffs Rule 56.1 38; Rasul Aff. ¢ 27.
B. Defendants’ lbuproper Conduct

Defendants are telecommunications distribution companies that sell telephony services,
high speed data services and which operate a television signal distribution business. They are
currently distributing their television signals through an IPTV distribution system through which
channels are delivered using the architecture and networking methods of the Internet Protocol
Suite over the internet through broadband internet access networks. Defendants’ signal delivery
system is almost identical to that of Star Cable. See Plaintiff's Rule 56.1 439; Rasul Aff. f 28.

Defendants’ customers must pay a monthly subscription fee, dependent upon the level of
programming services purchased and ordered from Defendants. See Plaintiff's Rule 56.1 {| 40;
Rasul Aff. 4 29.

Defendants each actively advertise the Exclusive Services to their customers and market
themselves as having rights to distribute these services to customers who desire to watch
Bangladeshi programming. See Plaintiff's Rule 56.1 441; Rasul Aff. 730.

In direct derogation of the exclusive rights of Star Cable, Defendants receive the Exclusive
Services in the United States and use or divulge or redistribute said communications to their
customers. Said actions of Defendants are an unauthorized divulgence of satellite signals. See
Plaintiff's Rule 56.1 {| 42; Rasul Aff. 731.

Defendants’ violations of Plaintiff's exclusive rights has injured and will continue to
injure Star Cable by, among other things, damaging the preeminent reputation of Star Cable as
the holder of exclusive rights to the Exclusive Services, depriving Star Cable of revenues derived
from the distribution of its programming and by interfering with the contractual and prospective

business relationships of Star Cable. See Plaintiff's Rule 56.1 4 43; Rasul Aff. § 32.
Cc. Tetal Cable’s Motion Should Not be Granted

The main argument raised by Total Cabie in its motion for summary judgment is that the
claims against it should be dismissed because it was.dissolved in May 2016, and it is no longer
operating, See Plaintiff's Rule 56.1 744; Rasul Aff. 33.

Total Cable’s motion should be denied given that there is a clear issue of fact as to
whether Total Cable is still operating, albeit now under the name Total Cable BD. See Plaintiff's
Rule 56.1 4/45; Rasui Aff. ¥ 34.

Specifically, historical website documents pertaining to Total Cable from 2012 to 2016,
reflect Total Cable’s phone number of (212) 444-8138. See Plaintiff's Rule 56.1 § 46; Rasul
Aff. 35.

The same exact website as Total Cable’s website as of May 7, 2016, on August 17, 2016,
has the logo changed to Total Cable BD and the email address changed to
info@totalcablebd.com. The phone number of (212) 444-8138 and rest of information is

identical on both websites. See Plaintiff's Rule 56.1 747; Rasul Aff. [ff 36-37.

Before this action was filed, Total Cable and Total Cable BD had its website “who-is”
information that shows the owners as publicly available until sometime in 2016. Both websites
“who-is” information shows the same individual Habib Rahman as the registrant with address of
15 Westmoylan Lane, Coram New York, See Plaintiff's Rule 56.1 948; Rasul Aff € 38.

The “who-is” information for Total Cable as of August 17, 2016, shows the address of 15
Westmoylan Lane, Coram New York. After this suit was commenced, Total Cable changed its
“who-is” information to anonymous. See Plaintiff's Rule 56.1 49; Rasul Aff. 7 39.

Just like Total Cable, the “who-is” information for Total Cable BD as of August 17,

2016, shows the address of 15 Westmoylan Lane, Coram New York. Just like Total Cable, after
the commencement of this suit, Total Cable BD made its “who-is” information anonymous. See
Plaintiff's Rule 56.1 4 50; Rasul Aff. { 40.

Notably, as reflected in information printed from Secretary of State of New York website
on April 11, 2019, Total Cable had the same exact address as the address for Total Cable BD,
which is 15 Westmoylan Lane, Coram New York. See Plaintiff's Rule 56.1 51; Rasul Aff. |
41,

While Total Cable claims that after it filed for bankruptcy in 2016, that it had no assets or
revenues and dissolved, Rasul’s debit card was charged $90.00 on October 2, 2017, by Total
Cable, The charge was for a subscription for services that had been active since approximately
2014. This charge was made nearly cleven months after Total Cable filed for bankruptcy and
even though Total Cable is claiming that the company was not conducting any business while
doing so. The charge depicts the same Total Cable phone number of (212) 444-8138. See
Plaintiff's Rule 56.1 52; Rasul Aff. § 42.

In a suit commenced by Asia TV USA Ltd. against Total Cable and other defendants, the
defendants recently setiled the action for $450,000. Barobhuiya executed the agreement on
behalf of Total Cable in August 2018. See Plaintiff's Rule 56.1 153; Rasul Aff. 7 43.

Hl. ARGUMENT
A. Total Cable’s Motion is Precedurally Defective

Pursuant to this Court’s Local Rules 7.1 and 56.1, a motion for summary judgment has to
be supported by a memorandum of law and a Rule 56.1 statement. As courts have held, a party’s
failure to comply with these Rules is a sufficient basis to deny a motion for summary judgment

on its face.

For example, in Corbley v. County of Suffolk, 45 F. Supp. 3d 276 (E.D.N.Y. 2014), the
court denied the plaintiff's cross-motion on its face because the plaintiff did not submit a Rule

56.1 statement with the cross-motion:

Yet, as argued by the Defendant, Plaintiff failed to submit 2 Local Rule 56.1

Statement outlining the undisputed facts. The Court has discretion to deny a

motion for summary judgment when it does not include a Rule 56.1 Statement.

“Failure to submit such a statement may constitute grounds for denial of the

motion.” Local Civil Rule 56.1(a). The Court finds that Plaintiffs failure to

provide a statement of undisputed facts is fatal to its motion for summary

judgment, and therefore the motion is denied on this basis.
45 F. Supp. 3d at 284 (citation omitted).

In United States v. Katz, 2011 U.S. Dist. LEXIS 59159, 2011 WL 2175787 (S.D.NLY.
June 2, 2011), the defendant, Staniey Katz, filed a motion for summary judgment seeking to
dismiss the complaint of the United States. Instead of submitting a statement consistent with
Local Rule 56.1, Katz submitted affidavits. The affidavits contained arguments in support of
Katz’s position. In denying the motion on its face, the court explained that courts in the
Southern District and Eastern District of New York are empowered to deny a motion for
summary judgment just because the motion fails to comply with Rule 56.1. The court found that
the affidavits were an insufficient substitute for a Rule 56.1 statement, finding that the affidavits
were unhelpful since they contained arguments and subjective characterizations of the facts.
2011 U.S. Dist. LEXIS 59159, at *12-*14.

And, in Wenzhou v. Wanli Food Co. v. Hop Chong Trading Co., 2000 U.S. Dist. LEXIS
9554, 2000 WL 964944 (S.D.N.Y. July 11, 2000), the defendant, Hop Chong, moved for
summary judgment. Instead of submitting a memorandum of law in support of the motion, Hop
Chong relied upon an affidavit. The affidavit did not cite to any statutes or case law. The court

denied the motion on its face, explaining that the motion failed to comply with Local Rule 7.1.

In addition, the court explained that a party’s failure to provide the court with authorities,

10
improperly places the burden on the court to conduct the initial legal analysis. The court denied
Hop Chong’s motion because if failed to submit a memorandum of law in support of its motion.
2000 U.S. Dist. LEXIS 9554, at *11-*13. See also Cea v. Access 23 TV, 2015 U.S. Dist. LEXIS
123585, at *2-*3, 2015 WL 5474070 (S.D.N.Y. Sep. 15, 2015) (“The ‘failure to submit a
memorandum of law, standing alone, is sufficient cause for granting or denying a motion. It is

not necessary to reach the merits.””).

As in the above cases, it is evident that Total Cable’s motton should be dented.
Significantly, the motion is not supported by a memorandum of law and does not cite to any
cases or statutes in support of its position. While the motion is “supported” by the affirmation of
its counsel, as the above cases make clear, this is patently insufficient. In addition, the motion is
not supported by a Rule 56.1 statement.

Therefore, Total Cable’s motion should be denied on its face.

B. Total Cable’s Motion is Substantively Defective
1. Legal Standard
It is axiomatic that on a motion for summary judgment that the court must interpret all of the

material facts in the light most favorable to the non-moving party. Summary judgment is

 

inappropriate if a reasonable jury could find for the nonmoving party. See, e.g., Pinto v, Allstate
Ins. Co., 221 F.3d 394, 398 (2d Cir. 2000) (explaining that in deciding a motion for summary
judgment that a court should resolve all ambiguities and draw all inferences in favor of the non-

moving party); Brezler v. Mills, 220 F. Supp. 3d 303, 320-21 (E.D.N.Y. 2016) (explaining that at

 

the summary judgment stage, the court is required “to view the evidence in the light most favorable
to the party opposing summary judgment, to draw all reasonable inferences in favor of that party,

and to eschew credibility assessments.’”); Oladokun v. Ryan, 2010 U.S. Dist, LEXIS 1033814, at

1]
*11-*12, 2010 WL 3910578 (S.D.NLY. Sept. 30, 2010) (“To avoid summary judgment, all that is
required of the non-moving party is a showing of sufficient evidence supporting the claimed factual
dispute as to require a judge or jury’s resolution of the parties’ differing versions of truth’); Kloner
v. United States, 196 F. Supp. 3d 375, 381 (E.D.N.Y. 2016) (“A genuine issue of fact exists when
there is sufficient ‘evidence on which the jury could reasonably find for the plaintiff.’”).

| Moreover, it is black letter law that a court can only consider admissible evidence on a
motion for summary judgment, Thus, a court should not consider unauthenticated documents and
documents such as unsworn letters. See, e.g., Price v. Oropallo, 2014 U.S. Dist. LEXIS 116019,
at *22 (N.D.N.Y. June 18, 2014} (Report & Recommendation) (stating that “‘[O]nly admissible
evidence need be considered by the trial court in ruling on a motion for summary judgment’” and
noting that cases have held that unswor letters could not be considered in connection with a
motion for summary judgment); Miller v. Nassau Cnty., 2015 U.S. Dist. LEXIS 164580, at *19
(E.D.N.Y. Oct. 22, 2015) (Report & Recommendation) (holding that factual assertions made in
certain letters were not admissible for purposes of a motion for summary judgment); Byrd v.
NYS Fingerlakes Developmental Disabilities Servs., 2018 U.S. Dist. LEXIS 111950, at *3, 2018
WL 3305423 (W.D.N.Y. July 5, 2018) (“Defendant relies heavily on various documents,
including reports, emails, and letters. However, these documents are not in admissible
evidentiary form because none of them has been properly authenticated through deposition
testimony or an affidavit from its author.”).

In this matter, when viewing the evidence in the light most favorable to Plaintiff, it is

evident that Defendant is not entitled to summary judgment.

2. There are Issues of Fact as to
Whether Defendant is Still Qperating

The main argument raised by Total Cable in its motion for summary judgment is that the

12
claims against it should be dismissed because it was dissolved in May 2016, and it is no longer
operating. See March 25, 2019 Affirmation of Satish K. Bhatia in support of Total Cable’s
motion (“Bhatia Aff.”) F@ 2, 4.

Total Cable’s motion is legally and factually without merit.

Significantly, under New York law, a corporation can be liable for its conduct even after
dissolution if there are allegations that the corporation continued to operate after the dissolution.
See, eg., Camacho v. New York City Transit Authority, 115 A.D.2d 691, 693, 496 N.Y.8.2d
516, 519-20 2d Dep’t 1985) (“The filing of a certificate of dissolution does not entirely
terminate corporate existence. A corporation may be held liable on a cause of action which
accrues after dissolution”) (citation omitted); Bruce Supply Corp. v. New Wave Mech., Inc., 4
A.D.3d 444, 773 N.Y.S.2d 408, 409-10 (2d Dep’t 2004) (“A corporation may be held liable on a
cause of action that accrues after dissolution if the corporation continued its operations, operated
its premises, and held itself out as a de facto corporation, notwithstanding its dissolution’);
Briere v. Barbera, 163 A.D.2d 659, 558 N.Y.S.2d 278, 279 (3d Dep’t 1990) (holding that a
dissolved corporation was properly sued).

Here, as set forth in detail in the Rasul Aff., there is a clear issue of fact as to whether
Total Cable is still operating, albeit now under the name Total Cable BD. In fact, Total Cable
and Total Cable BD share the same website, the same telephone number and the same exact
address. See Plaintiff's Rule 56.1 [9 44-51; Rasul Aff. ¢f 33-41.

In addition, While Total Cable claims that after it filed for bankruptcy in 2016, that it had
no assets or revenues and dissolved, Rasul’s debit card was charged $90.00 on October 2, 2017,
by Total Cable. The charge was for a subscription for services that had been active since

approximately 2014. This charge was made nearly eleven months after Total Cable filed for

13
bankruptcy and even though Total Cable is claiming that the company was not conducting any

business while doing so. The charge depicts the same Total Cable phone number of (212) 444-

8138. See Plaintiff's Rule 56.1 52; Rasul Aff ¥ 42.

And, in a suit commenced by Asia TV USA Ltd. against Total Cable and other
defendants, the defendants recently settled the action for $450,000. The CEO of Total Cable,

Barobhuiya, executed the agreement on behalf of Total Cable in August 2018. See Plaintiff's

Rule 56.1 FJ 17, 52; Rasul Aff. <¥] 6, 42.
Accordingly, Total Cable’s motion for summary judgment should be denied.
IV. CONCLUSION

For the reasons set forth above, Plaintiff respectfully requests that the Court deny

Defendant’s motion for summary judgment.

Dated: April 22, 2019
Respectfully submitted,

HOGAN & CASSELL, LLP
wan for Star Cable NA, Inc.

By: {4

Michael Cassell

500 North Broadway, Suite 153
Jericho, New York 11753

(516) 942-4700

(516) 942-4705
meassell@hogancasseli.com

14
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

ota ne aieemnuunnen arennntatescuetti tw mermmmeree e-em ae ntti ites eee x
STAR CABLE NA, INC, 16-CV-04067 (SJ)
Plaintiff,
AFFIDAVIT OF
~against- BOB RASUL IN
OPPOSITION TO
TOTAL CABLE USA LLC. and ISTOPMEDIA AND DEFENDANTS’
ENTERTAINMENT, INC, d/b/a RADIANT IPTV, MOTIONS FOR
ABC, INC., XYZ CORP. and JOHN DOES 1-10, SUMMARY JUDGMENT
Defendants.
sen gemie aoe rer acteseecereesepanern ne eree vn ve mie XY

 

STATE OF NEW YORK)
SS:
COUNTY OF NASSAU _ )

SHAHID BOB RASUL, being duly sworn, deposes and states the following under

penalty of perjury:
Introduction

1, J am the Chief Technology Officer of the plaintiff in this action, Star Cable NA,
Inc. (“Plainuff” or “Star Cable”). 1 submit this affidavit in opposition to the motion for summary
judgment filed by Total Cable USA LLC (“Total Cable”) and the motion for summary judgment
filed by 1StopMedia and Entertainment, Inc. d/b/a Radiant IPTV (“1StopMedia”) (Total Cable
and 1StopMedia will collectively be referred to as “Defendants”).

2. As set forth below, neither motion has merit.

Nature of Plaintiff's Claims im this Action

3. Plaintiff is a cable television company that has exclusive rights, in the United

States and Canada, to distribute eight individual programming services, via the signal delivery

services internet protocol television system (“IPTV”), WiMax Wireless and Mobile TV. The
exclusive services originate in Bangladesh and include; i) independent TV; ii) Jamuna TY; iii)
Channel 16; iv) My TV; v) Asian TV; vi) Bangla Vision: vii) Ekhusey TV; and viii) Somoy TV
(sometimes hereinafter referred to as the “Exclusive Services”),

4, Defendants, in direct violation of Plaintiff? $ exclusive rights, are receiving and
using, divulging or retransmitting such communications services, to which they are not entitled,
for the purposes of illegally selling said programming to customers of their businesses who
subscribe to the Exclusive Services.

5. Defendants’ conduct is a violation of the Communications Act of 1934, 47 U.S.C.
§ 605(a), and New York Law.

6. Prior to October 22, 2013, Total Cable, upon information and belief, operated as a
subsidiary of Lalon TV, Inc., an active New York business corporation with principal place of
business at 15 Westmoylan Lane in Coram NY. Both Total Cable and Lalon TY, Inc. list their
Department of State process to be served upon Ahmodul Barobhuiya (“Barobhuiya”), who
testified that he was the CEO of Total Cable.

7, Confirming the extremely close relationship between Total Cable and Lalon TY,
Inc., in a bankruptcy proceeding in the Southern District of New York (In Re: World Cable, Inc

Case No: 14-10379 (MG)) Lalon TV, Inc. entered an appearance by counsel as Lalon TY, Inc.

a/k/a Total TV, a/k/a Total Cable.

8. Star Cable is 4 multi-charmel provider of subscription video services included ina
channel lineup, which includes hundreds of channels including several from Bangladesh, which
aré defined above as the Exclusive Services and which are the subject of this action.

Additionally, Star Cable offers its subscribers telephone services and high speed data service
otherwise known as internet access.

9, Unlike its competitors, cable television and satellite television, Star Cable
transmits its signals from its head end located in Queens, New York, to its subscribers via the
intemet in the process known as Internet Protoco! Television (i.e, IPTV),

10. In order to provide the Exclusive Services, Star Cable negotiated and contracted
with each Exclusive Service in multi-year Network Affiliation Agreements (the “Agreements”.
The Agreements prant exclusive rights to various companies in various nations determined by
the method in which their signal is delivered, So, for example, there might be exclusive
distribution rights for the United States for a satellite delivery services such as Direct TV.

11. In this case, Star Cable was granted exclusive distribution rights for WiMax
wireless, IPTV and Mobile TV (“the Exclusive Rights”),

12. Because Star Cable generates revenues through the sale of subscription packages
and other programming, and because the ability 10 attract and retain distribution rights for
programming is dependent upon preventing unauthorized reception of Star Cable’s video
channels, Star Cable's channels are digitally secured and encrypted. The encrypted video
services are then transmitted via the internet to its customers.

i3. Bach Star Cable customer receives a set top channel converter that contains the
technology to receive encrypted programming from Star Cable, determine which services the
subscriber has purchased and decrypt those services so that they are intelligible on a television
screen. The set top box can also communicate with Star Cable for the purposes of purchasing
pay per view material and billing for the same.

id, The set top box is part of the monthly service charge of a customer’s purchase of

IPTV service. If a customer wants a second set top box a service charge is added to the
customer's bill each month.

15. The set top box provided to a Star Cable customer is designed to make a direct-to-
server internet connection with the Star Cable server, Once connected to the Star Cable server,
the Star Cable box streams the video channels from the server directly onto the customer’s
television. The customer can then use the remote control tied to the set top box and watch
programming in real time, in essence, live as transmitted,

16. Star Cable, through IPTV, has essentially, identical functionality of a satellite
delivery service or a cable television service,

17. Star Cable has been the beneficiary of exclusive agreements for WiMax, IPTV
and Mobile TV for the Exclusive Services: i) Independent TV; ii} Jamuna TV; iii) Channel 16;
iv) My TV; v) Asian TY: vi) Bangla Vision; vii) Ekhusey TV; and viii) Somoy TV, for all
régions within the United States and Canada. |

18. A representative of Star Cable traveled to Bangladesh to sign, and did sign,
exclusive Network Affiliation Agreements with representative officers of Asian TV, My TV,
V.M, International Ltd., Independent Television, Lid., Channel 16 Insight Telecast, and Jamuna
Television,

19. A representative of Star Cable met in New York with a representative officer of
Ekhushey Television, Ltd. and Shamol Bangla Media Ltd. Similar exclusive Network
Affiliation Agreements were executed by mail between Star Cable and Somoy Media Limited.

20. More specifically, with regard to Independent TV, Plaintiff and independent TV
entered into an agreement on November 26, 2014. The agreement is for three years and it
automatically renews for another three-year term unfess one party provides at least 90 days

written notice to the other side of its desire to terminate the agreement. This agreement has not
been ferminated and is still in effect, The agreement with Independent TV provides Plaintiff
with the exclusive right to broadcast Independent TV in United States and Canada via IPTY.
See agreement between Plaintiff and Independent TV (attached hereto as Exhibit A).

21, With regard to Jamuna TV, Plaintiff and Jamuna TV entered into an agreement on
December 1, 2014. The agreement is for three years and it automatically renews for another
three-year term unless one party provides at least 90 days written notice to the other side of its
desire to terminate the agreement. This agreement has not been terminated and is still in effect.
The agreement with Jamuna TV provides Plaintiff with the exclusive right to broadcast Jamuna
TV in United States and Canada via IPTV. See agreement between Plaintiff and Jamuna TV
(attached hereto as Exhibit B).

22. With regard to Channel 16, Plaintiff and Channel 16 entered into an agreement on
November 24, 2014. The agreement is for eight years. This agreement is still in effect. The
agreement with Channel 16 provides Plaintiff with the exclusive right to broadcast Channel 16 in
United States and Canada via IPTV. See agreement between Plaintiff and Channel 16 (attached
hereto as Exhibit C).

23. With regard to My TV, Plaintiff and My TV entered into an agreement on
November 30, 2014. The agreement is for nine years. This agreement is still in effect. The
agreement with My TV provides Plaintiff with the exclusive right to broadcast My TV in United
States and Canada via IPTV. See agreement between Plaintiff and My TV (attached hereto as
Exhibit D).

24, With regard to Asian TV. Plaintiff and Asian TV entered into an agreenient on
November 25, 2014. The agreement is for eight years. This agreement is still in effect. The

agreement with Asian TV provides Plaintiff with the exclusive right to broadcast Asian TV in
United States and Canada via IPTV. See agreement between Plaintiff and Asian TV (attached
hereto as Exhibit 5),

25. With regard to Bangla Vision, Plaintiff and Bangla Vision entered into an
agreement on June 1, 2016. The agreement is for two years and it automatically renews for a
three-year term unless one party provides at least 90 days written notice to the other side of its
desire to terminate the agreement. This agreement has not been terminated and is still in effect.
The agreement with Bangla Vision provides Plaintiff with the exclusive right to broadcast
Bangla Vision in United States and Canada via IPTV. See agreement between Plaintiff and
Bangla Vision (attached hereto as Exhibit F).

26. With regard to Ekhusey TV, Plaintiff and Ekhusey TV entered into an agreement
on June 9, 2016. The agreement is for five years. This agreement is still in effect, The
agreement with Ekhusey TV provides Plaintiff with the exclusive right to broadcast Ekhusey TV
in United States and Canada via IPTV. See agreement between Plaintiff and Ekhusey TV
{attached hereto as Exhibit G).

27, With regard to Somoy TY, Plaintiff and Somoy T'V entered into an agreement on
July 1, 2014, The agreement is for five years. This agreement js still in effect. The agreement
with Somoy TV provides Plaintiff with the exclusive right to broadcast Somoy TV in United
States and Canada via IPTV. See agreement between Plaintiff and Somoy TV (attached hereto
as Exhibit H).

Defendants’ Improper Conduct

28. Defendants are telecommunications distribution companies that sell telephony

services, high speed data services and which operate a television signal distribution business.

They are currently distributing their television signals through an IPTV distribution system
through which channels are delivered using the architecture and networking methods of the
Internet Protocol Suite over the internet through broadband internet access networks,
Defendants’ signal delivery system is almost identical to that of Star Cable.

29. Defendants’ customers must pay a monthly subscription fee, dependent upon the
level of programming services purchased and ordered from Defendants.

30. Defendants each actively advertise the Exclusive Services to their customers and
market themselves as having rights to distribute these services to customers who desire to watch
Bangladeshi programming.

31. Tn direct derogation of the exclusive rights of Star Cable, Defendants receive the
Exclusive Services in the United States and use or divulge or redistribute said communications to
their customers. Said actions of Defendants are an unauthorized divulgence of satellite Signals,

32. Defendants’ violations of Plaintiff's exclusive rights has injured and will continue
to injure Star Cable by, among other things, damaging the preeminent reputation of Star Cable as
the holder of exclusive rights to the Exclusive Services, depriving Star Cable of revenues derived
from the distribution of its programming and by interfering with the contractual and prospective
business relationships of Star Cable,

Tetal Cable’s Motion Should Net be Granted
33. The main argument raised by Total Cable in its motion for summary judgment is

that the claims against it should be dismissed because it was dissolved in May 2016, and it is no

longer operating.

34. — Fotal Cable’s motion should be denied given that there is a clear issue of fact as to

whether Total Cable is still operating, albeit now under the name Total Cable BD,

35. Specifically, attached hereto as Exhibit I are historical website documents
pertaining to Total Cable from 2012 to 2016. These documents reflect Total Cable’s phone
number of (212) 444-8138,

36. Attached hereto as Exhibit J is a printout from Total Cuble’s website as it existed
on May 7, 2016,

37, Attached hereto as Exhibit K is a printout from the same exact website on August
17, 2016. Notably, the website now has the logo changed to Total Cable BD and the ernail
address changed to info @totalcablebd.com,. Most significantly, the phone number of (212) 444-
8138 and rest of information is identical on both websites.

38. Before this action was filed, Total Cable and Total Cable BD had its website
“who-is” information that shows the owners as publicly available until sometime in 2016. Both
websites “who-is” information shows the same individual Habib Rahman as the registrant with
address of 15 Westmoylan Lane, Coram New York.

39. Exhibit L hereto, shows the “who-is” information for Total Cable as of August
17, 2016. The information shows the address of 15 Westmoylan Lane, Coram New York. After
this suit was commenced, Total Cable changed its “who-is” information to anonymous, as
depicted in Exhibit L,

AO. Just like Total Cabie, the “who-is” information for Total Cable BD as of August
17, 2016, shows the address of 15 Westmoylan Lane, Coram New York. Just like Total Cable,

after the commencement of this suit, Total Cable BD made its “‘who-is” information anonymous.

See Exhibit M.

41. Notably, as reflected in information printed from Sectetary of State of New York

website on April 1], 2019, Total Cable had the same exact address as the address for Total Cable

BD, which is 15 Westmoylan Lane, Coram New York. See Exhibit N,
42. While Total Cable claims that after it filed for bankruptcy in 2016, that it had no
assets or revenues and dissolved, Exhibit O, shows a transaction from my debit card dated
October 2, 2017, for $90.00 This is for a subscription for services that have been active since
approximately 2014. This charge was nearly eleven months after Total Cable filed for
bankruptey and even though Total Cable is claiming that the company was not conducting any
business while doing so, Notably, the charge depicts the same Total Cable phone number of
(212) 444-8138.

43. Interestingly, in a suit commenced by Asia TV USA Ltd. against Total Cable and
other defendants, the defendants recently settled the action for $450,000. Barobhuiya executed
the agreement on behalf of Total Cable in August 2018. See Exhibit P.

44, In sum, this Court should reject Total Cable’s claims that it is not operating and
that it has no affiliation with Total Cable BD and deny its motion for summary judgment.

IStopMiedia’s Motion Should Net he Granted

45. In its motion, 1StopMedia does nat dispute that it is also broadcasting the

 

Exclusive Services. According to iStopMedia, however, its conduct is not improper because
Plaintiff supposedly does not have the exclusive rights to the eight programming services that
comprise the Exclusive Services and that IStopMedia supposedly has rights to broadcast the

Exclusive Services.

46. As set forth below, for two main reasons, IStopMedia’s position does not lead to

the conclusion that its motion should be granted.

47. First, almost all of the documents relied upon by iStopMedia are unauthenticated

and uncertified.

48. Second, even if the Court considers the documents, they do not support the relief
sought by 1StopMedia.

49. Specifically, in the March 25, 2019 Affirmation of Satish K. Bhatia in support of
iStopMedia’s motion (“Bhatia Aff”), Bhatia claims that iStopMedia is not broadcasting Somoy
TV, just because it so alleged in its answer to the Complaint. See Bhatia Aff. 4. I submit that
this is insufficient to find as a matter of law that 1StopMedia is not broadcasting Somoy TV.

50. Bhatia next states in his affirmation that Plaintiff has no tights to broadcast
Boishaki TV. See Bhatia Aff. 5. Given that Boishaki TV is not part of the claims in this
action, I fail to see the relevance of 1StopMedia’s reference to Boishaki TV.

51. The only issue raised in the Bhatia Aff. that concerns Independent TV is the claim
that Plaintiff's agreement with Independent TV expired because it was for a period of three years
and Plaintiff never demonstrated that the agreement was renewed. See Bhatia Aff, ¥ 6,

52. As noted above, however, the Independent TV agreement specifically states that
the agreement automatically renews after the three years. Given, as explained above, that the
agreement has never been terminated, Star Cable still retains the exclusive righis to broadcast
Independent TV in the United States and Canada over IPTV.

53. Moreover, since 1StopMedia does not deny broadcasting independent TV —
which would be in clear contravention of Star Cable’s exclusive rights -- it is evident that
1StopMedia is not entitled to summary judgment as to Star Cable's claims against it.

54. With regard to Jamuna TV, Bhatia argues that 1StopMedia is entitled to summary
judgment because: 1) there is no showing that Star Cable’s agreement with Jamuna TV was ever
renewed; and 2) Jamuna TY has certified that 1StopMedia has rights to broadcast Jamuna TV in

North America and that no other entity has exclusive rights to broadcast Jamuna TV anywhere in

the world. See Bhatia Aff. 49] 7, 8: Exhibit G to Bhatia Aff.
55. With regard to the first claim, as explained above, the agreement between Star
Cable and Jamuna TV automatically renews, Thus, the mere fact that there is no additional
documentation showing that the agreement was extended after the first time (which expired on
December 1, 2017), does not lead to the conclusion that the agreement is no longer in effect.

36. With regard to the “certification,” notably this document is not authenticated or
certified in any manner, It is not notarized and consists of a letter “To Whom it May Concern.”
Further, the statement in the document that no other organization has the exclusive rights with
Jamuna TV to broadcast Jamuna TV anywhere in the world js undeniably false given that it is
belied by the exclusive agreement between Star Cable and J amuna TV. See Exhibit B.

57. Bhatia next asserts that Star Cable’s claim against 1StopMedia pertaining to
Channel 16 is deficient because Channel 16 is supposedly no longer broadcasting and because
Channel 16 has an agreement with Lalon TV. See Bhatia Aff. 7.

58. _Byen assuming that Channel 16 has an agreement with Lalon TV, 1StopMedia
does not put forth anything to demonstrate that this would insulate it from liability in this matter.
Moreover, the only support for the statement that Channel 16 is no longer broadcasting is the
unsupported assertion made by the president of 1StopMedia, Saiful Siddique (“Siddique”). Star
Cable submits that Siddique’s unsupported claim is not sufficient for this Court to find as a
matter of law that Channel 16 is no longer broadcasting.

59. Similar to its position with Jamuna TV, with regard to My TV, 1StopMedia
argues that based upon a “certification” Star Cable does not have the right to broadcast My TV.
See Bhatia Aff. ¥ 10; Exhibit 1 As with Jamuna TV, the alleged certification is nothing more
than a letter “Fo Whom it May Concern” that is not authenticated, not certified and not

notarized. And, the letter is directly contradicted by the exclusive agreement between Star Cable
and My TV. See Exhibit D.

60. With regard to Ekhusey TV, Bhatia claims that Ekhusey TV terminated its
agreement with Star Cable by sending a letter to Star Cable on August 23, 2016, See Bhatia Aff.
Wil; Exhibit J.

61. iStopMedia’s reliance upon this letter fails. The agreement between Star Cable
and Ekhusey TV only permits the termination of the agreement prior to the expiration of the five-
year term, which does not expire until June 2021, if there is a material breach of the agreement
and the breach is not cured within sixty days. See agreement ¥ 10 (Exhibit G), Even assuming
that the letter attached as Exhibit J to the Bhatia Aff. is authentic, the letter does not come close
to complying with the language in the agreement for a proper termination of the agreement. In
fact, the letter does not even mention paragraph 10 of the agreement, which, if the letter was
authentic, one would expect to see in the letter,

62. With regard to Bangla Vision, 1StopMedia claims that it cannot be liable for its
broadcasting of this service because it entered into an agreement with Bangla Vision on
September 23, 2014. See Bhatia Aff. { 14; Exhibit M.

63. Most notably, however, the referenced agreement is for mobile apps, not for
broadcasting over IPTV. Thus, this agreement is irrelevant.

64. Finally, 1StopMedia claims that it entered into an agreement with Asia TV on

November 20, 2014, for exclusive rights and then entered into another agreement with Asia TV

on June 6, 2016, for non-exclusive rights to broadcast Asia TV. See Bhatia Aff. FE 12-13;

Exhibits K and L.

65, Highlighting that there are issues of fact as to the authenticity of these documents,

iStopMedia puts forth no explanation as to why if it supposedly obtained exclusive rights from
Case 1:16-cv-04067-SJ-CLP Document 81 Filed 05/06/19 Page 205 of 408 PagelD #: 610

Asia TV in November 20, 2014 it would then enter into an agreement less than two years Jater

for non-exclusive rights.
66.  1StopMedia’s motion should be denied

Conclusion

 

67. Accordingly, this Court should deny Defendants’ mé#ons for summary judgment.

(

SHAPID BOR RSSUL

 

 

Sworn io before me this
LX. day of April 2019

NOTARY PUBLIC

 
       
 

PARNCARE 1 AS!
Notary Publle- Stale of Now York
NO, O1ASSIBESGS
Gualihed ds Saitulk County
Coniminsien Leples Jun 16,7028

 
Case 1:16-cv-04067-SJ-CLP Document 81 Filed 05/06/19 Page 206 of 408 PagelD #: 611

 
He

NETWORK APFILIGTION AGREEMENT
Betvecen

Independant Television Id.
145-150 Talgnon (7A
Dhaka

Bungladesh

Atte ;
Affiliate: StecCable NA Inu,
9839 Boll Blvd Saige 239
Bayside NY 11363

i consideration of the mutual Covmtants sat firth in this Network AMVation Agreement (Agresmont’), the above-named

parties {each sometunes referred to herein a9.4 “Parey* and tollectively ng the “Partios"} Baveby agree ax follows with respect
to leunch end carriage of the prograroming service identified below:

Progropening Service: fadepandent Television Lid, ithe “Service.
Sorvice Description: 24 hour Bangla Chance! consisting of Dramas, Rewa, music and childven's shows
Leense Fees: USD $0,490 Per Subserfher, per Month.

Minium payment frst year: $28,000 0 be pald quactarly in advance, Firet Payment due iipediately after singing this
contractin amount of $6,906

Graranteed Payment ve Projection payments
2 vear: $18,000 per war. 50.000 subscribers $1at,co0
294 vane: $36,000 165,000 subse — ghe0,0uc
3°4 sears $84,000 180,000 ante $840,000

*As the eubs increase Paysionts will focraage accordingly Mintnum Payment te guaranteed 10% ofprojectiang,
Nuntber of subteriberg rapertwitt be submiteed on quarterly basis, and Poynuents abuve guaranteod wilt be Adjusted aac
querer accordingly Confiteneiat xonega to dtcounting system (te dit) will be provided on quarterly hasig or anytine on
written derend fram Independent Television ted,

System Territory; Unined Stata of America, and Canada

ACCEPTED AND AGREED To ERPECTIVE AS OF November 6, 2054, (the "Effective Bete")

Conditions es follows;

 
Katte

ae

per subserlben Affiliate shall not knowingly allow unauthorized tapiig or receipt ofthe Servica, Independent TV aarecs that
Shy requants that comes to regarding carriage on exclusive platforens, (Wiliex, Wireless, IPT or Mobile TV) will direct those
raquestg to StarCable WA Inc, Ster Cable shall provide a direct feed in theye Systeme requiring access to programnung,
independent TV will not incur aay costs fer such feeds, A¥Alinee's techutcal support in hooking up Service Subseribara’ WoRE
on DVRs, wid Service Subserfber reconding of the Servicw off VCRs or DVRs, shall not be deetied a violation of this Agreement.
Aftilate will use commercially reasonable efforts oo mintmafze any unaittioniand receipt or reconding of the Service in
connection with any System. Atiiate atse shell have standing and the independene legal right ta prosecute on its own behalf,
AS A "potson aggrieved” or one with similar standing, that has suffered an “injury in face” the clans of which wcising out of
Riautherized ceception or use would tH within tho “sone afintanests” to be pratected by any applicable gtatutes, AMitate may
aleo suthoring another entity or individual t9 combat any ilegad carriage ar pirsey of the Service,

2 Tarn of Agreement, The term shati be for a period of Three (3) yoars commencing on the Effective Date (the “Term.
‘This Agreement sutereatically chail renew lor additional Hinee-year Tertie, unlens either Perty provides ar least 90 days ‘
written natice to the other Party, prior t the and ofthe inithd Tarn or any subsequent tanewal Term, of (ts desire to tertalnsts

this Agreement; pruvided that the proposed License fee appheable to any renewal Teer is eubject to good faitts Begutations
betwean the Parties, and a lease 120 days bofere the ond of the then applicable Term, Network shall provide written notice to
Aftihate of the proposed License Fee for tho next renewal,

2 Licente Foor and Payment Tenny. Alinta shalt pay Network a Homes few tor the right to distribute the gervica {the
“License Pea") pursuant to thie Agreement,

For purpose of deternuning the monthly amount of License Fees dua and owing te Network, the Service Subnoriber Number for
sack month shall be equal to the total numberof sarview Subtzeribers on the flevtand leat day of the month for which Payment
is bola mate, divided by two (2). Payment chall be rendered no later 30 days after the end of orc calendar menth during the =;

forte ("Due Date"). - i

Any Lictnse Fees that are inpaid by the Due Date shall vexule in the eoseexment of 6 late fee of one and half parcent (1.594)
interest par day for, iF lower the maximum rate allowable by law) on such unipald belance, ealoulanad from the Due Dety une
payitent ix received by Network There shall he no hax withholdings froin any sume owning to Network hereunder, Burley the
Teen, Affine and éach Syeters shall have tho right to exhibit and digelbute the Servicg to multiple dwelling unitey-end
commercial establinhmients, Including without Imitators, agatttient complemes conderiintunts, private homes, cpoperatives,
hospitals, nursing homed, resheurants, bark, hotels and mois (collectively referred ta herein ae "HMDDs"}, Licitas Fos to sack

distribution shall be per eubseribar ‘
Payment of the Licenos Pew shall be rendered te Network at the addrece Usted on the first page hereof,

4 Carriage. Excopt a2 otherwlae apecitieally secmined herein, Affilinea shall carry the Service fulltime as port of Hatic
Secvigo. Altilate shall dativer the Service without defey and shall notadit, alter or inodify ft, or any of ite programming
elements, In any way. If Afitets chooses to Time Dely programming, thes such programming shall be carried on such fixed
Hine delay: and there shall ba an alternate channed that would Show the Service withouttime delay, ATillete's carriage of the
Servica shall be consistent with industry standards for content divotbution, If Affiliate chopses tb alter or edit any of
Programming for adverticament insertion thun 80% of oll revenues received from advertising shall ba due to network,

5. Delivery oF Signal, During the Tare, Networleshall provide, to Afflsate, the Service in ine ontitwty, The Servics shaliba
delivered by Network ty exch System, inz digitally comptesved modu, by rrausuiteing a signal of the Service ving International
satetliog used fur rransimlerton af Programming, Geer the Air ofon Fibor Notwithstanding anything to che contrary herein,

Affillnts, ot ity own costand axponea, shall be complately mapumstile for encoding or formatting the Servfew so ttean be
dirribuwed over die Systont, :

 
we

WILL NOT PAY ANYTHING TOWARD CARRIAGE, ENCODING OR POR ANY OTHER EQUIPMENT REQUIRED 70 PROVIDE
FARVICES.

6. Ownership, Ail teanees, rights, und interwsts tn the entire conten of the Service and Network's services marks,
trademarks aod copyrights (enllactivaly, the "Marke") shall remain fully vested in Retwork taroughout the world, Affliate only
shall uae Marke In the versions and modes expressly authorleed by Network, Network reserves the yight to review and approve
all inaterlals generated by Aifiiate for marketing parpases which incorpurute any Marks, Uses af Network's namen and/or
Marks, in routine promotional materiels, such as program guides, program Listings and bill sustrers, shall be deemed approved
undaes Network upacifically notifies Affiliate to the conwwy. Promotional matertat furnished ty Network to Affiliate shall be
fuemed to be automatiaally anpreved for use in the formatprovided hy Network, but Network's prior written conkent iy
raquired 1 the esctent Affiliea modifies or otherwise changes such materials, Nothing herein shell be construed ay ag
assigaitent or grant by Network to Affitiste of any tite (hn oF to the Marks.

7 Audits. During the Term, renewal Tetin, if aay, and for 26 munths thereafter Metwark fon & non- contingent foe baste}
shall have the right 6 audit off records diractty related to confirming the eccurney of Licenye Fee payments made pursvant to
Section 3 abave. ‘

§& —s Canfidentiatity, Other dean as required by applicable law, governmental order or requistion, or deere of 2 cvurt af
Competant jurisdiction, neither Party shall divulge or reveal, po any third porty (except to 2 Patty's attoendy; congultant,
accountant, wigjotty shareholder potential inveater or program provider, who have 2 necd to knew snd auras to be bound by
the ssme obligations of agnficentiality), the specific teres and conditions of this Agraenunt, or any Information provided in
connection therewith, withnut the meine written consent of the other Payty exnapt that either Pecty comp divulge or reveal such
information ta the entity that owns or cantrols the Serview, Neither Pacty shell issuo Boy press release or otter sinter
publicity pertaining to the existence of Gils Agreement without fist obtaining written approval of euch release or publicity
from the other Party

% Assignment. This Agreement including both itz wbligations and heaetite, shall pass ta and be binding on the
respective transferser, successors and permited assis of the Partes. This Agreement muy notte aaslaned, in whole orth
Part, by eltier Party without the prior written consent of the other Party, which such consent shall not be unreasonably
delved or dentud: provided, howaver, that no condent shall be neceseery in the event of (2) esainnment to a successor entity
resulting from a merges scqufettion or cangolidstion by elther Party; [u) axsignment te an entity under common control with,
controled by, or in control of, either Party: or (ii) aestymment to an enstty which owns or controls the Service, provided that
ny andgnte hereunder ib wiithng, agress to ascumne all acstenor's abligations hereundats

10. Termination, Bxowt ax otherwise expressty provided herein, the adversely affected Party amy terminate this
Agreement {fi (1) the other Party le in material breach of dls Agreement and doas nut fally cuce euch meterlal breach within 60
days wher receiving notice thereof provided, however, ff such breach is not teasonably capeble of boing cunad within thattime,
thon the Party shall not be ta defanlt if ft commences to cure the defauit within the time and ditigendy pureaes auch cure te
completion; or (i) on 60 days’ written notice in Hhe event of any force teojeure Cage fire, food, government decred} causing
nor-operation of fecilides or non-furniching of the Service hereunder which continues for a sontlnuats pariod of 90 days,
NON-PAYMENT Independart Talevision itd. Has right to serminabe ths contract by giving 60 days written nntice te cure for
Aon-payment of minimam guarantee payment due or for extra payments due based on actual # of subs.

sf

i
FH. Representations and Warranties, Network reprasmence and warrants to Alluluze that Natwark ts ay entity duly
Organized ated validly exteting under the laws of Bangledash and ic quatifird te de business in Bangladest: thet Network has all

document ty which Networkiga Party or fte axvets are bound, (i) any onder, writ, infanction, decros ay judgment of any court

ar governmental gener or {it} any law, rule or tegulation af aby furgign, federal, suite or local governtnent or any political
subdivision thereof thet no additional getion on the part of Neqwork is Aecesmary to authorize the exenution and dolivary of

this Agreement and, assuming the due authorlzstion, execution, and delivery hereof’ by Affitiata, thet thls Agreement has been

duly execucsd on bohslf af Network and conatinutes a valid and binding agreement oF Network, entovcoshte agains Network in
accordance with ley term, ,

Affillate roprexents and Witramts to Network that Affiliate ix an endty duly orgunined and validly sxisting under the laws of

New Yort Seats, USA, thet AMtBate hes all RACESSery Power axel authority 0d ster inte end perform the tens of this

Agreement chat tie axccution aod delivery ofthis Agreementund the Com mation of tha tunsactions contemplated hereby

by Affiliate will nok victute or conftict with Say provision of will not constitute a dafault under or hmsach of and do not impatr

the rights under (f} any contract, Agreaiiont or docarment te which Afiliow ipa HSrty or lg assets are bound, (4) any arden,

wit, infunetion, decree Or hidgmient of any court or governmental agency, or (4) any law, rule or regulation of any firalgn, ;
federal, state or local Soveriment oF any polities! subdivisign tharwof thet no additansl action on the part af Affilate ie :
hecessary & autharive the exsoution aud delivery of this Agrenmant; 80d, Smug the due euthorleation, execution, and

Provision of, will not constitute a defauty wider or breach of aad do Not {upair the rights undey (ij BOIY contract, aereemant ap

tademnifeation ar otherwise, for any Spiciad, indinect, consequential or Incidantat damages ofany kind, including, without
(altation, any loss of profit, foss of use, Of bitsiness interruption: it being understond that any intecnificatton abgations
shell be considered direct dempges, The provisions of this Section 12 shall survive the expiration of this Agreament.

13, Covenants Affitiote hereby covenants and agroes thetit wil (continue ta carry on its businasy in substantlully
the same manner es it line prior te the Effective Date; (U) beep the Systans fy good ordoy, repair and condition throughout the
Tortnand promptly and adequately repair all damage it asusex to any Syatem, other that ondinary weer aad teu and (if
comply with all applicebte lawy, Network hereby covenaney and Hertes tak it wills (1) enone to carry an its buginess in
aubytantially the anes anannike og has prior t the Bitecthi Date; (i) couthnue to livest in cresting quality programming for
the Serview and (103 tomply with afl appiicabsta taws.

oO

f £5 |
ia. Vartieu] Banking Interval, Bxcept es otherwise set forth herein, Network rentias and reserves all rights ta the
vertical blenking interval ("V8"), audio eubcarrieve (nd Say other portions of the bandwidth that may be creased eva result
of digital tranaiission technology provided thet all primary video feds ayachronived with audio as Hoenacd by Network from
Program providers rernsan intact), and sll other signal diseribation capaerty contained within the bandwidth ofthe Service
signal prior to ceveipt by AMiiiate. Network shalt notify Aftilinte in werfting of aity avd al] Iaformztion aed date ft phices in the
V8l and other signal distrinution capacity of the Saevicw signal, If Network vaes one (1) tine of bandwidth ofthe signal foray
Purpose related tn the programming, including, without limitation () closed-captioning for the Luariny imputred, (10 a Second
Audio Program (SAP), (if) idendicatian and Tating of video programing, (iv) web televieiin icane oy other triggers, and/or
{1} vartical Sategral teat signals (for ogetem and tqulpment adjustment on headends, as nended), then Affiliate ehal! transmit
all such prograntming data trom a System to Service Subscriber, (n the event Network desires en use any portion af die
bandwidth for any athar purpone, Network and ABiliate agree to negotiate in goud falth far such other use, igeludinig the worms
and conditions thereof however Inns event is Affliate ragaited 00 carry any sich additional programming of material,

48, Governing Law. This Agresment ani all matters or issues collateryl thereto alall be goversied by the laws of State of
New York, USA, without regerd to rules govorning conflicts of fave Any sult, action or sracoeding wlth ruspact ta this
Agreement stisil be brought fn the courts of New York in the county of Bronx New York. ‘The Partiox hereby accept the
exclusive furiedictiog of thove courts for the purpose of such suit, action or proceeding,

16. Arbitration, All disputes which cannot be resolved amicably betwen the Pardes shall be submitted ta binding
arbitration. Arbitration procwedinge will be hald in New York, USA, or such other location agreed to by the Parties, The Parties
ty dhe arbleretion may agree on an arblerater; Otherwise, there will ba 9 panel of three (3) arbitrators, one (1) arbitretor named
in writing by ench Party within 20 days after efter Party serves @ notice of arbitration on tha other Party, and the thipd
arbitrator named in weitiug by the xwo (3) arblirators so appotnted by the Parties, within £0 days after the twa (2) arbitrators
svlected by the Parties are nnmed. No person smanetally internened In tits Agreemont or atfitizted with atther Party may nerve
#4 an arbitrator, The caste of the artdtration imposed by the arbitrator ar arbitraters and tho fees of the arbitrator or
arbitrators shall he aeteasod ngainst the losing Party in che arniteation, The decidion ofthe ertsiratoy of arbitrators will be fal
and conclusive and binding on both Parties, dnd fudgment thereon may be enteckd and enforced in any court of competent
jurisdfctiot. Notwithstanding the foregoing: the arbitrator or arbitrators shill heve no Jursdionon over dispunes relating 00 the
ownership, validity use or registration of any Merk, other intellectual broperty, oF propristary or confidontial fafermetion of
Network without Network's priox written consent :

17. Waiver. Any whlver must ite in writing and digned by the Party wioma rights ire belig waived, Waiver by olther such
Party ofany rights for any default of the othur Party shall not constitute « walver ofeny rights rolterepriorara
subsequent breach of the same obligation ov far any prior ar subsequent bruzchof any other obligation of defaulting Party

hereunder,

18, Notices. Any notice shall be in writteg and shall be hand delivered, sont by telecopy or facsimile or sent by express
counter adequate pottage prepald ta the addressus for the Parties set forth on the fitet page of the Apreoment. Notices to
Afftiste shal? be to:

StarCable Lic.
$084 Bell Rive Suite 293
Bayside BY 11361

 
Notice shall be deemed given pan prool/conflrruation af raceipt,

28, Entire Agreement, This Agroement onus the entire Understanding af the Parttes, and mupereedes all prior
understandings of the Partiay, relating to the subject matter hereot No provision shalt be constrund against a Party because
fucit Party dratted such provision. This Agrtenent may not be amended or tnadified except in writing and signed by both

26, Relutionshie. Neither Patty chall be or holed itself out a9 tha agent of the other Farty under this Agreement. Nothing
contaiiad herein shall be deemed to chtate, and the Parties d¢ not intend ta Rrbale, any relationship of parttere or joist
Venturers or agents at between Atiiete and Network, and neither Panty ig authonived to or shall act toward third hartley or the
public th any manner which would indleate any arch relohonship, Likewise, no aoppller of advertising or programming or
anything’ else included in the Service by Network shall tie deemed to have aly privity of contract or direet contractual or other
Telutionship with Affiliate by virtua of this Agrtement or ANiHate's carriage of tho Service hereunder Network diselaima any
present op future right interest or estate in or ip tha bansmiesion fcilties of Aliiats, any ailtlat of Alfliges, gd the patents,
subsidtartes, partnerships or joint ventures Controlling tac Systems on which the Sarview ix transmitted, such dledlaimar bine

counterpart Itahwil not be nesesdary when making proof of this Agreement to aecount for any Counterparts other tien ¢
sufficient number df counterparts which, when taken togatheu contaly Signatures of each Party.

Or unenforceability ofthe rematniay provisions under ether clrcumetances, Any invalid or unienforrnabts Provision will ba
enforced to tho maximura extent permitted under the Inw, Both Fartles however shail negotiate, in good Mth, with NMepact to
#6 equitebla modification of the Provision, or the spplication thereof tw be invalid or unehforemabls,

24, “Standard teres” shalt meat che Standard Torres and Conditions attached hersto ay Exhibit A and deemed a part berend>
all of which terrae are binding on tho parties hereto and iheorporated herdla. In the case ofany conflict benyeen the tanme of
this agreement and the Standard Terms, the terme of thiz Agresmnunt shall govern,

SS
Case 1:16-cv-04067-SJ-CLP Document 81 Filed 05/06/19 Page 213 of 408 PagelD #: 618

~
“ft

IN WITNESS WHEREOE, each of the Pasties h
repredentetiyy, tren bas ceusmad this Agreament to be executed by Sem duly authorteud

Independent Television Ltd,

 

26 [nf 14
BEX
Abitinta: Startshle NA tue, malin led,
L A
Signaruse
Printed Mime: BTL Sora
Title: Director.

Date: wf ve é if ¢ Cf
Case 1:16-cv-04067-SJ-CLP Document 81 Filed 05/06/19 Page 214 of 408 PagelD #: 619

 
es as _— Jamuna Television Liniteg
_ oe Ae Jumuna Television Bhavan | Janus Future Park Complex
Fo-244, Propati Shovenl | Baridhara {Dhake-1229 | Bongladesh
Phone +6802 84160681 Fox +880 28416070

sindil: Info Gijomunaty.aet

WWemuUnetynat

 

NETWORK APPILLAtiION AGRERMENT

Between

jeroung Television
famine Future Peri Complex iad ¢

Peogott Sharon, Seridhara
Dhuks

Aftiiiste: Stercable NA Iie’ af meet ctr
3899 Kell Biv Suits 29 Noes Ye ee
Bayside RY 14363 ee so a

Ldocnse Fens: USD $0.50 pre dutacrsbee por Maath

: 3 ei Ma
Mino pares St yer  D o he quart la advnen PvE paytnect die lnemsedintaly afr siuging this
Contact fh atnonnt of £4,449 iy fe MF met
? f en ‘~ ons r
nr! i
toe “.
Guronteedt Payment; A Sa No Prnjontion paygponts
a wae ROOD pat yeas: ‘O00 kehecribers 9 >
zt atts $36,000 / 100,000. geby seabed A\. ween,
3 year: $54,000! 180000 \sibe — ss0n00 \ .
i \ New oe" was
- Loy a { “ < mi

I ™ k “ d ey a
“he the rats base it eran ccortig tun feo urmnee 10% akpepf wan .
cardi Cet reaper cn porte wijustedeah 7.
qaeater accordingly, irene ttt AceoUN ste lb provided on Swavterly batts or bays ca writen A 2 a
; 4 Yh,

Payment af minions Payment dae aa ates xchedale o Sara paymertts due Keo on actual numbee of subs ( ye
* a MAN
Bystens Terrtiory: United State}. f Auworten sd Conse“ NES
\ i ~ Ta
MMRDA AGREED TOEHESIVE AS OF Decne 3,201, Oh "Eta
i - ! v
4 |! :
Conditions as faltews: ¥ wo fF
c of a
\ 7 ; : ,
1 Aaiate shall hate costs ight tr Wifi Wess atron (PTY IatrtProtolY¥) bd Mie ‘ ;
% i 1

Jamuns Telavistan | The Bangladesh Broadaact Naéusmat. smnen
 

jamune Television Limited

domuna Teluvision Bhavan f Jamune Future Park Complex
Ke-244, Fragotl Shorant | Boridhara | Phoke-2229 1 Bangladesh
Phone +850 7 8416060! Fox +380 2 8416070

smal Info @iomenatv.nat

ww wjemiuratvnet

ANULaté may sub-distrioute the Servies w another services provider ae long a4 skts ‘ander dor conditions eet Sarth tn this thig
conirect. For any lee that ts coflecynd from cubsfistributer, nbows $0. femunss ev will tee pald $046 ofthe manthly fee per
subacniber Afiiian: shel! aot knowingly allow unoatherieed taping or necalpt ofthe Service, Jomune TV aerees thet any
requests thet ccmes bo rogsndivig eatriagn on exclusive plaifiorwnn, (WiMax, Wireless, [ATV ox Mabie TY) will direct howe
Niquaets te Sortisbis HA bee, Star Cable stial provide x direct toed to these eyemens requirtig sccose to programming, farnuiea
TV will sor inewe any ones for sich feeds, Aftiiinen’s tochatosl support in hooldng up Service Subscribers! VCRs or DViis, ond
Service Subscrther naconding of the Service aif VCRs or DV, shall not be deemed a vielation wf this Agreement. Aldo will
ase commercially neasnauble efforts to minimize any umiuthorieed receipt or recortiing of the Service in connection with say
Syatent. Atiliate alot shall have dtanding and the independent loge! right to proueuta on lhe own behalf, ax a “pornon agariewnd”
orone with sinter tandhig, tet hes mdferod ab “mjury in act" the chime of which arfing oubaf unsathorsnd reception or
watt weed fell within the “smo of inkeneste" ty bo protected by any applicable yentutes, AiRliete tay olen authorize another
ently or ladividnel to combat any Gea carriage or piracy of tha Servion,

— “e tee RR ar ae

meri Ee ms
z. Tet of Agreenatet. The tero: sal be fora period of throe (9) yuiid osmuttocing Si die Bekctive Date (the "Term". °<..
This Agresmune antonwdientiy seal renew for additional as Termes, Unteas eltver Murty provides at teast 90 days Men
Verltuer notion bo the other Party priar ta the and of the iniie oY atiy sabsoquent renewal Thre of lx desire to termite

4
if

a Lioenan Pees and Payment Verran, AfBlizvs xt! pay Network a Koanee fire for the right to digtrthute the varvice (the
"License Boe’) pansuant to thie Agntontoast,

For purpose of dctnrnaining’ the monthly amount. of Licey Fece dt and owing to Network, the Rarviee Sahorriher Number for
ench mouth simdl he equsl fo the tétal number of service Subscribers on the tirat and last day of ta month for which Payment
a ea rae ety NE fall bes renderd no fotei 80 days after the end of each ettondar manth daring the
mem Due Dee. fo PE ae: a

f oy £

if : f
ty ay 6 etal rg mh on cmb ere
CLA F208) ieerest: mane, [out Htiower, tha mactivens rate allowabtedn ay) on suet aapold balance, celoulated from thie
Due Date unl payers received by Netovork, Thee obel bw ino ta edie fier
hereunder, During the Terat, Alfiiiats and each Syste shall heve the right to Saath wad dige
doenlling unite-and comasersinl establtcion cette, og, without tate c6

    
 
  

i he tha Servine to suiltigte

: actively refereed my porate ex “MDEs"), ~
Liownios Fees tnluch dismributton etult he pereubscrtben! N+ 4 y
Paynient of the tiowse Fee thal be rendered to Network ds cha dadreas lated on the ft page erdyt i fats
we m7
‘ we i wey ( foe “
MO “see ? ‘ .

8 ee, ae Resto oftetssspecBexlly period ela, Aline shall arry the Service fulsome me parcot Basle”.
Service, Affttiats hall deliver the Sarvice without delay and eiiall aot edit alter or mndify te oranyefie programming > 2 8

ements, in any way Tf Affilate chooses ty Time Delay ing, dita noch progremening hall be carried on such deed “ ee OL
time delay. ond there shail be ah alternuse channel that vould Show the Service without tine deley. Alfitiate’s carrlage af the Soh.

Servien stedl be consistent with industry manderds for chntont distribution. IKAMSlinte chooses to alter or adit any of sae
Progen Ir adcorcsoman nanrtion thet S046 ofl revues vecsved om avert call be do wo network

: nt
\ fy
r
§, Delivery af Signal, f the Toes, etwas sa etx Alta, the Service os atte To Serie sal ba
delivered by Noowork 0 each fn8 digitally cafnprosesid nage, by transmnlteing a signal of thes Service ves & international
satellite uned for tranissdston of progtemnting, Ovpr the Air chon i Hotwithttanding anything to the couprary hereta,

Sec ee 6)

damune Television | The Bengledesh Broadcast Network (BBN)
“oe :
a ccenmaanimsosnmmmaeaas Jamuna Television Limited
a. 1 iE ; Jeune Tolavision Shove | Joma Future Park Complex
Ko-244, Progott Shoran! | Sarkdtiora | Dhaka-1229 ( Rongladest
Phase +280 7 64160001 fox +886 7 3416078
eiailinfaGBiemunatinet
wwiwijamUunetyret

Afiitinte, at ft owit costand expe, sleall ba comephrtely reeponistble for enending of farnathing the Sereloe 9p it can be
distributed aver the System,

 

‘WILL NOT BAY ANYTHING TOWARD CARRIAGE, ENCODING OR FOR ANY OTHER EQUIPMENT REQUIRED 10 PROVIDE
SERVICRS.

6. Grenership. All icesnes, rigitte, and interests J. the antine comtazit of the Servine stud Network's service inerks,
frademerke and copyrights (collaciteely; the "Merke"} shall romain Addy verted in Network throughout the world, Affiliate only
shall use Marks fa the versions ond modes esprenthy authartaad by Reowurls, Network oeserwas the right to review ann approve
$l rexterials generated by Abitiate for merkrting purposes which Incorpanste any Macks. ene of Networks namics anil for
Marks, in routine pramotianal materials, seach as programs piles, program etings and bill etuttery, sled! be deemed epproved
unleds Network enectficnliy notifies Altliate ts the contrary. Promotional material furndebad by Network to AMlate shalt be
desaed ty be antomatically approved for wea in the format provided sy Neowork, but Network's pion wykiten consent is
requireid to the extont Adfilints modifies or otherwise changes sich mtariais Ri\rig herein canttrued a 0 Oe,
assignment ar grant by Network Alin of any tno wo ee Mari me
# .

Et “ty
a“

7. Andite. Doring the Term, renewal Sfany, add fox 36 months treating Network (on a non- comtingndt feo basis}

stun eve tha right: bs audit all recarite qi related te confirming the socursey of Licorat oe papinente mmde pursaant to

Section 3 ahove. as

é é
fi :

8 Cosfdentislg (er than os required ky applicable aw, gwverminectl citar ar regulation, oF deeren af cnr. of

competent juriadicton, mnliter Pafty shal divulge or reveal, to any derd party fexeept ta a Party's attorney: consaltant,

scan meaty ap vestor or program provider, who bave a need to know and agree to be hound by

the game obligadone af confi Abe"epectio termes and condisions ofthis Agroeanent, or any information provided in

comnection tharewl; ha prior wettest afte ator Peri apt tht shar A oy

inforsrtign ® the that ovens os Contents thee Pury shall sastie any prewx relent or other almlar

publicayparerining fo the etetenco OF is Agreement without fret ng wien approval of mich rela ar Pbcy

from ~ PN eumnse

the other Pare A bee” SS - ™, .

: \ : i wees wv A « #
4 x a , wy 4. C.

% t. This Agreesnens, induding both nt i bean hl pe nt paths ed \

reenective: suctaasore and perniteed aceigas farts, This Agreement may not he assigned, in whale ar tn re ae va

(

prc, by ether Payey without the prior writuan consent of the alter Burty, watch much era “
Seamaeene rs renege nsenanaae fheceasor entity SS.
resutting from # manger acatsttion or congotidation by either F £07 (10 esstgnenent to an entity endar common control with; ~~ :
controlled by, orn control of, either Paxtp; of {itl) xesip Fae er cco the Sorvice provided at © BoA
any assignee herwendes, 1 wtfting, egroes te camubed al 6 obligations hereunder: RA Ne Se
i ae
/ \
10, Teeratnation, Except otheveise amprecely provided the adversely afiteted Party may terminate this
Agreement: (1) the athor Party fin material reach ofthis Agtembat and dows not fully ee nich material breach wish 60
shrpe after reokiving potion thereat: howerad if wach Duval is not reesonably capable oflbeing cured witht that tine, :
than the Party shell net be in defend if ir commences to cure Gee within the tine amd diligently punsees such core to fo
commpletion; or {4) on 60 days’ writen! yattos In the Avent ofani Stree maloure (ag, fire, food, worarannet dectes} caueng ‘

“sy,

Se oa
g sou

Jamuns Television | The Bangladesh Brosdcast Network (BBN)
aa

Jareuna Television Limited

Jomuna Television Bhavan | Jamuna Future Park Complex
Ro-244, Progoti Shotoni [ Boridhera (Dhoke-1277 | Bonygladesh
Fone +880 2 416860 i Fax +880 2 £416070

ema -infoGDjamunaty.net

WW JANUS TVnet

non-oparation of fxelliites or nen-fornivhing of the Service harder which continees for a continuo period of O08 cows.

 

Fen Representations and Warranties, Netware remreaente and warnants te Affiiiate that Networkis an entity duly

co ppriieed nnd validly eeipting undor tho teas af Rergladesk: and fx qualified to de bosiines in Rengladseli; thet Network harall
heasssery power and authority 49 eater Inte and parferm tet terns of tile Agreements thet the axecution and delivery of dis
Agreement end the consummation of the tausactions contemplated hereby by Network will not violate or cunflics with any
prodision of will bot constitute » debiutt under ov breach off end do not betpatr the righte under (1) any contract, agreoment or
document te which Network ls 2 pavty or ity ascate are bevad, (i) any ondex, writ, infuncrion, decree or Judgement of any oxnt
or govarnmental agency, ar (iit) any Law, ruleor regutstion of any farsi, federal, stan» or local gervernment or ang polltieal
subdivision thereat thet no additional action on the part of Network Is necessary to sathorize the execution wad deliewry of
tds Agreement; dal of ireuur gal sonatyatera oa dead cep eterna ran ne tile Serene Fs Rows

   

ton

Alitiate repreaente and warrants to Network that Afiitiats ie an entity, dist ete wader Ou lowe nk a
res York St, OSA, hat afl ha a acetic penal “ity to énter into end perforre the terms of tis Stee
Agreement; thatthe execution nad delivery of dis A #0d tho consummation of der iraneections cnntempitted heneisy ha
by Affitiate will not violets or confiice with nny of wilt not constinuts 2 datualt under or breach af atad do nat tapok ™s
the rights under (1) eny eontrant, agresmcat dr dncument to which Altiinte faa parsy or les swents une tenet (Hi) any order;

. wi, infunction, decree or fadeuent of any court or governmental agency; or Git) any tam, rule orreguladen of say foreign,
fasieral, sate ur local goverument or ay politcal -sbdteiston thereof: thet ne additions action on the part of Aftiiote ic
necessary tu authorine des emacution“aad delivery of this Agroumenty and, navuining the due authorization, exeoation, and
delivery hereof hy Networks, chet ide Agreemeat nes bean dnty executed on behalt of Affliate and conatinntes a valid and
Maa sree tay oct nn fan esorane we

22, bruhareentticett ont, vase t shal indenantf defend ad forever ald harmeen the other Party she other Paty

espiction. officers, directors, sniplnywed and partners (collectively "Representedves’),
teh costs, damages and expensds (Inducing without Uinitation, reasonable foox for coined
tively “Liabilicies") arising oat of any breach of cay of ts wareantios, representations ar

perf yOWithoutlimiting the forraping, Netwurk shall indsaintty and bold Afitate and ies

Representatives lanyitess fra andl agalner any end all Mabiities out of the content of the Serufce (bt exoluding any
dispates hetwren Aba or 2 Spatem and tte Snvice Subscriber); tion of the Service ino seanner
consistond with ts Agresment,inchading, lt nt nib to, any chars that Service eomneine any snatertal: (2)
that is abscone of defunntuy; (Hi] which violates the rile of peleacy oc py) we ages cones aia eA
property rights icludéng nist perforieence right ti infringes she leery right of per [vy wilh A
ola ay other eppeabe rule regutetion or laws Lnaysinls tho: this inadumnntfieationt wll Liabilities 7
tusutsing from (2) Adfitistn’s une of the Service ot any prom tints al iri A aaeatnier that fe mat f scvopdeane atta Cy
Agresmont, or (b} the sloeration of the Service or promotions! by Adtiinte veithore wriduncantent. (T°,
ABiltate ital, to indemnify and hold Neteorks and ite ps barralese for 1) ties betweon Afilinte Va
ora Syatem and ite Serview Sibscribar arising oat of watears athe than content of the Service, (if] Léabltties arising out ofa) ~~" ae
Of the Serving in breach of tills Agresment and/or far any or areiition to the Service hy Aftitinds, whichdeltion ae = jf 4 aw!
addition gives rivy to Lihilities, and/or fH)} Liabilities Helng out of promotions! muvertale provided by Affiiate, “NS
Notwithetanding anything in this Agroeniont tn sha contrary. in no event will etther Party be lable to the other Party, by \
indemnification or otherwise, fir any apectal, Indirect, obavequentiat or hictdental daintagens of arty kind, hnclading, without tee eS
limbation, any lost of profs, sf of urs, ur busines inter upton ic belng undierstocd tat any nitsenaeication ohtigations
Sense in eee tenet ey taken acinar

y

4 ¢ i i a ,

12 Smet nr pm (0 comtiews ta camry on ts banineas tt wabetaiay -
Nees i

    
 

 

Jdamune Television | The Bangladesh Broadcast Network (BBN)
_ a janiuna Television Limited
a if 4 domuna Tetevisten Bhavoa | Janene Future Park Complex
Ka-244, Progatl Shoral ( Baridhura { Dhukes-1229 { Bangladesh
Phang +800 2 §416060] Fax +809 2 6416070

omit ato @Diomunalyned

www jamunotyaet

the sane toamner aur ft hes prior to dhe Effective Date: (8) hnep the Sipetery in good orden repetr and condition throughout the
Teren and promptly end adequanly yepaty all dmage {t causes ba any System, other ths andinary wear and tear and (80
Coptblg with aff applicable faws, Katwork hereky cuvecants and agree that i wilt: {0} comeinun to carry am i beainese th
substantially the same Tones av ithes por tm the Mfloetive Data; (2) continns tp inveet is cresting quality pragramaning for
the Servier and {iki} coneply with wll spticntte lawn,

 

14, Vertical Hlanking interval, Racept ae nee iae not forth herein, Netwirk retains and rewerves all rights to the
vertical blanking intarval ("Vi") audio subperriers (end aay other partions of the bandwidth duet ney bee created ux a result
of digital teruemiseion technology, provided thet all primary video feeds ayncteonized with audio ae licensed by Netwarke from
prugram providers scenein tatact), and all other signal disnribution copacty costained within the bandwith of the Sarvine
igual prior to recaipe by Afitiate, Necwurk shall nettfy Afar tn weritiag af way and all inforountion and deta it places In the
VBI and other signal distribution cayractty of thw Servios donot If Network usee one 1) ‘the sional for any
Burpose related tir the prugrammaing, inchiding, without lenltation (0) chased -cagsiatns he baring teapatred, (074 Second]

Andie Program (SAP), (iif) Mentitioation and retin of video progronemine THY web Wins or other cicgers, endfor

() wtical ftegral tee niga (for ayrtamn end cepuiproant a naik on Dendwnds, as needed), then Afdiiate shall trennnit mo

all such prograntninys clam from ¢ Sytem te Service tere, In the evant Necwork deyicws oy oxc ang portion wf the a
bandwidth fir any other purpose, Network lone agree to hagatlate in good faith for euch other use, kicluding the terng “
se conditions tharont hares n 9 eve Aline regio tn Carry any euch additonal programma Or asters

  
 

on
is. Cer at Te Apptemmont adel mattrs or tones caltare! hereto alt be governed by the awe of Site of
New York, USA, without regayd]tb niles goreming contticte of aw, Any svlt, ketion ov protaading with sexpect tn thle
Agruamnt shall be bronghd td the courts of New York in the county of Bronx New Yor, The Parties hereby ecoage the
tpcinstve pariudinsion af théve ends for the purpose of tach sult, action or procunding
we fa, of iP

ee
: " te Q

16, Arbitration dipneg which cannot naive amiqablybetvcen the Paros ball be edblted ta binding
ariitrutios Arkievathon prticendig wl be teld ty New York, USA Pugh otter location igrned ta by tha Parties, The Panties
ta the xcbliroeion nny agree ou an artttteton athekwbion thers will Bes erbtingturs, ood (2) activator named
i ry ster the Pat ata patter Party, amd the end _
arbiuuter ssmed in writing by the two {2} arhdtrntors se mppoinord by thr Pautlag, wickdn 26 ape alter the two sverige A
solented by the Plies are nomic. Mo paeson financlap tneorexiod in thig. Aifeunnent or affilixtnd with etther may ae

swan arbitratnr Tha coats ofthe arbitration baptaed by thé grblirazorr exbltratore andthe feex'af tht ror “A \.
acbtiatare salle nisensed apgeinet the losing Party in cha abiGntion, The decision of He arbitrate em tretore will be final / fo a

“

aud conclusive afd bindingon both Parties, and judgment theron ajay be entered and enforendin H sfenmpoit = ey
funtediciion. Netwhhorialing tha uregaing, the arbitratar er abel have we jurisdiction oveF cobain the SS é
ernest, valldity, uso or régletration afany Work, ather intelipcingl property ot propriety or confidential Inforanation of |S SS ae
Network without Netwotk's prior written: consent, ys Pood Ey od
“ wv “ah, SN “ Me :
5 r ‘, ay tes

( .

\ 4 Naeiee

{ ww
fee gas

17, Watuet: Any waver rode be In writing and signed by tho Pharty-whnoe righte ane hheiug welved. Waiwr by either such
Party of any rights for any deteule of the ether Party shall ict tea vexives of any vights thr etther a prior ora

subeequetrt bench of che sume obligation or for any prfa? OF ¢ breech oftany other obligation ofa dataulting Party
hereanden \ ’ ae o
‘, ‘ fot /
* j ‘ :
‘ / Lé ® 4
“ete mgt Sy ? a” A

damuna Television | The Bangladesh Groadcest Network (BBN)
 

14

cosrlsr adn

Jamuna Television Limited

___ decreas Talevision Bhavan | Jamun future Pork Complix
Ko-244, Progetl Shoteni | Baridhare | Ohuka-1279 | Bangladesh
Phone +820 2 84160601 Fax +880 9 B4l6070
emoilinfo@ianunaty.net

ww wismunetynet

“ties Any vote shale in vata an sab hod devo ed,seaty alacoy oan rc by eepren
Ne postage prtpadd to the wdtresons fur thy Parties set forth on the Airst pawe ofthis Agrewmont, Notces ty

Affliate shall he tor

StarCebte LLL,
S026 Bell Blvd Site 249
Bayside NY 11361

Rotice phadl be deemed given upon proot/confirmstion af rpenips,

19, Entire Agrsament, this Agosnent eantaine the untice a Bikeupersedceali paler
cP nd aren eth tt Ny pel albert ass Pry “
pan Party dead cach provision, Thi Agreement may nobis re on" Tiodied excopt in writing and signed by bath
Parsies, uo TN
a
-

f y 4 Noy “ey
Ras ie
i i \ an
tcp en ep at
t.

s
«
ia ay mignie

detivewed) stall Gonctitute au otiginal nmeramens, of whieh togethan shell constitute ome dad the same

Agreement shall bacotnd efivctive and be deemed ts havi on eueeutcst and delivered hy cach Pasyy at éuck thee 95 Ai
SOUNtETpITtH Atzel have bean executed and délivernd by wagendlens of whether each Party tos ted the tome os
Counterpart fr see tater whee mina prot ote Agrdoment ta ecount Sr say cone ater duane ye NL
“iniGent number bf ceierparts wile, when tann together, contin slguatures of wach Parts We ey
i e Se x
‘ «
Pa SN
‘

a.

Jamune Telev!

Construction, The words “ebyetn” : *hrwana end ther attr torn efrt this Agpeemsect a whale

sion | The Bangledesh Broadcast Network (SGN)
- stempasstetmmmces Jamuna Television Limited
: TE oo er ae demic Television Bhavan | Jamune Feture Pork Complex
Ke-744, Progotl Shorent { Bariduera | Bhako-1229 | By ladesh
Phone +880 2 8416000) Fox +860 7 429075

emul: InfeGDiomunaivnat

Wwwinmunety net

 

3B. aing Bllrts The Retie hell workin goad Seth to develop ote plans fr the promotion oud naetating of tbe
Waren atk Bose lnc hereunder: Prox each such Spstam taanch, Atlieus shall uso Ka beat eftarte wo provide
Network the apporensity to ruta its prrdonaal wish respect to the overall provision of the Series

eat 8 ND ates,
mS ace LR

“oe re na

  

se Re at Me
cof ee “~ “a,
. ges *.
IN WFTHTESS WHEREOR each of the Parties hens hae cuned thn Agrewent to he executed ys daly astborived
jatnuna Telavigion
__sigprnnenastiierete al
Printed Name: . aS
wf Pos we
‘Tide: Minaiinlierteabd 6 ows
bed é
Dave: otfiapea_/ id e
f ott ‘
f i \ Osan, .
: owns Laat
wa yt ene
5 f N i
Ue
* c
, | o vA
Lely Wee
Lv ears * “a,
anne '
se “Soot ty we
bo. ty ve
~ ey te
f
\
poe

 

Jamun Television | The Bengladesh Broadcast Natwork (BBN)
Case 1:16-cv-04067-SJ-CLP Document 81 Filed 05/06/19 Page 222 of 408 PagelD #: 627

EXHIBIT C
x

Bifoner Bones on abgesere
poten anaes AAR exit opens,

PE cant ores ee

  
      
 

AK NEL- y

Insight Féeleeast
eR tie ary set

Ret paw: 0 Jax [Oe Hy

NETWORK ATHILIATION AGREEMENT

   

fe conuidiocstion of the masteat cove nt fxn is Neto A Slaton Agepetac {Apne isso soya past fh synteny
MAGS e ROY wd eth uth Tete hanya owe Wie pact ih ant ea sp afte pgocanag erp dedacate

Teognimening Seevinw Chonaat 16 (thie “Servion)
Hotties Duacriptiony 94 hour Biugia Chasse aomcietiag of Diatson, Rowe, elie mac chikima’athows,:

Licoun Beats UD 4.28 pat Suhscy sex, per balomthe

sen rt Sete 1 ARON oe phd quastenip i acts 32.200 de mene servicing of ieee
SP yi oe gato

&* secs eng e0n

SP Yeon gang

# van gecnn

yen Seong

eee: peagon

Syrian Thsstiney: United Sito of America, and Camucin.
ACCAFTED AND AGREED 70 SPRRCHIVS AB OF Now tar 25~-m 18, ue ive Date
Conditions kone:

i. Shope. Adtttane shalt een the niotenchplvg slght hy dlshaltncte tho Seale via Cobell cable telow selon apeeonee, nate LTH (diewce be hoena} artes
Vo Al Alinta Roe echelon sights for Wikiax Which, Reietnet MPT Y Estenmae Protoced 2V} anut Mabfly Tt

 
. Pipe As able

       

 

sites ce AE errs steps,
Insight Felecast
eR RR eee
Rog. Bate:

[estonia or ana ws inch, thet hae valoda “try ia fac tha clea a ch soleg ut of unculbeed enciption or wae winded
fol within the “cone ogindennata” tobe pooteched iy wey appilenbhe eames. AfSlieks may afer euthioction sector extity co feliteisitcal te oendvet anny Megat

onesies or plaauy of dat reise:

X Fa airerent Ts ton hl fore period (wre woman cx th Bettie at (0 "eo Th grouse eohantily

& Vora Hees Fenech Tyas AdSiite wvl pery Nrsek Were i x he Hight to eile the wesc he“ Fee") patruaent os this

Her hotel sumwdite of sanvioeiboetnee nn the Bust end last day of thu miamth for which Papanees le batnng tacts, divided by two (2) Heyment stall be rendered
‘po kota 36 diye after tieend of eats eatervinr nent dling the term {Cue Eiste),

£. Tickivey of Signal. Durkag thse Venn, Metovork shall proeide, Ses AI, Wve Grits i a cust. Nise Bervlesy edu Toe delivurad hy Newhack to woh
Sipiteste, dea dlghnatly compensaed inde, by Krmacreliing x eigeal af dhe tevice vine interme svtelte wid ke femmmoston of pongaenmings Ovir tie Ade
Or na Nan nang ery ttg fe cnkay Bet Ate te cxt ed pepe celle egy sept x encotingertxetng
Bie Ssndas eo hens be dbstethated once the Sprain,

WILLINOF BAY ANYTHING TORE CARmIAge, BA QOGING O8 FORANY OTHER BOUHMENT REQUIRED 10 PROVIDE SUR GICHD,
Fenn dese wutsavs

  
          

 

fititn te RB oS weet wasnst,
A Basgis Satellite TV Change | ) Per ee
IevighiTelecaat
ei Re tpey
Ref. Date:

%, Mena Dag Tess ere Day ay. me 6 ath, Merwe (ca he gon Ge al ive ght oad a
Fonenis Ticpodty slated wy evextianigs tive ascsamry a Liner Boe paeaens wri uryaies to Seetinet aha

38. ‘Demetnanlon, Receyd 54 Ofertas sey ovis bese ta ney Sc arty ea bade he Agent ht her Pty ca
Fee no is iu nd cos wll ec nee bee wn 2 day wr ecg tice thereat owners, toot

Lem Pepuneetariony atl Nreis:Netitork epee ct ete ko. Ae ct Nawal on sletan ly etting une
Heo botes af Bramyplsctat ood i equa te cher Beseserg ber Raseglacies'y Ulu WeRohtads frames necsatey power nnd saaielly to enti ino nied perfimn thee repose

 
 
   

““TastgktTetecn st
eae ey ait ee wien

 

Raf, Date:

wise 6 Gis Saevine oo arg pateationsd genteel tee Hari Se Bo hat de monet with this Apesenment, ow (i) Gre abaendhon of tha Service ox prom baaad

mnetociad Loy AultGtions withernt HidwceNs peter’ perlegact evans, Abie atl, So Whe ett pikes san Ine Nettie dane fas Raypeininadatives beenlede Kot
eats aren Af exw Systm ee Seven Sabet cae ct etn as Dn vel ot the Saeeg,  liles aay at uf wn ofthe
Service in heen of this Agena andiew for eny dilation cn aditition to tha Servise by AStiioin which deletion orantdicion gives zien tx Lisbilitien, exid/as (22)

Tree rals govern cots fv, p at ats wr procteding wlth meget ko ths Apnea ile beth da esrta of Neve ork the
conmeny eof Bacay Marw ‘torks, “en Postion hereby accu tha exchistve Rnficicston of roan covets ton thie perpiot ef coals gully etican Ot Progending,
m

    

 

Pe ope Mad aml reed,
A Baaghs Sitetlite TV Chaenet . Le athe assesses
CHANNEL -1
Fasight Telecast
eeey wt AR reer
Ref Date:

ootpetent hnelsiteiie, Morwritalauciigg te faregong, the athiteetow or wstioronans chal hier me farkaPction wer deyites mating ty the comedy, wally,
wre or reyistention nf any Mack, ochur kaaientuad BegNETIY: tet propalekany Os condidentiod indiemation ed Nintwosk withayt Motwoek's jcdor welttin fentsca,

x. Wisi: Anny werkt sage be it wlting ne what ey as Prt wih gle are ebay woth Wendy hn eis Phy of vy ights doe ay
defy of the cthuer Party at nat oveatitle w senl ver of aay ebgtn fr dldlor w privet oxbreege ant bees of the nema obligate ne her sary puis oF
subsrgoent brah of any ating 08 Vntion oda dvtpubtlon Hauiy henomden

th. Notions. Ang reoties: dail be in uniting wad shall berlsundl Hathoesed, eget by tebseopy OF Reena 08 ord by expnens ovatian sdngiante gratape
Depa to the uditveten Ror Be: Paton oat Sot et tt fat page of thls 2 pteeent, Ntican ko Aft shalt be ox

Startle LL,
BOs? Bell Rivd Sates 23
Weydlde ny Had

Ritice abel ba deaind gine apts prontoundinn ation if maaigg,

i inne. grommet. Tie Agpssarint emt Sg dae entire vaharchanutinyy of thy Euncina, soni meeps clos oh plow wuacherendeng of the Pritien, nclatinng
to Arment monte heasad, Ny poeta etal he somatradiag tart o Fenty ssn wards Party dewfned ancks proved This Agtencereet ming not he enkendest
on racdifind mecept le enitieg sind domed by both Yrotizn.

a Redetcochll, Neher Party eal he oro So ot as Ww ager the her Paty stor s Agrsitok Nothbng exe hain ra be
Assos t ert ad Bes ent co rote ter, ey wlatlntship of rime ok ventacces. or age ag betwee After’ Neate end nary
Fenty seabed orca nt ternns ted parton oe pili ay ew whet wen oa yc aeons, Lao, ayyr of

seco he tse mssteypet sell wt be moceusry whan making penal of thls Ayes 8 boc Ko eny cctsaepact eer thaw a caticent pear
of comabenpacts whick, when tabiis togpetthie, ceetete sigratinnen ef earth Party,

22 Bevesslsidp. The dokeretiuiens that any ppevvision ofthis Agrenonent is Bnd ar wrvedonuasbe wil nt ste aa vaiity or eavnteocenilty of tie
seamed prvi mda offer acs. Any wt oc wonders pv wil bond to Pe masta eden perl water the a
Both Panties, beers stall repptian, bo goed fata, with Mipect ta ae eauinable eaedttcadtie of the prvi, cw lvs ipplleation iherend, tobe ireokd or

SS
Pipaice eves eathacony

 
  

    

 

pe cane MS aad anacets,
A Bangle Sew TV Cheamet ey a
CHANNEL-’
Fnasigkt Telecast
oes ay wt | RGR emer
Ref Date;

pam Construction. Phe wens "ixtnota, “huaant* “Troreerdlv oc otha das tema rede to ts Aunaumnnet nea webtbe mn mot any partoules Goction
; Corte toute ity eis fers), Rc che salted tn ie Agent tcp bate by vere ‘Te beans
cotininnd in this Apeomneint se haclorted fee ewer OF tear daly el ct mo Yay aie he meectrustian oF Rdorpretutln of may ofthe lena dr
provisos of this derma

.. ae Pe a Pani tll weak eyed bth develop pint prs the promos sx mtog of Se Srv tc each Bye
etinch lenennvder, Felor to wach coals Gptcan lattnet, Attilio Wedd ya fos best fasts 90 sratide Netwoock the aggertoniey fs fhelcs By ppanorecrane selity read teh

 

AgitiBate:

 

"Tithe: Birertar

HWfBS f ele
x

é ei
Fae sent
iy fox DHOEEOME  vecccrsen

 

 

 

Rei. Dote:

| Channel 6's others agreement with others party such Jago bd and
Radiant IP Tv will be continue after completion the agreement
with Star Cable NA Inc.

 

Str cable NA inc will aot be allowed to broadcast the progam of chaunel 16 by changing its original
Program and using extra logo.

Star cable NA Inc. should provide required legal papers for
immigration purpose and bear other expenditure if anyone needs to
go in USA for business purpose. _.

Channell6 will feserve the right to cancel the agreement if
payment is due by declaration of one month prior notice,

  

Star cable NA Inc. will have to pay payment through banking channel,

Star Cable NA Inc. will pay yearly subscription payment by two
installments.

C/

satin Sone &
ifesfBlY

   
Case 1:16-cv-04067-SJ-CLP Document 81 Filed 05/06/19 Page 230 of 408 PagelD #: 635

 
  
   
   

wanting
ae ee

ee pennnneeel at aa ia Maps Te - a
oe REPT RIE SRS EN SOS Noakes eres
ap th, REE RD

  

     
   
  
 
 

     
     

y be
he

es

 
  

 

 

ssacatsii satan Eh ARE oe
ee
ENO vise,

 

 

22b08BS

NETWORK AFFILIATION AGREEMENT

This NETWORK AFFILIATION AGREEMENT is singed and executed on this DAY ssssesesecesseeneerers
November, 2014 of the Christian Era.

th

BETWEEN

My TV

¥.M International Ltd.

Represented by it's Chairman & MD
Mr. Nasir Uddin Sathi

Of- Mujaffar Tower(4th-5th-6th Floor}
55, Bir Uttam C.R.Datta Road

Banglamotor, Dhaka,Bangladesh. ese nereereree Party to the First Part(Network),

StarCable NA Inc.
Represented by it's Diretor
SID SOHAIL, 917-348-100

; \ Of.3839 Bell Blvd Suite 233
Bayside NY 11361. csecsseetresnsesssnecostnerertereneens Party to the Second Part(A ffiliate).

In consideration of the mutual covenants as well as consent set forth in this "NETWORK
AFFILIATION AGREEMENT" (“Agreement”), the above-named parties (each sometimes referred to
herein as a "PARTY" and collectively as the "Parties") hereby agreed as follows with respect to
launch and carriage of the programming service identified below:

* Programming Service: My tv (the "Service").

* Service Deseriptien: 24 hour Bangla Channel consist
children's Shows.

% License Fees: USD $0.25 per Subscriber, per Month.

*

Minimum payment first year: $12,000 to be paid quartely in advance by wire transfer. First
payment due immediately after signing of this contract in arnount of $3000.

ing of Dramas, News, music and

GURANTEED PAYMENTF VS. PROJECTED PAYMENTS
Ist year: $12,000 per year. 50,000 subs $150,000
2nd year: $24,006 75,000 subs $225,006
3rd year: $36,000 100,000 subs. $300,000
4th year: $48,000 125,000 subs. $375,000
5th year: $60,000 150,000 subs. $450,000
6th year: $72,000 175,080 subs. $525,000
7th year: $84,000 200,000 subs. $600,000
8th year: $96.000 225,000 subs. $675,000 \\;
oth year: $108,000 256,000 subs. $750,008
 

 

 

Ta wsvd

*As the subscribers will increase day by day the payments will definitely increase accordingly
which was shown in the above table .

Number of subscribers report/information have to be submitted by the Party to the Second Part to
the Party to the First Part quarterly through which the apreed payment will be calculated / decided
as well as the same is evaranteed and adjusted in every quarter of each Calender Month accordingly.

%* System Territory: United States of America, and Canada.

O01. Scope: Affiliate shall have the non-exclusive right to distribute the Service via coaxil cable
television systems, Satellite DTH (direct to home) or Over the Ais. Affiliate shall have
exclusive rights for WiMax Wireless, Internet (PTV Internet Protocol TV) and Mobile TV.

Affiliate may sub-distribute the Service to another service provider with the prior written
approval/consent of the Party to the First Part/Network(My TV Authority) or as long as it is
under the conditions set forth in this contract. For any fee that is collected from sub-distributer,
above U.S $ 0.23 My tv (arty to the First Part) will be paid 50% of the monthly fee per
subscriber. Affiliate shall not knowingly allow snauthorized taping or receipt of the Service.
Network(Party to the First Part) agrees that any requests that comes to regarding carriage on
exclusive platforms (WiMax, Wireless, IPTV or Mobile TV) will dixect those requests to the
Affiliate,Party to the Second Part(StarCable N.A

inc.) who will provide a direct feed to these systems requiring access 10 programming. My tv
will not incur any costs for such feeds. Affiliate's technical support in hooking up Service
Subscribers’ VCRs or DVRs, and Service Subscriber recording of the Service off VCRs or
DVRs, shall not be deemed a violation of this Agreement. Affiliate will use commercially
‘reasonable efforts io minimize any unauthorized receipt or recording of the Service in
connection with any System. Affiliate also shall have standing and the independent legal right
to prosecute on its own behalf, as a “person aggrieved” or one with similar standing, that has
suffered an “injury in fact’ the claims of which arising out of unauthorized reception or use
would fall within the “zone of interests” to be protected by any applicable statutes. Affiliate
may also authorize another entity or individual to combat any illegal carriage or piracy of the
Service. , .

02. Terms of Agreement : The term shall be for a period of Nine (9) years commencing on the
date of signing this Network Affiliation Agreement including Paying the First Advance
Payment . This Agreement automatically shall cenew for additional three-year Terns, unless
either Party provides at least 90 days written notice to the other Party, prior to the end of the
initial Term or any subsequent renewal Term, of its desixe to terminate this Agreement,
provided that the proposed License Fee applicable to any renewal Term is subject to good faith
negotiations between the Parties, and at least 120 days before the end of the then applicable
Term, Network shall provide written notice to Affiliate of the proposed License Fee for the next
renewal.
03.

e

04.

05.

fe ee
3
a3

=

vrs, Ng wae g Ne

eet . £
hae ed Le AP

 

Qygrarer

License Fees and Payment Terms :
i, Party to the Second Part (Affiliate) have to pay the license fee to the Party to the Second Part

in it's Bank Account holding in the Name of V.M Intemational Ltd., bearing 8/B Account No.
00020210012796 of Jamuna Bank Ltd., Karwan Bazar Branch,Dhaka or any other Account or
any other form duly confirmed by the Network(Party to the First Part) for the right to distribute
the service (the “License Fee") pursuant to this Agreement.

ii} For purpose of determining the monthly amount of License Fees due and owing to
Network, the Service Subscriber Number for each month shall be equal to the total number of
service Subscribers on the tirst and last day of the month for which Payment is being made,
divided by two (2). Payment shall be rendered no later 30 days after the end of each calendar
month during the term (“Due Date”).

(iif) Any License Fees that are unpaid by the Due Date shall result in the assessment of a late
fee of one and one-half percent (1.1/2%) interest per month (or, if lower, the maximum rate
allowable by law) on such unpaid balance, calculated from the Due Date until payment is
received by Network. There shall be no tax withholdings from any sums owning to Network
hereunder. During the Term, Affiliate and each Systern shall have the right to exhibit and
distribute the Service to multiple dwelling units-and commercial establishments, including,
without Limitation, apartment complexes, condominiums, private homes, cooperatives,
hospitals, nursing homes, restaurants, bars, hotels and motels (collectively referred to herein as
*"MDUs"), License Fees to such distribution shall be per subscriber,

(iv) Payment of the License Fee shall be rendered to Network at the address listed on the first

page hereof,

Carriage : Except as otherwise specifically permitted hercin, Affiliate shall carry the Service
full-time as part of Basic Service. Affiliate shall deliver the Service without delay and shall not
edit, alter or modify it, or any of its programming elements, in any way. If Affiliate chooses to

“Time Delay programming, then such programming shall be carried on such fixed time delay,
and there shall be an alternate channel that would Show the Service without time delay.
Affiliate's carriage of the Service shall be consistent with industry standards for content
distribution. If Affiliate chooses io alter or edit any of programming for advertisement insertion
then 50% of all revenues received from advertising shall be due to network.

Delivery of Signal: During the Term, Network shail provide, to Affiliate, the Service in its
entirety. The Service shall be delivered by Network to each System, in a digitally compressed
mode, by transmitting a signal of the Service via a international satellite used for transmission
of programming, Over the Air or on Fiber. Notwithstanding anything to the contrary herein,
Affiliate, at its own cost and expense, shall be completely responsible for encoding or
formatting the Service so it can be distributed over the System.

WILL NOT PAY ANYTHING TOWARD CARRIAGE, ENCODING OR FOR ANY OTHER
EQUIPMENT REQUIRED TO PROVIDE SERVICES.

0)
06.

07.

08.

09,

10.

Ownership :All Hcenses, rights, and interests in the entire content of the Service and Network's

. Service marks, trademarks and copyrights (collectively, the "Marks") shal! rerain fully vested

in Network throughout the world. Affiliate only shall use Marks in the versions and modes
expressly authorized by Network. Network reserves the right to review and approve ail
materials generated by Affiliate for marketing purposes which incorporate any Marks. Uses of
Network's names and/or Marks, in routine promotional materials, such as program guides,
program listings and bill stutters, shall be deemed approved unless Network specifically
notifies Affiliate to the contrary. Promotional material furnished by Network to Affiliate shall
be deemed to be automatically approved for use in the format provided by Network, but
Network's prior written consent is required to the extent Affiliate modifies or otherwise changes
such materiais. Nothing herein shall be construed as an assignment or grant by Network to
Affiliate of any title in or to the Marks.

Audits : During the Term, renewal Term, if any, and for 36 months thereafter, Network (on a
non- contingent fee basis) shall have the right to audit as well as inquary all the records directly
related to confirming the accuracy or numbers of the subscribers of License Fee payments
roade pursuant to Section 3 above.

Confidentiality : Other than as required by applicable law, governmental order or regulation,
or decree of a court of competent jurisdiction, neither Party shall divulge or reveal, to any third
party (except to a Party's attomey, consultant, accountant, majority shareholder, potential
investor or program provider, who have a need to know and agree to be bound by the same
obligations of confidentiality}, the specific terms and conditions of this Agreement, or any
information provided in connection therewith, without the prior written consent of the other
Party, except that either Party may divulge or reveal such information to the entity that owns or
controls the Service. Neither Party shall issue any press release or other similar publicity
‘pertaining to the existence of this Agreement without first obtaining written approval of such
release or publicity from the other Party.

Assignment : This Agreement, including both its obligations and benefits, shail pass to and be
binding on the respective transferees, successors and permitted assigns of the Parties. This
Agreement may not be assigned, in whole or in part, by either Party without the prior written
consent of the other Party, which such consent shall not be unreasonably delayed or denied;
provided, however, that no consent shall be necessary in the event of (i) assignment to a
successor entity resulting from a merger, acquisition or consolidation by either Party; Gi)
assignment to an entity under common control with, controlled by, or in control of, either Party;
or (ili) assignment to an entity which owns or controls the Service, provided that any assignee
hereunder, in writing, agrees to assume all assignor's obligations hereunder.

Termination: Except as otherwise expressly provided herein, the adversely affected Party may
terminate this Agreement if: (i) the other Party is in material breach of this Agreement and does
not fully cure such material breach within 60 days after receiving notice thereof; provided,
however, if such breach is not reasonably capable of being cured within that time, then the
Party shall not be in default if it commences to cure the default within the time and diligently
pursues such cure to completion: or (11) on 60 days‘ written notice in the event of any force
majeure (e.g., fire, flood, government decree) causing non-operation of facilities or non-
furnishing of the Service hereunder which continues for a continuous period of 90 days.

Representations and Warranties: Network represents and warrants to Affiliate that Network
is an entity duly organized and validly existing under the laws of Bangladesh and is qualified
go do business in Bangladesh; that Network has all necessary power and authority to eter into
and perform the terms of this Agreement; that the execution and delivery of this Agreement and
the consummation of the transactions contemplated hereby by Network will not violate or
conflict with any provision of, will not constitute a default under or breach of, and do not
impair the rights under (i) any contract, agreement or document to which Network is a party or
its assets are bound, (ii) any order, writ, injunction, decree or judgment of any court or
governmental agency, or (iii) any law, rule or regulation of any foreign, federal, state or local
government or any political subdivision thereof; that no additional action on the part of
Network is necessary to authorize the execution and delivery of this Agreement; and, assuming

S
\;
the due anthorization, execution, and delivery hereof by Affiliate, that this Agreement has been
duly executed on behalf of Network and constitutes a valid and binding agreement of Network,
enforceable against Network in accordance with its terms.

Affiliate represents and warrants to Network that Affiliate is an entity duly organized and
validly existing under the laws of New York State, USA., that Affiliate has all necessary power
and authority to enter into and perform the terms of this Agreement, that the execution and
delivery of this Agreement and the consummation of the transactions contemplated hereby by
Affiliate will not violate or conflict with any provision of, will not constitute a default under or
breach of and do not impair the rights under (i) any contract, agreement or document to which
Affiliate is a party or its assets are bound, (ii) any order, writ, injunction, decree or judgment of

any court or governmental agency, or (iii) any law, rule or regulation of any foreign, federal,
state or local government or any political subdivision thereof; that no additional action on the
part of Affiliate is necessary to authorize the execution and delivery of this Agreement; and,
assuming the due authorization, execution, and delivery hereof by Network, that this
Agreement has been duly executed on behalf of Affiliate and constitutes a valid and binding
agreement of Affiliate, enforceable against Affiliate in accordance with its terms.

i1. Indemnification: Each Party shall indemnify, defend and forever hold harmless the other
Party, the other Party's affiliated companies and their respective officers, directors,
employees and partners (collectively "Representatives"), against and from all liabilities,
claims, costs, damages and expenses (including, without Hmitation, reasonable fees for counsel
of the other Party's choice) (collectively, "Liabilities”) arising out of any breach of any of its
warranties, representations or obligations pursuant to this Agreement. Without limiting the
foregoing, Network shall indemnify and hold Affiliate and its Representatives harmless from
and against any and all Liabilities arising out of the content of the Service (but excluding any
disputes between Affiliate or a System and its Service Subscribers); or out of Affiliate’s
distribution of the Service in a manner consistent with this Agreement, including, but not
limited to, any claims that the Service programming contains any material: (i) that is obscene or
defamatory; {ii} which violates the right of privacy or publicity; (iii) which infringes copyright
or intellectual property rights, including music performance rights; (iv) which infringes the
literary right of any person or party; or (v) which violates any other applicable rule, regulation
or law; provided, however, that this indemnification will not cover Liabilities resulting from (a)
Affiliate’s use of the Service or any promotional material in a manner that is not in accordance
with this Agreement, or (b) the alteration of the Service or promotional material by Affilate

« without Network's prior written consent. Affiliate shall, to like extent, indemnify and hold
Network and its Representatives harmless for (i) Liabilities between Affiliate or a System and
its Service Subscriber arising out of matters other than content of the Service, (i1) Liabilities
arising out of use of the Service in breach of this Agreement and/or for any deletion or addition
to the Service by Affiliate, which deletion or addition gives rise to Liabilities, and/or (itt)
Liabilities arising out of promotional materials provided by Affiliate, Notwithstanding anything
in this Agreement to the contrary, in no event will either Party be liable to the other Party, by
indemnification or otherwise, for any special, indirect, consequential or incidental damages of
any kind, including, without hmitation, any loss of profit, loss of use, of business interruption;
it being understood that any indemnification obligations shall be considered direct damages.
The provisions of this Section 12 shall survive the expiration of this Agreement.

 

12. Covenants: Ailiate hereby covenants and agrees that it will:

(i) continue to carry on its business in substantially the same manner as it has prior to the
Effective Date;

(ii) keep the Systems in good order, repair and condition throughout the Term and promptly
and adequately repair all damage it causes to any System, other than ordinary wear and
tear; and

(iii) comply with all applicable laws. Network hereby covenants and agrees that it will: G)
continue to carry on its business in substantially the same manner as it has prior to the
Effective Date; (ii) continue to invest in creating quality programming for the Service; and
(Hii) comply with all applicable laws.

od
13.

14.

45.

16.

17,

18.

Vertical Blanking Interval: Except as otherwise set forth herein, Network retains and reserves
all rights to the vertical blanking interval ("VBI"), audio subcarriers (and any other portions of
the bandwidth that may be created as a result of digital transmission technology, provided that
all primary video feeds synchronized with audio as licensed by Network from program
providers remain intact}, and all other signal distribution capacity contained within the
bandwidth of the Service signal prior to receipt by Affiliate. Network shall notify Affiliate in
writing of any and all information and data it places in the VBI and other signal distribution
capacity of the Service signal. If Network uses one (1) line of bandwidth of the signal for any
purpose related to the programming, including, without limitation (i) closed-captioning for the
hearing impaired, (13) a Second Audio Program (SAP), (lit) identification and rating of video
programming, (iv) web television icons or other triggers, and/or (v) vertical integral test signals
(for system and equipment adjustment on headends, as needed), then Affiliate shall transmit all
such programming data from a System to Service Subscribers. In the event Network desires to
use any portion of the bandwidth for any other purpose, Network and Affiliate agree to
negotiate in good faith for such other use, including the terms and conditions thereof; however,
in no event is Affiliate required to carry any such additional programming or rnaterial.
Governing Law: This Agreement and all matters or issues collateral thereto shall be governed
by the laws of State of New York, USA, without regard to rules governing conflicts of law. Any
suit, action or proceeding with respect to this Agreement shall be brought in the courts of New
York in the county of Bronx New York. The Parties hereby accept the exclusive jurisdiction of
those courts for the purpose of such suit, action or proceeding. ;

Arbitration; Al! disputes which cannot be resolved amicably between the Parties shail be
submitted to binding arbitration. Arbitration proceedings will be held in New York, USA, or
such other location agreed to by the Parties. The Parties to the arbitration may agree on an
arbitrator; otherwise, there will be a panel of three (3) arbitrators, one (1) arbitrator named in
writing by each Party within 20 days after either Party serves a notice of arbitration on the other
Party, and the third arbitrator named in writing by the two (2) arbitrators so appointed by the
Parties, within 10 days after the two (2) arbitrators selected by the Parties are named. No person
financially interested in this Agreement or affiliated with cither Party may serve as an arbitrator.
The costs of the arbitration imposed by the arbitrator or arbitrators and the fees of the arbitrator
or arbitrators shall be assessed against the loging Party in the arbitration. The decision of the
arbitrator or arbitrators will be final and conclusive and binding on both Parties, and judgment
thereon may be entered and enforced in any court of competent jurisdiction. Notwithstanding
the foregoing, the arbitrator or arbitrators shall have no jurisdiction over disputes relating to the
ownership, validity, use or registration of any Mark, other intellectual property, or proprietary
or confidential information of Network without Network's prior written consent.

Waiver: Any waiver must be in writing and signed by the Party whose rights are being waived.
Waiver by either such Party of any rights for any default of the other Party shall not constitute a
waiver of any rights for either a prior or a subsequent breach of the same obligation or for any
prior or subsequent breach of any other obligation of a defaulting Party hereunder.

Notices : Any notice shall be in writing and shall be hand delivered, sent by telecopy or
facsimile or sent by express courier adequate postage prepaid to the addresses for the Parties set

- forth on the first page of this Agreement. Notices to Affiliate shall be to:

StarCable LLC.

3839 Bell Blvd Suite 233

Bayside NY 11361

Notice shall be deemed given upon proof/confirmation of receipt.

Entire Agreement: This Agreement contains the entire understanding of the Parties, and
supersedes all prior understandings of the Parties, relating to the subject matter hereof. No
provision shall be construed against a Party because such Party drafted such provision, This
Agreement may not be amended or modified except in writing and signed by both Parties.

Q)
19.

20,

21,

22,

23.

24,

Relationship: Neither Party shall be or hold itself out as the agent of the other Party under this
Agreement, Nothing contained herein shall be deemed to create, and the Parties do not intend
to create, any relationship of partners or joint venturers or agents as between Affiliate and
Network, and neither Party is authorized to or shall act toward third parties or the public in any
manner which would indicate any such relationship. Likewise, no supplier of advertising or

‘programming or anything else included in the Service by Network shall be deemed to have any

privity of contract or direct contractual or other relationship with Affiliate by virtue of this
Agreement or Affiliate’s carriage of the Service hereunder. Network disclaims any present or
future right, interest or estate in or to the transmission facilities of Affiliate, any affiliate of
Affiliate, and the parents, subsidiaries, partnerships or joint venturers controlling the Systems
on which the Service is transmitted, such disclaimer being to acknowledge that neither Affiliate
nor the transmission facilities of the Systems (nor the owners thereof) are common carriers.

Counterparts: This Agreement may be signed in any number of counterparts, each of which
(when executed and delivered) shall constitute an original instrument, but all of which together
shall constitute one and the same instrument. This Agreement shail become effective and be
deemed to have been executed and delivered by each Party at such time as counterparts shall
have been executed and delivered by each Party, regardless of whether each Party has executed
the same counterpart. It shall not be necessary when making proof of this Agreement to account
for any counterparts other than a sufficient number of counterparts which, when taken together,

contain signatures of each Party.

Severability: The determination that any provision of this Agreement is invalid or
unenforceable will not affect the validity or unenforceability of the remaining provisions under

_ other circumstances. Any invalid or unenforceable provision will be enforced to the maximum

extent permitted under the law. Both Parties, however, shall negotiate, in good faith, with
respect to an equitable modification of the provision, or the application thereof, to be invalid or
unenforceable.

Construction: The words “herein,“ “hereof,” “hereunder,” and other similar terms refer to this
Agreement as a whole and not any particular Section or provision (unless the context clearly
requires otherwise), Each Schedule referred io in this Agreement is incorporated herein by
reference. The headings contained in this Agreement are included for convenience of reference
only and shall in no way affect the construction or interpretation of any of the terms or

 

provisions of this Agreement.

“Standard Terms” shall mean the Standard Terms and Conditions attached hereto as Exhibit A
and deemed a part hereof, all of which terms are binding on the parties hereto and incorporated
herein. In the case of any conflict between the terms of this agreement and the Standard Terms,

the terms of this Agreement shall govern.

Marketing Efforts: The Parties shail work in good faith to develop joint plans for the
promotion and marketing of the Service and each System launch hereunder. Prior to each such

System launch, Affiliate shail use its best efforts to provide Network the opportunity to train its C

personnel with respect to the overall provision of the Service.

)
Case 1:16-cv-04067-SJ-CLP Document 81 Filed 05/06/19 Page 238 of 408 PagelD #: 643

&

IN WITNESS WHEREOFK, each of the Parties hereto has caused this Agreement to be executed by
its duly authorized representative.

My tv(V.M International Ltd.)
Represented by it's Chairman and Managing Director

Signature: Narirt din

Printed Name: (Mr. Nasiruddin Sathi)

 

 

Title: Chairman and Managing Director
Date: 30.11.2014

Party te the Second Part (Affiliate):
StarCable NA Inc., Represented | by4f's Director SID SOHAIL
Ne ud §. J

Printed Napa. ($10 SOHAIL)
Title :Director, StarCable NA Inc.
Date: 30.11.2014.

Witnesses : i aa
— tM eT

01. Signature:... vent ceatenentrreeeaeks vee
Name: Masud Nazim

Chief Marketing Executive
Atlas Umbrella Factory (BD) Ltd.

 
 
 
  

02. Signature... pereeens
Name: Zeker Uddin ‘Samrat
Director (News & Broadcast)
my tv.

03. Signature:... Tererfasseree , y
Name: Majon(Retd. ) Syed fokhies altffian Palok
General Manager :

my tv.
Case 1:16-cv-04067-SJ-CLP Document 81 Filed 05/06/19 Page 239 of 408 PagelD #: 644

 
eee a

*

weer

a anny, 4

  

 

 

deqoato

NETWORK APFILIATION AGREEMENT
mae fe . \
. tet o , wey . , . oe

. Between (

my

”

* Axtan Ww
-~-Hougak 60, Block# ARoad# 1Niketn Le
Gulshan 1. Dhake

Bangladegh eo .

Breed 0 ete

Ani - 7, Lo! we “nm
Affitane: SarCable NA Ine. ae

3829 Bell Bivd Suive 233 _
‘ Bayside w¥ 41361

eae dent i

wae va wet, tw

In.gonsiderstion of the mutes! covennnteset forth in this Network AMfiitation Agraament (“Agreement”), the
sbove-named parties (each sometimes referred te herein as a Party" and oo oly ax the “Partles"} hereby

agree as follows with respect to launch and sarviage of che programmung service identified below: ~

‘Programming Services ‘Asian tT" (the {Service"’ a i me os,
je a” n4et
Service Hescription: 24 hour Bangla Channel congstng of Dramas, News, musit and children’s Shows.

*
we 7

Ueense Fees: USD $0.25 per Subscriber, per Mouth.
” Minimum Per/Year $26,000 09 be paid in quartely basls in aniount of $6,250.00 by wire. transtge,
_. Mist payment of $6,256 due brnediataly after signe af contract:
OE Byes $26,000 :
“ap one 5/000 . , - /
sen Year: $60,000 wat oat
eth Yeor! $72,000 os
6" year: $84,000 - ™ co
7”) Your: $86,000 - ae ’
ae Year: $408, 000 , -,
~ stern Territory: Uniced | States ptAmerica and Canada. nme ( “ ?

pee! os Senna

me

. * ae
ACCEPTED AND AGREED TO RFFECTIVE AS OF November 25 wee OLE, (dhe "Effective Date") .
\ fee t, ° 1

’ Conditiang sg Follows: : r oa

. ao | al. ws
L Sopbe. Affiliate shall have-the hon-exchisive right to distribute the Service via duasil cable ~~ a
television eystems, Satellite OTH (direct to home} or Gver the Ain, Affiliate shall hava exclu ve
rights for WiMax Wireless, internet LGPTY internet Prameol ™ nd Mobile W. on ,
& ete

1 ae, .

 
ry

wf

 

 

stan RARE

in this this contract. For any fee dbat is collected from sub-digtibuter, above $0. 25 Agia TV wil ve paid 50% of
dpe per subscriber: Afitate shall not knowingly low unauthorized taping or receipt of che Service”

Aslan TV agrees that any requests that comes to regarding carriage on ekelusive platforms, (WiMax, Wireless,

IFTV or Mobile TV} withtirect those requests to StarCeble NA Te. Star Cable shall provide a direct feed to these
systems cequiring access to programming. Asign TV will net incur any costs for such feeds, ABiliane's technical
suppart in haoking up Service Subschibers' VCRs or DVRs, atid Service Subscriher recotding of the Service off
VeRs or DVRs, shall not be deamed a'vialation of this Agreement, Affitate will use commercially reasonable

' slforte to nuintenize any unauthorized recelptor recording of theService In ecionection with any Systert. Affliate

“ glso shall bave standing and the fedependent legal right te prasecute ap its Own behalf, as 4 “person aggrieved"

or one with sindlar standing, that has suffered gn njury In feet“the claimy of which arising out of unguthorized
reception or ase would il witht the “zone of interests” to be protected by any applicable stuthies, Affltatd may ~

- also authorize another antity or individual to combat tangellegal carriage or Dlracy of thetervicd,

*~,

+ f * oy . ¢

2, Tarin of Agreement. The-torma shalt be for s period of eight (8) years commencing oa the Effective Date |

{the Term”), This Agreement aatomatidaliy shell reriew for additional three-year Terms, unfess either Pacty |
provides at least 90 daye written noticg to the other Party, arlor to the end of the inida? Tepe orany subgequent
renews Term, of ite deglre' tq terminate this Agreement: providdd thatehes proposed License Fes applicable te
any renewal Term. is subject to good faith negotiations ketween the Parties, and atleast 120 days befor’ the and
ofthe thet applicable Term, Network shall provide written notice t Affilate of the proposed License Pee for the
Tent renewal, *

nn tk 3

eer

3 License and Payment Terms Atfhiliate shall pay Network a license fea for the right tw distribute the
service ithe the "License ee") pursuant to. this Aateoment,

for purpose ot determining the monthly amount of License Fres due and awing to Necwork, the Service ‘.
Subscriber Number for each month shall be equal to the otal nuniber of service Subseribers onthe Rirstand fast
day of the month for which Payment fs being made, divided by two (2). memes be renduiwd ne later 36
days after the end gf each calendar month during the term (“Due Date): :

Any License Fees that are anpald be-the Due Date shall regultin the assessment ofa lane fee of one aid oneshatf ~
percent (1.17296) interest per month (or, if Lowey the maximum pete allowable by law} on'such unpaid palanes,
caloulazed fram the fille Dane untibpeymenbis received by Network, There shall be no tax withholpings from any”

f

suns ovhilng t Network hereunder’ During the Term, Alifliats:and each Systim shall Hove the Fight to exbibit

4 cand distribute the Service to multiple dwelling units-and cottomerctal establishments, induding, without
. * slumitation, apartment complexes, condomtntuns, private homes, cooperatives, hospitals, nursing homes:

regtanrancs, bars, hotels and motels (collectively referred to herein ay "MDUS"), License Feeato such distribution
shtal-be persubseclber, |
Payment of ths License Fea shall bs rendered to Network at the address ined on the first page Siereot

on A : . cr Se veaat!
the Carriage, Except ag otherwise specifically permitted herata, Affliate shal ierry tie Service full-time as
part deB Basic Service, Alita shall deliver the Sarvice without delay and shell not edit, sleer or modify tt o any
of ite Programming elements, in any way. If A€fillate chooses to Time Delay progranimning, then sych
programming shall’ bercarried on such Axed Hime dalayand there shall be-4n alesrnate channel that would Show
the Service without time delay. AMilinte’y curringe of the Services shall bt consiscenc with {industry standards for

me

rastant Alatedhivden UF WA Rae ada bie le see ak ili cats AR et sted dt Eat debsc rE Aeon on be Rese haebt ie s Te wae PPL

   

a“

fi
 

 

FT aegoaps . s
~ , ™ “< has _ °
5. Delivacy of Signal, During the Term, Nework shal providpy fo Affiliate, the Service Jn tts entirety. The es

Service shall be delivered bry Network bo ach Systeth, ina digitally compressed mods, by transmitting a signal of
the Service via « international satollite used for transmission of programming, Over the Atror on Fiber.
Notwithstanding anything to the contrary herein, Affiliate, atte own cost and expanse, shall be complotely
responsible for snooding or Formattingths Sectvisa $0 ftean be distriteated, ovat the System. 7

me _ WILL NOT PAY ANYTHING TOWARD CHRRIAGE, ENCODING OR FOR ANY OTHER soliton REQUIRED 0

PROVIDE SERVICES. af - ne i
6 Ownership. AU licensed, rights and jntirests in the entire content af the Servicpand Network's service
7 marke Rademaries dnd copyrights (collectively, the "Marks") shall remala fully vested In Network throughout the
“ world, Afiliate only shall ase Marks in tha versions and modes expressly authorized by Network Network a
reserves the right to review aod approve silnaterials generated hy Affilets for makketing purposes which ~
incorporate any Marks, Uyes of Network's names and/O? Marks, tn routine promotional materials, such ag
. program guides, progcalp listings and will: atutiers, shell be deemed approved unless Network specifically notifies
! __ Affiliabeito the contrary, Promotional matetial fumnibhed by Network to Affiitate shall be deemed to be
” *  quttomstically approved for use in the format provided by Netwoik buf Network's prior written consents .
required to the extent Afillate modifies or otherwise changes such materials. Nothing herein’ shall be codistrued a?
© as an assignment or grant hy Network te Alilate of any ttle (nor to die Marks,
, a a .
i Fe Audie, During the Term, renewal Terme iéany, ond ior 36 months theventten Network (on a nou
“ contingent fee bagis) shell have the right to audit allxecords directly related to cobfineting the a (
License Pee payments meade puysvant to Section 3 above,

“ B Confidentiality, Othatthan as required by applfea ib Yaw, governmental order or regulation, or decres

~~ ofa court of competent jurisdicdon, nether Party shall seo repeal, to any third party (except oo 3 Party's
i attdrney, consultant, accountant, malority sharehaldes potert investor or program provider, who have a need _
. to kogw and agree to be bound by the same obligations of confidentiality), the specitie terms and conditions of oo

~ this-Agreament, or any information provided in connection therawith, without the prior writhen consent af the
lather Party, except that elthér Party may divulge ot revel such information to theentiggthatowns or controls

: the Service, Neither Party shall imue any press release or other stinilar publicity pertaining to the existence of a
- this Agreementiyitheut first obtaining written approval of such releaseior publicity trom the other Party, e

? % Assignment, This Afroenens, Incluiling bath its oblgavons avid benefits, shall pass'to and be binding: be
on the respective transferees, successors and permitted assigas of the Parties. This Agreement may not be
asoigned, in whole or In part, by elthgr Party without the prior written consent ofthe other Party, whicirtuch
consent shall not be unreagon elayed or dented: proyiffied, however that no consent shall be necessary in
the event of (f} gasignment 0 BR SucoeBgor entity reguiting from a merger, acquisition or consolidation by elther

«>, Barty; (il) assignment to an entity under common conteol with, controlled by, or in contro! of, either Party; or. a),
agsigoment to an entity which owns or controle the Service provided that any assigned hereunder, in veriting,
<  -agrees to adsume all assignar’s obligations hereunder: ; ~
ti. Rapresentatlons and Warranties. Network represents and warrants to Affilate that Metwork iy alt
entity duly organized etd validly existing under the laws of Bangisdesh ond is qualified to do business in
Baogladesh; that Network has all necessary power and authority te enter Into and perform the term of this
Agreement that the execution and dalivery of dils Agreement and the consummation of the transactions
sontempliced hereby by Network will not violate or conflict with any provision of, will not constibate a default
under or breach of, and do not impair the rights under ()) any contract agrrement or document to witch

Network is a party or its assets are bound, (1) any erdey writ, Infunction, decree or Judgment of any court or
governmental agency, or GH) any lew, rule or regularion of anit foreign, federal, state or local government or any
political subdivision thereof chat no additional action on the part of Nepwork is necessary ta authorize the
execution and delivery of thls Agreemeny and, essuming the due authoriradon, execution, and delivery hereof by
Affiliate, that iis Agreeinent has heen duly executd on behalf of Network and constitutes = valid and binding
agreement of Network, enforceable egainat Necwork in accondance with its berms.

Affiliate represents and warrants to Network that Affiliate ig an entity duly organized and vallaly existing under
the laws of New York State, USA, that Affiiate has all necessary power and authority te enter ints and perform
the terms of this Agreement; that the execution and delivery of thix Agreement and the consaramation of the
transactlons contemplated hereby by Affiliate will not vielace or conflict with any provision of will not constinite
a default under or breach of and do net impair the righte under (1) sry contract, xgreament or document to
which Afiijace lg a party or ite aysats are bound, (/} any ordey writ, Injunction, decree or judgment of any court
or goveramontal agency, or (iff) any Jaw, role or regulation of auy foreign, federel, state or local govaramentor
say political subdivision thereof} chat ny additional ection on the part of Aliste is necessary to authorize the
execution and delivery of this Aareement: and, assuming the due suthorization, execution, and dalivery hereof hy
Necwork, that iis Agreement has been duly executed on behalf of Aifiliate ned constitutes a valid and binding
agreement of Affiliate, enforceable against Affitate in accordance with its terms.

43. Indemnification. Bach Party shall indemnity, defend and forever hold hacmless the other Party, die
other Party's affiliated companies atid their respective officers, directors, employees and partners
(collectively “Representatives”), against and from all Habilldes, claims. costs, damages and expenses (including,
without Imitation, ceusonable foes for counsel of the other Party's choice) (collectively, Liabilities") arising aut
of any breach of any of its warranties, representations or obligations pursuant m0 this Agraoment. Without
Hiniting the foregoing, Network shall indantnify and hold Abiliate and tts Representatives harmless from and
against any and all Liabilities arising out of the content of the Service fiat excluding any disputes between
Affiliate or a System ancl its Service Subscribers); or out of Affillate's distrivution of the Service in a manner
consistent with this Agreement, meluding, but not limited &, any claims that the Service programming contsing
any material: (f) that is obscene or defamatory; (if} which violates the righe of privacy or publicity; C1} which
indtinges copyright or ianetlectual property rights, including music performance rights; (1) which infringes the
ltterary right of any person or party; or (v) which violates any other applicable rule, regulation or law; provided,
however, that this indemnification will not cover Linbilities resulting from (a) ANiiate’s use of the Service or any
promotional material in a manner that is not ini accordance with this Agreements, or (b} che alteration of the
Service or promotional material by ANTMate without Network's prior written consent. Affiliate gholl, wo tke |
extent, indemnlfp and hold Network and (tz Representatives harmless for (1) Liahtlittes between AMitiate ara
System and its Service Subscriber arteing out of matters other than content of the Service, (1) Liabilities arising
outof use of the Service in breach of this Agreement and/or for any deletion or addition to the Servies by
Affilate, which deletion or addition pives rise t Liabilities, and/or {ii} Liabilities arising aut of promotional
materials provided hy Affliate, Notwithstanding anything in this Agreement to the contrary, n no event will
élther Party be Liable t the other Party, by indemnification or otherwixe, for any special, Indirect, consequential
orjocidental damages of any kind, including, without Iimitation, any loss oF profit, logs of use, or business
interruption: it being understood that any indemnification obligations shall be considered direct damages. The
provisions of this Section 12 shall survive die expiration of this Agreement.

33, Covenants. Affliate heraby covenants and agrees that itwilk © {({} continue to carry on ifs business in
substantially the same manner as ithas prier to the Effective Date; (1 keep the Systems in gvod orden repair
and condition threughout the Term and promptly and adequately repair all damage {t causes m any System,
other than ordinary wear and tear; and (i) comply with all applicuble laws. Network hereby covenants and
agrees that fewill: (1) continue ta carry on its business in substantially the same manner ag it has prior te the
Effective Date; (i) conciaus to invest in creating quality programing for the Service: and {li) comply with all
applicable laws.

14, Vertical Blanking Interval, xcept as otherwise sat forth hereiu, Network retaing and reserves all rights
to the vertical blanking interval ("VBI"), nudlo subcarriers (kad eny other portions of the bandwidth that may be
created as a result of digital trangmission technology, provided that all primary video feeds synchrontzad with
audio. as Heenged by Network from pragram providers remain intact), and all other signal distribution capacity
contained within the bandwidth of the Service sigual prior to receipt by Affilate. Network shalt nonfy Aifiliate in
writing af any and all information andl data it ‘places in the vel and other signal distribution capacity of the

Rema a me
15, Governing Law. Thig Agreament and all matters or issues collateral therem shall ba governed by the
laws of State of New York, USA, without regard to rules governing confitets of law. Any suit, action or proceeding
with respect to thls Agreement shall be brought in the courts of New York in the county of Bronx New York, The
Partles hereby accept the exclusive jurisdiction of those courts for the purpose of such sult, action or proceeding.

16. Achitration. All disputes which cannot be reseived amicably between the Parties shall be submitted to
binding arbitration. Arbitration proceedings wil! be held in New York, USA, or such other location agreed ta by
the Parties. The Parties w the arbitration may agree on an arbltrators otherwise, there will be panel of three (3)
arhieratorg, ane (1) arbitrator named in writing by each Party within 20 days ater aither Party serves a notice of
arhitration on the other Party, and the third arbitrator namied in writing by the two (2) arbitrators so appointed
by the Parties, within 30 days alter the two (2) arbitratorg selected by the Parties are named, Ne person
financlally interested In this Agreement or affiliated with either Party may serve as an arbitrator The coets of the
arbitratian imposed by the arbitrator or arbitrators and the fees of the arbitrator or arhitratars shall be assessed
against the losing Party In the arbitration. The decision of the arbtirator or arbitratore will be final and
conclusive and binding on both Parties, and judgment thereon may be entered and enferced in any court of
Competent jurisdiction. Notwithstanding the foregoing, the arbitrator or arbitrators shall have no jurisdiction
over disputes relating to the ownership, valldity, use or registration of any Merk, other tatellactual property, or
proprietary or contidentlal diformation of Network without Network's prior written consent,

17, . Waiver Any walver must be in writing and signed by the Party whose rights are being waived. Waiver
by elther such Party of any rights fur any dafauit of the other Party shall not constibate = walver of nny rights for
tither a prior ors subsequent braach of the same obligation or for any prior or subsequent breach of any other
obligation of a defaulting Party hereunder.

18, Notices. Any notice shail be in writing and shall be hand dotivered, sent by telecopy or facsimile or sent
by express courler eclequate postage prepaid to the addresses for the Parcigs set ferth on the frst page of thig
Agreement, Notices to Affiliate stall he on:

StarCable LLC,
59839 Bell Blvd Suite 233
Bayside NY £1361

Notice shall be deemed given upon proof/rconfirmation af receipt

A, Entire Agreement, This Agreement contains the entire understanding of the Parties, and supersedes all
prioe understandings of the Parties, relating to the subject matter hevedf. No provision shall be construed against
& Party because such Party drafted such provision. This Agriament may notbe amended ar madifled except in
writhig and signed by both Parties.

24, Relationship. Nelther Party shall be or hold itself outas the agent of the other Party under this
Agreement. Nothing contained hérein shall be deemed ta create, and the Parties do not ineend to oreabe, any
relationship of partuers or joint venturers or agents as between Affiliate and Nenwork, and neither Party is
authorized ta or shall act toward third partes or the public in any manner which would Indicate any such
relationship. Likewise, no supplier of advertising or programming or anything elee tincluded in the Service by
Network shall be deemed to have any privity of contract or direct contractual or other relationship with AMiate
by virtue of this Agreement or Affittata's carriage of the Service hereunder Network discisims any presentar
future right, Interest or estate in or to the (ansmissfon facilities of Affilate, any alfillate of Affitate, and the
parents, subsidiaries, partorships or joint venturers controlling the System on which the Service le tranemitted,
ouch disclaimer being te acknowledge ther naither Affiliate nor the transmission facilities of the Syatems (nor the
owners thereof) are common carriers,

23. Counterparts. This Agreement may be signed in any number of counterparts, each of which (when ~
executed and delivered) shalt constitute an original Instrument, but all of which together aliall constitune one and
the same instrument, This Agreement shall become effective and be deemed to have heen executed and deliversd
by each Party at such time ag counterparts shall have been executed and delivered by each Party, regardless of
whather each Party has executed the same counterpart, it shall nonhe naveasucy when malting proof of thir
Agreement te account fer any counterparts other than a sufficient number af counterparts which, when taken
together, contain signatures of each Party.

dc. Severabiligy. The determination that any proviston of this Agreement is invalid or unenforceable will no{
affect the validity or unenforceability of the remalning provistons under other circumstances, Any Invalid or
unenforceable provision will be enforced to the maxtniom extent perinitied under the law. Both Parties, however,
shall negotiate, In good faith, with respect to an aquitable modification of the provision, or the application
Case 1:16-cv-04067-SJ-CLP Document 81 Filed 05/06/19 Page 245 of 408 PagelD #: 650

ay

24 “Standard Terms” shall mean the Standacd Terme aud Conditions attached herer as Exhibit A aud deemed
& part hereof, all of which terms are binding on the parties hereto and Incorporated horetn, In the casa ofany
confifct between the terms of this agreement and the Standard Terms, the terms of this Agreement shall govem,

28  — Marketing Efforts. The Parties shall work in good faith tn develop joint plang for the promotion and
marketing ofthe Service and sach System launch herevider Prior ta each such System launch, Afiliete shall use
its beet efforts to provide Network the epportuntty te train its porsonnel with yeapect to the overall provision of

 

 

 

 

the Service.
IN WITNESS WHEREOK ench of thy Parties hereto has caused this Agreement te be executed by Ite duly
authorized reprasentative,
Asian TY >
Fh, hg we
Signature: stetncmane . ee -
Printed Name: ad pArnaue 4 dart
Title: mo nen ene ntnencen
Date:
Affiliate: StarCable NA Inc. o
Signature a. J:
Printed Name: SAT Dp So Ail
Tide: Director

Dates 1 /24/ of
Case 1:16-cv-04067-SJ-CLP Document 81 Filed 05/06/19 Page 246 of 408 PagelD #: 651
NETWORK AFFILIATION AGREEMENT

Between

Shamol Bangla Media Limited, a Bangladeshi company located at Noor Tower, 1/F
Free School See 140 Bir Uttam, C R Dutta Road, Dhaka-1205 (Bangla Vision
Television]

Dhaka Bangladesh

And: .
Affliate: StarCable NA Inc.
3839 Bell Blvd Suite 233
Bayside NY 11367

In consideration of the mutual covenants set forth in this Natwork Affiliation
Agreement ("Agreement"), the above-tiamed parties (each sometimes referred to
herein as a “Party” and collectively as the "Parties") hereby agree as follaws with
respect to launch and carriage of the programming service identified helow:

Programming Service: Bangla VisionTV (the “Service’}.

Service Dascription: 24 hour Bangla Channel consisting of Dramas, News, music and
children's Shows.

License Fees: USD $0.50 per Subscriber, per Month, All Payments will be paid
quarterly in Advance. First payment will be $15,000 due immediately after signing
Is contract

Guaranteed Payment :

1 to 6 months $5,000/month

7 té 42 months $7,500 /month
13 tw 18 months $10,000/month
19 to 24 months $12,5000/month

Vs.

Projection Payments:

Year 1: 50,00 Subs, $300,000
Year 2: 75,000 Subs. $453,000

Nutaber of subscribers report will be submitted on quarterly basis, and yinents
above guaranteed will be adjusted each quarter accodingly, Confidential access to

&S
System Territory: United States of America, and Canada and Taarenie. .

[A
2S
ACCEPTED AND AGREED TO EFFECTIVE AS OF Ye né f, 2016 (the "Effective Date")
Conditions as follows:

4. Scope. Affiliate shall have the exclusive right to distribute the Service via
coaxil cable television systems, Satellite DTH (direct to home) or Over the Air
Affiliate shall have exclusive rights for WiMax Wireless, Internet (IPTV Internet
Protecol TV) and Mobile TV.

Affiliate shall not knowingly allow wnauthoriged taping or receipt of the Service.
Affiliate's technical support in hooking up Servie fubscribers' VCRs ur DVRs, and
Service Subscriber recording of the § vice off VCRs or DVRs, shall not be deemed a
violation of this Agreement. Affiliate will use commercially reasonable efforts to
minimize any unauthorized receipt or recording of the Service in connection with
any System. Affiliate also shall have standing and the Bangla Vision legal right to
prosecute on its own behalf, as a “person aggrieved" or one with similar standing,
that has suffered an “injury in face” the claims of which arising out of unauthorized
reception or use would fall within the “zone of interests” to be protected by any
applicable stanites, Affiliate may also authorize another entity or individual to
combat any illegal carriage or piracy of the Service.

Affiliate may sub-distribute the Service to another service provider as long as it ts
under the conditions set forth in this this contract. For any fee that is collected from
Sub distributer, above $0.50 Bangla VisionTV will be paid 50% of the monthly fee
per subscriber

2. Term of Agreement. The term shail be for a period of two (2} years.
commencing on the Effective Date (the "Term "}. This Agreement automatically shall
renew for additional three-year Terms, unless either Party des at least 90 days
written notice to the other Party, prior to the end of the initial Term or any
subsequent renewal Term, of its desire to terminate this Agreement; provided that
the proposed License Fee applicable to any renewal Term ts suh ject to good faith
negotiations between the Parties, and at least 120 days before the end of the then
applicable Term, Network shall provide written notice to Affiliate of the proposed
License Fee for the next renewal.

3, __ License Fees and Payment Terms. Affiliate shall pay Network a license fee for
the right to distribute the service (the “License Ree") pursuant to this Agreement.

For purpose of determining the foonthly amount of License Pees due and owing to
Network, the Service Subscriber Number for each month shall be equal to the total
sumber of service Subscribers on the first and last day of the month for which
Payment is héIng made, divided by two (2). Payment shall be rendered no later 30
days after the end of each calendar month during the term (“Due Date").

Auy License Pees that are unpaid by the Due Date shall result in the assessment of a
late fee of one and one-half percent (1.1/2%) interest per month (or, if lower, the
maximum rate allowable by law) on such unpaid balance, calculated from the Due
Date until payment is rece by Network. there shall be no tax withholdings from
any sums owning to Network hereunder During the Term, Affiliate and each
System shall have the right to exhibit and distribute the Service te multiple dwelling
units-and commercial establishments, including, without limitation, apartment
complexes, condominiuins, private homes, cooperatives, hospitals, nursing homes,

(#
SS
restaurants, bars, hotels and motels (collectivel referred to herein as "MDUs"),
License Fees'to such distribution shall be per subscriber
Payment of the License Fee shall be rendered to Network at the address listed on the

first page hereof,

4. Carriage. Except as otherwise specifically permitted herein, Affiliate shall
carry the Service full-time as part of Basic Service. Affiliate shall deliver the Service
without delay and shall not edit, alter or modify it, or any of its programming
elements, in any way. if Affiliate chooses to Time Delay programming, then such
prograraming shall be carried on such fixed time delay, and there shall be an
alternate channel that would Show the Service without time delay. Affiliate's
carriage of the Service shall be consistent with industry standards for content
distribution. If Affiliate chooses to alter or edit any of programimin for
advertisement insertion then 50% of all revenues received from advertising shall be
due to network. All advertisement in above territory will be run by Star Cable,
Bangla Vision will give Z minutes ad per hour betwesn 1 am to 9 am Dhaka
Bangladesh time to promote Star Cable services.

5. . Delivery of Signal. During the Term, Network shall provide, to Affiliate, the
Service in its entirety. The Service shall be delivered by Network to each Systern, in a
digitally compressed mode, by transmitting a signal of the Service via a international
satellite used for transmission of programming, Over the Air or on Fiber:
Notwithstanding anything to the contrary herein, Affiliate, at its own cost and
expense, shall be completely responsible for enceding or formatting the Service so it
can be distributed over the System.

WILL NOT PAY ANYTHING TOWARD CARRIAGE, ENCODING OR FOR ANY OTHER
EQUIPMENT REQUIRED TO PROVIDE SERVICES.

6. Ownership. All licenses, rights, and interests in the entire content of the
Service and Network's service marks, trademarks and copyrights (collectively, the
“Marks") shall remain fully vested in Network throughout the world. Affiliate only
shall use Marks in the versions and modes expressly authorized by Network.
Network reserves the right to review and approve all materials generated by
Affiliate for marketing purposes which incorporate any Marks. Uses of Network's
names and/or Marks, in routine promotional materials, such as program guides,
program listings and bill stutters, shall he deemed approved unless Network
specifically notifies Affiliate to the contrary. Promotional! material furnished b
Network to Affiliate shall he deemed to be automatically approved for use in the
format provided by Network, but Network's prior written consent is required to the
extent Affiliate modifies or otherwise changes such materials. Nothing herein shall.
bs construed as an assignment or grant by Netwerk to Affiliate of any Ute in or to
the Marks. Star cable will have the full authority to enforce or bring lawsuite for
any piracy or unauthorized carriage, of this channel.

7. Audits. During the Term, renewal Term, if any, and for 36 months thereafter,
Network (on a non- contingent fee basis) shall have the right to audit all records

Ss "
directly related to confirming the accuracy of License Fee payments made pursuant
to Section 3 above,

8. Contidentiality. Other than as required by applicable law, governmental order
or regulation, or decree of a court of competent jurisdiction, neither Party shall -
divulge or reveal, to any third party (except to a Party's attorney, consultant,
accountant, majority shareholder, potential investor or program provider, who have
@ need to now and to be bound by the same obligations of confidentiality),
the specific terms and conditions of this Agreement, or any information provided in
connection therewith, without the prior written consent of the other Party, except
that either Party may divulge or reveal such information to the entity that owns or
controls the Service, Neither Party shall issue any press release or other similar
publicity pertaining to the existance of this Agreement without first obtaining
written approval of sttch release or publicity from the other Party.

9, Assignment. This Agreement, including both its obligations and benefits, shal]
pass to and be binding on the respective transferees, successors and permitted
assigns of the Parties. This Agreement may not be assigned, in whole or in part, by
either Party without the prior written consent of the other Party, which such
consent shall not be unreasonably delayed or denied; provided, however, that no
consent shall be necessary in the event of {1} ass ent 00 a successor antity
resulting from a merger, acquisition or consolidation by either Party; (if) assignment -
io an entity under common control with, controlled by, or in. contral of, either Party;
or iii) ass ént to an entity which owns or controls the Service, provided that
any assignes hereunder, in writing, agrees to assume all assignor's obligations
ereunder,

10, Termination. Except as otherwise express] provided herein, the adversely
affected Party may terminate this Agreement if: at the other Party is in material
breach of this Agreement and does not fully cure such material breach within 60
days after receiving notice thereof: provided, however: if such breach is not
reasonably capable of being cured within that time, then the Party shall not be in
default if it commences to cure the default within the time and diligently pursues
such cure to completion: or [if] on 60 days’ written notice in the event of any force
majeure (ez, fire, flocd, government decree) causing non-operation of facilities or
oO dave ene of the Service hereunder which continues for 2 continuous period of
Ss,

11, Representation: and War ies. Network renresente and warrants tn
Affilate that Network bs an entity daly organized and validly existing under the laws
af Bangladesh and is qualified to do businose in Bangladosh; that Network lias all
necessary power and authority to enter into and perform the terms of this
Agreement; that the execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby by Network will not violate
or conflict with any provision of. will not constitute a default nnder ar breach of, and

lt
S$
Pre

do not impair the rights under (i) any contract, agreement or document to which
Network ts a party or its assets are bound, (ii) any order, writ, injunction, decree or
judgment of any court or governmental agency, or (lif) any law, rule or regulation of
any foreign, federal, state or local government or any political subdivision thereaf:
that no additional action on the part of Network is necessary to authorize the
execution and delivery of this Agreement; and, assuming the due authorization,
execution, and delivery hereof by Affiliate, that this ment has been duly
executed on behalf of Network and constitutes a valid and hinding agreement of
Network, enforceable against Network in accordance with its terms,

Aufiliate represents and warrants to Network that Affilate is an entity duly
organized and validly existing under the laws of New York State, USA, that Affilate
has all necessary power and authority to enter into and perform the terms of this
Agreement; that the execution and delivery of this Agreement and the

Affiliate is a party or its assets are bound, (If) any order, writ, injunction, decree or
judgment of any court or governmental agency, or (iii) any law, rule or regulation of
any foreign, federal, state or local government or any political subdivision thereof:
that no additional action on the part of Afiiliate is necessary to authorize the
execution and delivery of thig Agreement; and, assuming the due authorization,
éxecution, and delivery hereof by Network, that this Agreement has been duly
executed on hehalf of Affiliate and constitutes a valid and binding agreement of
Afiliate, enforceable against Affiliate in accordance with its tarms.

12. indemnification, Bach Party shall indemnify, defend and forever hold
harmless the other Party, the other Party's affiliated companies and their respective
officers, directors, emplayees and partners (collect “Representatives”),
against and from all liabilities, daims, costs, damages aod expenses fine! uding,
without limitation, reasonable feas for counsel of the other Party's choice}
(collectively, “Liabilities") arising out of any breach of any of its warranties,
representations or obligations pursuant to this Agreement. Without limfting the
foregoing, Network shall indemmify and hald late and its Representatives
harmless from and against any and all Liabilities arising out of the content of the
nervice (but exctuding any disputes between Affiliate or a System and its Service
Subscribers); or out of Affilate's distribution of the Service in a manner consistent
with this Agreement, including, but not limited to, any claims that the Service
Programming contains any material: (1) that is obscene or defamatory; {ii} which.
violates the right of privacy or publicity; (iii) which infringes copyright or
intellectual property rights, in uding music performance rights; (iv) which infringes
the literary right of any person or party: or 2 Which violates any other applicable
rale, regulation or law: provided, however that this indemnification will not cover
Liabilities resulting from (a) Affiliate's use of the Service or any promotional
material in a manner that is not in accordance with this Agreement, or (b} the
alteration of the Service or promotional material by Affiliate without Network's

any deletion or addition to the Service by Affiliate, which deletion or addit on gives
rise to Liabilities, and/or (ii} Liabilities arising out of promotional materials
provided by Affiliate. Notwithstanding anything in this Agreement to the contrary, in
ho event will either Party be lable to the other rty, by Indemnification or
otherwise, for any special, indirect, consequential or incidental damages of any kind,

(4
3S
including, without limitation, any loss of profit, less of use, or business interruption;
it being understood that any indemnification obligations shall be considered direct
damages. The provisions of this Section 12 shall survive the expiration of this
Agreement.

13. Covenants. Affiliate hereby covenants and agrees that it wilk  (i} continue to
carry on its business in substantially the same manner as it has prior to the Effective
Date; (li) keep the Systems in geod order, repair and condition roughout the Term
arid promptly and adequately repair all damage it causes to any System, other than
ordinary wear and tear; and {iif comply with all applicable laws. Network hereby
covenants and agrees that it will: (1} continue to carry on its business in
substantially the same manner as it has prior to the Effective Date; (ii) continue to
invest in creating quality programming for the Service; and (iif} comply with all
applicable laws.

14, Vertical Blanking Interval, Except as otherwise set forth herein, Network
retains and reserves all rights to the vertical blanking interval (VBI"}, audio
subcarriers (and any other portions of the bandwidth that May be created as a result
of digital transmission technology, provided that all primary video feeds
synchronized with audio as licensed by Network from program providers remain
intact), and all other signal distribution Capacity contained within the bandwidth of
the Service signal prior to receipt by Affilate. Network shall notify Affiliate in
writing of any and all information and data it places in the VBI and other signal
distribution capacity of the Service signal. If Network uses one (3} line of bandwidth
of the signal for any purpase related to the programming, including, withaut
Umitation (1) closed-captioning for the hearing impalred, (ii) a Second Audio
Program (SAP), (iii) identification and rating of video programming, fiv) wab
television icons or other triggers, and/or (v} vertical Integral test ¢ (for systeni
and equipment adjustment on headerds, as needed), then Affiliate shall transmit all
such programming data from a System to Service Subscribers. In the event Netwark
desires to use any portion of the ba dwidth for any other purpose, Network and
Affiliate agree to negotiate in g00d faith for such other use, including the terms and
conditions thereof; however, fn no event is Affiliate required to carry any such
additional programming or material.

t

15. Governing Law. This Agreement and all matters or igsues collateral thereto
shail be governed by the laws of State of New York, USA, without regard to rules
governing conflicts of law. Any Suit, action or proceeding with respect to this
Agreement shall be brought in the Courts of New York in the county of Bronx New
York, The Parties hereby accept the exclusive jurisdiction of those courts fur the
Purpose of such suit, action or proceading,

16. Arbitration. All disputes which cannot be resolved amicably hetween the
Parties shall be submitted to binding arbitration. Arbitration proceedings will be
held in New York; USA, or such ather location agreed to by the Parties the Parties to
the arbitration may agree on an arbitrator; otherwise, there will bea panel of thres

sy  *
fre

{3} arbitrators, one (1) arbitrator nanied in writing by each Party within 20 days
alter either Party serves a notice of arbitration on the other Party, and the third
arbitrator named in writing by the two (2) arbitrators so appointed by the Parties,
within 10 days after the two (2) arbitrators selected by the Parties are named. No
person financially interested in this Agreement or affiliated with either Party may
Serve as ani arbitrator. The costs of the arbitration imposed by the arbitrator or
arbitrators and the fees of the arbitrator or arbitrators shall be assessed against the
losing Party in the arbitration. The decision of the arbitrator or arbitrators will be
final and conclusive and binding on bath Parties, and judgment thereon may be
entered and enforced in any court of competent jurisdiction. Notwithstanding the
foregoing, the arbitrator or arbitrators shall have no jurisdiction over disputes
relating to the ownership, valtity use or registration of any Mark, other intellectual
property, or proprietary or confidential information of Network without Network's
prior written consent.

18. . Notices. Any notice shall be in writing and stiall be hand delivered, sent by
telecopy or facsimile or sent by express courier adequate postage prepaid to the
addresses for the Parties set forth on the first page of this Agreament. Notices to
Affiliate shall be to:

StarCable LLC,
3839 Bell Blvd Suite 233
Bayside NY 11361

Notice shall be deemed given upon proof/confirmation of receipt.

19. Entire Agreement. This Agreement contains the entire understanding of the
Parties, and supersedes ali prior understandings of the Parties, relating ta the
subjact matter hereof. No provision shall he construed against a Party because such
Party drafted such provision. This Agreement may not be amended or modified
except in writing and signed by both Parties,

20. _‘ Relationship. Neither Party shali be or hold itself out as the agent of the other
th ing contained herein shall he deemed to create,
and the Parties do not intend to create, any relationship of partners or foint
venturers or agents as between Affiliate and Network, and neither Party is
authorized to or shall act toward third barties or the public in any manner which
would indicate any such relationship, ise, no supplier of advertising or
programming or anything else included in the Service by Network shall be deemed

ss =
pt

to have any privity of contract or direct contractual or other relationship with
Affiliate by virtue of this Agreement or Affliate's carriage of the Service hereunder.
Network disclaims any present or future right, interest or estate in or to the
transmission facilities of Affiliate, any affiliate of Affiliate, and the parents,
subsidiaries, partierships or joint venturers controlling the Systems on which the
Service is transmitted, such disclaimer being to ackn edge that neither Affiliate
nor the transmission facilities of the Systems (nor the owners thereof} are common
carriers.

21, Counterparts. This Agreement may be signed in any number of counterparts,
each of which (when executed and delivered) shall constitute an original instrument,
but all of which together shall constitute one and the same instrument. This
Agreement shall become effective and be deemed to have been executed and
delivered by each Party at such time ag counterparts shall have been executed and
delivered by each Party, regardless of whether each Party has executed the same
counterpart. It shall not be necessary when mating proof of this Agreement to
account for any counterparts other than a sufficient number af rounterparts which,
when taken together contain signatures of each Party.

22, Severability. The determination that any provision of this Agreement is invalid or
unenforceable will not affect the validity ar unenforceability of the remaining
provisions under other circumstances, any invalid or unenforceable provision will

enforced to the maximum extent permitted under the law. Both Parties, however,
shall negotiate, in good faith, with respect to an equitable modification of the
provision, or the application thereof, to be invalid or unenforceable.

23. Construction. The words “herein,” “hereof” “hereunder,” and other similar

terms refer to this ment as a Whole and not any Particular Section or provision

(unless the context clearly requires otherwise}, Each Schedule referred to in this

Agreement is incorporated herein by reference. The headings contained in this

Agreement are included for convenience of reference only and shall in no way affect

the construction or interpretation of any of the terms or provisions of this
greement.

24. “Standard Terms” shall mean the Standard Terms and Conditions attached
hereto as Exhibit A and deemed a part hereof, all of which terms are binding on the
parties hereto and incorporated herein, In the case of any conflict between the
terms of this agreement and the Standard Terms, the terms of this Agreement shalt
govern,

25. Marketing Efforts. The Parties shall work in good faith ta develop joint plans
for the promotion and marketing of the Service and each System launch

Network the opportunity to train its personnel with respect to the overall provision
of the Service.

S$ i"
Case 1:16-cv-04067-SJ-CLP Document 81 Filed 05/06/19 Page 255 of 408 PagelD #: 660

IN WITNESS WHEREOR each of the Parties hereto has caused thi
executed by its duly authorized representative. $ Agreement to be

 

 

 

Shamol Bangla Media Limited
Bangla Visionary |

. Signature: ef

* i yf ~~

, Printed Name: v
Title: A Hog gry , fepel y- Maweginy Pivelte,
Date:
Affiliate: StarCable NA Inc. _/
Signature ee
Printed Name: a“ Sf OS fl Aol
Tithe: Director

m Date:

a“
(Letter of Authorization

This Letter is between Star Cable NA Inc. 3839 Bell Blvd Suite 233 Bayside NY 11361 and Shamol Bangla
Media Limited, (Bangla Vision Television) a Bangladeshi company at Noo Tower, 1/F Free School Street,
110, Bir Uttam CR dutta Raod, Dhaka-1205(Bangla Vision).

whereas Shamoi Bangla Media Limited is provider of certain Bangla programming of which includes
Bangla Vision Television,

whereas Shamol Bangla Media Limited waats t0 protect its Television programming from piracy and Uegal
use,

whereas Shamo] Bangla Media has certain contract with Bangla America Entenainment LLC, which Bangla
America Prteriainment has continued 0 violate,

’ Shamol Bangla Media hereby authorizes Star Cable NA Ino. file a lawsuit against Bangla America
Entertainment, LLC Bangle Vision to recover all its monies due and any other legal actions against Bangla
Aunerica Entertainment that maybe required including injutictive relief. Star Cable will pay for all legal foes
and it will be paid back from the fees recovered from Bangla America Entertainment.

Shamol Bangin Media hereby additionally authorizes Star Cable NA Inc. tw prosecute against any individuals
. OF Contpanies engaged in piracy or illegal use of Shamol Bangle Media content locluding Bangla Vision
_ channel, and is authorized to fle any lawsuit or infunctive.
. Bangla Vision will be responsible to send 36 days notice of cancellation to Bangla Amerioa Entertainment.
Star Cable will assist Bangla Vision it this regard, or can send it on Shamo! Bangla Media’s behaif,

The main Contract will become effective Soon after 30 days cure period ends and Bangla America
Entertainment contact is terrninated.

 

 

Shamol Benpla Media Limited. (Bangla Vision TV} Star Cable NA Toc. Jf
“By U v
~— Thies ast He conv S- ip SefAs oh.

 

 

mW Veputy - Man aging Dill toys UK
Case 1:16-cv-04067-SJ-CLP Document 81 Filed 05/06/19 Page 257 of 408 PagelD #: 662

EXHIBIT G
NETWORK AFFILIATION AGREEMENT

Between

Ekushey Television Limited USA LLC

400 5 Willow Ave

Galloway, NJ 08205

The Company wholly owned subsidiary of Ekushey Television Limited 149-150
Tejgaon 1/A Dhaka Bangladesh and is authorized by Ekushey Television Limited
Bangladesh to sign this contract,

And:

Affiliate: StarCable NA Ine.
3839 Bell Bivd Suite 233
Bayside NY 11361

In consideration of the mutual covenants set forth in this Network Affiliation
Agreement (Agreement’), the above-named parties (each sometimes referred to
herein as a "Party" and collectively as the "Parties") hereby agree as follows with
respect to launch and carriage of the programming service identified below:

Programming Service: Ekushey TV (the "Service").

Service Description: 24 hour Bangla Channel consisting of Dramas, News, music and
children’s Shows.

License Fees: USD $0.25 per Subscriber, per Month.
Minimum payment first year: $15,000 to be pald in 3 payments of $5,000 each.

Guaranteed Payment V5. Projection payments*
1* year: $15,000 per year. 50,000 subscribers $156,000
2” year: $30,000 78,000 subs $225,000
3” year: £45,000 100,000 subs $300,000
3” year: $60,000 125,000 subs $375,000
4" yaar: $72,000 150,000 subs $450,000
5” year: $84,000 175,000 subs $525,000

Number of subscribers report will be submitted on quarterly basis, and payments
above guaranteed will be adjusted each quarter accodingly. Confidential access to
accounting system will be pravided on quarterly basis or anytime on written
demand from Ekushey Television itd.

Systein Territory: United States of America, Canada, and Eurdpe,

ACCEPTED AND AGREED TO EFFECTIVE AS OF June 1, 2016 (the “Effective Date")

sso
Conditions as follows:

i. Scope. Affiliate shall have the Exclusive rights to distribute the Service via
coaxil cable television systems, Satellite DTH (direct to home) or Over the Air
Affiliate shall have exclusive rights for WiMax Wireless, Internet (IPTV Internet
Protocol TV} and Mabile TV

Affiliate shali nat knowingly allow unauthorized taping or receipt of the Service.
Affiliate’s technical support in hooking up Service Subscribers' ¥CRs or DVRs, and
Service Subscriber recording of the Service off VCRs or DVRs, shall not be deemed a
violation of this Agreement. Affiliate will use commercially reasonable efforts to
minimize any unauthorized receipt or recording of the Service in conmection with
any System, Affilate also shall have standing and the Skushey legal right to
prosecute on its own behalf, as a person aggrieved" or one with similar standing,
that has suffered an “injury in fact” the claims of which arising out of unauthorized
reception or use would fall within the “zone of interests” to be protected by any
applicable statutes, Affilate may also authorize another entity or individual to
combat any illegal carriage or piracy of the Service,

Affiliate may sub-distribute the Service to another service provider as long as it {s
_ under the conditions set forth in this this contract. For any fee that Is collected from

sub-distributer, above $0.50 Ekushey TV will be paid 50% of the monthiy fee per

subscriber At Yar g g

2. Term of Agreement, The term shail be for a period of ive (ST years
commencing on the Effective Date (the "Term". This Agreement automatically shall
renew for additional three-year Terms, unless either Party provides at least 90 days
written notice to the other Party, prior to the end of the initial Term or any
subsequent renewal Term, of its desire to terminate this Agreement; provided that
the proposed License Fee applicable to any renewal Term is subject te good faith
negotiations between the Parties, and at least 120 days before the end of the then
applicable Term, Network shail provide written natice to Affiliate of the proposed
License Fee for the next renewal,

3. _ - License Fees and Payment Terms. Affiliate shall pay Network a license fee for
the right to distribute the service (the “License Fee”) pursuant to this ement.
Ekushey Television Limited USA ILC will send termination letter to total cable usa
and Radiant IPTV.

For purpose of determining the monthly amount of License Fees due and owing to
Network, the Service Subscriber Number for each month shall be equal to the total
number of service Subscribers on the first and last day of the month for which
Payment is being made, divided by two (2). Payment shall be rendered no later 36
days after the end of each calendar month during the term (“Due Date”).

Any License Fees that are unpaid by the Due Date shall result in the assessment of a
late fee of one and one-half percent (1.1/2%) interest per month {or iflower, the
maximum rate allowable by law) on such unpaid balance, calculated from the Due
Date until payment is received by Network. There shall be no tax withholdings from
any sums owning to Network hereunder. During the Term, Affilfate and each
System shall have the right to exhibit and distribute the Service to multiple dwelling
units-and commercial establishments, including, without Nimitation, apartment
complexes, condominiums, private homes, cooperatives, hospitals, nursing homes,
restaurants, bars, hotels and motels (collectively referred to herein as "MDUs"),

$5 Ge
License Fees to such distribution shall be per subscriber.
Payment of the License Fee shall be rendered to Network at the address listed on the

first page hereof.

4, Carriage. Except as otherwise specifically permitted herein, Affiliate shall
tarry the Service full-time as part of Basic Service. Affiliate shall deliver the Service
without delay and shall not edit, alter or modify it, or any of its programming
elements, in any way. If Affiliate chooses to Time Delay programming, then such
prograroming shall be carried on such fixed time delay, and there shail be an
alternate channel that would Show the Service without time delay. Affiliate's
carriage of the Service shall be consistent with industry standards for content
distribution. If Affliate chooses to alter or edit any of pro amnting for
auvertisement insertion then 50% of all revenues received: from advertising shall be
due to networ'

5. Delivery of Signal. During the Term, Network shall provide, to Affiliate, the
Service in its Satirety. The Service shall be delivered Network to each System, ina
digitally compressed mode, by transmitting a signal of the Service via a international
satellite used for transmission of programming, Over the Air or on Fiber
Notwithstanding anything to the contrary herein, Affiliate, at its own cost and
expense, shail he completely responsible for encodirig or formatting the Service so it
can he distributed over the System,

WILL NOT PAY ANYTHING TOWARD CARRIAGE, ENCODING OR FOR ANY OTHER
EQUIPMENT REQUIRED TO PROVIDE SERVICES.

6 Ownership, All licenses, rights, and interests in the entire content of the
Service and Network's service marks, trademarks and copyrights (collectively, the
“Marks") shalt remain fully vested in Network ftroughout the world. Affilate only
shall use Marks in the versions and modes expressty authorized by Network.
Network reserves the right to review and approve all materials generated by
Affiliate for marketing purposes which incotporate any Marks. Uses of Network's
hames and/or Marks, in routine promotional materials, such as prograrn guides,
program listings and bill stutters, shall be deemed approved unless etwork
Specifically notifies Affiliate to the contrary. Promotional material furnished by

€

format provided by Network, but Network's prior written consent is required to the
extent Affillate modifies or otherwise changes such materials. Nothing herein shall
be Fastrued #8 &N assignment or grant by Network to Affiitate of any title in or to

7. Audits. During the Term, renewal Term, if any, and for 36 months thereafter,
Network (on a non- contingent fee basis) shall have the right to audit al) records
directly related to confirming the accuracy of License Fee payments made pursuarit

té Section 3 above.
sg &
8, Confidentiality. Other than as required by applicable law, governmental order
or regulation, or decree of a court of competent jurisdiction, neither Party shall
divulge or reveal, to any third party (except to a Party's attorney, consultant,
accountant, majority shareholder, potential investor or program provider, who have
a need to know and agree te be bound by the same obligations of confidentiality),
the specific terms and conditions of this Agreement, or any information pravided in
connection therewith, without the prior written consent of the other Party, except
that either Party may divulge or reveal such information to the entity that awns or
controls the Service. Neither Party shall issue any press release or other similar
publicity pertaining to the existence of this ement without first obtaining
written approval of such release or publicity from the other Party.

9, Assignment. This Agreement, including both its obligations and benefits, shall
pass to and be binding on the respective transferees, suctessurs and pecuilied
assigns of the Parties. This Agreement may not be assigned, in whole or in part, by
either Party without the prior written consent of the other Party, which such
consent shall not be unreasonably delayed or denied; provided, however, that no
consent shall be necessary in the event of {i} assignment to a successor entity —
raciiting fram a merger acquisition or cancolidation by oither meri (i) asaignment
to an entity under common contro] with, controlled by, or in contro! of, either Party:
‘or {iil} assignment to an entity which owns or controls the Service, provided that
any assignee hereunder, in writing, agrees to assume all assignor's obligations
ereunder.

10, Termination, Except as otherwise exprassly provided herein, the adversely
affected Party may terminate this Agreement ift (2) the other Party iz in material
breach of this Agreement and does not fully cure such material breach within 60
days after receiving notice thereo§ provided, however, if such breach is not
reasonably capable ef being cured within that time, then the Party shall not be in
default if it commences to cure the default within the time and diligently pursues
such cure to completion; or (li) on 60 days‘ written notice in the event of any force
majeure (e.g, fire, flood, government decree) causing non-operation of facilities or
gon-furnishing of the Service hereunder which continues for a continuous period of
a a
NON-PAYMENT. Ekushey Television ltd. Has right to terminate this contract by giving
60 days writtten notice to cure for non. ent of minimum gurantee payment due
or for extra paymnets due based on actual # of subs.

ti, Representations and Warranties, Network represents and warrants to
Affiliate that Network is an entity duly organized and validly existing under the laws
of Bangladesh and ts qualified to do business In Bangladesh: that Network has all
necessary power and authority to enter into and perform the terms of this
Agreement; that the execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby by Network will not violate
or conilict with any provision of, will not constitute a default under or breach of and
do not impair the rights under {1) any contract, agreement or document to which
Network ts a party or its assets are bound, {if} any order, writ, injunction, decree or

Ss
judgment of any court or governmental agency, or {iii} any law, rule or regulation of
any foreign, federal, state or local government or any political subdivision thereof
that no additional action on the part of Network is necessary to authorize the
execution and delivery af this Agreement; and, assuming the due authorization,
execution, and delivery hereof by Affiliate, that this ement bas been duly
executed on behalf of Network and constitutes a valid and binding agreement of
Network, enforceable against Network in accordance with its ternis.

Affiliate represents and warrants to Network that Affiliate is an entity duly
organized and validly existing under the laws of New York State, USA,, that Affiliate
has all necessary power and authority to enter into and perform the terms of this
Agreement, that the execution and delivery of this Apreement and the
consummation of the transactions contemplated hereby by Affilate will not violate
or conflict with any provision of, will not constitute a default under or breach of and
do not impair the rights under (1) any contract, agreement or document to which
Affiliate is a party or its assets are bound, (i) any order, writ, injunction, decree or
judgment of any court or governmental agency, or (iif) any law, rule or regulation of
any foreign, federal, state or local government or any political subdivision thereof:
that no additional action on the part of Affiliate is necessary to authorize the
execution and delivery of this Agreament; and, assuming the due authorization,
execution, and delivery hereof by Network, that this Agreement has been duly
executed on behalf of Affiliate and constitutes a valid and binding agreement of
Affiliate, enforceable against Affiliate in accordance with its terms.

12, indemnification, Bach Party shall indemnify, defend and forever hold
harmless the other Party, the other Party’s affiliated companies and their respective
officers, directors, employees and partners (collectively "Representatives",
against and from all liabilities, claims, costs, damages and expenses (including,
without limitation, reasonabie fees for counsel of the other Party's choice}
(collactively, “Liabilities” arising out of any breach of any of its warranties,
representations or obligations pursuant to this Agreement. Without limiting the
foregoing, Network shall indemnify and hold Affiliate and its Re resentatives
harmiess from and against any and all Liabilities arising out of the content of the
Service (but excluding any disputes between Affiliate ora System and its Service
Subscribers); or out of Affiliate's distribution of the Service in a manner consistent
with this Agreement, including, but not limited to, any claims that the Service
Violates the gontains any material: {i} that is obscene or defamatory; {ii) which
violates the right of privacy or ublicity; (tii) which infringes copyright or
intellectual praperty rights, inc uding music performance rights; (iv) which infringes
the literary right of any person or party; or A, which violates any other applicable
rule, regulation or law; provided, however, that this indemnification will not cover
Liabilities resulting from (a) Affiltate's use of the Service or any promotional
material in a manner that is not in accordance with this Agreement, or (b) the
alteration of the Service or promotional material by Affiliate without Network's
prior written consent. Affiliate shall, to like extent, indemnify and bold Network and
its Representatives harmless for (i) Liabilities between Affiliate or a System and its
Service Subscriber arising out of matters other than content of the Service, {if}
Liabilities arising out of use of the Service in breach of this Agreement and/or for
any deletion or addition to the Service by Affiliate, which deletion or addition gives
rise to Liahilities, andor (ili) Liabilities arising out of promotional materials
provided by Affiliate, otwithstanding anything in this Agreement to the contrary, in
no event will either Party be Hable to the other arty, by indernnification or
otherwise, for any special, indirect, consequential or incidental damages of any kind,
including, without limitation, any loss of profit, loss of use, or business interruption;
it being understood that any indemnification obligations shall be considered direct

ns
damages. The provisions of this Section 12 shall survive the expiration of this
Agreement

13. Covenants. Affiliate hereby covenants and agrees that it will: (4) continue to
carry on its business in substantially the same manner as it has prior to the Effective
Date; (if} keep the Systems in good order, repair and condition throughout the Term
and promptly and adequately repair all damage it causes to any System, other than
ordinary wear and tear; and (ill) comply with all applicable laws. Network hereby
covenants and agrees that it will: (f) continue to carry on its business in
substantially the same manner as it has prior to the Effective Date; (iH) continue to
invest in creating quality programming for the Service; and (iii} comply with all
applicable laws.

14. Vertical Blanking Interval. Except as otherwise set forth herein, Network
retains and reserves all rights to the vertical blanking interval ("VBI"), audia
subcarriers (and any other portions of the bandwidth that may be created as a result
of digital transmission technology, provided that al! primary video feeds
synchronized with audio as licensed by Network from pro providers remain
intact), and all other signal distribution capacity contained within the bandwidth of
the Service signal prior to receipt by Affiliate. Network shall notify Affiliate in
writing of any and all information and data it places in the VBI and other signal
distribution capacity of the Service signal. If Network uses one o line of bandwidth
of the'signal for any purpose related to the programming, including, without
limitation § closed-captioning for the hearing impaired, (if) a Second Audio
Program (SAP}, (ii) identification and rating of video programming, {iv) web
television icons or other triggers, and/or (v) vertical integral test (for system
and equipment adjustment on headends, as needed), then Affiliate shall transmit all
such programming data from a System to Service Subscribers. In the event Network
desires to use any portion of the bandwidth for any other purpose, Network and
Affiliate agree to negotiate in good faith for such other use, including the terms and
conditions thereef, however, in ne event is Affliale cequired ly casry any such
additional programming or material. .

15 Governing Law. This Agreement and all matters or issues collateral thereto
shall be governed by the Jaws of State of New York, USA, without regard to rules
governing conflicts of law. Any suit, action or proceeding with respect to this
Agreement shall be brought in the courts of New York in the county of Bronx New
York. The Parties hereby accept the exclusive jurisdiction of those courts for the
purpose of such suit, action or proceeding.

16, Arbitration. All disputes which cannot be resolved amicably between the
Parties shall be submitted to binding arbitration. Arbitration proceedings will be
held in New York, USA, or such other location agreed to by the Parties, The Parties to
the arbitration may agree on an arbitrator; otherwise, there will be a panel of three
{3} arbitrators, one (1) arbitrator named tn writing by each Party within 20 da

after either Party serves a notice of arbitration on the other Party, and the thi

So 0
arbitrator named in writing by the two (2) arbitrators so appointed by the Parties,
within 10 days aftar the two (2) arbitrators selected by the Parties are named. No
person financially interested in this Agreement or affiliated with either Party may
serve as an arbitrator The costs of the arbitration imposed by the arbitrator or
arbitrators and the fees of the arbitrator or arbitrators shall be assessed against the
lasing Party in the arbitration. The decision of the arbitrator or arbitrators will be
final and conclusive and binding on both Parties, and judgment thereon may be
entered and enforced in any court of competent jurisdiction. Notwithstanding the
foregoing, the arbitrator or arbitrators shall have no jurisdiction over disputes
relating to the ownership, validity, use or registration of any Mark, other intellectual
property, or proprietary or confidential information of Network without Network's
prior written consent.

17. _Waiver. Any waiver must be in writing and signed by the Party whose rights
are being waived. Waiver by either such Party of any rights for any default of the
other Party shall not constitute a waiver of a rights for either a prior ora
subsequent breach of the same obligation or for any prior or subsequent breach of
any other obligation of a defaulting Party hereunder,

18. ‘Notices. Any notice shall be in writing and shall be hand delivered, sent hy
telecopy or facsimile or sent by express courier adequate postage prepaid to the
addresses for the Parties set forth on the first page of this Agreement. Notices to
Affiliate shall be to:

StarCable LLC,
3839 Bell Bivd Suite 233
Bayside NY 11361

Notice shall be deemed given upon proof/confirmation of receipt.

19. Entire Agreement, This Agreement contains the entire understanding of the
Parties, and supersedes all prior understandings of the Parties, relating to the
subject matter hereof, No provision shall be construed against a Party because such
Party drafted such provision, This Agreement may not be amended or madified
except in writing and signed by both Parties.

20. _ Relationship. Neither Party shall be or hold itself out as the agerst of the other
Party under this Agreement. Nothing contained herein shal! be deemed to create,
and the Parties do nat intend ta create, atty relationship of partners or joint
venturers or agents as between Affilate and Network, and neither Party is
authorized to or shall act toward third parties or the public in any manner which
‘would indicate any such relationshfp, Likewise, no supplier of a ertising or
programming or anything else included in the Service by Network shall be deemed
to have any privity of contract or direct contractual or other relationship with
Affiliate by virtue of this Agreement or Affiliate's carriage of the Service hereunder

bs &
Network disclaims any present or future right, interest or estate ini or to the
transmission facilities of Affiliate, any affiliate of Affiliate, and the parents,
subsidiaries, partnerships or joint venturers controling the Systems on which the
Service is transmitted, such disclaimer being to acknowledge that neither Affilate
nor the transmission facilities of the Systems (nor the owners thereof} are common
carriers.

21. Counterparts. This Agreement may be signed in any number of counterparts,
each of which (when executed and delivered) shall constitute an original instru ment,
but all of which together shall constitute one and the Same Instrument. This
Agreement shall become effective and be deamed to have been executed and
delivered by each Party at such time as counterparts shall have been executed and
delivered by each Party, regardless of whether each Party has executed the same
counterpart, [t shall not be necessary when making proof of this Agreement to
account for any counterparts other than a sufficient number of counterparts which,
when taken together, contain signatures of each Party.

22, Severability. The determination that any provision of this Agreement is invalid or
unenforceable will not affect the validity ar unenforceability af the remaining
rovisions under other circumstances. Any invalid or unenforceable provision will
enforced to the maximum extent permitted under the law. Both Parties, however, .
Shall negotiate, in good faith, with respect to an equitable modification of the
provision, or the application thereof, to be invalid or unenforceable.

23. Construction. The words “herein,” “hereof,” "hereunder" and other similar

terms refer to this Agreement as a whole and not any particular Section or provision

(unless the context clearly requires otherwise). Each Schedule referred to in this

Agreement Is incorporated herein by reference. The headings contained in this

Agreement are included for convenience of reference only and shall in no way affect

the construction or interpretation of any of the terms or provisions of this
greement.

24. “Standard Terms” shall mean the Standard Terms and Conditions attached
hereto as Exhibit A and deemed a part hereof. all of which termis are binding on the
parties hereto and incorporated herein. In the case of any conflict between the
terms of this agreement and the Standard Terms, the terms of this Agreement shall
govern.

25. Marketing Efforts. The Parties shall work in good faith to develop joint plans
for the promotion and marketing of the Service and each, System launch hereunder
Prior to each such System launch, Affiliate shail use its best efforts to provide
Network the opportunity to train its personnel with respect to the averall provision
a 2 service,

IN WITNESS WHEREOR each of the Parties hereto has caused this Agreement ta be

executed by its duly authorized representative.
Case 1:16-cv-04067-SJ-CLP Document 81 Filed 05/06/19 Page 266 of 408 PagelD #: 671

Bkushey TV
Signature: “

Printed Name: | -
banka. ALAM

Title;

Date: é @ el 1h

 

Affiliate: StarCable NA Inc. ~f

 

Signature gt

Printed Name: S ait i] Se fia k
Title: Director

Date;

bl3/1b
Case 1:16-cv-04067-SJ-CLP Document 81 Filed 05/06/19 Page 267 of 408 PagelD #: 672

 
A
by
Ae
ms
i

‘
sod
Be
a

i
FD

os

i
anef

 

 

v
tan,

way

ft

an

4
Ss

NETWORK AFEILIATION AGREEMENT

! ~

~N

Betweert,. ¢
Network Somoy Media Limited (Somey Television)
Nasir Trade Center \
‘39, Bir Unam C.R. Dutta Road, Dhaka-1295 \
Baugledesh , a

“Arid: ”
Affilate: StarCable NA Inc. ,
3839 Bett Bivd Suite 233 6 !
Bayside NY 11361 we

4
In considertitinn of the muted navensale get facth in this Network Affiliation Agreement ("Agreement"),
athe ahave-namad parties Ceanh sometitacs red rhad in herein AGF “Party” aret callentively as the “Partins")
hereby agree as follows with respect to lnurch and carriage of the programming service identified below:

ro VW

Frogrammlag Service: Somoy Television ~,
f .

Service Description: 24 hour Bangla Ladguage Chars consisting of News and Current Affairs, ’

Me,
- -

: ‘ . ?
Lisence Foeo: i* year USS 1000 (fifteen theoacanslt, 2 ese LISS BOON, Chidy ttinuennd),, 9? yaur LISS 40000,
(forty thousand), 4° year USS $0000, (fifty thousand}, $° year USS 60000. (sixty thousand), Errespeative of number
of customers . ’ f

Sa fay
System Territory: Exclusively in the United States anc Canada and nan-exclasively in‘other countries.

f é :
ACCEPTED AND AGREED TOVEPPECTIVE AS OF 1* July, 2014 (the “Effective Date)

Conditions az follows: tog

reed

1, Scope, Affitiate shall have the exclusive rigai only 3 the U.S. and Canada to distribute the Service via

the coax cuble teloyision systems, Satellive DTHiviress. te homne) or Over the Atr, Affiliate nve ive ri
WiMax Wireless, Internet (IPTV Loternet Protoc 3! TV) and Mobile. Affiliate may sub-distrToate the Servise 19 charhon
fervice beavider ae long as it Is under the vanditons sé: forth in this contract, ABEnté shall oot knowingly allow
unzathorized taping or receipt of dhe Service Say ryptosts that cames to Ramniny TY regarding nacrlage nn exelnsive
platforms, (WiMax, Wireless, IPTV or Modile) Sony TV will diract those requests to cable Na Inc Star cable
, shall provide a direct feed ta these systems roq-ririeg aves 10 programming. Somoy TV will not daour atty costs for
/ Such feeds. Affiliete’s technical support in hooking up. Service Subscribers’ VCRs or DVRs, and Service Subscriber
%

 

“,

shall provide written notive ta Affiliate of the proposed License Fee for the next renewal. Lo ‘

nT,

 

oqnarog \ ‘

i

| é
2, Term of Agreement. The term shall.be for a period of Pive (5) years commencing on the Effective date (the
“Term”. This agreetiont shall prevall unless either Party provides st least 30 days written notice to the other
Party, prior to the end of the inttial Term or any subsequent renewal Tenn, of ‘its desire to terminate this
Agreement; provided that the proposed License Fee applicable to any renewal Term Is subject to good faith ~“
negotiations betveen the Parties, and at east 30 days before the end of the then applicable Term, Network

a

i

‘ a
_

3, License Fees and Payntent Terms.

: ” . f
Affiliate shall pay Somoy TV « license fee for the right to distyibute the service (the “License Fee") pursuatit to this
Agreement, i?

No

in five years of agreement, Affliate will pay Somoy TV full advance payment of ist year which is US$ 15,000
anfi half advance payment of 2nd year which is USE 15,090 totalling the amount to USS 30,000. On the
10th month of ist year, affiliate will pay the rest of the amount US$ 15,000. From thet onwards, there will be

advance payment of qe year only.

“The payment schedulé for the 5 years would be Ist year USS 15000, 2nd year USS 30000, ard year USS 40000,
4th year USS 50000, 5th year US$ 60000. . nd
sone

 

 

 

 

 

 

 

 

 

 

 

 

 

i - Senet
Payment | Amount in Payment Details ‘Tentitive Payment Date Amount

Yedr Usp . Jo Be Paid
ist Year .| 15,000] Full anyount of Ist year & June 2014 $30,000/

ft SOM Of advance of 2nd Years _ ‘

and Year 3H,0601 Rest 5094 of 2nd year June 2015 $15,000/
3rd Voar 40,000) Full advance payroent of 3:0 Year | Decembey2013/January 2016 eabOOu/
ath Years | 50,000! Full advance payment of 4th Year December20i6Mahuery 2017 | $30,000x:
Sth Year 69,000] Full advance payment of 3th Year December'201 7January 20 18 (-$60,000/

“ ; i

After receiving the advance payment, If Nexwork {(Somay TV) declares the agreement invalid, for a material cause,

it will he bound te Refund the payment upon calculation of the last effective date of this agreement. After making
the advance payment, if Affiliate (StarCable) declares (ne agreement invalid, it will not receive any refund, ‘ne

7 Le : o
if there is no advance payment in due date throughout this five years apreement, Network will provide = written 2
notice to Affiliate within 15 days: If Nerwork does not pay the advance paymont within the next 15 days, this
agreement will becotne mulland void automatically. .
. iN i -
Any License Fees.that are unpsld by the Due Date shall result in the assessment ofa late fes of one and one-balf
percent(11/2%) interest per month (or, if lower, the maximemt rate allowable by law) on such unpaid balance,
Fo FA the Pee Reta until navimnent is received by Network. There shall be no tex withholdings fom

one Phe
Mt

an advertisement insertion ander this agreement.

 

 

OIgs Hoe

:
rad

“Service. APiliate shall deliver the Service withoct delay and shall not edit, alter or

 

~ b5

A, Carriage. Except as ober specifically petmitted herein, Affiliate shall carry the Service full-time as part of Basic

modify it, or any of ite programming

elements; in any way. If Affiliate chooses to Time Delay programming, then such programailng shall be carried on such
fixed time delay, aud there aball be an alternate channel that would be without time delay. AiGliste’s carriage of the Service
shall be consistent with industry standards fpr content distribution. Affiliate will never alter or edit any of programming for

‘s, Delivery of Signal. During the Term, Somioy TV shall provide, 16 Adfiliats, the Service in its entirety. The Service
shall be delivered by Somoy TV to ench System, in a dighally compressed mode, by teanmmitting « signal of the Servite via
au interaatiodal satellite used for transmission of prograniming, Over the Air or on Fiber. Notwithstanding anything to the
contrary herein, Affiliate, at-its oven cost and expense, shall be completely responsible for encoding or formatting the

1

Service ae If can be distibuted over the System. :

\ c . ,
‘SOMOY TELEVISION WILL NOT PAY ANYTHING TOWARD CARRIAGE, ENCODING OR FOR ANY

OTHER EQUIPMENT REQUIRED TO PROVIDE SERVICES.

oy, .

r
vege

6. Ownership. All licenses, rights, and intercats In the entire content of the Service and Network's service
marks, trademarks and copyrights (collectively, the “Maris") shall remein fully vested in Network throughout the world.

Affiliste only shall use Mics in the versions and ovodes expressly authorized by N

review aod approve
Network's names and/or Marks, In routine promotional meterigls, such #3 progrant gu

etwork. Nétwork reserves the right to

materials generated by Affitiair for marketing purposds which incorporate atly Marks, Uses of

ides, program listings and bilt stutters,

shall be deemed approved uniess Network specifically notifiés Affiliate to the contrary. Promotional material furnished by
Network to AR@iate shall be deemed t be automatically: approved for use in the format provided by Network, but
Network's prior written consent is required to the extent Affttiate modifies or otherwise changes such materials. Nothing
herein shall be construed as dn aesigtanent or gratit by Network ro Affiliate of any title in orto the Marks.

7. Confidentiality. Other than as required by applicable Isw, governmental order or regulation, or decree of a cot of —
competent jurisdiction, neither Party shall divulge or reveal, to any third party (except to a Party's attornay, congultunt,
acvountant, majority shareholder, potential investor or progrent provider, who have a need te know and agree to be bound

by the same obligations of confidentiality), the specific terms and conditions of

this Agreement, or any information

provided in connection therewith, without the prior written consent of the other Party, except thet eltfer Party uvay divulge
or reveal such information to the entity that owns or controls the Service. Neither Party shell issue any press release or other
similar publicity pertaining to the existence of this Agreement without first obtaining written approval of such release or

publicity from ths other Party.

or
8, Agsignaient. This Agreement, including both its obligations and benefits, shall pais to and be binding on the respective
tunefarees, Successors and permitted assigns of the Parties” This Agreement may not be assigned, in whole or in part, by

either Party without the prior written consent Of the other Partyy which such consent shall not be unreasonably delayedvor
dewied:.provided, however, that no consent shall be necessary in the event of (/} assignment to a successor entity resulting

front. merger, acquisition or consolidation by either Party; (i) assignment to an. entity under common control with,

controlled by, or in control of, either Party. or (iil) assignment to an eraity which owns or controls the Service, provided that
. ” india te dette nanean bh aces of ocolaonars obi ations hereunder. 4
|

i
1G. Representations and Warranties. Network represents and warrants to Affiliate that Network is an entity duly
organized and validly existing under the laws of Bangladesh and {is qualified to do business m Bangladesh; that Network has
all cecessary power win uathunily lu ender tuto sed pea Rein Ue benas of dele Agoetanenc; that the execution and delivery of
Gis Agidxiteat and the consummation of the transactions contemplated hereby by Network will not violate or confliot with
any provision of, will not constitute a default under or breach of, and do not impair the rights under (1) any contract,
agesment or document to which Network is a party or its assets are bound, (ii} any order, writ, injunction, decree or
Jedgment af any court ar gnvermental agency, ar Gil} any inwe, role ar raguiation nf any fnrnign, federal, state or Incal
government or any political eubudivixion thorusf, thet tio additional aetion an the part of Metwork Ie necessary to authorize
the execution and delivery of this Agreement; and, assuming the due authorization, execution, and delivery hereof by

Affiliate, that this Agreement bas been duly executed on behalf of Neowork and constitutes a valid and binding agreement of
Network, enforceable against Network in accordance with its terms,

Affiliate represents and warrants to Network that Affiliate is an enrity duly organized and validly existing under the laws
of State of New York, USA., thet Affiliate has all necessary power and authority to enter into and perform the terms of
this Agreement; that the execution and delivery of this Agreement and the consummation of the transactions
contemplated hereby by afiliste will not violate or conflict with any provision of, will not constitute a default ander nc
breach of and do not impair ihe rights under (2 amy ronreact, agreement ar document ta whinh Affillate is a party ar fie
assets are bound, (ii) any order, writ, injunction, decree or judgment of any cout or governmental agency, or (iit) any
law, nile or regulation of any foreign, federal, state or locel government or any political subdivision thereof that no
additional action on de part of Affiliate is necessary to authorize the execution and delivery of this Agreement; and,
aun the duc aullunisalivi, cxcvudivn, aud delivay lercul by Metwurk, dat this Agcconicot has boon duly executed
on behalf of Athhats sud conshtutes a valid and binding agreement of Attihate, entoreabie agalust Affiliate in
anconiande with its terms,

11. Indemnification. Each Party shall indemnify, defend and forever hold harmless the other Party, the other Party's
affiliated companies and their respective officers, directors, employees and partners (collextively “Reprosentatlves"),
against and from alll liabilities, claims, costs, damages and expenses Gacluding, without limitetion, reasonable fees for
counsel of the other Party's choice) (collectively, “Liabilities") arising ont of any breach of any of its warranties,
representations ot abligations pursuant to dis Agreement. Without limiting the foregoing, Network shall indemnify an
hold Affiliate and its Representatives harmless from and against any afd all Liabilities arising out of the content of the
Eorvlos (but oxoluding any dioputec benveon Affiliate or a Syetern and its Service Subscribers); or out of Affiliate’
distribution of the Service in a manner consistent with this Agreement, including, but not fimited to, any claims that the
Service programming contains uny material: 4) that {s obscene or defamatory; (it) which vielates the right of privacy or
publicity; Gu) which infringes copyright or intellectual property rights, including music performance rights; RN) ich
inftinges the Hterary right of any person or party; or {(v) which violates any T applicable rule, regatation or law;
provided, however, that this indemnification will not cover Liabilities resulting from C6) A Biliate's use of the Service or
any promotional material in a manner that Is not in accordance with this Agreement, or ) the alteration of the Service or
promotional material by Affiliate without Network's prior written consent. Affiliate shall, to lke extent, indemnify and
old Network and its ives harmless for (f} Liabilities between Afifiate or a System and its Service Subsoriber
arising dut of matters than content of the Service, ® Liabilities arising gut of use of the Service in breach of this
ent and/or for any deletion or addition to the Service by Affiliate, which deletion or addition gives rise to
Liabilities, and/or (11D Liabilities arising out of promotional materials provided by Affiliate. Notwithstanding anything in
this Agreement to the contrary, in no event will elther Party be Hable to the other , by indemnification or otherwise,
for any special, indirect, consequential! or invidental damages of any kind, including, without limitation, any toss of profit,
loss of use, or business interruption; it being understood that any indemmification obligations shall bs considered direct
damages. The provisions of this Section 12 chal! survive the expiration of this Agreentent.

12, Covenants. Affiliate hereby covenants and agrees that it will: ) continue to cary on its
business itt substuntialfy the same manner as it has prior to the Effective Date; (ii) keep the Systems in
good order, repair and condition throughout the Ter and promptly and adequately repair al] damage it
causes to any Systom, other than ordinary wear and tear; and (Hil) comply with elf applicable laws. Nexwork
hereby covenants and agrees that it will: (1) continue to carry on its business in substantially the same mantier
as it has prior to the Effective Date; (i1} continue to invest In creating quality programming for the Service;
and Git} comply with all appisable laws.

13, Vertical Blanking Interval. Exoept as otherwise set forth here{p, Network retains and reserves all
rights to the vertical blanking interval ("VBI"), audio subcarriers (and any other portions of the bandwidth
that may be created as a result of digital transmission technology, provided that all primary video feeds
synchronized with audio as licensed by Network from program providers remain intact), and all other signal

Ret Bie thee Bon deed ne nee Onelne alana nnlaw tea reeein fo Afflinta
§)

14, Governing Law, This Agreement and all matters ar Issues collateral thereto shall be governed by the
laws of State of New York, USA, without regard to rules governing conflicts of law, Any suit, action or
proceeding with respect to this Agreement shall be brought in the courts of New York in the county of
Bronx New York. The Parties hereby accept the exclusive jurisdiction of those courts for the purpose of
such suit, action or proceeding.

15. Arbitration, All disputes which cannot be resolved amicably between the Parties shall be
submitted to binding arbitration. Arbitration proceedings wil be held in New York, USA, or such other
location agreed to by the Parties. The Partles to the arbitration may agree on an arbitrator: otherwiss, there
will be a panel of three (3) arbitrators, one ,

(1) arbitrator named in writing by each Party within 26 days after either Party servas a notice of
arbitration on the other Party, and the thicd arbiwator named in writing by the two (2) arbitrators so
appointed by the Parties, within 10 days after the two (2) arbitrators selected by the Parties sre named, No
person financially interested in this Agreemert or affiliated with either Party may serve as an arbitrator.
The costs of the arbitration imposed by the arbitrator or arbitrators and the fees of the arbitrator or
arbitrators shall be acsecced against the losing Party in the arbitration. The decision of the arblirator or
arbitrators will be final and conclusive and hinding on both Parties, and judgment thereon may be entered and
enforced ih any court of competent jurisdiction. Notwithstanding the foregoing, the arbitrator of arbitrators
shall have no jurisdiction over disputes refating to the ownership, validity, use or registration of any Mark,
other intellectual property, or proprietary or confidential information of Network without Network's prior

written consent.

16. Waiver. Any waiver must be je writing and signed by the Party whose rights are being waived.
Walver by elther such Party of any rights for any default of the other Party shall not constitute a waiver of
any tights for either a prior or a subsequent breach of the same obligation or for any ptior or subsequent

breach of any other obligation of a defhulting Party hereunder.

iT. Notices. Any notice shall be in writing and shall be hand delivered, sent by telecopy or facsimile or sent
by express courier adequate postage prepaid to the addresses for the Parties set forth on the first page of this

Agreement. Notloes to Affiliate shall be to:

Sid Sohail

Star Cable NA Ino.

3839 Bell Bivd Suite 233
Bayside N¥ 11361

Mohammed Akther Hossain

Somoy Media Limited

Nasir Trade Center .

89, Bir Uttam C. BR, Dutta Road, Dhaka-1205
Bangladesh

Notice shail be deemed given upon prooffconfirmation of receipt.

18. Entire Agreement, This Agreement contains the entire understanding of the Parties, and supersedes all
prior underatandings of the Parties, relating to the subject matter hereof. No provision shall bea construed
against a Party because such Party drafted such provision. This Agreement may not be amended or
modified except in writing arid signed by both Parties,

19, Relationship. Neither Perty shall be or hold itself out as the agent of the other Party under this

SON tate eT Bente el he dad te enn fer tha Dartias da ent intend tra erpate
20, Counterparts. This Agresment may be signed In any number of counterparts, each of which Gvhen
executed and delivered) shall constitute at Original instrument, but all of which together shall constitute
one and the same instrument. This Agresment shall become effective and be deemed to have been executed
and delivered by eash Party at such time as counterparts shall have been executed and delivered by each
Party, tegardiess of whether each Party has executed the same counterpart. It shal] not be necessary when
making proof of this Agreement to account for any counterparts other than a sufficient number of
Counterparts which, whea taken together, contsin signatures of each Party.

2). Severability. The determination, that any provision of this Agreement ts Invalid or unenforceable will
not affect the validity or unenforceability of the remaining provisions under other circumstances, Any invalid
or unenforceable provision will be enforoed to the meximum extent permitted under the law. Both Parties,
however, shall negotiate, is good faith, with teapect £0 an equitable modification of the provision, or the
application thereof, to be invalld or unenforceable.

in this Agreement are included for convenience of reference only and shall in no way affect the
construction or interpretation of any of the terms ar provisions of this Agreement.

23. Marketing Efforts. The Parties shal! work in good faith to develop joint plans for the promotion
and marketing of the Service and each System launch hereunder. Prior to each such System launch, Affiliate
shail use its best efforts to provide Network the Opportunity to train its personnel with respect to the
overall provision of the Service.

IN WITNESS WHEREGF, each of the Parties hereto hes caused thia Agreamant ip he executed by fs duly authorized
representative,

  

Name  ; Ahmed Jobser Name ; Sid Sohail! ¢ Sad ip)
Tide Managing Director & CEO ‘Title : Director

Date } Yothdent., doy Date: 16th June, 2aly
Witness

Signature

Name : Moharmmed Akther Hossain
Title  : Head of Operations

Somoy Media Linnted
Nasir Trade Center

 
Case 1:16-cv-04067-SJ-CLP Document 81 Filed 05/06/19 Page 274 of 408 PagelD #: 679

 

EXHIBIT I
ATROS

  
   

iptip:/ totalcablewsa.coms

G3 capiures
Sep 2042 ~ 3) jan 2018

  

“Reliable, Affordable!”

* Home

+ Packages

* How to

® About us

+ Why Total Cable
« Referral

+ Contact Us

Hindi Plus

 

 

TotarCablc] Building and delivering broadcast networks worldwide

TPs] auc

 
 

1 ~21 2-444-84 38 info@totatcableusa.com

 

Ome

1/3

hupa:ffwebarchive orgAveb/20120901 204045/hittp:/totalcableusa.coni
an rebty Total Cable] Building and delivering broadcast networks worldwide
i ipége] ote

 

 

slcableus a.com {

   

bef jake,

   

83 captures
2042 ~ 3

        

“Reliable, Affordable!"

1 ~2 4 2-444-81 38 infagitotaicabteusa.com

> Home

« Packages

« How to

+ About us

« Why Total Cable
« Referral

« News

+ Contact Us

 

Welcome to Total Cable USA.

Total Cadle has begun its operation in 2009 and has been in production since January, 2011. The inspiration of the company is the realization that there is a need for a
company that can provide a wide variety of intemational channels to the Bangladeshi community in the USA, The company is headquartered in the New York Gity in

the state of New York.

Total Cable. has developed a highly innovative product/salution fer fhe JP TV/Cable product sector. Our research indicates that our technolagy is unique and will offer
significant advantage over all available similar and competing products/services.

Read mare...

Subscriber Lagi

 

User Name

htips:/iweb.archive.org/web/20] 3040708 17 S4ibu p/w w w.totalcableusa.coni/ 12
Af vad otal Cabied Buriding and-delivering broadcast nowtGniswGliwide
j (tol ALG

<

2093 =

 

@ @® @
He 0S

B [ute //fotalcabfeusa, com/index. hind

  

55 captures

      

 

 

 

“Reliable, Affordabiel"

1-212-444-8138 into@totaicatleusa.com

~ Home

* Packages

« How to

+ About us

« Why Total Cable
+ Referral

+ Naws

+ Contact Us

 

Wetcome to Tota! Cable USA.

Total Cable has begun its operation in 2009 and has been in production since January, 2011. The inspiration of the company {8 the realization that there is a need fora
company that can provide a wide variety of international channels to tha Bangladeshi community in the USA. The company is headquartered in the New York City in

the state of New York.

Total Cable. has developed a highly innevative product/solulion for the [PTV/Gable product sector. Our research Indicates thal our technaiagy is unique and will offer
significant advantage over all available similar and competing products/services.

Read more...

Subscriber Login

 

User Name

hitps:web.archive.org/web/20141216112528/hup:/Motalcableusa.comfindex html! 12
4 Wag) ‘Total Cable Building and delivering broadeast networks worldwide
| Peo? ARAN UR FEL

35 captures 3 ;
3 Sep 2GL2 » 28 Gop ZOE . _ . ; EO1G 2085 2016

 
   

F http: / swe coualcableusa comm finden bunt

  

   
  

 

 

    

 

 

6

  

“Reliable, Affordable!"

4 21 2444-8 4 38 infeg@itotalcableusa,com

+ Home

« Packages

* How to

* About us

* Why Tota! Cable
* Referral

s News

* Contact Us

 

Welcome to Total Cable USA,

Total Cable has begui its operation in 2009 and has been In production since January, 2611. The inspiration of the company is the realization that there is a need for a
company that can provide a wide yariety of international channels to the Bangladeshi community in the USA. The company is headquartered in the New York Cify in

the state of New York.

‘Total Cable. has developed a highly innevative product/salutian for the IPTV/Cable product sector. Gur research indicates that our technology is unique and will offer
significant advaniage over all available similar and competing products/services.

Read more...

Subscriber Login Moh Oe
User Name

https //Aweb.archive.org/web/201506 15055 }48/htp:/www totaleableusa.com:80/index html 12
Case 1:16-cv-04067-SJ-CLP Document 81 Filed 05/06/19 Page 279 of 408 PagelD #: 684

 
Total Cable | Building and délivering broadcast networks worldwide

hitps:/fotalcableusa.com/channels

& 1-212-444-8138 £4 info@iotalcableusa.com Log In (Aogin} Service Order (fcustomerSignup}

 

TOTAL CABLE CHANNELS PACKAGE

REQUIRES 4MB MINIMUM BANDWIDTH FOR ALL CHANNELS,

»pPORTS

   

 

neluding all European and American Sports,

 

amedy.

& Sate © AYM Sports ® INT Serie & Boishakhi Yt SATV 4 Al Ramadan
fe ae Animal Hb TV ei BTV @ Peace TV
Pert Planet ® FX @H Ekattor TV a BTV World 84 Peace TV
© Zee TV HD ¥ Discovery ® Food @4 Independent a S Bangla Bangla

© Zee Channel Network 4 Jamuna TV 4 ATN Islamic ® Guide US
Bollywood National P ALE @ Channel 24 Vv TY

® Zee Living Geographic Bloomberg Gt My TV @& ATN News @X iqra TV

© ss wit ¥ One Television @ ATN Bangla SK TBN 24 Bangla

Disney America News HGTV GH ATN Music @ TBN Music 4 Huda TV
Channel CNN Channel i #4 Gaanbangia x TBN EK AI Quran
Nickelodeon History © Rey TW Cinema 4 Quran

® Cartoon &% Asian TV & TSN Bangla
Natwork & ATN Bangla Weather Gt Al Madina
 Eurosporis UK GM ITV 24 4 Ai Mahabba
HD

bof3

   

 

nll

JEWS CHANNELS

Always be up-to-date with live news channels from around the world.

5/7/16, 11:11 AM
Total Cabad Building wad délieering broadcdst networks Waurld wide httphy/ialdabletsa.com/channels

49 26 Oot 49 One 43 Fox News 40 CNN <> ATN News
«) Ekatior TV America News Charnel
4) independent

ISLAMIC CHANNELS

Lead your fife accarding te the teaching of the Quran and Sunnah.

  
 

vy ITV24 YY Quran vW Peace TV vy Al Ramadan W Al Mahabba W iqra TV
tr AE Quran Bangla W Peace TV vy Al Madina Bangla
W Guide US Bangla

  

BMUSIC © KID'S

“CHANNELS — "U CHANNI

   

Stay connected with
latest Bengali and English
TV series
Both Bengali and English Keep your kids
and other other music. entertained with ¢
channels.
SH fe thet & Gat ® TBN Music ® Zee TV HD Cartoon # Disney
& S Bangla Pea ® ATN Music © 5 Bangla Network Channel
XM TNT Serle ® Gaanbangla ® Zee @ Nickelodeon
HD TV Bollywood
About us

Total Cable USA is leading [PTY providers
to the Bangladeshi community in the USA
and Ganada. The company Is
headquartered in the New York City in the
state of New York. Total Cable 's Technology
Provides a Total End to End Solution.
Bangladeshis living in the U.S. try to
connect back to home fand by watching
Bangladeshi TV program. Unfortunately, it
gets tricky with monopoly of media

2 of 3 3/7/16, 1:11 AM
Total able | Bualdiny asi eliv ering) bidacieast Wenworks Weildwide Filed 05/06/19 Page 282 of 4s /Ragl@usa Qiiv/channels

3 of 3

 

companies and real estate management
companies exclusive contract with certain
providers. Mara...

Our Contacts

Total Cable USA inc,

3719 57TH ST

Woodside, New York 11377
Phone: 1-212-444-8138
Fax: 63124002710

Ema:
info@totalcableusa.com
(mailto:info@totatcableusa.com}
Website:
www.tofaicableusa.com (/)
File upload: click here to
upload yaur file (HileUplaad)

 

3/7/16, 11:1] AM
Case 1:16-cv-04067-SJ-CLP Document 81 Filed 05/06/19 Page 283 of 408 PagelD #: 688

EXHIBIT “K”
To@lCablel|: Bij lding Grd deliv Ging blobtcal’ narworka WoRdwide

x

Ww 1-212-444-8138

 

= yet

© Bae
Ror

Zee VHD
¥ Zee
Bollywood

© Zee Living
YP sg qh

® Disney
Channel

=}
Nickelodeon
¥ Cartoon
Network

© Eurosports
HD

Pof3

  

  

: & info@tot

atcablebd.com

Log in (login)

ntip-i¢taleabitusacom/channels

Service Order (/customerSignup)

TOTAL CABLE CHANNELS PACKAGE

REQUIRES 4MB MINIMUM BANDWIDTH FOR ALL CHANNELS.

agPORTS

Sports.

 AYM Sports
¥ Animal
Planet

© Discovery
Channel

¥ Nationat
Geographic
# One
America News
# CNN

& History

= TNT Serie
HD

@ FX

® Food
Network

# ARE

¥ Bloomberg
Television
& HGTV
Channel:
© Riv

"including all Furopean and American

&4 Roishakhi
TV

GH Ekattor TV
es
independent
@4 jamuna TV
& Channel 24
GX My TV

& ATN Bangla
A ATN Music
Gt Gaanbangla
TV

4 Asian TV
& ATN Bangla
UK

 

4 SATV

GX BTV

G4 BTV World
& S Bangla
GK ATN Islamic
Vv

®t ATN News
GH TAN 24

@ TBN Music
@K TBN
Cinema

a TEN
Weather

Gi ITV 24

Always be up-to-date with live news channels from around the world.

A Ppvies

s ein the Latest Movie, Drar
Comedy.

GH Al Ramadan
Peace TV
@% Peace TV
Bangla

®t Guide US
TV

GK fara TV
Bangla

8 Huda TV

& Al Quran
GH Quran
Bangla

€N Al Madina
4 Al Mahabba

8/17/16, 10:13 AM
Total Cade? Building and/Gch Vering broadcast networks! Worldwide http://lofaleabieusa com/channels

Mp % c | A
Oe 38 f° One - atotalcablety cox Nem > CNN og in (/oginy® TA NESS der (/customerSignup)

4) Ekattor TV America News Channel

  

# ead your life according to the teaching of the Quran and Sunnah.

 iv24 Quran v Peace TV W Al Ramadan vx Al Mahabba W Iqra TV
AI Quran Bangla wy Peace TV vz Al Madina Bangla
Guide US Bangla

PKID'S
CHAN

PAMUSIC
~ CHANNELS

     

Stay connected with
latest Bengali and
English TV series

 

Both Bengali and English Keep your kid:
and other other music. entertained w
cartoons chan
et fer ae en Fi aie @® TBN Music ® Zee TVHD 4 Cartoon ® Disney
@t 5 Bangla Feral ® ATN Music ® S$ Bangla Network channel
GM TNT Serie ® Gaanbangla ® Zee og ,
HD TV Bollywood Nickelodeon

About us

Total Cable USA is leading IPT¥ providers
to the Bangladeshi community in the USA
and Canada. We are a consumer
technology and Services Company based
in Bangladesh, committed to delivering
Live and On-Demand content to viewers

2 of 3 8/17/16, 10:13 AM
Ciakfenbled Helitglbroadeas GURU Ye, dwt! / http:/Hotalc cable usa c¢ im/channel

via our proprieta internet based set-to
7 ble on Log in login} Service Order icustomerSignup}

\ 1-212-444-8738 4 infg CABle is the leading

te

      
  

tet Wasa Suull: Asicn
ent, bringing

Music and more te

eS 8 igladesh, Europe

~~ Ct SBE ona —
Our Contacts

Telephonic Support

Our professional support
Staffs are available 8:00am ~
10:00PM teST Time) ta help
you, Please contact us at the
following phone numbers:
Phone: 212-444.21398

Fax: 6312400210

Email Support

Our customers can always
email their questions to
following email addresses for
answers In a timely fashion:
info@totatcableusa.com

Fite upload: click here to
upload your file (/fileUptoad)

 

3 of 3 8/17/16, 10:13 AM
Case 1:16-cv-04067-SJ-CLP Document 81 Filed 05/06/19 Page 287 of 408 PagelD #: 692

EXHIBIT “L”

 
tot4loablensa. cdi WHOS) Goimain registration infarmation fro,

lof4

  

ork
UcLons:

Sorry, someone else already owns this domain, but we can help you get it.

Backorder fer:

totalcableusa.com aaa NRE NEON ee en OHO P ERE OREO REDS SPORE EA AE AoE eeRe pene Backorder

For only $10.00, we can help you get this domain. Here's how it works:
We'll negotiate for you anonymously with whoever currently owns the domain.

If the owner of the domain isn't ready to sell yet, we will watch it every day to see when it becomes available.

If the owner doesn't renew, we'll get it for you before it becomes available to the general public.

   

totaleableusa.com

Is this your domain name? Renew it now.

Domain Name: TOTALCABLEUSA.COM
Registry Domain 1D; 1738757417_ DOMAIN _COM-VRSN
Registrar WHOIS Server: whois.qodaddy.com
Registrar URL: http://www. godaddy.com

Update Date: 2012-08-139723:24:212

Creation Date: 2012-08-13723:24:212

Registrar Registration Expiration Date: 2017-Q8~-13723:24:212
Registrar: GoDaddy.com, LLC

Registrar LANA Ip: 146

Registrar Abuse Contact Email: abuse®godaddy.com
Registrar Abuse Contact Phone: +1.4906242505
Domain Status: ok http: //ww.icann.org/eppHok
Registry Registrant 1D: Not Available Fram Registry
Registrant Name: Habib Rahman

Registrant Organization: Total Tvs

Registrant Street: 15 westmoylan In

Registrant City: coram

Registrant State/Province: New York

Registrant Postal Cede: 11727

Registrant Country: US

Registrant Phone; (646) 474-0418

Registrant Phone Ext:

Registrant Fax:

Registrant Fax Ext;

Registrant Email: info@totaltvs.com

Registry Admin ID: Not Available From Registry
Admin Name: Habib Rahman

Admin Organigation: Total Tvs

Admin Street: 15 weatmoylan In

Admin City: coram

Admin State/Province: New York

Admin Postal Code: 11727

Admin Country: US

Admin Phone: (646) 474-0418

Admin Phone Ext:

Admin Fax:

 

help:/Avw w networksolitions.comi whoisresults jsp domain=tot...

8/17/16, 9:43 AM
totaicabhenga.com AVHOIS doaain tepistradion imiormatiom fro .9 hapd/aw we.nervorksolntons.com/Avholssesul rjse?demain=tot...

Admin Pax Ext:

Admin Email: infoftetaltvs.com

Registry Tech 2D: Not Available From Registry

Tech Name: Habib Rahman

Tech Organization: Total Tvs

Tech Street: 15 westmoylan in

Tech City: coramm

Tech State/Province: New York

Tech Postal Code: 11727

Tech Country: US

Tech Phone: (646) 474-0418

Yech Phone Ext:

Tech Pax:

Tech Fax Ext:

Tech Email: info€totaltvs.com

Name Server: NS73.DOMAINCONTROL.COM

Name Server: NS74.DOMAINCONTROL.COM

PNSSEC: unsigned

URL of the ICANN WHOIS Data Problem Reporting System: http: //wdpra. inte
>>> Last update of WHOIS database: 2016-08-17T13:00:002 <<<

For more information on Whois status codes, please visit
https: //www.ieann.org/resources /pages/epp-status~codes-2014-06-14-en

The data contained in GoDaddy.com, LLC's Whois database,

while believed by the company to be reliable, is provided "as is”

with no guarantee or warranties regarding its aceuracy. This
information is provided for the sole purpose of assisting you

in obtaining information about domain name registration records.

Any use of this data for any other purpose is expressly forbidden withc
permission of Gobaddy.com, LLC. By submitting an inguiry,

you agree to these terms of usage and Limitations ef warranty. In pari
you agree not ta use this data to allow, enable, or otherwise make poss
dissemination or collection of this data, in part or in its entirety, i
purpose, such as the transmission of unselicited advertising and

and solicitations of any kind, including spam. You further agree

not to use this data to enable high volume, automated or rohotic elect
processes designed to collect or compile this data for any purpose,
including mining this data for your own personal or commercial purposes

Please note: the registrant of the domain name is specified
in the “registrant” section. In most cases, GoDaddy.com, LLC
is not the registrant of domain names Listed in this database.

The previous information has been obtained either directly from the registrant or a registrar of the domain name
other than Network Solutions. Network Solutions, therefore, does not guarantee its accuracy or completeness.

Show underlying registry date for this record

2of 4 8/17/16, 9:43 AM
rir hi t

totaicablousa.coni WHOIS domain egistation afonnation free.

 

Search Again

: Search again here..,
Search by either

© Boman Name e.g. networksolutions.com
IP Address e.g. 205.178.187.13

 

   

3 of 4

 

hip Awww nétworksorutions com/wh

HL

fresalts jsp fdomain=tot...

8/17/16, 9:43 AM
tolalcablevsa.com WHOIS Gomaid régiswation informaionro. ¢

4 of 4

 

 

2mm Old City vyth Savannah $1.19 Saft

¥

The price includes 4 one-time, non-refundable set-up fee and
annual subscription fee for the Service per each domain name
requested for backorder. Network Solutions reserves the right
io waive or discount the set-up fee at any time. The price does
not include the cost of the actual domain name. If the domain
hame is acquired, the cost of the one-year domain name
registration will be charged to your credit card or other
payment method on file. Network Solutions does not
guarantee that you will obtain the domain name through this
Service.

hip Rav netwerksol ations eori/ whois Pea alts jsp demainctot..,

| View Now

8/7/16, 9:43 AM
UBS WHOIS search reauits
GoDaddy @ i

Promos '3)

Search the WHOIS Database

{
Eriter a domain name to search

Private Registration —_ Lecal listings

sults

 

» Search re

 

Domain Name: TOTALCABLEUSA.COM
Registry Domain ID: 1738757417_DOMAIN_COM-VRSN
Registrar WHOIS Server: whois.godaddy.com
Registrar URL: http://www.godaddy.com

Updated Date: 2017-08-141714:33 182

Creation Date: 2012-08-13T23:24:212

Registrar Registration Expiration Date: 2022~-08-13123:24-217
Registrar: GoDaddy.com, LLC

Registrar IANA ID: 146

Registrar Abuse Contact Email: abuse@godaddy.com
Registrar Abuse Contact Phone: +1.4806242505
Domain Status: ok http://www.icann.org/epp#ok
Registry Registrant ID: Not Available From Registry
Registrant Name: Registration Private

Registrant Organization: Domains By Proxy, LLC
Registrant Street: DomainsByProxy.com

Registrant Street: 14455 N. Hayden Road

Registrant City: Scottsdale

Registrant State/Province: Arizona

Registrant Postal Code: 85260

Registrant Country: US

Registrant Phone: +1.4806242599

tips: //www.godaddy.com/whois/restills.aspx 7domain=totalcableusa.com &recaptchaResponse=O3ACLTBLOCHIFPO5m8SWUrCzNusPi eFxUdaQqHIH3ZpA-ESez... 6
4.

4/11/2019
Registrant Phone Ext:
Registrant Fax: +1.4806242598
Registrant Fax Ext:
Registrant Email: TOTALCABLEUSA.COM@domainsbyproxy.com
Registry Admin ID: Not Available From Registry
Admin Name: Registration Private
Admin Organization: Domains By Proxy, LLC
Admin Street: DomainsByProxy.carn
Admin Street: 14455 N. Hayden Road
Admin City: Scottsdale
Admin State/Province: Arizona
Admin Postal Code: 85260
Admin Country: US
Admin Phone: +1.4806242599
Admin Phone Ext:
Admin Fax: +1.4806242598
Admin Fax Ext:
Admin Email: TOTALCABLEUSA.COM@domainsbyproxy.com
Registry Tech 1D: Not Availabie From Registry
Tech Name: Registration Private
Tech Organization: Domains By Proxy, LLC
Tech Street: DormainsByProxy.com
Tech Street: 14455 N. Hayden Road
Tech City: Scottsdale
Tech State/Province: Arizona
Tech Postal Code: 85260
Tech Country: US
Tech Phone: +1.4806242599
Tech Phone Ext:
Tech Fax: +1.4806242598
Tech Fax Ext:
Tech Email: TOTALCABLEUSA.COM@domainsbyproxy.com
Name Server: NS73.DOMAINCONTROL.COM
Name Server: NS74.DOMAINCONTROL.COM
DNSSEC: unsigned
URL of the ICANN WHOIS Data Problem Reporting System: http://wdprs.internic.net/
>>> Last update of WHOIS database: 2019-04-11T19:00:00Z <<<

WHOIS search results

For more information on Whois status codes, please visit

butps.Mwww.godaddy.coms/whois/results aspx Mdomuin=totulcableusa.com&recapichaResponse=03A OLTRLQCajPOSm8S WUrCeNus? gFxudaQgHIH3ZpA-4fESLz...
a
AEM 20RD WHOIS search resuies

https: //www.icann.org/resources/pages/epp-status—codes-2014-06-16-en

Notes:

IMPORTANT: Port43 will provide the ICANN-required minimum data set per
ICANN Temporary Specification, adopted 17 May 2018.
Visit https: //whois.godaddy.com to look up contact data for domains

not covered by GDPR policy.

The data contained in GoDaddy.com, LLC's Whols database,

while believed by the company to be reliable, is provided “as is"

with no guarantee or warranties regarding its accuracy. This

information is provided for the sole purpose of assisting you

in obtaining information about domain name registration records.

Any use of this data for any other purpose is expressly forbidden without the prior written
permission of GoDaddy.com, LLC. By submitting an inquiry,

you agree to these terms of usage and limitations of warranty. In particular,
you agree not to use this data to allow, enable, or otherwise make possible,
dissemination or coilection of this data, in part or in its entirety, for any
purpose, such as the transmission of unsolicited advertising and

and solicitations of any kind, including spam. You further agree

not to use this data to enable high volume, automated or robotic electronic
processes designed to collect or cornpile this data for any purpose,
including mining this data for your own personal or commercial purposes.

Please note: the registrant of the domain name is specified
in the "registrant" section. In most cases, GoDaddy.com, LLC
is not the registrant of domain names listed in this database.

See Underlying Registry Data {| Contact Domain Holder | Report Invalid Whois

Want to buy this domain?

Get it with our Domain Buy Service.

hiips://www.godaddy.com/whois/results.aspx Mdomain=totalcablousa.comérecaptchaResponse=03A OLTBLQCaj/FOSm8S WUC zNusPighatldaQghiHaZpA-ATESLZ. ..
Case 1:16-cv-04067-SJ-CLP Document 81 Filed 05/06/19 Page 295 of 408 PagelID #: 700
#29 WHOIS search results

| se |

Is this your domain?

Add hosting, email and more.

| |

hups://www,godaddy.com/whois/results.aspx?domain=totaleableusa.com &recaptchaResponse03A OLTBLQCnjFOSmaS WUrCzNushi pr xtldaQqH ini ZpA-ATB81Z... 4/6
anise’ 1:16-cv-04067-SJ-CLP Document 81 Files. Qa/06/19 Page 296 of 408 PagelD #: 701

 
   

  

ar eet Rat ae

eNO ces

   

se Pages

 

hups://www.godaddy.cony/whois/tesul ls aspx ?domain=totalcableusa.coma&recaptchaRcsponse=03 AOLTBLOChjPOSm8S WUrC 2NusPi gPxldaOghHiHIZpA-4iheiLZ... 5/6
Case 1:16-cv-04067-SJ-CLP Document 81 Filed 05/06/19 Page 297 of 408 PagelD #: 702
4/11/2019 WHOIS search results

hups:/www.podaddy.con/whois/results.aspx tdoniain=lotal cableusa.coméerecapichaResponse=O3 AOLTBLOCnjFOSm8S Ww UrCzNusPighxticatquiniZpA-EBLZ... 6/6
Case 1:16-cv-04067-SJ-CLP Document 81 Filed 05/06/19 Page 298 of 408 PagelD #: 703

EXHIBIT “M”
lotalablebd.com WHOIS domain registration information fro...

 

hitp:/Avww-networksolutions.com/whois/results jsp?domain=tot..,

Sorry, someone else already owns tis domain, but we can help you get it.

Backorder for:

totalcablebd.com .........cccccecceeecseees

For only $10.00, we can help you get this domain. Here's how it works:

CAND ERE A bebe d edb abieeanereneun! Backorder

We'll negotiate for you anonymously with whoever currently owns the domain.

If the owner of the domain isn’t ready to sell yet, we will watch it every day lo see when it becomes available.

Hf the owner doesn’t renew, we'll get it for you before it becomes available to the general public.

totalcablebd.com

Is this your domain name? Renew it now.

Domain Name: TOTALCABLEBD.COM

Registry Domain IN: 1938827466_DOMAIN COM-VRSN

Registrar WHOIS Server: whois.godaddy.com
Registrar URL: http: //www.godaddy.com
Update Date: 2015-06-15717:08:212
Creation Date: 2015-06-15T17:08:212%

Registrar Registration Expiration Date: 2020-06-157T17:08:212

Registrar: GoDaddy.com, LEC
Registrar IANA ID: 146

Registrar Abuse Contact Email: abuseégodaddy.com
Registrar Abuse Contact Phone: +1.4806242505

Domain Status: clientTransferProhibited http: //www.icann. org/epp¥elient
Domain Status: clientUpdateProhibited http://www. icann. org/epp#clientUy
Domain Status: clientRenewProhibited http://www. icann. org/epp#clientRer
Domain Status: clientDeleteProhibited http: //wew. icann.org/epp¥clientDe
Registry Registrant (Db: Not Available From Registry

Registrant Name: Habib Rahman
Registrant Organization: Total tvs
Registrant Street: 15 westmoylan in
Registrant City: coram

Registrant State/Province: New York
Registrant Postal Code: 11727
Registrant Country: Us

Registrant Phone: +1.6464740418
Registrant Phone Ext:

Registrant Fax:

Registrant Fax Ext:

Registrant Email: info€totaltvs.com

Registry Admin ID: Not Available From Registry

Admin Name: Habib Rahman

Admin Organization: Total Tvs
Admin Street: 15 westmoylan ln
Admin City: coram

Admin State/Province: New York
Admin Postal Code: 11727

Admin Country: US

8/17/16, 9:42 AM
iolalcubiebdiconh WHOOPS deaiaiiGdgisttation Infor tos.

Admin Phone: +1.6464740618
Admin Phone Ext:

Admin Fax:

Admin Fax Ext:

Admin Email: info@totaltvs.com
Registry Tech ID: Not Available From Registry

Tech Name: Habib Rahman

Tech Organization: Total tvs

Tech Street: 15 westmoylan ln

Tech City: coram

Tech State/Province: New York

Tech Postal Coder 11727

Tech Country: us

Tech Phone: +1.6464740418

Tech Phone Ext:

Tech Fax:

Tech Fax Ext:

Tech Email: info€tetaltvs com

Name Server: N53 1. DOMAINCONTROL.COM

Name Server: NS32.DOMAINCONTROL.COM

DNSSEC: unsigned

URL of the ICANN WHOIS Data Problem Reporting System:
vo> Last update of WHOIS database:

itip.// www netvorksohitions.com/whoisitesults. Jsp?domain-stot...

http: //wdprs.inte

2016-08~17713:00:00% <<<

For more information on Whois status codes, please visit
https: //www. icann.org/resources /pages/epp-status-codes-2014-06-16~en

The data contained in Godaddy.com,
while believed by the company to be
with no guarantee or

warranties regarding its accuracy.

LLC's WhoIs database,
reliable, is provided "as is"

This

information is provided for the sole purpose of assisting you
in obtaining information abeut domain name registration records.

Any use of this data for any other
permission of GoDaddy.com, ELC.

¥Ou agree not to use this data to allow,
dissemination or collection of this data,

purpose is expressly forbidden withc
By submitting an inquiry,

you agree to these terms of usage and limitations of warranty.
enable, or otherwise make poss
in part or in its entirety, 4

in part

purpose, such as the transmission of unsolicited advertising and

and solicitations of any kind, including spam.

You further aqree

not to use this data to enable high volume, automated or robotic electy
processes designed to collect ar compile this data for any purpose,

including mining this data for your own personal

or commercial purposes

Please note: the registrant of the domain name is specified

in the “registrant” section.

in most cases, GoDaddy.com, LLC

is not the registrant of domain names listed in this database.

The previous information has been obtained either directly from the registrant or a registrar of the domain name
other than Network Solutions. Network Solutions, therefore, does not guarantee its accuracy or completeness.

Show underlying registry data for this record

2 of 4

8/17/16, 9:42 AM
16-c\y- -SJ- ID #: 706
totale. coit WHUTS dora Tegstation infomation fio.” '°O CKtptvwnesbslations com/vhoisles

omain regis itp: www networksolutions .com/whois/results isp ?domainstot...

Stone Siding - Quartzite Finished
Slate Collection Quartzite
Finished Siate - Bermuda Green /
Leage Stone 6"x24

$4.59 Sq ft
| View Now |

Search Again

Search again here...
Search by either

~ Domain Name e.g. networksolutions.com
IP Address e.g. 205.178.187.13

  

3 of 4 8/17/16, 9:42 AM
tolalcabledd.com WHOIS domain régisitdlion information ire...

4of 4

 

$0.79 Sq ft

w View Maw

The price includes a one-time, non-refundable set-up fee and
annual subscription fee for the Service per each domain name
requested for backorder, Network Solutions reserves the right
to waive or discount the set-up fee at any time. The price does
not include the cost of the actual domain name. If the domain
name is acquired, the cost of the one-year domain name
registration will be charged to your credit card or other
payment method on file. Network Solutions does not
guarantee that you will obtain the domain name through this
Service.

hetp:/viww netwWorksolutions.com/whois/results.jsp?domain=tot...

S/L7/16, 942 AM
YBa WHOIS search results

GoDadely @a¥

ae
Promos ee

Search the WHOIS Database

f
| Enter a domain name to search

Private Registration —_ Local listings

» search results

 

Domain Name: TOTALCABLEBD.COM

Registry Domain ID: 1938827466_DOMAIN_CCOM-~VRSN

Registrar WHOIS Server: whois.godaddy.com

Registrar URL: http://www.godaddy.com

Updated Date: 2015-06~15T17:08:21Z

Creation Date: 2015-06-15T17:08:212

Registrar Registration Expiration Date: 2020-06~-15T17:08:21Z

Registrar: GoDaddy.com, LLC

Registrar [ANA ID: 144

Registrar Abuse Contact Email: abuse@godaddy.com

Registrar Abuse Contact Phone: +1.4806242505

Domain Status: clientTransferProhibited
http://www.icann.org/epp#clientTransferProhibited

Domain Status: clientUpdateProhibited http://www.icann.org/epp#clientUpdateProhibited
Domain Status: clientRenewProhibited hitp://www.icann.org/epp#clientRenewProhibited
Domain Status: clientDeleteProhibited http://www.icann.org/epp#clientDeleteProhibited
Registry Registrant ID: Not Available From Registry

Registrant Name: Registration Private

Registrant Organization: Domains By Proxy, LLC

Registrant Street: DomainsByProxy.com

Registrant Street: 14455 N. Hayden Road

Registrant City: Scottsdale

hitps://wwwgodaddy.com/whoisfresulls aspx ?domain=totalcablebd com érecaptchaResponse=03A OLTBLOOWIQkS7spd7y KRp-BmXl2pTv6AXXNDxHoPW_ OOD... 1/6
+
AS L2G WHOIS scar htesulis

Registrant State/Province: Arizona
Registrant Postal Code: 85260

Registrant Country: US

Registrant Phone: +1.4806242599

Registrant Phone Ext:

Registrant Fax: +1.4806242598

Registrant Fax Ext:

Registrant Email: TOTALCABLEBD.COM@domainsbyproxy.com
Registry Admin ID: Not Available From Registry
Admin Name: Registration Private

Admin Organization: Domains By Proxy, LLC
Admin Street: DomainsByProxy.com

Admin Street: 14455 N. Hayden Road

Admin City: Scottsdale

Admin State/Province: Arizona

Admin Postal Code: 85260

Admin Country: US

Admin Phone: +1.4806242599

Admin Phone Ext:

Admin Fax: +1.4806242598

Admin Fax Ext:

Admin Email: TOTALCABLEBD.COM@domainsbyproxy.com
Registry Tech ID: Not Available From Registry
Tech Name: Registration Private

Tech Organization: Domains By Proxy, LLC
Tech Street: DomainsByProxy.com

Tech Street: 14455 N. Hayden Road

Tech City: Scottsdale

Tech State/Province: Arizona

Tech Postal Code: 85260

Tech Country: US

Tech Phone: +14806242599

Tech Phone Ext:

Tech Fax: +1.4806242598

Tech Fax Ext:

Tech Email: TOTALCABLEBD.COM@domainsbyproxy.com
Name Server: NS31,.DOMAINCONTROL.COM
Name Server: NS32. DOMAINCONTROL.COM
DNSSEC: unsigned

hilps://www.godaddy.com/whois/rasults.aspx Idomain=totalcablebd comarecapichaResponse-0FA OLTBLQOWEQKS 7spd7yK Rp-EmX pT y6AxXNDxHoFW_OOD... 2/6
ai 1/2019 WHOIS search results

URL of the ICANN WHOIS Data Problem Reporting System: http: //wdprs.internic.net/
>>> Last update of WHOIS database: 2019-04-11T19:00:002 <<<

For more information on Whois status codes, please visit
https: //www.icann.org/resources/pages/epp-status~codes-2014-06-16-en

Notes:

IMPORTANT; Port43 will provide the ICANN-required minimum data set per
ICANN Temporary Specification, adopted 17 May 2018.

Visit https: //whois.godaddy.com to look up contact data for domains

not covered by GDPR policy.

The data contained in GoDaddy.com, LLC's Whols database,

while believed by the company to be reliable, is provided "as is"

with no guarantee or warranties regarding its accuracy. This

information is provided for the sole purpose of assisting you

in obtaining information about domain name registration records.

Any use of this data for any other purpose is expressly forbidden without the prior written
permission of GoDaddy.com, LLC. By submitting an inquiry,

you agree to these terms of usage and limitations of warranty. In particular,
you agree not to use this data to allow, enable, or otherwise make possible,
dissemination or collection of this data, in part or in its entirety, for any
purpose, such as the transmission of unsolicited advertising and

and solicitations of any kind, including spam. You further agree

not to use this data to enable high volume, automated or robotic electronic
processes designed to collect or compile this data for any purpose,
including mining this data for your own personal or commercial purposes.

Please note: the registrant of the domain name is specified

in the “registrant” section. In most cases, GoDaddy.com, LLC
is not the registrant of damain names listed in this database.

See Underlying Registry Data | Contact Domain Holder | Report Invalid Whois

hitps:/www.godaddy.com/whois/resulis aspx Idomain=totalcablebd.comé&recaptchaResponse=0AAGLTBLOIWT Qk87spd7yKRp-EmXi2pTv6AxXNDxHoPW OOD... 3/6
ansepe’ 1:16-cv-04067-SJ-CLP Document 81 Filed Qe/06/19 Page 306 of 408 PagelD #: 711
Want to buy this domain?

Get it with our Domain Buy Service.

| Go

ener

is this your domain?

Add hosting, email and more.

[90 |

hitps:Avww.godaddy com/whois/results.aspx7domain=totalcablebd.comé&recaptchaResponse=02AOLTBLOQOWS QkS7spd7yKRp-EmX2pTvGAxXNDxHoFW_OOD... 4/6
Case 1:16-cv-04067-SJ-CLP Document 81 Filed 05/06/19 Page 307 of 408 PagelD #: 712

4 %2019 WHOIS search results

 

 

 

 

hitps:/iww w.godaddy.com/whois/results aspx ?domain=totalcablebd com&recaptchaRespanse=03 ACLTBLQOWIQK87spd7yKRp-BmkiipTvGAxXNDsHoFW_OOD...  W6
anges’ 1:16-cv-04067-SJ-CLP Document 81 Filed OS/06/19 Page 308 of 408 PagelD #: 713

https vAvww.godaddy.com/whois/results aspx? damain=iotaicablebd corndrrecaptchaResponse=3AOLE BLOOWIOKS spd 7yKRp-Emxl2pT VOAXXNDxHoFW_OOD... 4/6
Case 1:16-cv-04067-SJ-CLP Document 81 Filed 05/06/19 Page 309 of 408 PagelD #: 714

BIT “N”

 
t
ai b2ure Entity Information

NYS Department of State

Division of Corporations

Entity Information

The information contained in this database is current through April 10, 2019.

 

Selected Entity Name: TOTAL CABLE USA LLC
Selected Entity Status Information

Current Entity Name: TOTAL CABLE USA LLC

DOS ID #; 4476270
Initial DOS Filing Date: OCTOBER 22, 2013
County: SUFFOLK

Jurisdiction: NEW YORK
Entity Type: DOMESTIC LIMITED LIABILITY COMPANY

Current Entity Status: INACTIVE - Dissolution (May 02, 2016)

Selected Entity Address Information
DOS Process (Address to which DOS will mail precess if accepted on behalf of the entity)

AHMODUL BAROBHUIYA
15 WESTMOYLAN LANE
CORAM, NEW YORK, 11727
Registered Agent

NONE

This office does not require or maintain information
regarding the names and addresses of members or
managers of nonprofessional limited liability
companies. Professional limited liability companies
must include the name(s) and address(es) of the original
members, however this information is not recorded and
only available by viewing the certificate.

*Stock Information

# of Shares Type of Stock $ Value per Share
https:/fappext20.des.ny.govécorp_public/CORPSEARCH ENTITY_INFORMATION%p_token=1A6E54285855A 22 | 5C5E76441B$8BCE71103174FEUEESDFIEAS.,. 1/2
sage 1:16-cv-04067-SJ-CLP Document 81 Filed. ¢ HO0G/19 Page 311 of 408 PagelD #: 716

4p onal

No Information Available
*Stock information is applicable to domestic business corporations.

Name History

Filing Date Name Type Entity Name
OCT 22,2013 Actual TOTAL CABLE USA LLC

A Fictitious name must be used when the Actual name of a foreign entity is unavailable for use in New York
State. The entity must use the fictitious name when conducting its activities or business in New York State.

NOTE: New York State does not issue organizational identification numbers.
Search Results New Search

services/Programs | Privacy Policy | Accessibility Policy i Disclaimer | Eeturn to DOS
Homepage | Contact Us

 

 

 

 

 

hitps:fappext20.dos ny.gov/corp_public/CORPSEARCH ENTITY INFORMATION ?p_tokeneE46E54285855A 22 | SCSE7644 1 BSB BCHE/1LOST74FEGER6DFIBAS... 2/2
Case 1:16-cv-04067-SJ-CLP Document 81 Filed 05/06/19 Page 312 of 408 PagelD #: 717

EXHIBIT “O”
ye

t

SHARIG RASUL | Accouns Ce

  

Withdrawals and ether subtractions - continued

Date Dascription Amount
09/26/17 CHECKCARD 0824 FIVE BELOW das WESTBURY NY 2444500726850020a326060 3a 30
OBEN CHECKCARD 0925 DUNKIN #ia01as GSS ALBERTSON NY 2443105726983g000009Bg 8

 

09/27/17 USPS pO 354839 09/27 4000261181 PURCHASE USPS PO 35483907 ASTORIA NY ~47.50
CORE? CHECKCARD 0926 THE HOME DEPOT wines LONG (SLAND CNY 2461043727001018682 1596 Oe
09/28/17 CHECKCARD 0927 RS"DOMAINNAME REGISTER 925-2744500 WA 249064172 700448558909}1 : -42.95
RECUR
CORSNT _CHECKCARD 0927 AU BON PAIN LONG ISLAND CNY 2423168727 1200000300007 082
10/02/17 CHECKCARD 0929 TOTAL CABLE 212-444-8138 NY 2400958727230057371418) 9000
(O27 — CHECKCARD 0929 OURPACT PREMIUA) 858-888-9168 CA 24492157273637029867360 "499
RECURRING ,
10/02/17 CHECKCARD 9930 SARAVANAA BHAVAN HICKSVILLE Ny 24431067274838000160952 ~100.35
10/03/17 CHECKCARD 1002 COSTELLO'S ACE 140 NEW HYDE PARKNY 2422443727610101 7997302 “16.28
TOMOS/AT? CHECKCARD 1004 THE UPS STORE 4628 570-420-1101 PA 24692167278100071 191 687 ~76,32
TO/O6/17 MICRO ELE 655 10/06 9000332119 PURCHASE MICRO ELE 555 Mer Westbury NY “2,16
IOFIOAF CHECKCARD 1006 SILVER STAR MOTORS LONG ISLAND CNY 246921672801001 09388461 ~17,33
INGA? CHECKCARD 1009 SMASHBURGER #1 563 NEW HYDE PARKNY 24224437283105006385099 -26.03
Total withdrawals and other subtractions -$1,192.83
Service fees red tafe forts eden cj pee
Your Overdraft and NSF: Returned Item fees for this statement period and year to date are shown below. |
\
Total for this period Total year-to-date
| Totat Overdraft fees - $000 $0.00
| Total NSF: Returned ttem fees $000 570.06 ;
fo. he Pe ee ee eee we ta fee we . fee . wee — tee - {
To help avold overdraft and returned item fees, you can set up: !
Customized alerts ~ get email or text message alerts {footnote 1} to fet you know If your balance is fow }
Overdraft Pratection — enroll to help protect yourself from overdrafts and declined transactions |
To enroll, go to bankofamerica Com/ontine, call us at the number Usted on this statement, er come see Us at your nearest financtai
center, i
footnote 1) Alerts received 45 text messages an your mobile acess device may incur a charge from your mobile ACCESS service
provider, This feature is not available on the Mobile website, Wireless carrier fees may apply
A eterna « eee ate eR A a cet ns oe TAN AR ee a et a cee ete edt BR caren fe settee ae Aectemeetneme af
continaed on the next paper

 

Bare 2 ato
Case 1:16-cv-04067-SJ-CLP Document 81 Filed 05/06/19 Page 314 of 408 PagelD #: 719

 
  
   
   

4 68/14/18" Page 1 of 2

2
F

Case 1:16-cv-06873-AJN-OTW Document 207 Fil

: OPER

| Foret cerirunas vite te ame dere seme seated neat dee nebo tp panna
[' Dooae t wet

|: 4 Be a
t

SETTLEMENT TERM SHEET) ; ee oe

This ferm sheet represents the material settlement terms updp. which Plaintiff Asia Abbe h 4.2018
Ltd. (“ATUL”) and Total Cable USA LLC, Lalon TV Inc,, Abmodil Barobhiiya aid Habibi
Rabman (collectively “Defendants”) agree pertaining to, and addressing, each and all of the claims
and causes of action set forth in the lawsuit captioned Asia TV USA Lid. v. Total Cable USA LIC,
et al; No, 1:16-cv-6873-AJN-OTW, currently pending in the United States District Court for the
Souther District of New York (the “Action”). The terms set forth herein shalf be memorialized
ou the record before the Court ata hearing on August 14,2018, A long form Settlement Agreement
and Release Document also will be entered into by and between ATUL and Defendants

(collectively, the “Parties).
The Parties agree as follows:
1. Settlement Payment to be Made by Defendants to ATUL

Defendants shall make a one-time payment to ATUL in the amount of $450,000 (“Settlement
Payment”), by wiring that sum to the Rosoff, Schiffres and Barta (“RSB”) Client Trast
Account (wiring instructions will be provided), within seven (7) business days of the
appearance before Judge Wang acknowledging the settlement on the record. The parties will
thereafter within ten (10) business days execute a long form settlement and mutual general
release agreement formally documenting the terms and conditions of the settlement reflected
herein. The Settlement Payment shall represent full and complete satisfaction of any and all
monies alleged in the within action as being owed by any party thereto.

2. Permanent Injunction

Defendants stipulate in open Court that they will execute a stipulation for the entry of a
permanent injunction prohibiting Defendants from distributing ATUL’s content (also referred
to as “ZEE Content”) unless and until a valid distribution agreement authorizing Defendants
and/or any of their affiliates, subsidiaries, related entities or companies is executed by and
between the parties. The injunction shall enjoin Defendants from any involvement with any
persons or entities who engage in the distribution of ATUL’s content without a valid
distribution agreement with ATUL. The form of the permanent injunction shall be as attached
hereto as Exhibit 1, subject to the Court’s approval.

3. Mutual General Releases. The long form settlement agreement will contain mutual general
releases,’

4. Dismissal of Litigation. On or before the tenth business day following the delivery of the
Settlement Payment, the Parties will file a Joint Stipulation of Dismissal of All Claims with
Prejudice and a Proposed Order of Dismissal with Prejudice, and will file such other papers as
are necessary to terminate the Action with prejudice and with costs and attommeys’ fees taxed

against the party incurring same, ft at

[SIGNATURES ON FOLLOWING PAGE]

Page | of 2
Case 1:16-cv-06873-AJN-OTW

Document 207 Filed 08/14/18 Page 2 of 2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ASIA TV USA LTD.

By: #NAHILESh GUPTA

Iss VWuce PRES D En T

Signed: Pail ail Lo - ar —

Date: om! Li : 22} 8

TOTAL CABLE USA LLC LALON TY, INC.

By: AHMoDUL BAKORMIYA By. SHGHyVL KR
Its: - CEO | Its: VY RESIDES) Zz
Signed: pled Signed: SS KGa
Date: Bi (4 18 Date: Zia / je
AHMODUL BAROBBUIVA HABIBUR RAH

Signed: pu Signed:

Date: Q } [4] ay Date: o8/ / 4/ 201f
SHAHINUL KARIM a

Signed: ES Pv.

Date: eli Lis

Page 2 of 2
Case 1:16-cv-04067-SJ-CLP Document 81 Filed 05/06/19 Page 317 of 408 PagelD #: 722

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

dei acuta eennnneeneneneennenenentnaeninna mma mmm mene mee mt x

STAR CABLE NA, INC., 16-CV-04067 (8S)
Plaintiff,

-against-

TOTAL CABLE USA LLC. and ISTOPMEDIA AND

ENTERTAINMENT, INC. d/b/a RADIANT IPTV,

ABC, INC., XYZ CORP. and JOHN DOES 1-10,
Defendants,

secs nate seas enn nem ee meee een eee enna x

PLAINTIFF’S LOCAL RULE 56.1(b) STATEMENT
IN RESPONSE TO MOTION FOR SUMMARY
JUDGMENT FILED BY TOTAL CABLE USA LLC

HOGAN & CASSELL, LLP

Attorneys for Plaintiff, Star Cable NA, Inc.
Michael Cassell

500 North Broadway, Suite 153

Jericha, New York 11753

Tel. (516) 942-4700

Fax (516) 942-4705

Email mcassell@hogancassell.com
Pursuant to Rule 56.1 of the Rules of this Court, the plaintiff, Star Cable NA, Inc.

(“Plaintiff’ or “Star Cable”), by its attorneys, Hogan & Cassell, LLP, respectfully submits this

Rule 56.1(b) Statement in opposition to the motion for summary judgment filed by Total Cable

USA LLC (“Total Cable”).

Significantly, in violation of the Local Rules of this Court, Total Cable failed to submit a

Rule 56.1(a} statement. Instead, its motion is supported by the March 25, 2019 affirmation of its

attorney, Satish Bhatia, Esq. (“Bhatia Aff.”). In addition, for the most part, the paragraphs in the

Bhatia Aff. are not short and concise as specifically required by Local Rule Civ. P. 56.1 (a).

To the extent that the Court considers the Bhatia Aff as Total Cable’s Rule 56.1(a}

statement, Star Cable responds as follows.

FACTS IN SUPPORT OF PLAINTIFE’S OPPOSITION

 

TOTAL

CABLES |

~ PLAINTINO'S RESPONSE

 

"| SUPPORT FOR

    

 

1)

Plaintiff neither admits nor denies this statement

given that it does not set forth a material fact, but
rather, provides background as to Bhatia.

 

Disputed. As set forth in detail in the April 19,
2019 affidavit of Shahid Bob Rasul (“Rasul Aff”),
there are issues of fact as to whether Total Cable is

still operating.

See Rasul Aff. fj 33-
43: Exhibits I-P to
Rasul Aff.

 

Not disputed.

 

Disputed in part. While the paragraph does set
forth what Total Cable alleged in its answer, this
does not support the conclusion that the allegations
are undisputed facts.

 

 

 

Disputed to the extent that the referenced motion
“speaks for itself” and the motion is not an
undisputed material fact.

 

 

 

' Given the length of each statement, they are not retyped herein.

 
 

 

ROTAL

CABLES |”
STATEMENT ||;

PLAINTIFF'S RESPONSE © |. SUPPORT FOR |

- SUPPORT FOR

 

6,

Disputed to the extent that the referenced Order
“speaks for itself” and the Order is net an
undisputed material fact.

 

Disputed to the extent that the referenced Order
“speaks for itself” and the Order is not an
undisputed material fact.

 

Not disputed.

 

Disputed. As set forth in detail in the Rasul Aff,
there are issues of fact as to whether Total Cable is
still operating. Plaintiff also notes that Bhatia’s
opinion as to what the documents produced by
Plaintiff show is not an undisputed material fact.

See Rasul Aff §] 33-
43; Exhibits I-P to
Rasul Aff.

 

10.

Disputed. As set forth in detail in the Rasul Aff,
there are issues of fact as to whether Total Cable is
still operating.

See Rasul Aff ff 33-
43; Exhibits I-P to
Rasul Aff.

 

Li,

Disputed. As set forth in detail in the Rasul Aff,
there are issues of fact as to whether Total Cable is

still operating.

See Rasul Aff. 99 33-
43; Exhibits LP to
Rasul Aff.

 

12.

Disputed. This statement is not a material fact, but

rather, Bhatia’s interpretation of certain documents.

In addition, as set forth in detail in the Rasul Aff,
there are issues of fact as to whether Total Cable is
still operating.

See Rasul Aff. 7¥ 33-
43; Exhibits J-P to
Rasul Aff.

 

13.

 

Disputed. This statement is not a material fact, but

rather, Bhatia’s interpretation of certain documents.

In addition, as set forth in detail in the Rasul Aff.,
there are issues of fact as to whether Total Cable is

still operating.

 

See Rasul Aff. 4] 33-
43; Exhibits I-P to
Rasul Aff.

 

 
ADDITIONAL FACTS IN SUPPORT OF PLAINTIFE’S OPPOSITION

 

PLAINTIFF'S STATEMENT.

-— T SUPPORT FOR”
“bos STATEMENT:

 

14. Plaintiff is a cable television company that has exclusive rights, in
the United States and Canada, to distribute eight individual
programming services, via the signal delivery services internet protocol
television system (“IPTV”), WiMax Wireless and Mobile TV. The
exclusive services originate in Bangladesh and include: i) Independent
TV; ii} Jamuna TV; iii} Channel 16; iv) My TV; v) Asian TV; vi)
Bangla Vision; vit) Ekhusey TV; and viii) Somoy TV (sometimes
hereinafter referred to as the “Exclusive Services”).

See Rasul Aff. ¥ 3.

 

15. Defendants, in direct violation of Plaintiff's exclusive rights, are
receiving and using, divulging or retransmitting such communications
services, to which they are not entitled, for the purposes of illegally
selling said programming to customers of their businesses who
subscribe to the Exclusive Services.

See Rasul Aff. 4 4.

 

16, Defendants’ conduct is a violation of the Communications Act of
1934, 47 U.S.C. § 605(a), and New York Law.

See Rasul Aff. ¢ 5.

 

17, Prior to October 22, 2013, Total Cable, upon information and
belief, operated as a subsidiary of Lalon TV, Inc., an active New York
business corporation with principal place of business at 15 Westmoylan
Lane in Corarn New York. Both Total Cable and Lalon TV, Inc. list
their Department of State process to be served upon Ahmodul
Barobhuiya (“Barobhuiya’”), who testified that he was the CEO of Total

Cable.

 

See Rasul Aff. 7 6.

 

18. Confirming the extremely close relationship between Total Cable
and Lalon TV, Inc., in a bankruptcy proceeding in the Southern District
of New York (In Re: World Cable, Inc Case No: 14-10379 (MG))
Lalon TV, Inc. entered an appearance by counsel as Lalon TV, Inc.
a/k/a Total TV, a/k/a Total Cable.

ee Rasul Aff

un

q7.

 

19. Star Cable is a multi-channel provider of subscription video
services included in a channel lineup, which includes hundreds of
channels including several from Bangladesh, which are defined above
as the Exclusive Services and which are the subject of this action.
Additionally, Star Cable offers its subscribers telephone services and
high speed data service otherwise known as internet access.

See Rasul Aff. 7 8.

 

20. Unlike its competitors, cable television and satellite television, Star
Cable transmits its signals from its head end located in Queens, New

 

York, to its subscribers via the internet in the process known as Internet

 

See Rasul Aff. € 9.

 

 
 

 

_ PLAINTIFIPS STATEMENT

"| SUPPORT FOR”
foo STATEMENT ©

 

Protocol Television (i.e. IPTV).

 

21, In order to provide the Exclusive Services, Star Cable negotiated
and contracted with each Exclusive Service in multi-year Network
Affiliation Agreements (the “Agreements”). The Agreements grant
exclusive rights to various companies in various nations determined by
the method in which their signal is delivered. So, for example, there
might be exclusive distribution rights for the United States for a satellite
delivery services such as Direct TV.

See Rasui Aff. 4] 10.

 

22, In this case, Star Cable was granted exclusive distribution rights for
WiMax wireless, IPTV and Mobile TV (“the Exclusive Rights”).

See Rasul Aff. § 11.

 

23. Because Star Cable generates revenues through the sale of
subscription packages and other programming, and because the ability
to attract and retain distribution rights for programming is dependent
upon preventing unauthorized reception of Star Cable’s video channels,
Star Cable’s channels are digitally secured and encrypted. The
encrypted video services are then transmitted via the internet to its

customers.

See Rasul Aff. ¥ 12.

 

24. Each Star Cable customer receives a set top channel converter that
contains the technology to receive encrypted programming from Star
Cable, determine which services the subscriber has purchased and
decrypt those services so that they are intelligible on a television
screen, The set top box can also communicate with Star Cable for the
purposes of purchasing pay per view material and billing for the same.

See Rasul Aff 4] 13.

 

25. The set top box is part of the monthly service charge of a
customer’s purchase of IPTV service. If a customer wants a second set
top box a service charge is added to the customer’s bill each month,

See Rasul Aff. ¢ 14.

 

26. The set top box provided to a Star Cable customer is designed to
make a direct-to-server internet connection with the Star Cable server.
Once connected to the Star Cable server, the Star Cable box streams the
video channels from the server directly onto the customer’s television.
The customer can then use the remote control tied to the set tap box
and watch programming in real time, in essence, live as transmitted.

See Rasul Aff. ¢ 15.

 

27. Star Cable, through IPTV, has essentially, identical functionality of
asatellite delivery service or a cable television service.

See Rasul Aff. { 16.

 

28. Star Cable has been the beneficiary of exclusive agreements for
WiMax, IPTV and Mobile TV for the Exclusive Services: i)

 

See Rasul Aff. 417.

 

 
 

 

ae PLAINTIFF'S STATEMEN tT.

-SUPPORT FOR

__ |. STATEMENT.

 

independent TV; i} Jamuna T V; i) Channel 16; iv} My" TV; iA Asian
TV; vi} Bangla Vision; vil) Ekhusey TV; and viii} Somoy TV, for all
regions within the United States and Canada.

 

29, A representative of Star Cable traveled to Bangladesh to sign, and
did sign, exclusive Network Affiliation Agreements with representative
officers of Asian TV, My TV, V.M. International Ltd., Independent
Television, Ltd., Channel 16 Insight Telecast, and Jamuna Television.

See Rasul Aff. 7 18.

 

30. A representative of Star Cable met in New York with a
representative officer of Ekhushey Television, Ltd. and Shamol Bangla
Media Ltd. Similar exclusive Network Affiliation Agreements were
executed by mail between Star Cable and Somoy Media Limited.

See Rasul Aff. #19.

 

31, More specifically, with regard to Independent TV, Plaintiff and
Independent TV entered into an agreement on November 26, 2014.
The agreement is for three years and it automatically renews for
another three-year term unless one party provides at least 90 days
written notice to the other side of its desire to terminate the agreement.
This agreement has not been terminated and is still in effect. ‘The
agreement with Independent TV provides Plaintiff with the exciusive
right to broadcast Independent TV in United States and Canada via

IPTV.

See Rasul Aff. J 20;
Exhibit A to Rasul
Aff.

 

32, With regard to Jamuna TV, Plaintiff and Jamuna TV entered into
an agreement on December 1, 2014. The agreement is for three years
and it automatically renews for another three-year term unless one
party provides at least 96 days written notice to the other side of its
desire to terminate the agreement. This agreement has not been
terminated and is still in effect. The agreement with Jamuna TV
provides Plaintiff with the exclusive right to broadcast Jamuna TV in
United States and Canada via IPTV.

See Rasul Aff. 7 21;
Exhibit B to Rasul
Aft

 

33. With regard to Channel 16, Plaintiff and Channel 16 entered into

an agreement on November 24, 2014. The agreement is for eight years.

This agreement is still in effect. The agreement with Channel 16
provides Plaintiff with the exclusive right to broadcast Channel 16 in
United States and Canada via IPTV.

See Rasul Aff. ¥ 22;
Exhibit C to Rasul
Aff.

 

34. With regard to My TV, Plaintiff and My TV entered into an
agreement on November 30, 2014. The agrecinent is for nine years,
This agreement is still in effect. The agreement with My TV provides
Plaintiff with the exclusive right to broadcast My TV in United States

and Canada via IPTV.

 

See Rasul Aff. § 23;
Exhibit D to Rasel
Aff.

 

 
 

 

 

0: -PLAINTIFF’S STATEMENT 0 | SUPPORT-FOR
35. With regard to Asian TV, Plaintiff and Asian TV entered into an See Rasul Aff. q 24;
Exhibit E to Rasul Aff.

agreement on November 25, 2014. The agreement is for eight years.
This agreement is still in effect. The agreement with Asian TV
provides Plaintiff with the exclusive right to broadcast Asian TV in
United States and Canada via IPTV.

 

36. With regard to Bangla Vision, Plaintiff and Bangla Vision entered
into an agreement on June 1, 2016. The agreement is for two years and
it automatically renews for a three-year term unless one party provides
at least 90 days written notice to the other side of its desire to terminate
the agreement. This agreement has not been terminated and is still in
effect. The agreement with Bangla Vision provides Plaintiff with the
exclusive right to broadcast Bangla Vision m United States and Canada

via IPTV.

See Rasul Aff. ¥ 25;
Exhibit F to Rasul Aff.

 

37, With regard to Ekhusey TV, Plaintiff and Ekhusey TV entered into
an agreement on June 9, 2016. The agreement is for five years. This
agreement is still in effect. The agreement with Ekhusey TV provides
Plaintiff with the exclusive right to broadcast Ekhusey TV in United
States and Canada via IPTV.

See Rasul Aff. ¢ 26;
Exhibit G to Rasul
Aft

 

38. With regard fo Somoy I'V, Plaintiff and Somoy TV entered into an
agreement on July 1, 2014. The agreement is for five years. This
agreement is still in effect. The agreement with Somoy TV provides
Plaintiff with the exclusive right to broadcast Somoy TV in United
States and Canada via IPTV.

See Rasul Aff. ¥ 27;
Exhibit H to Rasul
Aff.

 

39. Defendants are telecommunications distribution companies that
sell telephony services, high speed data services and which operate a
television signal distribution business. They are currently distributing
their television signals through an IPTV distribution system through
which channels are delivered using the architecture and networking
methods of the Internet Protocol Suite over the internet through
broadband internet access networks. Defendants’ signal delivery
system is almost identical to that of Star Cable.

See Rasul Aff. ¥ 28.

 

40. Defendants’ customers must pay a monthly subscription fee,
dependent upon the level of programming services purchased and
ordered from Defendants.

See Rasul Aff. § 29.

 

4]. Defendants each actively advertise the Exclusive Services to their
customers and market themselves as having rights to distribute these
services to customers who desirc to watch Bangladeshi programming.

See Rasul Aff. 730.

 

 

 
 

 

PLAINTIFF'S STATEMENT. |. SUPPORT FOR |
Be IEE SAT EMENT

SUPPORT FOR ~

 

42. In direct derogation of the exclusive rights of Star Cable,
Defendants receive the Exclusive Services in the United States and use
or divulge or redistribute said communications to their customers. Said
actions of Defendants are an unauthorized divulgence of satellite

signals.

See Rasul Aff. 731.

 

43. Defendants’ violations of Plaintiff's exclusive rights has injured
and will continue to injure Star Cable by, among other things,
damaging the preeminent reputation of Star Cable as the holder of
exclusive rights to the Exclusive Services, depriving Star Cable of
revenues derived from the distribution ofits programming and by
interfering with the contractual and prospective business relationships of
Star Cable.

See Rasul Aff. J 32.

 

44, The main argument raised by Total Cable in its motion for
summary judgment is that the claims against it should be dismissed
because it was dissolved in May 2016, and it is no longer operating.

See Rasul Aff. ¥ 33.

 

45. Total Cable’s motion should be denied given that there is a clear
issue of fact as to whether Total Cable is still operating, albeit now
wader the name Total Cable BD.

See Rasul Aff ¥ 34.

 

46. Specifically, historical website documents pertaining to Total
Cable from 2012 to 2016, reflect Total Cable’s phone number of (212)

444.8138.

See Rasul Aff. § 35;
Exhibit 1] to Rasul Aff

 

47, The same exact website as Total Cable’s website as of May 7,
2016, on August 17, 2016, has the logo changed to Total Cable BD and
the email address changed to info@totalcablebd.com. The phone
number of (212) 444-8138 and rest of information is identical on both

websites.

See Rasul Aff, 4] 36-
37; Exhibits J and K to
Rasul Aff.

 

48, Before this action was filed, Total Cable and Total Cable BD had
its website “who-is” information as publicly available until sometime in
2016. Both websites “who-is” information shows the same individual
Habib Rahman as the registrant with address of 15 Westmoylan Lane,
Coram New York.

See Rasul Aff ¥ 38.

 

49, The “who-is” information for Total Cable as of August 17, 2016,
shows the address of 15 Westmoylan Lane, Coram New York. After
this suit was commenced, Total Cable changed its “who-is”
information to anonymous.

See Rasul Aff. 7 39;
Exhubit © to Rasul Aff.

 

50. Just like Total Cable, the “who-is” information for Total Cable BD

 

See Rasul Aff, [ 40;

 

 
 

 

 

PLAINTIFF'S STATEMENT “SUPPORT FOR
I ES Po SEMEN
as of August 17, 2016, shows the address of 15 Westmoylan Lane, Exhibit M to Rasul
Coram New York. Just like Total Cable, after the commencement of Aff.

this suit, Total Cable BD made its “who-is” information anonymous.

 

5]. As reflected in information printed from Secretary of State of New
York website on April 11, 2019, Total Cable had the same exact
address as the address for Total Cable BD, which is 15 Westmoylan

Lane, Coram New York.

See Rasul Aff. 7 41;
Exhibit N to Rasul
Aff.

 

52. While Total Cable claims that after it filed for bankruptcy in 2016,
that it had no assets or revenues and dissolved, Rasul’s debit card was
charged $90.00 on October 2, 2017, by Total Cable. The charge was
for a subscription for services that had been active since approximately
2014. This charge was made nearly eleven months after Total Cable
filed for bankruptcy and even though Total Cable is claiming that the
company was not conducting any business while doing so. The charge
depicts the same Total Cable phone number of (212) 444-8138,

See Rasul Aff. 7 42;
Exhibit O to Rasul
ALE.

 

53. In a suit commenced by Asia TV USA Ltd. against Total Cable

 

See Rasul Aff. {| 43;

 

and other defendants, the defendants recently settled the action for Exhibit P to Rasul Aff.
$450,000. Barobhuiya executed the agreement on behalf of Total
Cabie in August 2018,
Dated: April 22, 2019
Respectfully submitted,

HOGAN & CASSELL, LLP

STN “CL NA, Inc.
By:

Michael Cassell

500 North Broadway, Suite 153
Jericho, New York 11753

(516) 942-4700

(516) 942-4705
meassell@hogancassell.com

 
Case 1:16-cv-04067-SJ-CLP Document 81 Filed 05/06/19 Page 326 of 408 PagelD #: 731

UNITED STATES DISTRICT COURT

FOR THE EASTERN DISTRICT OF NEW YORK

warn nent mre ernment x

STAR CABLE NA, INC., Docket No. 16-cv-04067
Plaintiff,

 

¥S.

TOTAL CABLE USA LLC. and RADIANT IPTV

Defendants.

 

REPLY AFFIRMATION AND MEMORANDUM IN
OPPOSITION TO THE OPPSITION FILED
BY THE PLAINTIFF

SATISH K. BHATIA, ESQ.,
Bhatia & Associates PLLC
Attorneys for the Defendants

38 West, 32 Street, Suite #1511
New York, NY [0001

Tel: 212-239-6898

Fax: 212-594-7980
Case 1:16-cv-04067-SJ-CLP Document 81 Filed 05/06/19 Page 327 of 408 PagelD #: 732

TABLE OF AUTHORITIES

Alvarez v. Prospect Hosp.,

68 N.Y.2d 320, 324 (1986)... cece eee eee e tena eee etna et ee tans Page 6

Barthelemy v. Air Lines Pilots Ass’n,

897 F2d 999, 1018 (9th Cir. 1990)... eee cee eee center ee etna eed Page 3
Block v City of L.A.,
253 F.3d 410, 419 (9th Cir. 2002)... eee eect eee eee eeere rere rear eee Page 3

Carroll v Radoniqi,
105 A.D.3d 493, 494 (1st Dept. 2013)... ccc cece ese eee enn ee enee ea enaees Page 7

Crossell v Wing Farm, Inc.

79 A.D.3d 1334, 1336 Gd Dept. 2010)... cece eee eerste een eree en ene Page 7
Hecker v Liebgold,
130 A.D.3d 572, 574(2d Dept. 2015)... cece cece reece ee teeta eaten ena en ens Page 6

Hlinka v Bethlehem Steel Corp.,
863 F.2d 279, 282 (3d Cir, 1988). 0... e eee ene tnaee ea eeeeer enn Page 4

Josendis v Wall to Wall Residence Repairs Inc.,

662 F.3d 1292, 1317 (Lith Cir, 2011)... cece een e rete eee ee en eee Page 4

Reale v Tsoukas,

146 A.D.3d 833, 835 (2d Dept. 2017)... cence cece cern renee eet ene Page 7
Case 1:16-cv-04067-SJ-CLP Document 81 Filed 05/06/19 Page 328 of 408 PagelD #: 733

Stonehill Capital Management, LLC v
Bank of the W., 28 N.Y¥.3d 439, 448 (2016)... cece ccc cece eee eee eens Page 6

Statutes and Rules:

FRCP 56(C)4)s.cccccecccececcesseceseerssecseeesseesseuseeesssecsssseseetatecneenaees Pages 3-4

Individual Rules of Honorable

Sterling Johnson Jr. WL] Eo... eee cece eee eee ener nena ea et enone Page 2
1.

INTRODUCTION

The Plaintiff has commenced the present action against the Defendant Total Cable USA
LLC alleging that the Plaintiff has exclusive rights to broadcast the eight channels
mentioned in paragraph | of the second amended complaint (Docket No. 38), The
Defendant Total Cable USA LLC in its answer has alleged that Total Cable USA LLC
was dissolved in May 2016 and has not been in business since it was dissolved. The
issue to be determined in this case is whether Total Cable USA LLC has been
broadcasting the channels mentioned in the complaint and whether the Plaintiff is entitled
to seek damages and injunctive relief against the Defendant Total Cable USA LLC.

THE OPPOSITION FILED BY THE PLAINITFF IS UNTIMELY AS IT IS IN

VIOLATION OF THE INDIVIUAL RULES OF THIS COURT

The Court set up deadlines for filing the motion, opposition and reply. The Court ordered
that the Defendants’ motion seeking summary judgment was due by March 14, 2019, the
Plaintiff's response was due March 21, 2019 and the status conference was scheduled on
March 26, 2019 (Docket sheet dated March 7, 2019). On March 30, 2019, the Court
granted extension of time and changed the schedule as ordered on March 7, 2019 (Docket
No. 78). The Court ordered that the Defendants’ motion shall be served by March 25,
2019; Plaintiff's opposition shall be served by April 9, 2019, the Defendants’ reply shall
be served by April 17, 2019 and all papers would be filed by the end of April 19, 2019.
On March 25, 2019, the Defendants provided the notice of motion and supporting
documents as ordered by the Court to the attorney for the Plaintiff. On March 20, 2019, 1
wrote a letter to this Honorable Court requesting to extend the time to file a reply by the

Defendants by April 25, 2019 since I was on vacation. The letter was written with the

, ‘t[Page
consent of Michael Cassell, the Plaintiff's attorney (Docket No. 79). On April 2, 2019,
the Court granted the extension. Subsequently on April 18, 2019, I received an email
from the Plaintiffs Counsel indicating therein that he was trying to provide the
opposition by the end of April 19, 2019 but he needs a few days extension due to his
hectic schedule. I responded to the email that if I received the opposition by April 23,
2019, I would need time to file the reply until May 2, 2019. The Plaintiff's Counsel sent
another email indicating that he consents to as much time as I need to provide the reply.
The copy of the exchange of emails during the period of April 18-April 22 are annexed
with this memorandum as Exhibit A.
. The Plaintiffs Counsel served the opposition and the memorandum of law on April 23,
2019. Though the deadline to file the opposition was April 9, 2019, the Plaintiffs
attorney Michael Cassell filed the opposition on April 23, 2019 with my consent.
However, the Plaintiff's attorney did not write a letter to the Court for approval of change
of schedules to file an opposition as ordered by the Court on April 2, 2019.
. The individual rules of this Court pertaining to motions IT] E, provides “Subject to Court
approval, parties may agree on briefing schedule. No changes in the approved schedule
may be made without Court approval”. The opposition filed on April 23, 2019 without
Court approval is liable to be rejected.

THE AFFIDAVIT FILED BY SHAHID BOB RASUL IN OPPOSITION TO THE

MOTION FILED BY THE DEFENDANTS FOR SUMMARY JUDGMENT IS
NOT BASED ON THE PERSONAL KNOWLEDGE OF SHAHID BOB RASUL

AND AS SUCH MR. RASUL’S AFFIDAVIT CANNOT BE CONSIDERED

2)Page
5. Shahid Bob Rasul in his affidavit indicates that he is the Chief Technology Officer of the
Plaintiff Star Cable NA Inc. and he submitted the affidavit in opposition to the motion for
summary judgment filed by Total Cable USA LLC. The Chief Technology Officer is
simply an employee of the Plaintiff and has no personal knowledge about the issues
involved in the motion for summary judgment. Mr. Rasui does not state in his affidavit
that he has personal knowledge of the facts of the case and/or source of his knowledge.
The declaration/affidavit must be based on personal knowledge as mandated in the
Federal Rule of Civil Procedure 56(c)(4). FRCP 56(c)(4) provides:

“Affidavits of Declarations. An affidavit or declaration

used to support or oppose a motion must be made on

personal knowledge, set out facts that would be

admissible in evidence, and show that the affiant or

declarant is competent to testify on the matters stated”.
An affiant’s personal knowledge can be reasonably inferred from his/her position and
from the nature of his/her personal participation in the matters sworn to in the affidavit.
(See Barthelemy v. Air Lines Pilots Ass’n, 897 F2d 999, 1018 (9" Cir, 1990). In the
present case, Mr. Rasul’s position is only as a Chief Technology Officer and does not
claim that he is the Principal Officer or the President of Star Cable NA Inc. If the
affidavits content makes clear that the affiant relies information from others rather than
first hand participation and experience, the Court may properly refuse to consider the
affidavit as not based on personal knowledge. (See Block v City of L.A., 253 F.3d 410,
419 (9" Cir, 2001). A statement by the affiant that he/she believes a fact to be true or

attest to a fact upon information and belief does not satisfy the requirement that a witness

3|Page
has personal knowledge of the facts. (See, e.g., Josendis v Wall to Wall Residence
Repairs Inc., 662 F.3d 1292, 1317 (1 1 Cir. 2011); Hlinka v Bethlehem Steel Corp., 863
F.2d 279, 282 (3d Cir. 1988). The declaration/affidavit must show that the declarant is
competent to testify on the matters stated in the declaration, FRCP 56(c)(4).

THE COMPLAINT FILED BY STAR CABLE NA INC. AGAINST TOTAL CABLE USA

LLC SHOULD BE DISMISSED
6. The Plaintiff concedes that Total Cable USA LLC was dissolved in May 2016. In

paragraph 3 of the complaint, the Plaintiff admits that Total Cable USA LLC operated as
NY Registered LLC from October 22, 2013 until May 2, 2016 on which date it was
dissolved. In paragraph 3, the Plaintiff also alleges that upon information and belief,
Total Cable USA LLC operated as subsidiary of Lalon TV. The Plaintiff failed to file
any document showing that Total Cable USA LLC was ever operated as a subsidiary of
Lalon TV. Syed Ahmed annexed Exhibit D with his reply affidavit which is a print out
taken from the website of the Division of Corporation. Exhibit D shows that Lalon TV
Inc. was incorporated as a Domestic Business Corporation on August 20, 2009. He also
annexed Exhibit E in his reply affidavit which shows that on January 23, 2012, Lalon TV
filed a certificate of corporation of assumed name “Total Cable” and obtained an
assumed name certificate for “Total Cable.” In paragraph 6 of his affidavit, Mr. Ahmed
states that Lalon TV d/b/a Total Cable is an independent and different corporation and
Total Cable USA LLC was an independent and different corporation which was dissolved
in May 2016. Mr. Ahmed also annexed Exhibit F, the copy of the complaint filed by Star
Cable NA Inc., index no. 17-cv-04469 in the Eastern District, Suffolk County against the

Defendants Lalon TV, Total Cable BD and others. In the complaint, the Plaintiff alleged

4|Page
violation of the same channels which are the subject matter in the present complaint. The
allegations and the complaint against Lalon TV and against Total Cable USA LLC are
identical. The Plaintiff has already changed the name of the Defendants. The said action
was discontinued by the Plaintiff when Lalon TV showed the agreements executed
between the content owners and Lalon TV. The Plaintiff wants the Court to believe that
Total Cable USA LLC has been functioning in the name of Total Cable BD after it was
dissolved. The Plaintiff was not able to produce any evidence to establish that Total
Cable USA LLC has been functioning or broadcasting any channels after it was dissolved
in May 2016. The Plaintiff's attorney failed to give any explanation of why the action
against Lalon TV and Total Cable BD was discontinued if Total Cable USA LLC was
broadcasting channels in the name of Total Cable BD or in the name of Total Cable.

. In an attempt to establish that Total Cable USA LLC has been broadcasting channels, Mr.
Rasul in his affidavit in opposition to the motion for summary judgment annexed Exhibit
O which shows that Mr. Rasul made a payment of $90 on October 2, 2017 from his credit
card services, however this only establishes that the payment was made to Total Cable
which is the d/b/a of Lalon TV and not to Total Cable USA LLC and the telephone
number 212-444-8138 is the telephone number of Lalon TV shown in Exhibit O and does
not belong to Total Cable USA LLC. Mr. Ahmed in his affidavit states that Total Cable
USA LLC never had any connection with Total Cable, Total Cable USA Inc. or Total
Cable BD. Mr. Ahmed in his reply affidavit states that Total Cable USA LLC never
conducted any business after it was dissolved on May 2, 2016.

. Mr. Ahmed has stated in his affidavit and in his deposition conducted on June 18, 2018

that Total Cable USA LLC has no connection with any corporation starting with the

5|Page
10.

11.

words “Total Cable” and he did not create any company other than Total Cable USA
LLC. He states in his affidavit that he does not know any company by the name of Total
Cable BD and that Total Cable USA LLC did not have any assets. He also testified that
Total Cable USA LLC did not have any website, Total Cable USA LLC did not maintain
account and did not have any revenue from 2012-2018. The relevant portion of his
deposition has been annexed with the attorney’s affirmation in support of notice of
motion as Exhibit F.
Mr. Rasul annexed Exhibit E in support of the allegation that Total Cable USA LLC has
been conducting business as Total Cable USA LLC settled the action commenced by
Asia TV USA Ltd. in the sum of $450,000.

BACKGROUND LAW
In order to succeed on a motion for summary judgment, the proponent must demonstrate
prima facie entitlement to judgment as a matter of law and the absence of any material
issues of fact. Stonehill Capital Management, LLC v Bank of the W., 28 N.Y.3d 439,
448 (2016). Once such a showing has been made, “the burden shifts to the party
opposing the motion for summary judgment to procedure evidentiary proof in admissible
from sufficient to establish the existence of material issues of fact which require a trial of
the action.” Alvarez v. Prospect Hosp., 68 N.Y.2d 320, 324 (1986).
Though the facts are viewed in the light most favorable to the non-moving party, “bald,
conclusory assertions or speculation” are “insufficient to defeat summary judgment.”
Stonehill, 28 N.Y.3d at 448. The same is true for “merely conclusory claims.” /d.; see
aiso Hecker v Liebgold, 130 A.D.3d 572, 574(2d Dept. 2015) (“Bare conclusory

assertions, such as those contained in [an] affidavit... are insufficient to demonstrate the

6|Page
12.

13.

absence of any triable issues of fact”) (internal quotations omitted); Carroll v Radoniqi,
105 A.D.3d 493, 494 (1% Dept. 2013) (upholding grant of summary judgment for
defendant where, “[p]laintiff had no personal knowledge [of certain allegations]... and
his remaining allegations were simply too speculative and conclusory to have merit.”).
“A party who seeks a finding that a summary judgment motion is premature is required to
put forth some evidentiary basis to suggest that discovery might lead to relevant evidence
or that the facts essential to justify opposition to the motion were exclusively within the
knowledge and control of the movany.” Reale v Tsoukas, 146 A.D.3d 833, 835 (2d Dept.
2017). If the party opposing the motion cannot meet that burden, summary judgment is
properly granted. Crossell v Wing Farm, Inc. 79 A.D.3d 1334, 1336 (3d Dept. 2010)
(granting summary judgment for defendant where plaintiff's claims were “were
completely unsupported with evidence or specific factual references.”).

MR. RASUL FAILED TO ATTACH THE COMPLETE DOCUMENTS
SHOWING THAT THE TELEPHONE NUMBER AND WEBSITE BELONGS TO
LALON TV AND NOT TOTAL CABLE USA LLC

Mr. Rasul did not attach the complete documents with Exhibit I and intentionally
withheld the last pages of the documents annexed as Exhibit I. Mr. Ahmed searched the
website shown on page | in Exhibit I
(https://web.archive.org/web/20120901204045/http:/Aotalcableusa.com) website and
found that the site belongs to Lalon TV Inc. He printed ali three pages and on the third
page it clearly shows that the website belongs to Lalon TV Inc. as it shows the copyright
mark of © 2011-2012 Lalon TV Inc. and also shows the telephone number 212-444-

8138. Similarly, Mr. Ahmed searched the website shown on page two of Exhibit |

7|Page
(https://web.archive.org/web/20130407081754/http://www.totalcableusa.com) and page 2
also clearly shows the trademark of © 2011-2012 Laion TV Inc. indicating that the
website belongs to Lalon TV Inc along with the same phone number 212-444-8138.
Again Mr. Ahmed searched the websites shown on pages 3 and 4 of Exhibit I,
(https://web.archive.org/web/20141216112528/http://www.totalcableusa.com/index.html)
and
(https://web.archive.org/web/20150615055 148/http://www.totalcableusa.com:80/index.ht
ml) and when searching both websites they also show the trademark of © 2011-2012
Lalon TV Ince. of the last pages (second pages) again indicating that the website belongs
to Lalon TV Inc and again with the same phone number 212-444-8138.
CONCLUSION

14. In view of above, Total Cable USA LLC requests that the opposition filed by the Plaintiff

be rejected being untimely and the motion seeking summary judgment by Total Cabie

USA LLC be granted.

Dated: May 1, 2019
pectfully submitted,

 
  

i

 

Bhatia & Associates PLLC

38 West, 32" Street, Suite #1511
New York, NY 10001

Tel: 212-239-6898

Fax: 212-594-7980

8|Page

a
iSHK pam weet
SATISH K. BHATIA-BSO,
Case 1:16-cv-04067-SJ-CLP Document 81 Filed 05/06/19 Page 337 of 408 PagelD #: 742

EXHIBIT A

 
5/3/2019

To:

 

(2,984 unread) - satishbhatiaus@yahoo.com - Yahoo Mail

 

Apr 22 at 11:00 AM

Michael Cassell <mcassell@hogancassell.com

‘satish bhatia’

j will have the opposition to you tomorrow. | consent to as much time as you need for the reply. |
appreciate the additional time.

Mike

Hide original message

From: satish bhatia [mailto:satishbhatiaus@yahoo.com]
Sent: Friday, April 19, 20719 3:59 PM

To: Michael Cassell

Subject: Re: Star Cable v Total Cable USA LLC

Michael,

| am on vacation right now and | will be back on April 22, 2019. [f{ receive the opposition by April 23, 2019,
| will need time until May 2, 2019 to file a reply to your opposition.

Regards,

Satish K Bhatia, Esq.

Bhatia & Associates PLLC
38W 32nd Street Suite # 1511
New York NY 10001

Phone: (212) 239-6898

Fax: (212) 594-7980

Disclaimer:

This email is intended only for the use of the individual to whom or the entity to which it is addressed and
may contain information that is privileged, confidential and exempt from disclosure under applicable law. If
you are not the intended recipient, you are hereby notified that any dissemination, distribution or copying of

this communication is prohibited. If you have received this communication in error, please notify us
immediately by collect telephone.

https:/mail.yahoo.com/d/folders/1/messages/80117

 

12
59201 ase 1:16-cv-04067-SJ-CLP Document St Hied OSs “Bage 338 of 408 PagelD #: 744

| On Thursday, April 18, 2019, 8:53:02 PM EDT, Michael Cassell <mcassell@hogancassell.com> wrote:

, Lam trying to provide you with the opposition by the end of the day tomorrow, but I will most likely need a
| few-day extension. Most significantly, my partner has been out all week on a personal issue, leaving me to
| handle everything. In addition, I just got notice that I have to be in Kings Supreme Court tomorrow

: morning to respond to an Order to Show Cause. I should be able to get you the opposition by the end of the
: day on Monday (Tuesday at the latest), Obviously, I will agree to provide you with as much time as you
need for the reply. Please advise.

Michael Cassell

 

 

 

https://mail.yahoo.com/d/folders/1/messages/80117 2/2
UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NEW YORK

x

 

STAR CABLE NA, INC., Docket No. 16-cv-04067

Plaintiff,

¥S.

TOTAL CABLE USA LLC. and RADIANT IPTV REPLY AFFIDAVIT OF SYED

AHMED
Defendants.

x

 

I Syed Ahmed, do swear under penalty of perjury as follows:

lL.

I was the managing member of Total Cable USA LLC, which was dissolved in May 2016
and I, as the former managing member of Total Cable USA LLC had filed for
Bankruptcy under Chapter 7 on behalf of Total Cable USA LLC. The Bankruptcy Court
passed the Final Decree in January 2017. The copy of the dissolution of the corporation
is annexed as Exhibit N with the affidavit of Shahid Bob Rasul in opposition to the
motion filed by Total Cable USA LLC. The copy of the Final Decree is annexed as
Exhibit A. The list of creditors shown m schedule E/F is annexed as Exhibit B.

The Bankruptcy Court notified all of the Creditors of the Bankruptcy Petition including
Star Cable NA Inc. Star Cable NA Inc. did not appear in the Bankruptcy Court nor did
they file any adversary proceedings. Now in the affidavit of Shahid Bob Rasul, Mr.
Rasul in paragraph 6 states that prior to October 22, 2013, Total Cable USA LLC, upon
information and belief operated as a subsidiary of Lalon TV. In paragraph 34 of said
affidavit, Mr. Rasul states that Total Cable USA LLC’s motion should be denied, given

that there is a clear issue of fact as of whether Total Cable USA LLC is still operating

1|Page
albeit now under the name of Total Cable BD. Mr. Rasul attached Exhibit 1, J, K, L and
M to prove that Total Cable USA LLC has been operating under the name of Total Cable
BD.

. Mr. Rasul did not attach the complete documents with Exhibit I and intentionally
withheld the last pages of the documents annexed as Exhibit I. I have searched the
website shown on page | in Exhibit I
(https://web.archive.org/web/20120901204045/http://totalcableusa.com) website and
found that the site belongs to Lalon TV Inc. I printed all three pages and on the third
page it clearly shows that the website belongs to Lalon TV Inc. as it shows the copyright
mark of © 2011-2012 Lalon TV Inc. and also shows the telephone number 212-444-
8138. Similarly, I searched the website shown on page two of Exhibit I
(https://web.archive.org/web/20130407081754/http://www.totalcableusa.com) and page 2
also clearly shows the trademark of © 2011-2012 Lalon TV Inc. indicating that the
website belongs to Lalon TV Inc along with the same phone number 212-444-8138.
Again ] searched the websites shown on pages 3 and 4 of Exhibit |,
(https://web.archive.org/web/20141216112528/http://www.totalcableusa.com/index.html)
and
(https://web.archive.org/web/20150615055148/http://www.totalcableusa.com:80/index. ht
mj) and when searching both websites they also show the trademark of © 2011-2012
Lalon TV Inc. of the last pages (second pages) again indicating that the website belongs
to Lalon TV Inc and again with the same phone number 212-444-8138. I am annexing
the complete documents of which Mr. Rasul has attached only the first pages of the

documents as Exhibit I as Exhibit C with this reply affidavit.

, a) Page
4. Lalon TV Inc. was incorporated as a Domestic Business Corporation on August 25, 2009.
The print out taken from the NYS Division of Corporation shows that the DOS process of
Lalon TV Inc. is 1 W Prospect Ave., Suite 1004, Mount Vernon, New York, 10550 and
the Chief Executive Officer is Shahinul Karim whose address is 15 Westmoylan Lane,
Coram, New York 11727. The copy of the print out taken from the website of the
Division of Corporation is annexed with this reply affidavit as Exhibit D.

5. On or about January 23, 2012, Lalon TV Inc. filed a Certificate of Corporation of
Assumed Name “Total Cable” and got an Assumed Name Certificate of the assumed
name “Total Cable.” The copy of the assumed name certificate of “Total Cable” is
annexed with this reply affidavit as Exhibit E.

6. The Plaintiff and his Counsel Michael Cassell, Esq. are fully aware that Lalon TV Inc.
d/b/a Total Cable is an independent and different corporation and Total Cable USA LLC
was an independent and different corporation which was dissolved on May 2, 2016 and
was discharged by the Bankruptcy Court in January 2017. In fact, the Plaintiff Star Cable
NA Inc. had commenced an action against Lalon TV Inc., Total Cable BD, Habibur
Rahman, Shahinul Karim, Shahidul Bari, Ahmodul Barobhuiya and Syed S. Ahmed
(myself) in the Eastern District, Suffolk County on July 28, 2017. In paragraph 3 of the
complaint, Star Cable NA Inc. alleged that the Defednant Laion TV Inc. is an individual
corporation that has principal place of business and in paragraph 9 of the complaint, the
Plaintiff alleges that Total Cable BD.com is an individual business that has principal
business of 15 Westmoylan Lane, Coram, New York 11727. In paragraph 1 of the
complaint, Star Cable NA Inc. alleges that Star Cable NA Inc. has exclusive rights in

respect of the channels Independent TV, Jamuna TV, Channel 16, My TV, Asian TV,

Sipage
Bangla Vision, Ekushey TV, Somoy TV and Boishakhi Television. The copy of the
complaint filed by Star Cable NA Inc., index no. 17-cv-04469 is annexed with this reply
affidavit as Exhibit F.

. On or about August 30, 2017, the Defendants filed the answer and also raised various
counterclaims. The Defendants stated in paragraph 64 to 67 of the answer that the
Defendant Lalon TV enjoys its rights and privileges directly from the overseas television
channels who are the content owners. In paragraph 68 of the answer the Defendants
stated that on information and belief, overseas content owners have terminated their
agreements with the Plaintiff to broadcast various channels and/or were in the process of
terminating the agreements with the Plaintiff. The copy of the verified answer is annexed
with this reply affidavit as Exhibit G.

. During the pendency of the action, the Honorable Sandra J. Feuerstein suggested that the |
copy of the agreement between the Defendant Lalon TV Inc. and the content owners be
shown to Michael Cassell, the attorney for Star Cable NA Inc. The Defendant showed
the agreements to the Plaintiff's attorney, Mr. Cassell. One for the agreements with the
content owners shown to the Plaintiff's attorney is annexed as Exhibit H.

. After going through the various agreements between Lalon TV Inc. and the various
owners of the content owners, the Plaintiff's attorney Michael Cassell, stated that the
Plaintiff Star Cable NA Inc. intend to discontinue the action against Lalon TV Inc., Total
Cable BD and the other Defendants alleging violation of the Plaintiff's copyrights. The
Plaintiff's and the Defendants entered into stipulation of dismissal. On January 24, 2018,
the Court directed the Clerk of the Court to close the case. The copy of the stipulation of

dismissal is annexed with this affidavit as Exhibit I.

4|Page
10. Mr. Rasul has also annexed Exhibit O showing that Mr. Rasul made a payment of $90 on

il.

October 2, 2017 from his credit card for services that has been active since 2017. In
paragraph 42 of his affidavit, he claims that the charge of $90 shows that Total Cable
USA LLC was conducting business as the charge depicts that the Total Cable phone
number is 212-444-8138. This phone number does not belong to Total Cable USA LLC
as Total Cable USA LLC did not have a phone number and never functioned except for
entering into an affiliation agreement with Asia TV for Zee Channel. Exhibit O shows
that payment was made to Total Cable which is a d/b/a of Lalon TV Inc. and not to Total
Cable USA LLC and the telephone number 212-444-8138 is of Total Cable which is
d/b/a Lalon TV Inc. and not Total Cable USA LLC. Exhibit O does not show that Total
Cable USA LLC has ever conducted any business. In fact, Total Cable USA LLC did not
have any connection with the company Total Cable, Total Cable USA Inc. and Total
Cable BD. Total Cable USA LLC never conducted any business after it was dissolved on
May 2, 2016.

My deposition was conducted on June 18, 2018. During my deposition I clarified that
Total Cable USA LLC has no connection with any other corporation starting with the
words “Total Cable” and I did not create any other company other than Total Cable USA
LLC. I testified during my deposition that I do not know any company by the name of
Total Cable BD and that Total Cable USA LLC did not have any assets. I also testified
that Total Cable USA LLC did not have a website prior to filing for bankruptcy. I also
testified that Total Cable USA LLC did not maintain any account and Total Cable USA
LLC did not have any revenue during the years 2012-2018. Total Cable USA LLC never

provided any set up boxes to anyone. The relevant portions of my deposition has already

5|Page
12.

13.

been provided in paragraph 10 of our attorney’s affirmation in support of notice of
motion and the relevant portions of my deposition is also annexed as Exhibit F with our
attorney’s affirmation.

Mr. Rasul also annexed Exhibit P alleging therein that Total Cable and the other
Defendants settled the action commenced by Asia TV USA Ltd. in sum of $450,000.
However, it transpired that Mr. Barobhuiya was still the CEO of Total Cable USA LLC
and therefore could sign and the signing of Mr. Barobhuiya on the settlement agreement
on behalf of Total Cable USA LLC was just a formality. A sum of $450,000 was paid
directly by Lalon TV and not by Total Cable USA LLC and nor could it have been paid
as Total Cable USA LLC did not have any bank account or assets to pay as it was
dissolved and never functioned. The payment of $450,000 was not made by Total Cable
USA LLC but was paid by Lalon TV as Asia TV USA Ltd., the Plaintiff, agreed to grant
rights to broadcast Zee TV to Lalon TV. The document showing the wiring from Capital
One Bank of Lalon TV Inc. of $450,000 to the attorney for Asia TV USA Ltd. in his trust
account is annexed as Exhibit J with this reply affidavit. The settlement to pay $450,000
signed by Mr. Barobhuiya as CEO of Total Cable USA LLC was only a formality. In
fact, the action was settled between the Plaintiff Asia TV USA Ltd. and Lalon TV Inc.
and as such the stipulation cannot prove that Total Cable USA LLC was functioning.
Syed Ahmed in his reply affidavit also stated that Total Cable USA LLc was not a party
to the vankruptcy petition filed by World Cable Inc. in the case no. 14-10379. Mr. Rasul
states in paragraph 7 of his affidavit that Lalon TV Inc. entered an appearance by the
Counsel as Lalon TV aka Total TV aka Total Cable. The allegations do not show that

Lalon TV appeared on behalf of Total Cable USA LLC.

6|Page
14. In response to discovery request, the Plaintiff's attorney provided the documents which
have been annexed with the affirmation in support of motion for summary judgment.
None of the documents relate to Total Cable USA LLC.

15. Mr. Rasul in his affidavit in opposition stated in his affidavit that upon information and
belief, Total Cable operated as a subsidiary of Lalon TV. Mr. Rasul does not state in
paragraph 6 of the affidavit that Total Cable USA LLC was operated as subsidiary of
Lalon TV. Total Cable USA LLC was incorporated on October 22, 2013 and as such it
cannot operate as subsidiary of Lalon TV prior to it’s incorporation. Moreover, the
allegations contained in paragraph 6 of the affidavit is upon information and belief and is
not upon his personal knowledge and therefore cannot be considered.

16. In paragraph 7 of the affidavit of Mr. Rasul, it is stated that in the bankruptcy petition
commenced by World Cable Inc., case no. 14-10379, Lalon TV Inc. entered an
appearance by the Counsel as Lalon TV Inc. aka Total TV aka Total Cable. The
allegations in paragraph 7 are totally irrelevant and do not show that Total Cable USA
LLC made any appearance through Lalon TV Inc. Total Cable USA LLC was not a party
in the bankruptcy petition commenced by World Cable Inc.

17. Plaintiff failed to file any document showing that Total Cable USA LLC has ever
broadcasted the channels. Total Cable USA LLC entered into agreement with Asia TV
USA Ltd. but never paid any amount to Asia TV USA Ltd. The other members of Total
Cable USA LLC and I used our personal money to pay rent and for other expenses of
Total Cable USA LLC as Total Cable USA LLC had any bank account and never used
any checks. I filed the bankruptcy petition as the managing member of Total Cable USA

LLC. Star Cable NA Inc. was one of the creditors and never appeared in the action.

7|Page
Case 1:16-cv-04067-SJ-CLP Document 81 Filed 05/06/19 Page 347 of 408 PagelD #: 752

WHEREFORE, I request that the motion filed by the Defendant Total Cable USA LLC be

granted along with any other just and proper relief.

 

 

Syed Ahmed
Verified On: May 1, 2019
In the County of New York

In the State of New York

 
Case 1:16-cv-04067-SJ-CLP Document 81 Filed 05/06/19 Page 348 of 408 PagelD #: 753

EXHIBIT A

 
Case 1:16-cv-04067-SJ-CLP Document 81 Filed 05/06/19 Page 349 of 408 PagelD #: 754

Case 8-16-75603-ast Doc 25 Filed 01/25/17 Entered 01/25/17 10:24:05

 

 

      

 

HAMEL ¢ ERATE
Bebior 1 Total Cable USA LLC

FirstName Middle Namo —_ Last Nama EIN 46§<3928159
Social Security number or TIN

Social Security number or TIN:

 

Debtor 2 ” ;
se rte FirsiName Middle Nanve — Last Nanvw
(Spouse, if filing) EIN _

United States Bankruptcy Court Eastern DistrictofNewYork =
290 Federal Plaza
Central Islip, NY 11722

Case number: 8-16-75603-ast Chapter:

 

7

 

FINAL DECREE

The estate of the above named debtor(s) has been fully administered.

IT IS ORDERED THAT:

* Robert L. Pryor (Trustee) is discharged as trustee of the estate of the above-named debtor(s).

¢ The Chapter 7 case of the above-named debtor(s) is closed.

Alan 8.7
United States Bankruptcy Judge

Dated: January 25, 2017

4Liold? fFinal Deesee 7 vey 12/01/74]
Case 1:16-cv-04067-SJ-CLP Document 81 Filed 05/06/19 Page 350 of 408 PagelD #: 755

EXHIBIT B

 
 

Fil ina this Information to jdantify the case:

Debvar “LO | { j |

Cab USA LLC
Unllecd States Bankrupley Court for the: (: ence { t “v . (httigt of _ SS ern
cs waup geeteg State
[led 25 ™

& Ao
Cine nimber 5 l Oo»
{i kitawa}

C Cheek if this is an

amanded filing

 

 

Official Form 206E/F

Schedule E/F: Creditors Who Have Unsecured Claims 1216

Bo as complete and accurate ag possible, Use Part 1 for creditors with PRIORITY unsecured claime and Part 2 for creditors with NON PRIORITY
unsecured claims. List tho other party to any executary contracts or unexpired leases that could result in a claim. Also flat executory contracts
on Sciredule A/B: Assets - Real and Porsonal Property (Ofticiat Form Z06A/B} and on Schedule G: Executory Contracts and Unexpirect Leases

(Official Form 206G}. Number the antries in Parts 1 and 2 in the hoxos on the left, If more space Is neaded for Part 1 or Part 2, fill oul and attach

the Addiilional Page of that Part included in this form.

List AH Creditors with PRIORITY Unsecured Claims

, Do anycreditors have priority unsecurad claims? (See 11 U.S.C. § 667}.
CF No. Go to Parl 2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

f Yes. Go to line 2.
2. List le alphabetical ordor all craditors wie have unsecured claims that are entitled to priority ln whole or in part. If tho debtor has more than
3 creditors with priogily unsecured clans, fill oul and atlach the Additional Page of Part t.
Totai clalny Priority amount
Priority creditor's name and mailing address =... As of the petition filing date, the claim is: 5, CAG &
a bevel 4 CO wuntédacns GL. cheek ail that apply. ‘ 8. i
PO Rose byob? Contingent
= ~ E At 2 A a7 5 OQ) unliquidated
benved CG §O74)- C16? — & disputed
Date or dales debt was incurred Basis for the clalm:
Last 4 digits of account ts the claim subject to offset?
number f No
. (2 ves
Specify Code subsection of PRIORITY unsecured
claim: #1 U.S.C, § 507(a} ¢ }
Priority creditor's name and matling address As of the petition fillng date, the claim is: FOO OOO g
22 ASin iV tASK, LT. Check ail that apply. §fnbls 0 C
POG Middlesex ESS¢% L) Contingent
a arc af) ftp ~ (2 Unliquidated
Labi py fi OAK. L202, is€tin Na @ pisputed
Date or dates debt was incurred O58 40 Basis for the claim:
Last 4 digits of account ts the claim subject to offset?
number 4 No
. . C} ves
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C, § 507 (a) ( )
a Priority creditor's name and mailing address As of the petition filing date, the claim is: ? CO : ‘. SO $
Ss fi ic f I dl é ALY yy C. . Check aif that apply.
Ae 20 pei GAY ad. Gut. 2 Be, tl Contingent
# , tn Ti 7 Unliquidated
eee foict NA) Boj 68 Disputed
Date or dates debt was incurred Basis for the clalm:
Last 4 digits of account Is the claim subject to offset?
number fi No
; QO ves
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a) ¢ }

   

 

 

 

 

 

 

Official Form 20GE/F

Schedule E/F: Creditors Who Have Unsecured Claims

page tof

 
 

 

TOL

Name

Debtor

 

Cade NUDED AT prznicwn,

 

 

 

co Additional Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Official Form 206E/F

py Ais: OF
Total elalin Prlorlly amour
2. | Priority creditor's name and mailing address & $
As of ihe petition filing date, the claim Is:
Chack aff that apply.
(2 Contingent
CJ Ualiquidated
Dispulad
Date or dates debt was incurred Basle for the clalin:
Last 4adlgits of account Is the claim subject to offset?
nunaber ve sen tn 1 wo
1 Yes
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a) ( }
=) Priority crediter's name and mailing address 5 &
As of the patitlon filing date, the claim is:
Chock all that apply.
(J Contingent
OF unliquidated
(3 Disputed
Date ordates debt was incurred Basis for the claim:
Last 4 digits of account is the claim subject to offset?
number O no
. . (1 ves
Specify Code subsection of PRIGRITY unsecured
claim: 11 U.S.C. § 5073) C_} _
2. | Priority creditor's name and mailing address $
As of the pofition filing date, the claim fs:
Check all that apply.
{J Contingent
C] Unliquidated
(] Disputed
Bate or dates debt was Incurrect Basis for the claim:
Last 4 digits of account is the claim subject to offset?
number ee CQ] to
QO Yes
Specify Code subsection of PRIORITY unsecured
|
2 Priority creditor's name and mailing address $ $
As of the petition fifing date, the claim is:
Check ail that apply.
Q] Contingent
C) unliquidated
QO) Disputed
Date or dates debt was incurred Basis for the claim:
Last 4 digits of account ls the clalm subject to offset?
number OQ No
QO ves '
Specify Code subsection of PRIORITY unsecured :
claim: 11 U.S.C. § 507{a) { } :
Schedule E/F: Creditors Who Have Unsecured Claims page of_

 

 

 
 

Debtor
Aoabio

“VOCAL Cole USL Ly

( Game NuanbeL Qt Lye)

| Part 23| List AN Creditors with NONPRIONITY Unagcured Cialme

: 3. Liat Ih alphabetical order all of the sroditore with nonprionty uneecured clakng. {Hl debtor hae mere than 6 crediors with nonprivily

unsecured claims, fill oul and attach the Additional Page of Part 2.

5.4} Non pilority creditor's name and malling addins

 

 

 

Date or dates debt was Incurrad penn

Last 4 digits of account number sata evan chaps x

2 Nonpriorlty creditor's name and maiting address

 

 

 

Date or dates debt was Incurred

Last 4 digits of account number ee

a3 3 ‘ Nonpriority creditor's t hame and matting address

Ua

 

 

 

Date or dates debt was Incurred

Last 4 digits of account numbor nets tote eee

3.4] Nonpriority creditor's name and mailing address Oo

 

 

 

Date or dates debt was Incurred

5.5] Nonpriority creditor's name and mating address

Last 4 digits of account number ee

 

 

 

Date or dates debt was incurred

Last 4 digits of account number we ee nates tes

Amount of cfalm

As of the potition {lag dato, fie claim ls:

Chach alt hat apply. $§ areacstevieanneremeerenerenn enti

C) Contingent
() tnliquidated
C) tsputed

Bagis for tho cha secs senenenneniennt

is tho clalm subject to offeat?
() Wo
0) You

As of the patilion filing date, the claim is:

Check all that apply. actuaries
) Contiagent

( Unliquidated

(1 Dispuied

Basts forthe claim:

is the claim subject io offset?
No

Oy Yes

As of the potition ‘fling d date, the claim is:

Check aii that apply. §
C) Contingent

(2 Untiquidated

(4 Pisputed

Basis for the claim:

{s the claim sublect to offset?
No
Yeas

 

As of the poatition filing dafe, the claim Is:
Check aif that apply. s,
C) contingent
{7 unliquidated
Disputed

Basis For the clafau:

Is the claim subject to offset?
() nto

a Yes

AS of the petition fiting date, t the claim is:
Check ail thal apply.

C2 contingent

C} Uniiquidated

(3 Disputed

Basls for the clainn

Is the claim subject to offset?

(Q No
Yes

 

se] Nonpriority creditor's name and mailing address

 

 

 

Date or dates debt was Incurred

 

Last 4 digits of account number _—

As of the petition filing date, the claim i is:
Check aif that apply. $
C Contingent
3 Unliquidated
Disputed

Basis for the claim:

§s the claim subject to offset?
(2 no
O ves

Official Form 206E/F Schedule E/F: Creditors Who Have Unsecured Claims

 

page

of

 

 

 

 

 
 

 

Nawo

ie ia Additional Page

B._] Nowipiority creditors aame and malling addroas

 

 

 

Hate or dates debt was incurred

Last 4 digits of account number

3._.| Non priority creditor's name and mailing address

 

 

 

Date or dates debt was incurred

Last 4 digits of account number

3.__| Nonprioslty creditor's name and mailing addross

 

 

 

Date or dates debt was incurred

Last 4 digits of account number

3_| Nonpriority creditor's name and mailing address

 

 

 

Date or dates debt was incurred

Last 4 digits of account number

 

 

 

Date or tlates debt was Incurred

Last 4 digits of account number

 

Official Form 206E/F

3.___| Nonpricrity creditor's name and mailing address

O ves

C

 

Aa of the petition fing date, the clalm fe:

Check all that apply.

contingent

CF unliquidated

(J disputed

CI Liquidated and neither contingent nor
dispuled

Basts for the elalin: ,

 

 

Is the claim subject to offsat?
(I No

(ves

As of the petition filing date, the claim ts:
Check all thet apply.

2 Contingert

 Unliquidated

2 Disputed

Basis forthe claim:

is the claim subject to offset?

Ci No
Cl ves

As of the petition fillag date, the claim fs:
Check elf that apply.
EQ contingent
Q unliquidated
Disputed

Basis for the claim:

Is the clalm subject te offset?
No
Yes

As of the petition filing date, the claim is:
Check all that apply.

Contingent

CF Untiquidated

(3 ispuled

Basis for the claim:

Is the claim subject to offset?

Gl No
C} ves

As of the petition filing date, the claim is:
Check alf that appiy. -
C Contingent
Unliquidaied
CI Disputed

Basis for the claim:

ts the claim subject to offset?
C) no

Schedule E/F: Creditors Who Have Unsecured Claims

 

CG MIAN Ul Lal ed sosencte

Antount of cial

anne nee nnn

 

Bree nee eenetennnnrare

page of

 

 

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

= “4 ‘f ft | 4 fi i ; f \ . | ( fi -
Ovbtor | ( \ (I [ ([f J) Uf [ a (A Ll - Cane sundae pr bones) 2 : om
Nano
ig ad List Others to Be Notified About Unsecured Claims
4. List in aiphabetical order any othera whe mus he notitied for clalmve Heted by Parts ¢ and 2 Exanipios of entities dhat may be listed are callaction aganciaa, Ee
:  @agignees of claims listed above, and allomeya for unagcured creditors. : 2
: If xo others need to be notiflod for the debte dated in Parts ¢ and 2, do not fl out of aubirudt this page. {f additional pages ara needed, copy the next page, :
i Name and matling address On which fine fi Part 1 or Part 2 is the Last 4 digits of
i reinied creditor {if any) listed? account number, If
any
aA. Ling ou
CY Notlistad. Exptaiy
4.2. ‘ine .
CF Not tisted, &xplaln Het rene wath, etme
43. Line
C) Noltisied. Explain _ wet mam tn ta
44. Line
CJ) Not fisted. Explain eee
41. Line
Cdl Not ilsted. Explain — ae
4S. Line
(J) Nol Hsled, Exptain _ —e—
46. Line
QO Not listed. Exptain —-—_—
a7. Line
! C) Not listed. Explain ee oe !
4a Line
i (Not listed. Explain ee
49. Line i
i C1 Not listed. Explain —_——
Line
CQ Net fisted. Exptain _— — oe

 

 

 

 

 

Line

 

J] Not listed. Explain

 

 

Official Form 206E/F

Schedule E/F: Creditors Who Have Unsecured Claims

page of_

 
 

 

 

uw = OL

Arma

(Tete UGA LL

A

k

 

Hate ]5 Ol

Chae RINE HEH Sd cence arene eter

 

rot Additional Page fer Othors to Be Notified About Unsecured Claims

Name and mailing address

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

j

On which ding In Part + or Pet 2 ls the
rotated creditor (If any) listad?

Line

Q
Line
)

Line

Line

Line

()

 

 

 

Not telod. Explain

Nat dated. Explain

Not listed. Explain

 

 

Not listed. Explaln

 

Noi listed. Explain

 

Not listed. Explain

 

Not listed. Explain

 

Not listed. Exptain

Not fisted. Exptain

 

Noi listed. Explain

Noi listed. Explain

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Not listed. Exptain

Last 4 digits af
account NuMbsr,
if any

tert At

 

 

Nof listed. Explain

Not listed. Explain

 

 

 

Official Form 206E/F

Schedule Eff: Creditors Who Have Unsecured Claims

page of _

 

 

 

 
 

 

_ Case 1:16-cv-04067-SJ-CLP Document 81 © Filed 05/06/19 Page 357 of 408 PagelD #: 762 ..

Debtor
Natit

Total Amounts of the Priority and Nonpriarity Vasacured Clalme

Cader SUDADEE fe sens

Kl (su g%

 

& Add the amounts of priorily and nonpdorty unsecured clalme.

6a. Total claims from Part 4

Sb. Total claims from Part 2

6c. Total of Parts 1 and 2

Lines 5a + 5b = 5c,

Total of claim anrourls

 

 

Pye mo EM
$e oe COO

Ba caer neoneteaenintuninanenneritiannantnst

 

 

ABS OOD

 

 

 

Official Form 206E/F

Schedule E/F: Creditors Who Have Unsecured Claims

page ___ of

 

 

 

 

 
Case 1:16-cv-04067-SJ-CLP Document 81 Filed 05/06/19 Page 358 of 408 PagelD #: 763

EXHIBIT C

 
4/28/2019 Total Cable { Building and delivering broadcast networks worldwide

       
 

 

if Go ] AUG SEP OCT @

® @
401 & mo

2011 2072 2013 ”

f (hilp:/Aotalcabteusa.com/

    

we
“Reliable, Affordable!”

4 -? 1 2444-81 38 infe@totalcableusa.com

* Home

* Packages

« How to

» About us

* Why Total Cable
» Referral

* Contact Us

   

CODICES)

Hindi Plus

‘Buy Haus

 

» Mare:

1/3

 
Case 1:16-cv-04067-SJ-CLP

4/28/2019

men nt 81 Filed 05/06/19 Pa

Building and delivering broadcast networ

) Of 408 PagelD #: 765

 

lnttp:/tolalcableusa.com/

I Go sae SEP OCT

 

      
 

 

sesh h.

a Buy Mo

» Waate

Urdu / Pakistani

Coming | |o stag | | Caming
pose Sot ave.

Coming soon...

 

» Duy Fine

» = More

Welcome to Total Cable USA.

Goal
may

Total Cable has begun its operation in 2009 and has been in production since January, 2011. The inspiration of the company is the realization that there is a need for a
company that can provide a wide variety of international channels to the Bangladeshi community in the USA. The company is headquartered in the New York City in

the state of New York.

Total Cable. has developed a highly innovative product/solution for the IPTV/Cable product sector, Our research indicates that our technology is unique and will offer

significant advantage over all available similar and competing products/services.

Read mare...

 

User Name

Password

New User REGISTER Now!

 

Forgot Password ?

 

2/3
Case 1:16-cv-04067-SJ-CLP Pocument gt File 1 05

ilding and Hol elivering (OS(49 neby netw

age 361.0f 408 PagelD #: 766

 

 

 

4/28/2019 Total Cable | B
f ihuip:ttotatcableusa.com/ " |{Ge] AVG SEP OCT @®oe E
ote So

A 83 capt

   
 

2041 2042 2043

What we offer:

« 16 Bangladeshi channels
* 10 Hindi Channels

« 6 Cartoon Channels

» § Religious Channels

« 22 American Channels

    
   
 

1-212-406-8138 -
info@totaltvs.com :

ISSUE RESOLUTIONS
, We guarantee next day technician at customer premises

NO CONTRACT : We do not require subscribers to sign a lengthy contract.

Sitemap | Terms and Conditions | Privacy Policy | Group Sites © 2011-12 Lalon TV Inc,

2 one ges.

43

 
4/28/2019 Total Cable [ Building and delivering broadcast networks worldwide

 

    

 

       
   

B hipsvimww,tolalcableusa.com/ . . | [Go] DEG APR May @ © OF
y 83 captures “§ oF i Bi £a

2012 2013 2014 oo.

   

ae
“Reliable, Affordabie!"

1 -2 1 2-444-81 38 infe@totalcableusa.com

* Home

+ Packages

+ How to

« About us

+ Why Total Cable
+ Referral

+ News

+ Contact Us

 

Welcome to Total Cable USA.

Total Cable has begun its operation in 2009 and has been in production since January, 2011. The inspiration of the company ig the realization that there is a need for a
company that can provide a wide variety of international channeis to the Bangladeshi community in the USA, The company is headquartered in ihe New York City in
the state of New York.

Total Cable. has developed a highly innovative product/solution for the IPTV/Cable product sector. Our research indicates that our technology is unique and will offer
significant advantage over alt available similar and competing products/services.

Read more...

 

User Name

1i2

 
Case 1:16-cv-04067-SJ-CLP Rocumenti gs Filed 05/06/19 neh the, 293,01 408 PagelD #: 768

4/28/2019 Total Ca Building and deliverng broadcast
|[Go"] BEC APR MAY @® et

OF & Figii

2012 2093 2044 ¥

f [atipsvAvww.totaicableusa.com/

f 83 captures

       

New User REGISTER Now !

What we offer:

* 16 Bangladeshi channels
* 10 Hindi Channels

« 6 Cartoon Channels

« 6 Religious Channets

« 22 American Channels

 

 

ISSUE RESOLUTIONS .. .
_ We guarantee next day technician at customer premises

NO CONTRACT: We do not require subscribers to sign a lengthy contract,

© 2011-12 Lalon TV inc.

Sitemap | Terms and Canditions | Privacy Policy | Group Sites

Ba i G2 os snare Bewena.

2/2

 
4/28/2019 Total Cable | Building and delivering broadcast networks worldwide
~ EE | [eo | AUG DEC FEB

416 -

2043 2074 2046 vo:

      
    
    

 

; intipv/Avww.totaicableusa.comfindex.html

 

35 capt

    

“Reliable, Affordable!”

4 -2 1 2-444-81 38 info@totalcableusa.com

+ Home

+ Packages

* How to

* About us

+ Why Total Cable
» Referral

+ News

+ Contact Us

 

Welcome to Total Cable USA.

Total Cable has begun its operation in 2009 and has been in production since January, 2011. The inspiration of the company is the reatization that there is a need for a
company that can provide a wide variety of international channels to the Bangladeshi community in the USA. The company is headquartered in the New York City in
the state of New York.

Total Cable. has developed a highly innovative product/solution for the IPTV/Cable product sector. Our research indicates that our technology is unique and will offer
significant advantage over ail available similar and competing products/services.

Read more...

 

User Name

V2

 

 
42872018 a6 1:16-cv-04067-SJ-CLP__Bdctinent Sr “Eiled 05/067

B (htip:/www,totalcableusa.coméindex.html

oh

   

sures:

New User REGISTER Now !

What we offer:

« 16 Bangladeshi channels
« 10 Hindi Channeis

« 6 Cartoon Channels

« 6 Religious Channels

« 22 American Channels

 

ISSUE RESOLUTIONS ; ;
_ We guarantee next day technician at customer premises

NO CONTRACT : We do not require subscribers fo sign a lengthy contract.

Siternap | Terms and Conditions | Privacy Policy | Group Sites

Be oS ES a sware Bie cs

   

 

cast networks worldwide

9 rade sora 408 PagelD #770

  

2013 2014 2016 *

f

@ © OF
cab

   

 

© 2011-12 Lalon TV Inc.

2f2
4/28/2019 Total Cable | Building and delivering broadcast networks worldwide

     
     
 

 

415 >

2044 2045 2048

| (intip:/ww.lolaicableusa.com/index,himl iGo] MAY JUN 4UL @® @
fi

    

3

ae
“Reliable, Affordable!”

4 -2 1 2-444-811 38 info@totalcableusa,com

* Home

+ Packages

* How to

« Aboutus

+» Why Total Cable
* Referral

» News

+ Contact Us

8

ea: iu

 

Weicome to Total Cable USA.

Total Cable has begun its operation in 2009 and has been in production since January, 2041, The inspiration of the company is the realization that there is a need for a
company that can provide a wide variety of international channels to the Bangladeshi community in the USA. The corapany is headquartered in the New York City in
the state of New York,

Total Cable. has developed a highly innovative product/solution for the [PTV/Cable product sector. Our research indicates that our technology is unique and will offer
significant advantage over all available similar and competing products/services.

Read more...

 

User Name

1f2

 
roa Ww

Case 1:16-cv-04067-SJ-CLP Document 81 , Filed 05/06/19 Pane, ag 7,of 408 PagelD #: 772

4/28/2019 Total Cable f Building and delivering

 

iGo] MAY JUN JUL

q€ 15>

[htip://www,lotalcableusa.comvindex.html

35 captures

 

New User REGISTER Now !

What we offer:

« 16 Bangladeshi channels
« 10 Hindi Channels

« 6 Cartoon Channels

« 6 Religious Channels

» 22 American Channels

 

‘o@totaltvs.com

 

ISSUE RESOLUTIONS a .
. We guarantee next day technician at customer premises

NO CONTRACT : We do not require subscribers to sign a fengthy contract.

Sitemap | Terms and Conditions | Privacy Policy | Group Sites

Ba ES BP ci snare Ree,

 

 

2014 2015 2016

@®® ef
mo

   
 

© 2011-42 Lalon TV Inc,

2/2
Case 1:16-cv-04067-SJ-CLP Document 81 Filed 05/06/19 Page 368 of 408 PagelD #: 773

EXHIBIT D

 
5/1/2019 etjtityinformaian

NYS Department of State

Division of Corporations

Entity Information

The information contained in this database is current through April 30, 2019.

 

Selected Entity Name: LALON TV INC.
Selected Entity Status Information

Current Entity Name: LALON TV INC.

DOS ID #: 3848817
Initial DOS Filing Date: AUGUST 25, 2009
County: WESTCHESTER
Jurisdiction: NEW YORK
Entity Type: DOMESTIC BUSINESS CORPORATION

Current Entity Status: ACTIVE

Selected Entity Address Information
DOS Process (Address to which DOS will mail process if accepted on behalf of the entity)
LALON TV INC.
1 W PROSPECT AVENUE

SUITE 1004
MOUNT VERNON, NEW YORK, 10550

Chief Executive Officer
SHAHINUL KARIM

15 WESTMOYLAN LANE
CORAM, NEW YORK, 11727

Principal Executive Office

LALON TV INC.
15 WESTMOYLAN LANE
CORAM, NEW YORK, 11727

Registered Agent
NONE

https://appext20.dos.ny.gov/corp_public/ CORPSEARCH.ENTITY_INFORMATION?p_token=DBC6632D8CD2D90F861C8125A90FF1375C4C719C16... 2
Case 1:16-cv-04067-SJ-CLP Document 81 Filed 05/06/19 Page 370 of 408 PagelD #: 775

EXHIBIT E

 
N. ¥. S. DEPARTMENT OF STATE ;
DIVESION OF CORPORATIONS ALBANY, NY 12231-0001
FILING RECEIPT

ENTETY NAME : LALON TV INC.

DOCUMENT TYPE : ASSUMED NAME CERTIFICATE

FILER: FILED: 01/23/2012
CASH#: 273206
FILM#: 201320123104

SHAHINUL KARIM
15 WESTMOYLAN LN

CORAM NY 1i72?

PRINCIPAL LOCATION

15 WESTMOYLAN LN

i

 
 
   
   

CORAM ae® ery te
NY 11727 we, OF Ney Sr,
SRL 0,"
& 4 ff? f %
* ; 4 5
ou sE & *e
a as 8. : f a.
a Fy K “fh © gs
COMMENT : SA fe:
“5 vO. ie Vee
hp Awe
ASSUMED NAME ~ Perr ne Tt
oe Se ee “ . “MENT OF
TOTAL CABLE tenaee
SERVICE COMPANY ~: +++ NO SERVICE COMPANY +++ CODE:
BOX :
FEES 60.00 PAYMENTS 60.00
PILING : 25.00 CASH -
COUNTY : 25.00 CHECK 60.00
COPIES : 10.00 C CARD
MISC: .00
HANDLE : .00
REFUND

_ DOSHD1LOS DOS-281 (04/2007)
5As2019 Entnlormaiion

This office does not record information regarding the
names and addresses of officers, shareholders or
directors of nonprofessional corporations except the
chief executive officer, if provided, which would be
listed above. Professional corporations must include the
name(s) and address(es) of the initial officers, directors,
and shareholders in the initial certificate of
incorporation, however this information is not recorded
and only available by viewing the certificate.

 

*Stock Information

# of Shares Type of Stock $ Value per Share
200 No Par Value

*Stock information is applicable to domestic business corporations.

Name History

Filing Date Name Type Entity Name
AUG 25, 2009 Actual LALON TV INC.

A Fictitious name must be used when the Actual name of a foreign entity is unavailable for use in New York
State. The entity must use the fictitious name when conducting its activities or business in New York State.

NOTE: New York State does not issue organizational identification numbers.
Search Results New Search

Services/Programs | Privacy Policy | Accessibility Policy | Disclaimer | Return to DOS
Homepage | Contact Us

https://appext20.dos.ny.gov/corp_public/CORPSEARCH.ENTITY_INFORMATION?p_token=DBC6632D8CD2D90F 861C8125A90FF 1375C4C719C16...

2f2
Case 1:16-cv-04067-SJ-CLP Document 81 Filed 05/06/19 Page 373 of 408 PagelD #: 778

EXHIBIT F

 
 

y
$

é
z
:
i
;
}
1
|

Case 2:17-cv-04469-SJF-AYS Document. Filed 07/28/17 Page 1 of 12 Pagelb it: 4

UNITED STATES DISTRICT C OURT
EASTERN DISTRICT OF NEW YORK

STAR CABLE NA, INC.,
Plain fy,
~against- COMPLAINT
LALON TV, INC, HABIBUR RAHMAN,
SH YAHINUL. KARIM, SHAHIDUL BARI,

SYED 8. ANMED, AHMODUL BAROBHRUIYA
and TOTAL CABLE BD.COM,

Defendants,

The plaintiff, Star Cable NA, Inc. (“Plaintiff or “Star Cable”), by. its allorneys Hogan

& Cassell, LLP, as and for its Complaint against the defendants, alleges the following:
NATURE OF THE ACTION |

1. The defendants in this action, Lalon TV, Ine., Habibur Rahinain, Shahinul
Karim, Shahidul Bari, Syed S, Ahmed, Ahmodul Barobhuiya and Total Cable BD.com
(collectively referred to as “Defendants”) are involved in the sale and distribution of cable
television services and devices to assist their customers to gain access to various programming
to which they are not entitled. The programming originates in Bangladesh via an internet
protocol television system (“IPTV”). Plaintiff is an IPTV television company that has
exclusive rights, in the United States and Canada, to distribute nine individual programming
services via the signal delivery services IPTV, WiMax Wireless and Mobile TV, The exclusive
services originate in Bangladesh and include: i) Independent TV; ii) Famuta TV; tii) Channel
16; iv) My TV; v) Asian TY; vi) Bangla Vision; vii) Ekhusey TV; Vili) Somoy TV; and ix)

Boishakhi Television (collectively the “Exclusive Services”). This is an action based upon the

 

 

 

 
ooo en CE IE STE TRE

Case 2:17-cw04460-3UF-AYS Document 1 Filed 07/28/17 Page 2 of 12 Pagal #: 2

discovery that Defendants, in direct violation of Plaintiff's exclusive rights, are receiving,
using, divelping and rehansmitling such communications services, to which (hey are not
entitled, for the purposes of iHegally selling said programming to customers of their businesses
who subscribe to the Exclusive Services, Defendants also distribute devices (o their customers
to primarily assist in the unauthorized access to the Exclusive Services, Defendants’ conduct is
4 Violation of the Communications Act of 1934, 47 U.S.C. § 605(a}, 47 U.S.C, § 605(e)(4) and
New York Law. In this action, Star Cable seeks declaratory and injunctive relief and monetary
damages, costs and attomeys’ fees.
PARTIES
2. Star Cable is a New York corporation that has its principal place of business at 3
Grace Avenue, Suite 120, Great Neck, New York 11021.
3, Defendant Lalon TV, Inc. (“Lalon TV”) is a New York corporation that has its
principal place of business at 15 Westmoylan Lane, Coram, New York 11727.
4, Defendant Habibur Rahman (“Rahman”) is an individual residing at 164-10 84
Avenue, Jamaica, New York 11432. Rahman is the Chief Technology Officer of Lalon TV,
5. Defendant Shahinul Karim (“Karim”) is an individual residing at 15
Westmoylan Lane, Coram, New York 11727. arim is the President of Lalon TV.
6. Defendant Shahidul Bari (“Bari”) is an individual residing at 200 Dey Street,
Harrison, New Jersey 07028. Bari is the Director of Lalon TV.
7. Defendant Syed §. Ahmed (“Ahmed”) is an individual residing at 15

Westmoylan Lane, Coram, New York 11727, Ahmed is the Director of Operations for Lalon

TV.

 

 

 

 
 

Case 2:17-cv-04469-SJF-AYS Document Filed 07/28/17 Page 3 of 12 PagelD #. 3

8. Defendant Ahmodul Barobhuiya (“Barobhuiya”) is an individual résiding: at. & 1-

15 171" Street, Fresh Meadows, New York, 11365, Barobhuiya ig the Chief Bxecutive Officer

of Lalon TV.

9, Upon information and belief, Defendant Total Cable BD.com is a New York

business that has its principal place of business at 15 Westmoylan Lane, Coram, New York

11727.
JURISDICTION AND VENUE

10. This action arises under 47 U.S.C. § 605(a), 47 ULS.C. § 605¢e)(4) and
supplemental state law claims.

ll. This Court has jurisdiction over this action pursuant to 28 US. § 1331 as there
is a Federal question. Venue is properly established in the Eastern District of New York
pursuant to 28 U.S.C. § 1391(b) as Defendants reside in the District and/or do business in this
District and a substantial part-of the events giving rise to the claim occurred in the District.

FACTUAL BACKGROUND
12. Star Cable is a multi-channel provider of subscription video services included in a
channel lineup, which includes hundreds of channels including several from Bangladesh, which
are the Exclusive Services, Additionally, Star Cable offers its subscribers telephone services and
high speed data service otherwise known as internet access. Star Cable transmits its signals from

its headend located in Queens, New York, to its subscribers via the internet in the process known

as Internet Protocol Television,
|

13. in order to provide the Exclusive Services, Star Cable negotiated and contracted
with each programming service provider in multi-year Network Affiliation Agreements (the

“Agreements”). The Agreements grant Plaintiff the exclusive distribution rights for WiMax

 

 

 
 

' Case 2:17-cV-04469-SUF-AYS Document 1 Filed 07/28/17 Page 4 of 12 Pagel #: 4

wireless, IPTV and Mobile TV for the nine individual programming servivus (i.e. the Bxclosive
services) within the United States and Canada. In exchange for the exclusive rights, Star Cable
pays the programming service provider's license fees, which generally increaso annually in
accordance with the terms of the Agreements. Such annual increases are often double and/or
triple the previous year’s license fee. Ag such, Star Cable pays significant amounts for ils
exclusive rights,

14. Because Star Cable generates revenues through the sale of subscription packages
and other programming, and because the ability to attract and retain distribution rights for
programming is dependent upon preventing unauthorized reception of Star Cable’s video
channels, Star Cable’s channels are digitally secured and encrypted. The encrypted video
services are then transmitted via the intemet to its customers. :

15, Each Star Cuble customer receives a set top channel converter that contains the
technology to receive encrypted programming from Star Cable, determine which services the
subscriber has purchased and decrypt those services so that they are intelligible on @ television
screen. The set top box can also communicate with Star Cable for the purposes of purchasing
pay per view material and billing for the same, The set top box is part of the monthly service
charge of a customer’s purchase of IPTV service. If a customer wants a second set top box a
service charge is added to the customer’s bill each month.

16. The set top box provided to a Stat Cable customer is designed to make a direct-to-
server internet connection with the Star Cable server. Once connected to the Star Cable server,
the Star Cable box streams the video channels from the server directly onto the customer’s

iclevision. The customer can then. use the remote control tied fo the set ‘top box and watch

programming in real time, in essence, live as transmitted,

  

ES PASTE SEPP ORR TR OTA PS TS NRE

 

 
 

Case 2:17-Cv-04469-SJF-AYS Document Filed 07/28/17 Page 5 of 12 Pagelb #: 5

17, Star Cable, through IPTV, has édsentially identical functionality of a antel lite
delivery service or a cable television service. |

18, At all times pertinent to thig Complaint, Star Cable hag been the beneliciary of
exclusive agreements for WiMax, IPTV and Mobile TV for the Exclusive Services: 4)
Independent TV; ii} Jamuna TV; ii) Channel 16; iv) My TV; v) Asian TV; vi) Bangla Vision:
vii) Ekhusey TV; viii) Somoy TV and ix) Boishakhi Television for all regions within the United
States and Canada,

19. A representative of Star Cable traveled to Bangladesh to sign, and did sign, the

Agreements with representative officers of Asian TV, My TV, V.M. International Lid.,

Independent Television, Lid, Channel 16 Insight Telecast, and Jamuua Television. A
representalive of Star Cable met in New York with a representative! officer of Ekhusey
Television, Ltd. and Shamol Bangla Media Ltd, Similar exclusive Agreements were executed by

mail between Star Cable, Somoy Media and Boishakhi Television Limited, Payments have been

made by Star Cable on each of these Agreements,

20. Defendants are telecommunications distribution companies, or the officers,
directors and shareholders of the companies, that sell telephony services, high speed data services
and which operate a television signal distribution business, They are currently distributing their
television signals through an IPTV distribution system through which channels are delivered
using the architecture and networking methods over the internet through broadband internet
access networks. Defendants’ signal delivery system is almost identical to that of Star Cable.

21, Defendants’ customers must pay a monthly subscription fee, dependent upon the
level of programuning services purchased and ordered from Defendants, |

22. Despite not having any rights to the Exclusive Services, Defendants intercept the

 

 
 

Case 2:17-cv-04460-SJE-AYS Document. Filed 07/28/17 Page 6 of 12 Pag@ail #: 6

signals for the Exclusive Services and then, often via the use of the websi ts Total Cable BD.com,
offer and provide the Exclusive Services to their customers, |

23. Despite not having any rights to the Exclusive Services, Defendants actively
advertise the Exclusive Services to their customers and market themselves ag having the rights to
distribute these services to customers who desire to watch Bangladeshi programming.

24, Defendants distribute a set top device to their paying customers to assist the

customers to receive the improper signal to the Exclusive Services so that it becomes intelligible

on a television screen,

25. Defendants do not have rights to transmit or sell the nine channels (i.e, the
Exclusive Services) over an IPTV delivery system in any part of the United States or Canada or to
provide their customers with a device that assists in receiving the improper sina.

26. Despite not having tights to transmit the Exclusive Services and in direct
Defendants use, divulge and redistribute said

derogation of the exclusive tights of Star Cable,

communications to their customers, Defendants are not authorized to redistribute sald

communications over their IPTV systems in the United States or Canada, Said actions of
Defendants are an unauthorized divuigence of satellite siguals. Defendants use wire to transmit
the Exclusive Services to their customers and the signals at issue are radio communications.

27, Defendants’ violations of Plaintiff's exclusive rights has injured and will continue
to injure Star Cable by, anong other things, damaging the reputation of Star Cable as the holder
of exclusive rights to the Exclusive Services, depriving Star Cable of reventies derived from the

distribution of its programming and by interfering with the contractual and prospective business

relationships of Star Cable,

 

 

 

 
 

Case 2:17-Cv-04469-SIF-AYS Document Elfed 07/28/17 Page 7 of 12 Pagel #: 7

Count i

 

48. Plaintiff incorporates the preceding paragraphs as if each allegation was fully set

forth herein.

29. Plaintiff is a person aggrieved ag defined by 47 U.S.C. § 605, since it hag
proprietary rights in the Exclusive Services and hag the exclusive righils, iu the United States and
Canada, to distribute the Exclusive Services via the signal delivery services IPTV, WiMax
Wireless and Mobile TV.

30. Through the transmitting, retransmilting, use, divulgement and sale of the
Exclusive Services, Defendants have Violated various provisions of 47 U.S.C. § 605(a).

31. The Exclusive Services are transmitted via radio and Defendants use wire to
transmit the Exclusive Services to their customers. !

32. Defendants’ use of the signals of the Exclusive Services in a manner in which they

aré not entitled, including cffectuating the unauthorized receipt in the United States and

 

ransimitting, retransmitting, using, selling and divulging said Exclusive Services to persons not

entitled to the Exclusive Services for the purposes of commercial advantage and private financial

gain is violative of 47 U.S.C. § 605,

33. Defendants’ conduct is designed to injure, and will continue to injure Star Cable

and cause it financial damage and irreparable harm.

34, Defendants knew or should have known and had reason, to know that assisting a

third person in the reception and use of the Exclusive Services without authérization, was and is

i

legal aud prohibited and in violation of Plaintifi’s nights,

35. Pursuant to 47 U.S.C. § 605(¢)(3), Plaintiff is entitled to: equitable relief: either

 
 

E
E
:
c
-
t
i
t
i
q
!
}

Case 2:17-cv-04469-SJF-AYS Document1 Filed 07/28/17 Page 8 of 12 PagelD #: 8

statutory damages per violation or actual damages plus any profits realized by Defendants for
cach violation of 47 U.S.C. § 605(a); reasonable atfomeys’ fees; and costs.

Count Ti

47 U,8,.C. & 605(e)(4)

36. Plaintiff incorporates the preceding paragraphs as if each allegation was fully set
forth herein.

37, Defendants have violated 47 U.S.C. § 605(c)(4) through the distribution of a device
or equipment knowing that the device or equipment is primarily intended for the transmitting,
retransinitting, use, divulgement and sale of the Exclusive Services in violation of provisions of 47

U.S.C. § 605(a).

38. Defendants’ distribution of devices to assist in the reception of the Exclusive

Services is for the purposes of commercial advantage and private financial igain and is designed

to injure, and will continue to injure Star Cable and cause it financial damage and irreparable

harm.

39. Defendants knew or should have known and had reason to know that providing a
device to their customers that is used to assist in the reception and use of the Exclusive Services is
without authorization, illegal and prohibited by 47 U.S.C. § 605(a).

40. Defendants’ conduct is willful and for purposes of direct or indirect commercial
advantage or private financial gain.

41, Pursuant to 47 U.S.C. § 605{e)(3), Plaintiff is entitled to: equitable relief: either
statutory damages per violation or actual damages plus any profits realized by Defendants for

each violation of 47 U.S.C. § 605(a);-reasonable attorneys’ fees; and costs.

  

 

 
ecard

Case@ 2:17-cv-04469-SJF-AYS Document] Flied 07/28/17 Page 9 of 12 PagelD #: 9

(Covered FEE
UNJUST ENRICUMENT

42, Plaintiff hereby incorporates the preceding paragraphs as ifset forth fully horein.

43. Through the ce-broadcusting scheme described above Defendants have received a
financial benefit by, among other things, receiving subscription fees from each of Defendants’
customers that have subscribed to the Exclusive Services.

44. The financial benefit to Defendants is to the detriment of Plaintiff in that
Defendants’ customers who purchase the Exchisive Services would have had to acquire them
from Star Cable rather than Defendants, thereby depriving Star Cable of subscription fees.

45, Defendants have been unjustly enriched through these actions, and equity and good

conscience requires restitution to Plaintiff,

46. Star Cable has been damaged through the unjust enrichment of Defendants and

secks remedy for the same.

Count [V
CONVERSION

 

47. Plaintiff hereby incorporates the preceding paragraphs as if each were set forth
fully herein,

48. Through the rebroadcasting scheme described above Defendants exercised and
assumed unauthorized dominion and control over the signal of the Exclusive Services and

disseminated and divulged said communications signals to third parties for payment and without

the authorization of Plaintiff

49, Star Cable was excluded from exercising any control over the dissemination and
divulgement of the signals of the Exelusive Services to third parties and received no income from

this unauthorized use anddivulgement.

TER,

 

 
 

Case 2'17-cv-04469-SJF-AYS Document? Filect 07/28/17 Page 10 of 12 PagelD #: 10

50. Plaintilf haa been damaged through the unauthorized conversion ofthe signala of

the Exclusive Services for which Star Cable secks remedy,

Count V
UNFAIR COMPETITION

31. Plaintiff hereby incorporates the preceding paragraphs as if each were set forth
folly herein.

22. Through the rebroadcasting scheme described above Defendants misappropriated
the product of Star Cabie, namely the licensed Exclusive Services.

23. Defendants’ misappropriation of the Exclusive Services was undertaken in bad
faith and without the authorization ofor payment to Star Cable for the sale and divalgement of the

Exclusive Services,

24, Plaintiff has been damaged through Defendants’ unfair competition with reference

to Plaintiffs Exclusive Services and seeks remedy for the same.
WHEREFORE, Plaintiff requests that this Court grant the following relief:

(1) Declare that Defendants’ unauthorized interception, transmittal, publishing, sale,
use and divulgement of the Exclusive Services without authorization violated 47 U.S.C, §
605(a) and that such violations were committed willfully, intentionally and for the
purposes ofcommercial advantage and private financial gain;

(2) Declare that Defendants’ distribution of a device or equipment knowing that the
device or equipment was used to assist in the reception of Exclusive Services in violation
of 47 U.S.C. § 605(a) violated 47 U.S.C. § 605(e)(4).

(3) In accordance with 47 U.S.C, § 605(e)(3), permanently enjoin Defendants, their

agents, servants, employees, and those controlled directly or indirectly by any of them

 

 
SpA Aes

 

Case 2:17-cv-04469-SJF-AYS Document 1 Pied 07/28/17 Page 11 of 12 Pagelld #: 14 .

broadcast or divuigemont of the Exclusive

}

from the interception, distribution, sale, re
Services: i
(4) In accordance with 47 U.S.C, § 605(@)(3), award Plaintiff againat Defendants,
damages for all logses incurred as aresult of Delendants’ violations:

(a) ‘The actual damages thal Plaintiff hag suffered, together with any
additional profits earned by Defendants, or alternatively at Plaintif?’ g election,

{(b) Statutory damages in an amount between $1,000 and $10,000 for each of
the cusfomers to which the Exelusive Services were sold and/or distributed by
Defendants,

(3) In aceordance with 47 U.S.C. § 605(e)(4), award Plaintiff statutory damages in
the amount of $100,000 per violation. |

|
(6) Order an accounting of ali profits and expenses realized by Defendants in

violation of 47 U.S.C. § 605, together with Defendants’ production of all records

 

reflecting sales of the Exclusive Services;

(4) Impose a constructive trust based upon Defendants’ unjust enrichment derived
from profits on sales of the Exclusive Services, and based upon their conversion of
profits diverted from and properly due to Star Cable by reason of theft of its product;

(8) Order an assessment of damages, to be determined at trial, based upon the New

York Law of Unfair Competition;

(9) In accordance with 47 U.S.C. § 605 award Plaintiff its reasonable attorneys’ fees
and costs of this action; and

i

(10) Grant such other and further relief as is just.

 
Case 1:16-cv-04067-SJ-CLP Document 81 Filed 05/06/19 Page 385 of 408 PagelD #: 790 oo

Ade esate

Case 2:17-cv-04469-SJF-AYS Document 1 Filed 07/28/17 Page 12 of 12 Pagel #: 12

Dated: July 28, 2017

HOGAN & CASSBLI:, LLP
Attormmeys for Plaintiff

By: ft nee lp
Michae] Cassell
300 North Broadway, Suite 153
Jericho, New York.11753
Tel, 516-942-4700
meassell@hogancagsell.com

 

 
Case 1:16-cv-04067-SJ-CLP Document 81 Filed 05/06/19 Page 386 of 408 PagelD #: 791

EXHIBIT G

 
UNITED STATISS DISTRICT COURT
EASTERN DISTRICT OF NEW YORK.

STAR CABLI NA, INC,
Platnti lf, CASE NUMBER: 2:17-cv-04469

~against- ANSWER. TO COMPLAINT
LALON TV, INC., HABIBUR RAHMAN,
SHAHINUL KARIM, SHAHIDUL BARI,
SYED 8. AHMED, ANMODUL BAROBHUIYA
and TOTALCABLIEBD.COM,

Defendants.

The defendants Lalon TV, Inc, Habibur Rahman, Shahinul Karim, Shahidul Bari, Syed S$. Ahmed,
and Ahmodul Barobhuiya by their attorneys Bhatia and Associates PLLC interpose the following
answer to the above complaint,

NATURE OF THE ACTION

1, The allegations contained in paragraph number one of the complaint are that defendant
Lalon TY, Inc. is involved in the sale and distribution of cable television services and
devices to assist its customers to gain access to various programming are denied.
Defendant Lalon TV, Inc. denies that it is not entitled to the sale and services. Defendant
Lalon TV, Inc. also denies that programming originates in Bangladesh via Internet
Protocol Television System (IPTV). The defendants admit that the services mentioned in
paragraph one of the complaint originate in Bangladesh. Defendants deny that they are
receiving, using, divulging, and retransmitting such communication services for which
they are not entitled, for the purposes of illegally selling said programming to customers
of their businesses who subscribe to their exclusive services. The allegations that the
defendants distribute devices to their customers to primarily assist in the unauthorized

Page 1 of 10

 

 

 

 
access to the exclusive services are denied, Defendants also deny thal conduct of Lalon
TY, inc, is in violation of the Communications Act of 1934, 47 U.S.C § 605 (a), 47
U.S.C § 605(e)(4) and New York Law. The defendants submit that Star Cable is not
entitled to seek declaratory and injunctive relief and monetary damages, costs and

attorneys’ fees.

PARTIES

. Answering defendants deny the allegations due to Jack of knowledge and information
sufficient to form belief as to the truth of the allegations contained in paragraph 2.
Allegations contained in paragraph 3 of the complaint are admitted,

Allegations contained in paragraph number 4 are admitted to the extent that the defendant
Habibur Rahman is the Chief Technology Officer (CTO) of Lalon TV, Inc. The rest of
the allegations contained in paragraph under reply are denied.

Allegation contained in parapraph 5 of the complaint are admitted.

Allegation contained in paragraph 6 of the complaint are admitted.

Allegation contained in paragraph 7 of the complaint are denied.

Allegations contained in paragraph 8 are admitted to the extent that the defendant
Ahmodul Barobhuiya is the Chief Executive Officer of the defendant Lalon TV Inc. The
rest of the allegations contained in the paragraph under reply are denied

In reply to paragraph number 9 of the complaint, the answering defendants submit that
the defendant TotalCableBD.Com is a website only and is not a legal entity. As such, the

action cannot be commenced against TotalCableBD.Com

Page 2 of 10

 

 

 

 

 
10.

12.

13.

14.

15,

16.

17,

18.

JURISDICTION AND VENUE
Allegations contained in paragraph 10 of the complaint state conclusions of law to which

no answer is required.

. Allegations contained paragraph 11 of the complaint state conclusions of the law fo

which no answer is required. To the extent an answer is required, the answering
defendants admit that court has jurisdiction and venue ts proper. Except as expressly
admitted herein, answering defendants deny the allegations contained in paragraph eleven
of the complaint.

FACTUAL BACKGROUND
The allegations contained in paragraph 12 of the complaint are denied due to lack of
knowledge sufficient to form belief as to the truth of the allegations contained therein.
The allegations contained in paragraph 13 of the complaint are denied due to lack of
knowledge sufficient to form belief as to the truth of the allegations contained therein.
The allegations contained in paragraph 14 of the complaint are denied due to lack of
knowledge sufficient to form belief as to the truth of the allegations contained therein.
The allegations contained in paragraph 15 of the complaint are denied due to lack of
knowledge sufficient to form belief as to the truth of the allegations contained therein.
The allegations contained in paragraph 16 of the complaint are denied due to lack of
knowledge sufficient to form belief as to the truth of the allegations,contained therein.
The allegations contained in paragraph 17 of the complaint are denied due to lack of
knowledge sufficient to form belief as to the truth of the allegations contained therein.
The allegations contained in paragraph 18 of the complaint are denied due to lack of

knowledge sufficient to form belief as to the truth of the allegations contained therein.

Page 3 of 10

 

 

 

 

 
 

19.

20.

21.
22,
23.
24,
25.
26,

27,

28.

29,
30.
31,
32.

33.

The allegations contained in paragraph 19 of the complaint are denied due to lack of
knowledge sutficient to form belief as to the truth of the allegations contained therein.
Allegations contained in paragraph 20 are admitted to the extent that defendant Lalon
TV, Ine. is currently distribuling its television signals through an IPTV distribution
system through which channels are delivered using the architecture and network methods
over (he internet to broadband internet access networks. Any other allegations contained
in paragraph under reply contradictorily to above reply are denied.
Allegations contained in paragraph 21 of the complaint. are admitted.
Allegations contained in paragraph 22 of the complaint are denied. |
Allegations contained in paragraph 23 of the complaint are denied.
Allegations contained in paragraph 24 of the complaint are denied.
Allegations contained in paragraph 25 of the complaint are denied,
Allegations contained in paragraph 26 of the complaint are denied.
Allegations contained in paragraph 27 of the complaint are denied.
Count I

47 U.S.C § 605(a)
Answering defendants reiterate and reallege the averments contained in paragraphs
number 1-27 of the answer as fully set forth herein.
Allegations contained in paragraph 29 of the complaint are denied. |
Allegations contained in paragraph 30 of the complaint are denied.
Allegations contained in paragraph 31 of the complaint are denied.
Allegations contained in paragraph 32 of the complaint are denied.

Allegations contained in paragraph 33 of the complaint are denied.

Page 4 of 10

 

 

 
34,

35.

36.

37.
38.
39.
40,

Al,

42.

43.

44.
45.

46,

Allegations contained in paragraph 34 of the complaint are denied.
Allegations contained in paragraph 35 of the complaint are denied.
Count Il
47 U.S.C § 605(e)(4)
Answering defendants reiterate and reallege the averments contained in paragraphs

oumber 1-35 of the answer as fully set forth herein,

 

Allegations contained in paragraph 37 of the complaint are denied.
Allegations contained in paragraph 38 of the complaint are denied.
Allegations contained in paragraph 39 of the complaint are denied, :
Allegations contained in paragraph 40 of the complaint are denied.
Allegations contained in paragraph 41 of the complaint are denied.
Count HY

UNJUST ENRICHMENT
Answering defendants reiterate and reallege the averments contained in paragraphs
number ]-41 of the answer as fully set forth herein.
Allegations contained in paragraph 43 of the complaint are admitted to the extent that
defendant Lalon TV, Inc. through the rebroadcasting system scheme have received a
financial benefit by, among other things, receiving subscription fees from each of the
customers of Lalon TV, Inc. The rest of the allegations contained in the paragraph under

reply are denied.

Allegations contained in paragraph 44 of the complaint are denied,

 

Allegations contained in paragraph 45 of the complaint are denied.

 

 

Allegations contained in paragraph 46 of the complaint are denied.

Page 3 of 10
Court TV
CONVERSION
47, Answering defendants reiterate and reallege the averments contained in paragraphs
number 1-46 of the answer as fully set forth herein,
48, Allegations contained in paragraph 48 of the complaint are denied.
49. Allegations contained in paragraph 49 of the complaint are denied.
50. Allegations contained in paragraph 50 of the complaint are denied,
Count V
UNFAIR COMPETITION
51. Answering defendants reiterate and reallepe the averments contained in paragraphs
number 1-50 of the answer as fully set forth herein.
52. Allegations contained in paragraph 52 of the complaint are denied.
53. Allegations contained in paragraph 53 of the complaint are denied.
FIRST AFFIRMATIVE DEFENSE
54. Complaint fails to disclose any cause of action upon which the relief may be granted.
SECOND AFFIRMATIVE DEFENSE
55. No cause of action ever accrued to the plaintiff to commence the present action against

the answering defendants.

THIRD AFFIRMATIVE DEFENSE

56. The plaintiff's claims are barred by the doctrine of unclean hands.

FOURTH AFFIRMATIVE DEFENSE

 

 

57. The plaintiff's claims are barred by the doctrine of fair use.

Page 6 of 10
 

RUE TH AFFIRMATIV]G DEFENSE
58. The plaintiffs claims are barred by the doctrine of latches.
SIXTH AFFRIMATIVE DEFENSE
59, The present action is barred by statute of limitations.
SEVENTH AFFIRMATIVE DEFENSE
60. Plaintiff has not registered its copyright in the U.S Patent and Trade office and as such,
the present action is not maintainable.
LIGHTH AFFIRMATIVE DEFENSE
61. The present action is liable to be dismissed due to misjoinder of parties. The individual
defendants are not the necessary or proper parties, TotalCableBD.Com is not a legal entity
and cannot be joined as one of the defendants in the present action. |
NINTH AFFIRMATIVE DEFENSE
62. On information and belief Independent Television, Bangla Vision, and Jamuna TV have
sent letters of cancellation to the plaintiff. The alleged agreement between the plaintiff and
Boishakhi TV was not exclusive. The owners of Ekhusey TV and Channe! 16 never
signed any contract with the plaintiff.
FIRST COUNTER CLAIM ON BEHALF OF LALON TV, INC.
63. Defendant Lalon TV, Inc. reiterates and realleges the averments contained in paragraph
1-62 of the answer as fully set forth herein.
64. The defendant Lalon TY, Inc. enjoys its rights and privileges directly from the overseas
television channels who are the content owners. The defendant Lalon TV, Inc. is a
corporation duly organized and existing under by virtue of laws of State of New York,

with its principal place of business at 15 Westmoylan Lane, Coram, New York 11727.

Page 7 of 10

 

 
 

65.

G66.

67.

68.

69.

The defendant Lalon TV, Ine. is engaged in the media and entertainment business, and
has rights to distribute cerfain premium television programming in (he United States of
America and Canada via IPTV.

Defendant Lalon TY, Ine. is filing this counterclaim to recover money damages from the.
plaintiff due to tortious business interference by the plaintiff,

In addition to channels mentioned in paragraph one of the Complaint, except Somoy TV,
the defendant Lalon TV, Inc. also has legal right to broadcast channels, which includes:
Channel TBN24 Television, Channel TBN Music, Channel TBN Cinema, Channel },
Channel ATN Bangla, Channel Boishakhi TV, Channel SATV, Channel ATN News,
Channel Ekattor Television, Channel Independent Television, Channel 8, Channel DBC
News, Channel Asian TV, Channel Bangla Vision, Channel MY TV, Channel Ekhusey
TV, Channel Jamuna TV, Channel Deepto TV, Channel 24, Channel News 24, BTV,
Channel I EU, Channel Gaan Bangla, Channel RTV, Channel ATN UK, Channel BTV
World, Channel Ad-Deen, Channel Peace TV Bangla, Channel Guide US, Channei Al
Ramadan, Channel Al Muhabba, Channel Iqra Bangla, and Channel 16. The defendant
Lalon TY, Inc. is not involved in the sale and distribution of Charmel Somoy TV.

On information and belief, the overseas content owners have terminated the agreement
with the plaintiff to broadcast various channels and/or are in process of terminating the
agreements with the plaintiff's right to broadcast channels.

The plaintiff's unauthorized access in transmission and use of various channels in respect
of which the defendant Lalon TV, Inc. has been granted rights to distribute by the
overseas channel owners is likely to confuse, mislead, and deceive the members of the

public and cause them to believe that the plaintiff is the authorized distributors of the

Page 8 of 10

 

 
 

70.

71.

72,

73.

74,

75.

76.

channels despite the channel owners have terminated or in process of terminating the
night of plaintiff to distribute the channels.

The plaintiff's acts have been deliberate, willful, intentional, and purposeful, in reckless
disregard and with indifference to the rights of the defendant Lalon TY, Inc,

On informational belief, the plaintiff is approaching to the overseas channel owners who
have already granted rights to defendant Lalon TV, Inc. to distribute various channels.
The conduct of the Plaintiff amount to tortious business interference of the defendant
Lalon TY, Inc. agreements with the overseas channel owners.

The tortious conduct of the Plaintiff has caused substantial pecuniary damapes to the
defendant Lalon TV, Inc. |

The defendant Lalon TV, Inc. demands a judgement in favor of the defendant Lalon TV,

Inc. against the Plaintiff in sum of one million dollars.

SECOND COUNTERCLAIM ON BEHALF OF LALON TY, INC.
Defendant Lalon TV, Inc. reiterates and realleges the averments contained in paragraph
1-73 of the answer as fully set forth herein.

The plaintiffs acts and conduct are causing, and unless restrained by this court, will
continue to cause irreparable harm to the defendant Lalon TV, Inc. The defendant Lalon
TY, Inc. has already suffered pecuniary losses due fo the tortious business interference by

I

the plaintiff.

The defendant Lalon TV, Inc. seeks a judgement for injunctive relief restraining the

Plaintiff from distributing and transmitting the channels to which they have no right to

distribute and transmit.

Page 9 of 10

 

 

 
 

. Case 1:16-cv-04067-SJ-CLP Document 81 Filed 05/06/19 Page 396 of 408 PagelD #: 801

“THIRD COUNTERCLAIM

77. Answering defendants reiterate and reallege the averments contained in paragraph 1-76

of the answer as fully set forth herein.

78. The Plaintiff has dragged the answering defendants in a false, frivolous, and vexatious

litigation, The answering defendants have incurred and will continue to incur atlorney’s

fees and other legal incidental expenses. The answering defendants claim a judgement.

for statutory damages, altorney’s fees, and other incidental expenses,

WHEREFORE, the answering defendants request that the complaint be dismissed and the

judgement as requested in the first to third counterclaims be granted along with any other

just and proper relief,

Dated: August 30th, 2017

sid

Satish K, Bhatia (SB9222)
Bhatia & Associates PLLC
38W 32" St., Suite 1511
New York, NY 10001

,  T: (212)239-6898

"  -F: (212) 594-7980
satishbhatiaus@yahoo.com

Page 10 of 10

 

 

 
Case 1:16-cv-04067-SJ-CLP Document 81 Filed 05/06/19 Page 397 of 408 PagelD #: 802

EXHIBIT H

 
see

   

 

.

BROADCAST RIGHTS AGREEMENT

 

 

 

RECITALS

 

 

 

 

 

 

 

ghts.

i

 

st

 

e

  

rad

&

 

 

OUBE BY

 
 
 
 

 

 

 
 

 

 

f

for t

a

nile

 

 

 

i

 

Wya1s

aa

id coi

SLY

Et

 

 

eeu

 

3. Revenue

vere be

ely

i
£

Me
we
or
~,
ae
ZB
we

 

 

 

nee USS

   

 

i

 

“cto ant :
“ME overt
oF
oe
° eat
que ME
oe te
oa

=

oe kee
sm 4S
a
et plot
vm Tee
fant Ie
wer
oe
ty we
re
iva)

 

 

 

 

 
 

OO

or

 

 

h
wei
somes nt
au Nw
une a
= See
ape oan
a oh
fo whe
Me ne
oe wit
ae a
res ot
a oS
Oe
fue

  

. sense
te tans
in ie,

 
805

Rak,

ecardanys

H

a

set

.
ee

iled 05/06/19 Page 400 of 408 PagelD #

Document 81. Fi

       

t

speriche

e

s and Warrar

     

€
4

 

CLP

lon EVs

ation

 

“
NM
©
oO
st
9°
>
9
ce)
al

 

ox La

 

 

a.
eed

 

resent

 

*

Be

 

Dut
6. Re

 

 

sen
“

we
ae
ne
od

; ae abouts,
x 2 foe im
. me phat

 
 
 
 
 

&

a,
Case 1
   
 

Laie ey Ty

od by Laan
5 Agreerain

Vs ariel warral

   

2 ab, Th Pepe unre
expire on Ue termination or cxpiration of

 

 

clusivity.

The peruies agrey (nat it’s a monm-exclisite
shed] cneaee or onter bite ari prare
apreermernis with third parties wath respec,

     

 

&. Notices

  
 
  
 
  
 
 
  

fig ENDS PENDENT. addresscd ta

 

abel 60, ORQB/19., Page

or regulatory ~euth ne C
Ty eD COPEPCRLEQt)

weperiorn thir “hates red Gar

aacrshipes, bare
to the bn

‘beitS ec

a

 

ay dy 1 the CPSP TES

wR
hei

  

brocade:

t

Fie

shall be

 

 

OEE

usjer BUCH AS

 

  

 

irrational

qihoay

   

ge and shall be
wonadhes, or sent by

iv) WEELITED

 

ermanonal ‘OUTLEE
ery Lee Loninec

  

“

TEE. ey

 

 

i
Aun
Bich provides Ser,
is megececd) a

 

ly die eeu.
 

 

ment

re Ageet

» Et

i

      

Tess ee

riche’

AA

3 wd
OC CW @ivie

s berets

fans

gear

 

 

»

uk

i
&

PTE

 

 

 

Counterparts.

é

1.

 

 

Bee.

 

oF

el

Gx.

&

Se.

 

 

vibe to?

er

wen
ae

vt
fd

aur

%

Ca

 
    

Case 1:16-CHS4087'S3-CLP DodinieAter Fined OsyCGH9" Pagd woR arabs Pabeib'#: 868

       
   

    

 

iittecasoral

SOP che parties ase oncoutes) thie Sorority

   

 

INDEPENDENT rr RLEVISION LTD. . LALGON CABLE Tv INC.

   
Case 1:16-cv-04067-SJ-CLP Document 81 Filed 05/06/19 Page 404 of 408 PagelD #: 809

EXHIBIT I

 
Case 2:17-cv-04469-SJF-AYS Document17 Filed 01/24/18 Page 1 of 2 PagelD #: 54

Case 2:17-cv-04469-SJF-AYS Document 16 Filed 01/23/18 Page 1 of 2 PagelD #: 52
F he ED
ERK'S OFFICE
us. dafRieT COURT EDNY,

¥
UNITED STATES DISTRICT COURT * JAN 24 2018

EASTERN DISTRICT OF NEW YORK x LONG ISLAND OFFICE

STAR CABLE NA, INC.,
17-CV-004469(SJF)

Plaintiff,
~against-

LALON TV, INC., HABIBUR RAHMAN,
SHAHINUL KARIM, SHAHIDUL BARI,

SYED 8. AHMED, AHMODUL BAROBHUIYA
and TOTAL CABLE BD.COM,

Defendants.
x

 

STIPULATION OF DISMISSAL WITHOUT PREJUDICE

IT IS HEREBY STIPULATED AND AGREED, by and between the plaintiff, Star Cable
NA, Inc. (“Plaintiff’), and the defendants, Lalon TV, Inc., Habibur Rahman, Shahinul Karim, .
Shahidul Bari, Syed 8. Ahmed, Ahmodul Barobhuiya and Total Cable BD.com (“Defendants”),
in accordance with Rule 41(a)(1)(A) of the Federal Rules of Civil Procedure, that this action is
hereby dismissed without prejudice and without costs and attorney’s fees.

This stipulation may be filed with the Clerk of the Court without further notice.

IT ES FURTHER STIPULATED AND AGREED that a fax or PDF copy of this

Stipulation shall have the same force and effect as an original.
tee pe

Case 2:17-cv-04469-SJF-AYS Document17 Filed 01/24/18 Page 2 of 2 PagelD #: 55

Case 2:17-cv-04469-SJF-AYS Document16 Filed 01/23/18 Page 2 of 2 PagelD #: 53

Dated: January dL 2018

HOGAN & CASSELL, LLP

Attomeys for Plaintiff, Star Cable
NA, Inc.

Michael Cassell, Esq.

.500 North Broadway, Suite 153
Jericho, New York 11753
516-942-4700

BHATIA & ASSOCIATES, PLLC

Attorneys for Defendants, Lalon TV, Inc., Habibur
Rahman, Shahinul Karim, Shahidu! Bari, Syed ‘8.
Ahmed, AhmogulBarophuiya and Total Cable

 

New York; New York 10001
212-239-6898

The Clerk df Court is UverKeh bo cloge Tus Cree

SO ORDERED

/s/ Sandra J. Feuerstein

 

United States District Judge
tindvea Jj. Feu evstein

Dater_Jamnrarey 24, 201

Cental (slip, Neo York

 
  

Seeman ope

vt ae a SR ey,

Ba el re atembeate regan woe Hae NE ove fie tat gern ee ere
Case 1:16-cv-04067-SJ-CLP Document 81 Filed 05/06/19 Page 407 of 408 PagelD #: 812

EXHIBIT J

 
 

ee OUTGOING WIRE FUNDS TRANSFER
Capital One Bank

     

REGION:  BRANCHIDEPT: ASTORIA BROADWAL uct OFFICER:
WIRE TYPE: Domestie ce COUNTRY CODE ee en GABE NO
AMOUNT OF WIRE: $456,000 00 Se FEES
ACCOUNT BALANCE PRIORTOWIRE: Eo. , ee COST CENTER: 40454.
ACCGUNT NO. TO DEBIT: ae...
THLREADORESS: LALGN TY ENE cee wtuatene esetsiee
DBA TOTAL TVS-OPERATING

 

 

DBA TOTAL CABLE oe eee

 

CUSTOMER FHONE NO:

CUSTOMER REQUESTING TRANSFER: aque oan —_

TRUE ORIGINATOR/3RD PARTY SENDER

 

TRUE ORIGINATOR NAME:
ADDRESS:

ADDRESS:

ADRESS:

TRUE ORIGINATOR ACCOUNT NO.

BENEFICIARY INFORMATION
BENEFICIARY ACCOUNT NO: ees:
BENEFIGIARY NAME:
BENEFICIARY ADORESS:

 

  
 

 
 

wd RY PARK EAST 5
+08 ANGELES, CA 90057

ADDITIONAL FIFO:
(ORIG TO BENE}

FINANCIAL INSTITUTION INFORMATION
RECEIVING BANK NAME. FIRST REPUBLIC wan ROUTING NO:
Fy RY BARK Ti: BENERICIARY
BENEFICIARY BANK NAME:
BENEFICIARY BANK ADDRESS:

 

 

INTERMEDIARY
INTERMEDIARY BANK ID: oe oc ee cet ttre e w gensesntuan estes BANK ID CODE:

INTERMEDIARY BANK NAME:
(INTERMEDIARY BANK ADDRESS:

BANK TO BANK INFO: Agia TV USA Lig. v, bale TY ing.
otal; Case No. 1:16-cv-6873-AJN- OTM

REFERENCE #.

GUGTOMEL COeY
roms eli; V0GG4 Plein Se and eveviies oftéred Wy Capilai Gas, WA, Mean COI, cvde] Capital One. Atigybts toneed,

Page 1 ath

 

 
